             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 1 of 286



 1   Geoffrey D. Strommer, pro hac vice (Lead Counsel)
     Hobbs, Straus, Dean & Walker, LLP
 2   215 SW Washington St., Suite 200
 3   Portland, OR 97204
     gstrommer@hobbsstraus.com
 4   Phone: (503) 242-1745
     Fax: (503) 242-1072
 5
     Jerry C. Straus, pro hac vice
 6   Riley F. Plumer, pro hac vice
 7   Hobbs, Straus, Dean & Walker, LLP
     1899 L Street NW, Suite 1200
 8   Washington, DC 20036
     jstraus@hobbsstraus.com
 9   rplumer@hobbsstraus.com
     Phone: (202) 822-8282
10
     Fax: (202) 296-8834
11
     T. Roe Frazer II, pro hac vice
12   FRAZER PLC
     30 Burton Hills Blvd., Suite 450
13   Nashville, TN 37215
     roe@frazer.law
14
     Phone: (615) 647-6464
15   Fax: (866) 314-2466

16   J. Nixon Daniel, III, pro hac vice
     W. Lee Elebash, pro hac vice
17   Beggs & Lane, RLLP
     501 Commendencia Street
18
     Pensacola, FL 32502
19   JND@beggslane.com
     wle@beggslane.com
20   Phone: (850) 469-3306
     Fax: (850) 469-3331
21

22   Attorneys for Alaska Native Tribal Health Consortium

23

24

25

26

27

28

                                                  -1-                      COMPLAINT
                                                            MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 2 of 286



 1

 2                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 3

 4   ALASKA NATIVE TRIBAL HEALTH              MDL Member Case No. 3:21-cv-5130
     CONSORTIUM,
 5
                   Plaintiff,                 MDL Case No. 19-md-2913-WHO
 6                                            Filed Pursuant to Direct Filing Order
     vs.
 7                                            The Honorable William H. Orrick
     JUUL LABS, INC.; ALTRIA GROUP,
 8   INC.; ALTRIA CLIENT SERVICES
     LLC; ALTRIA GROUP DISTRIBUTION
 9   COMPANY; PHILIP MORRIS USA
     INC.; JAMES MONSEES; ADAM
10   BOWEN; NICHOLAS PRITZKER;                COMPLAINT
     HOYOUNG HUH; AND RIAZ VALANI,            JURY TRIAL DEMANDED
11
                    Defendants.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        -2-                            COMPLAINT
                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 3 of 286



                                                   TABLE OF CONTENTS
 1
                                                                                                                                       Page
 2

 3   I.     INTRODUCTION ............................................................................................................ 1
     II.    PARTIES .......................................................................................................................... 8
 4
            A.       Plaintiff Alaska Native Tribal Health Consortium ................................................ 8
 5
            B.       Defendants ........................................................................................................... 10
 6                   1.          JUUL Labs, Inc. ....................................................................................... 10
 7                   2.          Altria Defendants ..................................................................................... 11
                     3.          Management Defendants ......................................................................... 13
 8
     III.   JURISDICTION AND VENUE ..................................................................................... 15
 9
     IV.    FACTUAL ALLEGATIONS ......................................................................................... 16
10          A.       Each Defendant Was Instrumental in Seeking to Develop and Market the
                     Blockbuster Sequel to Combustible Cigarettes, the “Most Successful
11                   Consumer Product of All Time.” ......................................................................... 16
12          B.       Defendants’ Strategy Was to Create a Nicotine Product That Would
                     Maximize Profits Through Addiction. ................................................................. 24
13
                     1.          Defendants Understood that the “Magic” Behind Cigarettes’
14                               Stratospheric Commercial Success Was Nicotine Addiction. ................. 24
15                   2.          Following the Cigarette Industry Playbook, Defendants Sought
                                 to Market a Product that would Create and Sustain Nicotine
16                               Addiction, but Without the Stigma Associated with Cigarettes .............. 27

17                   3.          Defendants Sought to Position JLI for Acquisition by a Major
                                 Cigarette Company. ................................................................................. 32
18          C.       JLI and Bowen Designed a Nicotine-Delivery Device Intended to Create
19                   and Sustain Addiction. ......................................................................................... 39
                     1.          JLI and Bowen Made Highly Addictive E-Cigarettes Easy for
20                               Young People and Non-Smokers to Inhale. ............................................. 39
21                   2.          JLI’s Initial Experiments Measured Non-Smokers’ “Buzz”
                                 Levels and Perceptions of Throat Harshness. .......................................... 40
22
                     3.          JUULs Rapidly Deliver Substantially Higher Doses of Nicotine
23                               than Cigarettes. ........................................................................................ 43

24                   4.          JLI and the Management Defendants Knew That JUUL was
                                 Unnecessarily Addictive Because It Delivered More Nicotine
25                               than Smokers Needed or Wanted. ............................................................ 48

26                   5.          JUUL’s Design Did Not Look Like a Cigarette, Making it
                                 Attractive to Non-Smokers and Easy for Young People to Use
27                               Without Detection. ................................................................................... 51

28
                                                                      -i-                                   COMPLAINT
                                                                                             MDL CASE NO. 3:19-MD-02913
     Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 4 of 286




 1                                   TABLE OF CONTENTS
                                          (continued)
 2                                                                                                                        Page

 3        6.       JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors
                   Without Ensuring the Flavoring Additives Were Safe for
 4                 Inhalation. ................................................................................................ 56
 5

 6

 7
     D.   Defendants Developed and Implemented a Marketing Scheme to Mislead
 8
          Consumers into Believing that JUUL Products Contained Less Nicotine
 9        Than They Actually Do and Were Healthy and Safe. ......................................... 64
          1.       The Defendants Knowingly Made False and Misleading
10
                   Statements and Omissions Concerning JUUL’s Nicotine
11                 Content. .................................................................................................... 64
          2.       JLI, the Management Defendants, and Altria Transmitted,
12                 Promoted, and Utilized Statements Concerning JUUL’s
13                 Nicotine Content that They Knew Were False and Misleading. ............. 69
          3.       Defendants Used Food and Coffee Themes to Give False
14                 Impression that JUUL Products Were Safe and Healthy. ........................ 73
15        4.       JLI’s Make the Switch Campaign Intentionally Misled and
                   Deceived Users to Believe that JUUL is a Cessation Device. ................. 77
16
          5.       JLI, Altria, and Others in the E-Cigarette Industry Coordinated
17                 with Third-Party Groups to Mislead the Public About the
                   Harms and Benefits of E-Cigarettes. ....................................................... 88
18

19

20

21

22
          6.       Altria Falsely Stated That It Intended to Use Its Expertise in
23                 “Underage Prevention” Issues to JLI ....................................................... 94
24   E.   Defendants Targeted the Youth Market ............................................................... 95

25        1.       JLI Emulated the Marketing of Cigarette Companies. ............................ 96
          2.       The Management Defendants Intentionally Marketed JUUL to
26                 Young People. .......................................................................................... 98
27        3.       JLI Advertising Exploited Young People’s Psychological
                   Vulnerabilities. ....................................................................................... 101
28
                                                    - ii -                             COMPLAINT
                                                                        MDL CASE NO. 3:19-MD-02913
     Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 5 of 286




 1                                TABLE OF CONTENTS
                                       (continued)
 2                                                                                                                   Page

 3        4.    JLI Pushed the Vaporized Campaign Into Youth-Targeted
                Channels. ................................................................................................ 106
 4

 5

 6

 7

 8
          5.    JLI Targeted Youth Retail Locations. .................................................... 112
 9
          6.    JLI Hosted Parties to Create a Youthful Brand and Gave Away
10              Free Products to Get New Consumers Hooked. .................................... 114

11        7.    The Management Defendants’ Direction of and Participation in
                JLI and in the Youth Marketing Schemes.............................................. 117
12

13

14

15

16

17

18

19        8.    Pritzker, Valani, and Huh continued to exercise control over and
                direct the affairs of JLI even after a new CEO was appointed. ............. 132
20
          9.    Pritzker and Valani directed and controlled JLI’s negotiations
21              with Altria .............................................................................................. 134
          10.   JLI and the Management Defendants Knew Their Efforts Were
22
                Wildly Successful in Building a Youth Market and Took
23              Coordinated Action to Ensure That Youth Could Purchase
                JUUL Products. ...................................................................................... 136
24

25

26

27

28
                                                - iii -                            COMPLAINT
                                                                    MDL CASE NO. 3:19-MD-02913
     Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 6 of 286




 1                                     TABLE OF CONTENTS
                                            (continued)
 2                                                                                                                         Page

 3        11.        JLI Engaged in a Sham “Youth Prevention” Campaign. ....................... 150

 4        12.        The FDA Warned JUUL and Others That Their Conduct is
                     Unlawful. ............................................................................................... 153
 5        13.        In Response to Regulatory Scrutiny, Defendants Misled the
                     Public, Regulators, and Congress that JLI Did Not Target Youth......... 154
 6
     F.   Altria Knew JLI was Targeting Youth and, Together with the
 7        Management Defendants, Exercised Control Over JLI to Protect and
          Expand Youth Sales and Defraud The Public About Their Actions. ................ 159
 8
          1.         Before Altria’s Investment in JLI, Altria Knew JLI Was
 9                   Targeting Youth. .................................................................................... 159
10        2.         Altria Worked with Pritzker and Valani to Secure Control of
                     JLI and to Exploit JLI for Their Mutual Benefit.................................... 161
11
          3.         Altria Participated in and Directed the Fraudulent Acts of JLI
12                   Designed to Protect the Youth Market for JUUL .................................. 172

13

14

15
          4.         JLI, the Management Defendants, and Altria Coordinated to
16                   Market JUUL in Highly Visible Retail Locations. ................................ 175
17        5.         Altria Works with the Management Defendants to Direct JLI’s
                     Affairs and Commit Fraud. .................................................................... 176
18

19

20

21   G.   JLI, Altria, and Others Have Successfully Caused More Young People to
          Start Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and
22
          Public Health Crisis. .......................................................................................... 191
23        1.         Defendants’ Scheme Caused Consumers to be Misled into
                     Believing that JUUL was Safe and Healthy. ......................................... 191
24
          2.         Use of JUUL by Minors Has Skyrocketed ............................................ 192
25
     H.   JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of
26        its Products ......................................................................................................... 197

27

28
                                                     - iv -                             COMPLAINT
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 7 of 286




 1                                              TABLE OF CONTENTS
                                                     (continued)
 2                                                                                                                                   Page

 3                  1.        E-Cigarette Manufacturers Successfully Blocked the Types of
                              Regulations that Reduced Cigarette Sales, Creating the Perfect
 4                            Opportunity for JLI. ............................................................................... 197
 5                  2.        JLI, the Management Defendants, and Altria Defendants
                              Successfully Shielded the Popular Mint Flavor from Regulation. ........ 200
 6
                    3.        In Response to the Public Health Crisis Created by JUUL, the
 7                            FDA Belatedly Tried to Slow the Epidemic. ......................................... 209
                    4.        The Government’s Efforts to Address the JUUL Crisis Were
 8
                              Too Late and the Damage Has Already Been Done. ............................. 210
 9         I.       JUUL Usage Increases the Risk of Cardiovascular, Pulmonary,
                    Neurological, and Other Bodily Injuries ............................................................ 211
10
                    1.        JUUL Products Cause Acute and Chronic Lung (Pulmonary)
11                            Injuries. .................................................................................................. 211
12                  2.        JUUL Products Cause Cardiovascular Injuries...................................... 216
                    3.        JUUL Products Cause and Contribute to Seizure(s). ............................. 217
13
                    4.        Animal Studies Demonstrate Carcinogenic Potential of JUUL............. 218
14
           J.       JUUL and Indian Tribes..................................................................................... 219
15         K.       Impacts on the Alaska Native Tribal Health Consortium .................................. 222
16   V.     INTERSTATE AND INTRASTATE COMMERCE................................................... 225
     VI.    CAUSES OF ACTION ................................................................................................ 226
17
            COUNT 1 VIOLATIONS OF THE RACKETEER INFLUENCED AND
18                    CORRUPT ORGANIZATIONS ACT (“RICO”), 18 U.S.C. §
                      1961, ET SEQ......................................................................................... 226
19
                    1.        Violation of 18 U.S.C. § 1962(c) ........................................................... 226
20

21

22

23

24

25

26

27

28
                                                               -v-                                COMPLAINT
                                                                                   MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 8 of 286




 1                                              TABLE OF CONTENTS
                                                     (continued)
 2                                                                                                                        Page

 3

 4

 5

 6

 7

 8

 9

10

11                   2.        Violations of 18 U.S.C. § 1962(d) ......................................................... 256

12           COUNT II VIOLATION OF ALASKA PUBLIC NUISANCE LAW ........................ 258
             COUNT III NEGLIGENCE ......................................................................................... 263
13
             COUNT IV UNFAIR COMPETITION: VIOLATIONS OF ALASKA UNFAIR
14                     TRADE PRACTICES AND CONSUMER PROTECTION ACT,
                       AS § 45.50.471, ET SEQ. ...................................................................... 266
15
     VII.    REQUEST FOR PUNITIVE DAMAGES ................................................................... 270
16   VIII.   PRAYER FOR RELIEF ............................................................................................... 275
17   IX.     DEMAND FOR JURY TRIAL .................................................................................... 276

18

19

20

21

22

23

24

25

26

27

28
                                                            - vi -                           COMPLAINT
                                                                              MDL CASE NO. 3:19-MD-02913
              Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 9 of 286



 1                                        I.      INTRODUCTION

 2           1.      The battle to end nicotine addiction and its associated diseases and death has
 3
     consumed our nation’s public health resources for more than half a century. After five decades
 4
     of tireless efforts by public health advocates, litigators, and regulators, the war on tobacco was
 5
     on the path to victory. By 2014, rates of smoking and nicotine addiction in this country were
 6

 7   finally at an all-time low, particularly among teenagers. Until now. The United States, closer

 8   than ever to consigning the nicotine industry to the dustbin of history, now faces a youth nicotine

 9   epidemic of historic proportions. The swift rise in a new generation of nicotine addicts has
10   overwhelmed parents, schools, and the medical community, drawing governmental intervention
11
     at nearly every level—but it’s too little, too late.
12
             2.      This public health crisis is no accident. What had been lauded as progress in
13
     curbing cigarette use, JUUL Labs Inc.’s (JLI) co-founders Adam Bowen and James Monsees
14

15   viewed as opportunity. Seizing on the decline in cigarette consumption and the lax regulatory

16   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

17   introduce nicotine to a whole new generation, with JLI as the dominant supplier. To achieve that
18
     common purpose, they knew they would need to create and market a product that would make
19
     nicotine cool again, without any of the stigma associated with cigarettes. With help from their
20
     early investors and board members, who include Nicholas Pritzker, Riaz Valani, and Hoyoung
21
     Huh (together, the “Management Defendants”), they succeeded in hooking millions of youth,
22

23   intercepting millions of adults trying to overcome their nicotine addictions, and, of course,

24   earning billions of dollars in profits.
25           3.      Every step of the way, JLI, by calculated intention, adopted the cigarette
26
     industry’s playbook, in coordination with one of that industry’s innovators, cigarette giant Altria.
27
     JLI was created in the image of the iconic American cigarette companies, which JLI founders
28

                                                       -1-                           COMPLAINT
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 10 of 286



 1   praised for creating “the most successful consumer product of all time. . . . an amazing product.”

 2   The secret to that “amazing product”? Nicotine, a chemical that has deleterious effects on the

 3   developing brains of youths and is the fundamental reason that people persist in using tobacco

 4   products posing the risk of pulmonary injuries, cardiovascular disease, and other serious, often

 5   fatal, conditions. Through careful study of decades of cigarette industry documents, JLI knew

 6   that the key to developing and sustaining addiction was the amount and the efficiency of the

 7   nicotine delivery.

 8          4.      Three tactics were central to decades of cigarette industry market dominance:

 9   product design to maximize addiction; mass deception; and targeting of youth. JLI and its co-

10   conspirators adopted and mastered them all. First, JLI and Bowen designed JUUL products to

11   create and sustain addiction, not break it. JLI and Bowen were the first to design an e-cigarette

12   that could compete with combustible cigarettes on the speed and strength of nicotine delivery.

13   Indeed, JUUL products use nicotine formulas and delivery methods much stronger than

14   combustible cigarettes, confirming that what JLI and Bowen designed was a starter product, not

15   a cessation or cigarette replacement product. JLI and Bowen also innovated by making an e-

16   cigarette that was smooth and easy to inhale, practically eliminating the harsh “throat hit” which

17   otherwise deters nicotine consumption especially among nicotine “learners,” as R.J. Reynolds’

18   chemist Claude Teague called new addicts—primarily young people.

19          5.      Second, JLI, the Management Defendants and Altria engaged in a campaign of

20   deceit, through sophisticated mass media and social media communications, advertisements and

21   otherwise, about the purpose and dangers of JUUL products. JUUL products’ packaging and

22   advertising grossly understates the nicotine content in its products. Advertising campaigns

23   featured JUUL paired with food and coffee, positioning JUUL as part of a healthy meal, a

24   normal part of a daily routine, and as safe as caffeine. In partnership with Altria, JLI adopted a

25
                                                                                    COMPLAINT
                                                     -2-
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 11 of 286



 1   “Make the Switch” campaign to mislead consumers into thinking that JLI products were benign

 2   smoking cessation devices, even though JUUL was never designed to break addictions. JLI, the

 3   Management Defendants, and Altria also concealed the results of studies that revealed that JUUL

 4   products were far more powerfully addictive than was disclosed. JLI’s deceptive marketing

 5   scheme was carried out across the country through broad distribution channels: veteran cigarette

 6   industry wholesalers, distributors, and retailers ensured that JUUL products would become

 7   widely available to a new market of nicotine newcomers, especially youth. JLI and the

 8   Management Defendants joined with these veteran cigarette industry marketers to secure

 9   premium shelf space for vivid displays at convenience stores, like 7-11, and gas stations,

10   including Chevron, that would lure e-cigarette users, young and old, who would become long-

11   term customers. These marketing efforts have been resounding successes—when JUUL

12   products were climbing in sales, most adults and youth believed that e-cigarettes did not contain

13   nicotine at all.

14           6.         Third, JLI and the Management Defendants, just like cigarette companies before

15   them, targeted kids as their customer base. One of JLI’s “key needs” was the need to “own the

16   ‘cool kid’ equity.” JUUL products were designed to appear slick and high-tech like a cool

17   gadget, including video-game-like features like “party mode.” JLI offered kid-friendly flavors

18   like mango and cool mint and partnered with Altria to create and preserve the market for mint-

19   flavored products—all because Defendants knew that flavors get young people hooked. Under

20   the guise of youth smoking prevention, JLI sent representatives directly to schools to study

21   teenager e-cigarette preferences.

22           7.         JLI and the Management Defendants reached their intended demographic through

23   a diabolical pairing of notorious cigarette company advertising techniques (long banned for

24   cigarettes because they cause young people to start smoking) with cutting-edge viral marketing

25
                                                                                     COMPLAINT
                                                       -3-
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 12 of 286



 1   campaigns and social media. They hired young models and advertised using bright, “fun”

 2   themes, including on media long barred to the cigarette industry, such as billboards, on

 3   children’s websites such as “Nick Junior” and Cartoon Network, and on websites providing

 4   games and educational tools to students in middle school and high school. JLI and the

 5   Management Defendants also employed young social-media “influencers” and celebrities

 6   popular with teenagers. When the public, regulators, and Congress caught onto JLI’s relentless

 7   focus on children, JLI and the Management Defendants simply lied, even though they knew well

 8   that they had purposefully targeted youth in their marketing and those efforts had been

 9   breathtakingly successful. JUUL products are rampant in the nation’s schools, with the

10   percentage of 12th graders who reported consuming nicotine almost doubling between 2017 and

11   2018. The Surgeon General has warned that this new “epidemic of youth e-cigarette use” could

12   condemn a generation to “a lifetime of nicotine addiction and associated health risks.”

13          8.      It should come as little surprise that JLI and the Management Defendants’

14   misconduct, expressly patterned after decades of cigarette company practices, could not have

15   been carried out without the involvement and expertise of an actual cigarette company. In

16   December 2018, Altria paid $12.8 billion to acquire a 35% stake in JLI. Nicholas Pritzker and

17   Riaz Valani led the negotiations for JLI and worked closely with Altria’s executives to secure

18   Altria’s agreement to pull its own competing e-cigarette product off the market and instead throw

19   its vast resources and cigarette industry knowledge behind JUUL. Altria thus supported and

20   ultimately directed JLI, working to ensure its continued success despite Altria’s knowledge that

21   JLI and the Management Defendants had mislead the public and targeted youth. JUUL’s market

22   dominance was established, positioning Altria and the Management Defendants to share in JLI’s

23   profits. Defendants’ conduct prompted the Federal Trade Commission to sue JLI and Altria on

24   April 1, 2020 alleging violations of the antitrust laws and seeking to unwind the JLI/Altria

25
                                                                                    COMPLAINT
                                                     -4-
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 13 of 286



 1   transaction. But even well before Altria announced its investment in JLI, the connections

 2   between the two companies ran deep. With the assistance and direction of the Management

 3   Defendants, Altria collaborated with JLI to maintain and grow JUUL sales, despite its

 4   knowledge that JUUL was being marketed fraudulently to all consumers and targeted to youth,

 5   including by sharing data and information and coordinating marketing activities, including

 6   acquisition of key shelf space next to top-selling Marlboro cigarettes. Altria’s investment in JLI

 7   is not merely a financial proposition, but a key element of Defendants’ plan to stave off

 8   regulation and public outcry and keep their most potent and popular products on the market. JLI

 9   (and the Management Defendants) have benefitted from Altria’s expertise in designing and

10   marketing addictive products, and in thwarting regulation.

11          9.      There is no doubt about it—JLI, the Management Defendants, Altria, and their

12   co-Defendants have created this public health crisis. At the heart of this disastrous epidemic are

13   the concerted efforts of JLI, its co-conspirators, and all those in JUUL’s supply and distribution

14   chain to continuously expand their market share and profits by preying upon a vulnerable young

15   population and deceiving the public about the true nature of the products they were selling.

16   Nicotine is not benign like coffee, contrary to what many JUUL users believe. Nor is the aerosol

17   as harmless as puffing room air. Worse, the flavors in JUUL products are themselves toxic and

18   dangerous, and have never been adequately tested to ensure they are safe for inhalation.

19   According to the most recent scientific literature, JUUL products cause acute and chronic

20   pulmonary injuries, cardiovascular conditions, and seizures. Yet JUUL products and advertising

21   contain no health risk warnings at all. Many smokers, believing that JUUL would help them

22   “make the switch,” ended up only further trapped in their nicotine addiction. Older adults who

23   switch to JUUL are more susceptible to cardiovascular and pulmonary problems, and CDC data

24   shows that older patients hospitalized due to vaping lung related conditions had much longer

25
                                                                                    COMPLAINT
                                                     -5-
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 14 of 286



 1   hospital stays than younger patients. And a generation of kids is now hooked, ensuring long-

 2   term survival of the nicotine industry because, today just as in the 1950s, 90% of smokers start as

 3   children.

 4          10.     The Alaska Native Tribal Health Consortium (“ANTHC”), an inter-tribal

 5   consortium and tribal health organization in Alaska providing health care services to American

 6   Indians and Alaska Native (“AI/AN”) people, and to other eligible individuals in that state,

 7   brings this action for the wrongful actions and conduct in the marketing and sale of e-cigarettes

 8   by Defendants.

 9          11.     Defendants have knowingly or negligently marketed and promoted JUUL

10   products to the AI/AN within the geographic areas ANTHC services in a manner that foreseeably

11   injured, and continues to gravely injure, ANTHC and its service population by creating an

12   epidemic (the “JUUL epidemic”) involving severe medical problems primarily caused by the use

13   of JUUL products.

14          12.     ANTHC is responsible for providing healthcare services to approximately

15   150,000 AI/AN people within its service region. The ability of ANTHC to carry out these

16   essential functions has been, and continues to be, profoundly threatened by the JUUL epidemic

17   that Defendants’ actions have created.

18          13.     While the damage it has caused is widespread, the JUUL epidemic

19   disproportionately impacts AI/AN communities and young members of Indian tribes across the

20   United States. The Centers for Disease Control and Prevention (CDC) reported that smoking

21   rates among AI/AN people are the highest in the country compared to all other racial and ethnic

22   groups. The CDC has also reported that more than 20% of AI/AN middle and high school

23   students have used tobacco products, with e-cigarettes the most commonly used product among

24   this group. The effects of the crisis created by Defendants are exacerbated by numerous factors

25
                                                                                    COMPLAINT
                                                     -6-
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 15 of 286



 1   that are specific to AI/AN communities such as the effects of historical trauma, high rates of

 2   poverty, limited health care funding, and lack of adequate housing, all of which make tribal

 3   communities particularly susceptible to health problems.

 4          14.     Defendants specifically and deceptively targeted AI/AN communities with their

 5   highly addictive and damaging products. JLI sought to take advantage of a vulnerable AI/AN

 6   population by making sales partnerships with numerous tribes to implement deceptive and

 7   misleading sales and marketing such as the “switching programs.”

 8          15.     Through their actions, Defendants have fueled the JUUL epidemic for their own

 9   financial gain, causing Indian tribes across the United States, and the geographic areas served by

10   ANTHC in particular, to be flooded with JUUL products, creating an environment where these

11   products and their use and abuse are rampant. Such abuse and the resulting harm were entirely

12   foreseeable results of Defendants’ actions in intentionally creating a market for dangerously

13   addictive JUUL products through, in part, concealing the risks of addiction and shipping massive

14   quantities of such products throughout the United States without taking reasonable and necessary

15   steps to prevent diversion and misuse. All of the Defendants in this action thus share

16   responsibility for creating and perpetuating the JUUL epidemic.

17          16.     Defendants have caused foreseeable damages to ANTHC, including the costs of:

18   (1) providing treatment of nicotine-caused illnesses and other health programs; (2) creating and

19   implementing prevention and early intervention programs designed to curb the use of JUUL

20   products; (3) reassigning staff to address the JUUL epidemic; (4) providing employee training to

21   address the JUUL epidemic; and (5) diverting funds and resources to address the JUUL

22   epidemic. ANTHC has also suffered substantial damages due to increased administrative costs

23   as a direct result of Defendants’ wrongful acts and omissions. These damages have been

24   suffered and continue to be suffered directly by ANTHC.

25
                                                                                    COMPLAINT
                                                     -7-
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 16 of 286



 1          17.     ANTHC brings this action in its own capacity. ANTHC is not asserting claims

 2   that belong to its individual members of its service population nor seeking to recover on behalf

 3   of individual tribal members or users based on individual personal harm. Instead, ANTHC is

 4   seeking damages for harm caused to ANTHC itself, including recovery of the funds that it has

 5   already expended and must expend in the future to address the conduct described in this

 6   Complaint.

 7          18.     ANTHC seeks injunctive relief, abatement, and damages arising out of the

 8   injuries to members of its service population, property, and employees caused by Defendants’

 9   wrongful conduct in the marketing and sale of its JUUL products.

10                                             II.   PARTIES

11          A. Plaintiff Alaska Native Tribal Health Consortium

12          19.     The Alaska Native Tribal Health Consortium (“ANTHC”) is an inter-tribal

13   consortium and tribal health organization in Alaska providing health care services to AI/AN

14   people, and to other eligible individuals in the State of Alaska, pursuant to the Indian Self-

15   Determination and Education Assistance Act (ISDEAA), 25 U.S.C. §§ 5301-5399, and the

16   Alaska Tribal Health Compact. The ISDEAA authorizes tribes and tribal organizations like

17   ANTHC to enter into contracts and compacts to assume responsibility to provide programs and

18   services that the federal government would otherwise be obligated to provide for the benefit of

19   AI/AN people. The Alaska Tribal Health Compact is the umbrella agreement, entered into

20   between Alaska Native Tribes and tribal organizations in Alaska and the Indian Health Service

21   (“IHS”) pursuant to Title V of the ISDEAA, that authorizes those tribes and tribal organizations

22   to operate health and health-related programs formerly operated by the IHS. In addition, each

23   tribal co-signer to the Alaska Tribal Health Compact enters into separate funding agreements

24   with the IHS that govern the scope of programs and services to be performed.

25
                                                                                     COMPLAINT
                                                      -8-
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 17 of 286



 1          20.     Over 99% of the IHS budget in Alaska is administered by tribes and tribal health

 2   programs under the Alaska Tribal Health Compact and other ISDEAA agreements. The Alaska

 3   Tribal Health System, which administers these programs and services, is composed of individual

 4   tribes and Tribal Health Organizations throughout the State, twelve regional health consortia, and

 5   a statewide consortium, all of which are interconnected through sophisticated patterns of referral.

 6          21.     ANTHC is an Alaska non-profit corporation and Tribal Health Organization with

 7   its principal place of business at 4000 Ambassador Dr., Anchorage, AK 99508. ANTHC is

 8   Alaska’s statewide inter-tribal health consortium. ANTHC was formed pursuant to Section 325

 9   of Public Law 105-83 to carry out statewide programs of the IHS under Title V of the ISDEAA

10   and the Alaska Tribal Health Compact. ANTHC is collectively managed by, and operated for

11   the benefit of, the 229 federally recognized Alaska Native tribes and, as a result, provides a wide

12   range of medical, community health, and other services to approximately 150,000 AI/AN people

13   across the State.

14          22.     As part of these services, ANTHC co-manages the Alaska Native Medical Center

15   (“ANMC”), a 173-bed tertiary-care hospital located in Anchorage, through which it provides

16   comprehensive medical services, including inpatient hospital care and specialty care, for the

17   entire Alaska Tribal Health System. These services include critical care, emergency medicine,

18   internal medicine, ophthalmology, orthopedic, otolaryngology, surgery services, cardiology,

19   hematology-oncology, clinical and anatomic laboratory, imaging, pharmacy, respiratory care,

20   and social services. Many of these services are not available locally, so ANTHC’s patients must

21   travel (generally, by air or boat) to Anchorage to receive these services at ANMC. Further,

22   ANTHC provides a range of additional health services for the benefit of Alaska Natives

23   throughout the State including wellness programs, disease research and prevention, and rural

24   provider training. ANTHC supports efforts in public health, traditional foods and nutrition,

25
                                                                                    COMPLAINT
                                                     -9-
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 18 of 286



 1   epidemiology, environmental health, dental health education, and more. Many of the rural

 2   villages served by ANTHC are remote, isolated, and not connected by roads.

 3          23.      ANTHC is the largest, most comprehensive Tribal Health Organization in the

 4   United States, and Alaska’s second-largest health employer with more than 3,000 employees

 5   offering an array of health services to people around the nation’s largest state.

 6          24.      ANTHC serves high-needs populations with limited resources, including those in

 7   remote areas where access to other providers may not exist or would require a boat ride or flight.

 8   Because of the remote nature, the per-patient costs are higher in Alaska, and the areas served by

 9   ANTHC. The diversion of funding to address a public health crisis like the JUUL epidemic,

10   including associated overhead and administrative costs, can have devastating impacts on the

11   ability of ANTHC to provide an adequate level of basic health care and other needed specialty

12   care in these areas, to meet its obligations under the ISDEAA and agreements with the IHS, and

13   to carry out its organizational mission.

14          B. Defendants

15                1. JUUL Labs, Inc.

16          25.      Defendant JUUL Labs, Inc. (along with its predecessors, “JLI”), is a Delaware

17   corporation with its principal place of business in San Francisco, California. JLI designs,

18   manufactures, sells, markets, advertises, promotes and distributes JUUL e-cigarettes devices,

19   JUULpods, and accessories (collectively “JUUL” or “JUUL products”), including throughout

20   Alaska and the geographic area where ANTHC provides services to Alaska Natives and their

21   dependents. Ploom, Inc., a predecessor company to JLI, was incorporated in Delaware on March

22   12, 2007. In 2015, Ploom, Inc. changed its name to PAX Labs, Inc. In April 2017, PAX Labs,

23   Inc. changed its name to JUUL Labs, Inc., and formed a new subsidiary corporation with its old

24

25
                                                                                     COMPLAINT
                                                     - 10 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 19 of 286



 1   name, PAX Labs, Inc. That new subsidiary, PAX Labs, Inc. (PAX), was incorporated in

 2   Delaware on April 21, 2017 and has its principal place of business in San Francisco, California.

 3                2. Altria Defendants

 4          26.      Defendant Altria Group, Inc. (“Altria Group” or together with its wholly owned

 5   subsidiaries and their predecessors, “Altria”), is a Virginia corporation with its principal place of

 6   business in Richmond, Virginia. Altria is one of the world’s largest producers and marketers of

 7   tobacco products, manufacturing and selling combustible cigarettes for more than a century.

 8          27.      Defendant Philip Morris USA, Inc. (“Philip Morris”), is a wholly owned

 9   subsidiary of Altria. Philip Morris is also a Virginia corporation that has its principal place of

10   business in Richmond, Virginia. Philip Morris is engaged in the manufacture and sale of

11   cigarettes in the United States. Philip Morris is the largest cigarette company in the United

12   States. Marlboro, the principal cigarette brand of Philip Morris, has been the largest selling

13   cigarette brand in the United States for over 40 years.

14          28.      On December 20, 2018, Altria Group and Altria Enterprises LLC purchased a

15   35% stake in JLI. Altria and JLI executed a Services Agreement that provides that Altria,

16   through its subsidiaries, Philip Morris, Altria Client Services LLC, and Altria Group Distribution

17   Company, would assist JLI in the selling, marketing, promoting, and distributing of JUUL,

18   among other things.

19          29.      Defendant Altria Client Services LLC (“Altria Client Services” or “ACS”) is a

20   Virginia limited liability company with its principal place of business in Richmond, Virginia.

21   Altria Client Services provides Altria Group, Inc., and its companies with services in many areas

22   including digital marketing, packaging design & innovation, product development, and safety,

23   health, and environmental affairs. Pursuant to Altria’s Relationship Agreement with JLI, Altria

24   Client Services assists JLI in the sale, marketing, promotion and distribution of JUUL products.

25
                                                                                     COMPLAINT
                                                     - 11 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 20 of 286



 1   Such services include database support, direct marketing support, and premarket product

 2   application support. On September 25, 2019, the former senior vice president and chief growth

 3   officer of Altria Client Services, K.C. Crosthwaite, became the new chief executive officer of

 4   JLI.

 5          30.     Defendant Altria Group Distribution Company (“AGDC”) is a Virginia

 6   corporation and wholly owned subsidiary of Altria Group, Inc., with its principal place of

 7   business in Richmond, Virginia. Altria Group Distribution Company provides sales,

 8   distribution, and consumer engagement services to Altria’s tobacco companies. Altria Group

 9   Distribution Company performs services under the Relationship Agreement to assist JLI in the

10   sale, marketing, promotion, and distribution of JLI. Such services include JUUL-distribution

11   support, the removal by Altria Group Distribution Company of Nu Mark products (such as Green

12   Smoke or MarkTen) and fixtures in retail stores and replacing them with JUUL products and

13   fixtures, and sales support services.

14          31.     Defendants Altria Group, Philip Morris, Altria Client Services LLC, and AGDC

15   are referred to collectively as the “Altria Defendants.”

16          32.     While ANTHC has attempted to identify the specific Altria defendant which

17   undertook certain acts alleged in this Complaint, it was not always able to do so due to

18   ambiguities in Altria’s and JLI’s own documents. References in these internal documents to

19   “Altria” without further detail are common. In other words, Defendants do not always specify

20   which entity is involved in particular activities in their own internal documentation. Moreover,

21   key employees moved freely between Altria Group, Inc. and its various operating subsidiaries,

22   including defendants Altria Client Services, Altria Group Distribution Company, and Philip

23   Morris USA Inc.—each of which is a wholly owned subsidiary of Altria Group, Inc. For

24   example, K.C. Crosthwaite (who would later become CEO of JLI) was at various points from

25
                                                                                    COMPLAINT
                                                     - 12 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 21 of 286



 1   2017 through 2019 employed by Altria Client Services, Philip Morris, and Altria Group. And in

 2   its own annual reports to Shareholders, when identifying the “Executive Officers” of Altria

 3   Group, Altria states that the “officers have been employed by Altria or its subsidiaries in various

 4   capacities during the past five years.”

 5          33.     Notably, Altria Group directs the activities of its varying operating companies,

 6   including defendants Altria Client Services, AGDC, and Philip Morris. For this reason, and

 7   unless otherwise specified, the term “Altria” refers to Altria Group Inc. as the responsible entity,

 8   by virtue of its control over its various operating subsidiaries. To the extent such an assumption

 9   is incorrect, the knowledge of which Altria Group Inc. subsidiary is responsible for specific

10   conduct is knowledge solely within the possession of the Altria Defendants.

11                3. Management Defendants

12          34.     Defendant James Monsees is a resident of the San Francisco Bay area, California.

13   In 2007, he co-founded Ploom with Adam Bowen. He served as Chief Executive Officer of JLI

14   until October 2015. Since October 2015, he has been Chief Product Officer of JLI. At all

15   relevant times, he has been a member of the Board of Directors of JLI until he stepped down in

16   March 2020.

17          35.     Defendant Adam Bowen is a resident of the San Francisco Bay area, California.

18   In 2007, he co-founded Ploom with Defendant Monsees. At all relevant times, he has been Chief

19   Technology Officer and a member of the Board of Directors of JLI.

20          36.     Defendant Nicholas Pritzker is a resident of San Francisco, California, and a

21   member of the Pritzker family, which owned the chewing-tobacco giant Conwood before selling

22   it to Reynolds American, Inc., a subsidiary of British American Tobacco. Pritzker received a

23   J.D. from the University of Chicago. In 2011, he invested in JLI. He has been on the Board of

24   Directors of JLI since at least August 2013. At least from October 2015 to August 2016, he was

25
                                                                                     COMPLAINT
                                                     - 13 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 22 of 286



 1   on the Executive Committee in the Board of Directors and served as Co-Chairman. He

 2   controlled two of JLI’s seven maximum Board seats (the second of which was occupied at

 3   relevant times by Alexander Asseily and Zachary Frankel).

 4           37.    Defendant Hoyoung Huh currently lives in Florida. During most of the relevant

 5   time period, he lived and worked in the Silicon Valley area, California. He holds an M.D. from

 6   Cornell and a Ph.D. in Genetics/Cell Biology from Cornell/Sloan-Kettering. He has been CEO

 7   or a Board member of numerous biotechnology businesses, including Geron Corporation. Huh

 8   has been on the Board of Directors of JLI since at least June 2015. At least from October 2015

 9   to August 2016, he was on the Executive Committee in the Board of Directors. Huh occupied

10   the Board seat appointed by a majority of the JLI Board. Huh resigned from JLI’s board in May

11   2018.

12           38.    Defendant Riaz Valani lives near San Jose, California, and is a general partner at

13   Global Asset Capital, a San Francisco-based private equity investment firm. He first invested in

14   JLI in 2007 and has been on the Board of Directors of JLI since at least 2007. At least from

15   October 2015 to August 2016, he was on the Executive Committee in the Board of Directors. He

16   controlled two JLI’s maximum seven Board seats. Beginning around March 2015, Valani’s

17   second seat was occupied by Hank Handelsman; Zach Frankel may have occupied Valani’s

18   second seat starting in 2017, though Handelsman remained on the board.

19           39.    Defendants Monsees, Bowen, Pritzker, Huh, and Valani are referred to

20   collectively as the “Management Defendants.”

21           40.    The Altria Defendants, Monsees, Bowen, Pritzker, Huh, and Valani are referred to

22   collectively as the “RICO Defendants.”

23

24

25
                                                                                   COMPLAINT
                                                    - 14 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 23 of 286



 1                                III.   JURISDICTION AND VENUE

 2          41.     ANTHC brings this action in In re JUUL Labs, Inc., Marketing, Sales Practices,

 3   and Products Liability Litigation, Case No. 19-md-02913-WHO, and files directly in the U.S.

 4   District Court for the Northern District of California as permitted by Second Amended Case

 5   Management Order No. 3, ECF No. 996 (Sept. 21, 2020). In the absence of direct filing,

 6   ANTHC would have filed this Complaint in the U.S. District Court for the District of Alaska.

 7          42.     This Court has subject matter jurisdiction over this action because ANTHC’s suit

 8   involves a federal cause of action that raises a federal question pursuant to 28 U.S.C. § 1331.

 9   The Court also has supplemental jurisdiction over ANTHC’s state law claims pursuant to 28

10   U.S.C. § 1367 because the state law claims are part of the same case or controversy.

11          43.     This Court independently has federal subject matter jurisdiction over ANTHC’s

12   state law claims under 28 U.S.C. § 1332(a)(2), because: (i) the amount in controversy exceeds

13   $75,000, exclusive of interest and costs, and (ii) and no Defendant is a citizen of the same state

14   as ANTHC.

15          44.     This Court also has personal jurisdiction over each Defendant because JLI is

16   headquartered and does business in the State of California and because each Defendant has

17   purposefully availed itself or himself of the privilege of exploiting forum-based business

18   opportunities, including by promoting, marketing, and the sale of the products at issue in this

19   lawsuit. Defendant JUUL and the Altria Defendants have significant contacts in each States and

20   Territories of the United States, such that personal jurisdiction would be proper in any of them.

21   Defendants Monsees, Bowen, Pritzker, and Valani reside within the Northern District of

22   California and are subject to the general jurisdiction of this Court. Defendant Huh resided in the

23   Northern District of California when he engaged in the conduct alleged herein. This Court also

24   has personal jurisdiction over all Defendants under 18 U.S.C. § 1964(c).

25
                                                                                     COMPLAINT
                                                     - 15 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 24 of 286



 1           45.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

 2   events or omissions giving rise to the claims asserted herein arose in this District and Defendants

 3   are subject to personal jurisdiction in this District.

 4                                   IV. FACTUAL ALLEGATIONS
 5           A. Each Defendant Was Instrumental in Seeking to Develop and Market the
                Blockbuster Sequel to Combustible Cigarettes, the “Most Successful Consumer
 6              Product of All Time.”
 7           46.     JLI’s co-founder James Monsees has described the cigarette as “the most
 8   successful consumer product of all time . . . an amazing product.” This statement, which ignores
 9   the fact that cigarettes have caused more deaths than any other human invention, contained a
10   kernel of truth. When U.S. smoking rates peaked in the mid-1960s, 42% of adults smoked
11   cigarettes. Cigarettes were everywhere; people smoked on airplanes, in movie theatres, at the
12   office, and at sports games. Movie stars and sports heroes smoked. Cigarette advertising
13   wallpapered American life, glamorizing smoking as sophisticated, cool, and the thing to do.
14           47.     But in reality, of course, this “successful” product has long been the world’s
15   leading cause of preventable death.
16           48.     Years of anti-smoking campaigns, including work by local government public
17   health departments and school-based anti-tobacco programs, have made great strides towards
18   denormalizing cigarette smoking. But where public health officials and schools saw progress,
19   others saw an opportunity.
20           49.     Citing “some problems” inherent in the cigarette, Monsees and JLI co-founder
21   Adam Bowen set out to “deliver[] solutions that refresh the magic and luxury of the tobacco
22   category.” Monsees saw “a huge opportunity for products that speak directly to those consumers
23   who aren’t perfectly aligned with traditional tobacco products.” Successfully capitalizing on this
24

25
                                                                                     COMPLAINT
                                                       - 16 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 25 of 286



 1   opportunity would mean not only billions of dollars in short-term revenue but lucrative

 2   acquisition by a cigarette industry power player.

 3          50.      Bowen and Monsees took the first major step toward realizing their vision by

 4   deliberately creating an extremely potent nicotine product that looked nothing like a cigarette.

 5   But achieving widespread adoption of their highly addictive product required resources and

 6   expertise beyond those possessed by Bowen, Monsees, or others at JLI.

 7          51.      When it became clear that Bowen and Monsees could not achieve vision of

 8   growing the number of nicotine-addicted e-cigarette users to ensure a base of customers for life

 9   through JLI by themselves, the Management Defendants planned a fundamental shift in roles to

10   allow Pritzker, Huh, and Valani to direct and take control of JLI and use it to commit the

11   Defendants’ unlawful acts.

12          52.      Specifically, in October 2015, Monsees stepped down from his role as Chief

13   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

14   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge of

15   fraudulently marketing JUUL products, including to youth.

16          53.      Prior to the installation of Tyler Goldman as JLI’s new CEO in August 2016,

17   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

18   the number of addicted e-cigarette users through fraudulent advertising and representations to the

19   public. They overrode other board members’ arguments that JLI’s youth-oriented marketing

20   campaign should be abandoned or scaled back, directed the continuation of the marketing

21   campaign that they knew was actively targeting youth, and cleaned house at JLI by “dismiss[ing]

22   other senior leaders and effectively tak[ing] over the company.” Once their leadership was

23   secure, defendants Pritzker, Valani, and Huh pressed for even “more aggressive rollout and

24   [marketing].”

25
                                                                                    COMPLAINT
                                                    - 17 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 26 of 286



 1          54.       Defendants Bowen, Monsees, Pritzker, Valani, and Huh thus, as further set forth

 2   in this Complaint, controlled JLI and used it to make fraudulent misrepresentations or omissions

 3   regarding Juul’s intentional addictiveness and method of nicotine delivery, combined with the

 4   intent, contrary to their public statements, to grow the market of nicotine-addicted individuals for

 5   their own financial gain.

 6          55.       And, as set forth in this Complaint, Defendants Bowen, Monsees, Pritzker, Huh,

 7   and Valani sought to personally profit from their unlawful acts, using their control of JLI to

 8   position the company for acquisition. By no later than August 2015, and likely earlier,

 9   Defendant Monsees was in talks with Japan Tobacco International (an early investor in Ploom,

10   JLI’s predecessor), British American Tobacco, and Philip Morris International regarding a

11   potential acquisition of the JUUL business. Monsees had already received “a couple good faith

12   lowball offers” from British American Tobacco and was awaiting a proposal from PMI that

13   month. At the same time, Monsees was looking for “banking support to give an internal tobacco

14   champion the tools to argue for a sizeable deal.”

15          56.       By no later than August 2015, Defendants Bowen, Pritzker, Valani, and Huh

16   joined in the discussions of a potential acquisition by a major cigarette company, as they knew,

17   in the words of Defendant Bowen, “big tobacco is used to paying high multiples for brands and

18   market share.”

19          57.       Unable to secure an early acquisition, the Management Defendants knew that

20   their desire to monetize a massive new market for JUUL would be aided if they could convert

21   Altria, a competitor through its e-cigarette subsidiary Nu Mark LLC and an experienced cigarette

22   company with a history of marketing to youth and covering it up, into an ally and eventual

23   purchaser. They began that effort as late as the spring of 2017. While Defendants JLI, Bowen,

24

25
                                                                                    COMPLAINT
                                                    - 18 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 27 of 286



 1   Monsees, Valani, and Huh are relative newcomers to the tobacco industry, Altria has been

 2   manufacturing and selling “combustible” cigarettes for more than a century.

 3          58.     Altria, for its part, desperately sought a replenishing customer base. Cigarette

 4   companies have long known that profitable growth requires a pipeline of “replacement”

 5   customers. After decades of tobacco litigation and regulation, Altria (including through its

 6   subsidiary Philip Morris) had little ability to recruit new smokers in the ways that had driven

 7   Philip Morris’s success through most of the 1900s. In 2017, Altria’s combustible cigarette

 8   products (sold through Philip Morris) were facing increasing regulatory pressures. In late July

 9   2017, Altria’s stock value plummeted shortly after the Food and Drug Administration (FDA)

10   announced that it would reduce the amount of nicotine allowed in cigarettes with an eye toward

11   reaching non-addictive levels. In late 2017, Altria, and other major cigarette companies, also

12   finally complied with a consent decree from the 1990s tobacco litigation that required them to

13   issue corrective advertising statements that highlighted the addictiveness and adverse health

14   impacts of smoking cigarettes.

15          59.     Due in large part to this litigation and regulation, cigarette use has been declining

16   in the United States in the last decade, especially among youth. Altria estimates that the cigarette

17   industry declined by 4% in 2017 and by 4.5% in 2018, and it predicted a continued 4% to 5%

18   decline in the average annual U.S. cigarette industry volume for 2019 through 2023. Altria later

19   adjusted the estimated rate of decline to 4% to 6%, to reflect efforts to increase the legal age for

20   cigarette smoking to 21.

21          60.     In the face of this continued downward trend in the traditional cigarette market,

22   Altria had undertaken its own efforts at marketing an e-cigarette product through its subsidiary

23   Nu Mark LLC. Altria, through Nu Mark, had launched the MarkTen product nationwide in 2014

24   with an aggressive marketing campaign, eclipsing the advertising expenditures for the market

25
                                                                                     COMPLAINT
                                                     - 19 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 28 of 286



 1   leader at that time, blu e-cigarettes. Of the $88.1 million spent on e-cigarette advertising in

 2   2014, nearly 40% of that was Altria’s MarkTen campaign, at $35 million. Altria was clear in its

 3   intent to dominate the e-cigarette market as it has the combustible cigarette market: “We are the

 4   market leader today and we will continue to be,” then-CEO Marty Barrington told investors at

 5   the time of MarkTen’s launch. The original MarkTen was a “cigalike,” designed to mimic the

 6   look and feel of a combustible cigarette.

 7          61.     Altria had also been acquiring small companies in the e-cigarette industry, starting

 8   in 2014 with Green Smoke, Inc., whose e-cigarettes were also the “cigalike” style, and were sold

 9   in flavors including “Vanilla Dreams” and “Smooth Chocolate.” In 2016, Altria acquired an

10   e-cigarette product called Cync, from Vape Forward. Cync is a small e-cigarette device that uses

11   prefilled pods in a variety of flavors, similar to the JUUL.

12          62.     At the same time that Altria was struggling to market a successful e-cigarette

13   product through Nu Mark, it was carefully studying JUUL. A May 13, 2016 presentation by

14   Altria Client Services titled “JUUL Market Summary” included detailed information on the sale

15   of JUUL, including market share, the number of chain stores selling JUUL, the price of JUUL

16   and JUULpods, updates to the design of JUUL and JUULpods, new flavor names, the purported

17   nicotine strength of JUULpods, the “Target consumer” for JUUL, and the “Business

18   Model/Sources of Funding” of JLI (then PaxLabs).

19          63.     In February 2017, Altria told investors at the 2017 Consumer Analyst Group of

20   New York (CAGNY) Conference that over the past year, “Nu Mark LLC (Nu Mark) made

21   excellent progress toward its long-term aspiration of becoming a leader in e-vapor.” In his

22   remarks, Altria Group’s current then-CEO, Howard A. Willard III, said, “Nu Mark, our e-vapor

23   company, had a very strong year. It made excellent progress toward establishing MarkTen as a

24   leading brand in the category, continued to improve its supply chain, and took the necessary

25
                                                                                     COMPLAINT
                                                     - 20 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 29 of 286



 1   steps to comply with the deeming regulations.” He noted, however, that the estimated “total

 2   2016 e-vapor consumer spending was roughly flat compared to the prior year at approximately

 3   $2.5 billion.” In 2017, Altria’s MarkTen e-cigarettes had a market share of only 13.7%, well

 4   behind JLI’s growing market share of 40%. Thus, despite its public statements to the contrary,

 5   Altria knew the popularity of JUUL stood in the way of Altria becoming the dominant force in

 6   the e-cigarette market.

 7          64.     With smoking on the decline, litigation and regulatory controls were ramping up

 8   and threatening Altria’s ability to attract new smokers, and JUUL outperforming Altria’s

 9   products in the market, Altria saw a solution in JLI, with its exponential growth and large youth

10   market. That youth market would be key to replacing Altria’s lost profits for years to come. So

11   Altria Group and Altria Client Services set out to court the leaders of JLI in an eighteen-month

12   dance, all the while signaling that a massive payout would await those leaders if they maintained

13   JLI’s large youth market.

14          65.     Essential to maintaining JLI’s large youth market, of course, was delaying or

15   preventing regulation or public outcry that could interfere with Altria’s and the Management

16   Defendants’ efforts. Altria, with its decades of experience doing just that, aided JLI and the

17   Management Defendants in these efforts along the way, ultimately attempting to deceive the

18   public and the FDA itself in order to defraud consumers when the specter of regulation

19   threatened the value of its impending investment in late 2018. Altria’s best bet for maintaining

20   its sales by increasing the number of users, addicted to nicotine was to partner with JLI’s

21   leadership (1) to maintain or increase the number of users, hooked on JUUL; and (2) to delay and

22   prevent regulation that could interfere with this first scheme.

23          66.     For those reasons and others, Altria began coordinating with the Management

24   Defendants in the spring of 2017. So, with Defendants Bowen, Monsees, Pritzker, Valani, and

25
                                                                                      COMPLAINT
                                                     - 21 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 30 of 286



 1   Huh looking for a big payout and Altria and Altria Client Services looking for new customers,

 2   this group of Defendants began to work together, using JLI to further their unlawful ends, in the

 3   Spring of 2017. Of course, these Defendants were not strangers to one another. Before the

 4   Spring of 2017, Altria (through Altria Client Services) and JLI were members of at least one

 5   industry group that shared information and coordinated public statements regarding vaping, and

 6   Ploom’s advisory committee included Altria’s former growth officer. As Howard Willard,

 7   Altria’s CEO said, the company followed “JUUL’s journey rather closely” from its early

 8   beginnings.

 9          67.     As discussed further below, Altria first contacted JLI’s leadership, including

10   Defendants Pritzker and Valani, about a partnership by early 2017, with “confidential

11   discussions” beginning in the spring of 2017. JLI’s pitch deck to investors at the time boasted

12   that “Viral Marketing Wins,” and that JUUL’s super potent nicotine formulation was “cornering”

13   the consumables market with the highest customer retention rate of any e-cigarette.

14          68.     By the fall of 2017 JLI, through its leadership including the Management

15   Defendants, and Altria had agreed to and had taken coordinated actions to maintain and expand

16   JUUL’s market share, knowing that it was based on sales to youth and fraudulent and misleading

17   advertising to consumers of all ages.

18          69.     The “confidential discussions” continued, with Altria’s leadership meeting

19   regularly with Prtizker and Valani for “a period of approximately 18 months.” Defendants

20   Pritzker and Valani took the lead on these discussions (together with JLI CEO Kevin Burns),

21   working to establish the formal JLI-Altria partnership. On August 1, 2018, Pritzker, Valani, and

22   JLI’s CEO Kevin Burns met Willard and William Gifford, Altria’s CFO, at the Park Hyatt Hotel

23   in Washington, D.C., to discuss their partnership and Altria’s support of JUUL’s mission.

24

25
                                                                                    COMPLAINT
                                                    - 22 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 31 of 286



 1          70.     During the roughly 18-month negotiating period, Pritzker, Valani, and JLI’s

 2   leadership communicated regularly with Altria as they all worked together to fraudulently

 3   growth and maintain JUUL’s market share. Through their control of JLI, Bowen, Monsees, and

 4   also Huh remained critical to the success of these efforts. Without their control of the JLI Board

 5   of Directors and prior fraudulent conduct, the close coordination between JLI’s leadership and

 6   Altria and Altria’s investment in JLI to support JUUL’s mission would not have been possible.

 7          71.     In December 2018, Altria decided to take the next step in its coordination with the

 8   Management Defendants and JLI’s leadership by making a $12.8 billion equity investment in

 9   JLI, the largest equity investment in United States history. This arrangement was profitable for

10   Altria, as well as enormously lucrative for Defendants Monsees, Bowen, Pritzker, Valani, and

11   Huh, as detailed below.

12          72.     Both before and after Altria’s investment, JLI, through its employees and officers,

13   provided Altria with critical information regarding the design and nicotine content of the JUUL

14   product, the labeling of the JUUL product, and related topics including advertising, retail

15   distribution, online sales, age verification procedures, information on underage user’s flavor

16   preferences, and regulatory strategies. Altria, for its part, increasingly guided and directed JLI

17   and the Management Defendants in these areas and helped them devise and execute schemes to

18   preserve JLI’s youth appeal and market, including by deceiving consumers of all ages and

19   regulators.

20          73.     JLI, the Management Defendants, and Altria worked together to implement their

21   shared goal of growing a youth market in the image of the combustible cigarette market

22   through a multi-pronged strategy to: (1) create a highly addictive product that consumers would

23   not associate with cigarettes and that would appeal to the lucrative youth market, (2) deceive the

24   public into thinking the product was a fun and safe alternative to cigarettes that would also help

25
                                                                                     COMPLAINT
                                                     - 23 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 32 of 286



 1   smokers quit, (3) actively attract young users through targeted marketing, and (4) use a variety of

 2   tools, including false and deceptive statements to the public and regulators, to delay regulation of

 3   e-cigarettes. As detailed more fully throughout this Complaint, each of the Defendants played a

 4   critical role—at times overlapping and varying over time—in each of these strategies.

 5          B. Defendants’ Strategy Was to Create a Nicotine Product That Would Maximize
               Profits Through Addiction.
 6
                  1. Defendants Understood that the “Magic” Behind Cigarettes’ Stratospheric
                     Commercial Success Was Nicotine Addiction.
 7
            74.      The first step in replicating the success of combustible cigarettes was to create a
 8
     product that, like combustible cigarettes, was based on getting users addicted to the nicotine in
 9
     the product. Nicotine is an alkaloid, a class of plant-derived nitrogenous compounds that is
10
     highly addictive, and the key ingredient that drives addiction to cigarettes. Nicotine’s addictive
11
     properties are similar to heroin and cocaine.
12
            75.      Route of administration and speed of delivery are key to understanding nicotine’s
13
     addictive potential. Dr. Neal Benowitz, Scientific Editor of the 1988 Surgeon General’s Report
14
     on nicotine addiction, wrote:
15
            After a puff, high levels of nicotine reach the brain in 10–20 s[econds], faster than
16
            with intravenous administration, producing rapid behavioral reinforcement. The
            rapidity of rise in nicotine levels permits the smoker to titrate the level of nicotine
17
            and related effects during smoking, and makes smoking the most reinforcing and
            dependence-producing form of nicotine administration.
18
            76.      Again, according to Dr. Benowitz,
19
            The rapid rate of delivery of nicotine by smoking . . . results in high levels of
20
            nicotine in the central nervous system with little time for development of tolerance.
            The result is a more intense pharmacologic action. The short time interval between
21
            puffing and nicotine entering the brain also allows the smoker to titrate the dose of
            nicotine to a desired pharmacologic effect [often subconsciously], further
22
            reinforcing drug self-administration and facilitating the development of addiction.
23

24

25
                                                                                     COMPLAINT
                                                     - 24 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 33 of 286



 1          77.     Nicotine fosters addiction through the brain’s “reward” pathway. Both a

 2   stimulant and a relaxant, nicotine affects the central nervous system; increases blood pressure,

 3   pulse, and metabolic rate; constricts blood vessels of the heart and skin; and causes muscle

 4   relaxation. Long-term exposure to nicotine causes upregulation—an increase in the number of

 5   these high-affinity nicotinic receptors in the brain. When nicotine binds to these receptors it

 6   triggers a series of physiological effects in the user that are perceived as a “buzz” that includes

 7   pleasure, happiness, arousal, and relaxation of stress and anxiety. With regular nicotine use,

 8   however, these feelings diminish, and the user must consume increasing amounts of nicotine to

 9   achieve the same effects.

10          78.     Kids are particularly vulnerable to nicotine addiction, as Defendants know well.

11   As described by the United States Surgeon General, “Tobacco use is a pediatric epidemic.” Nine

12   out of ten smokers begin by age 18 and 80% who begin as teens will smoke into adulthood.

13          79.     The above statements apply equally, if not more so, to e-cigarettes. Further, the

14   Surgeon General has explained how the nicotine in e-cigarettes affects the developing brain and

15   can addict kids more easily than adults:

16          Until about age 25, the brain is still growing. Each time a new memory is created,
            or a new skill is learned, stronger connections—or synapses—are built between
17          brain cells. Young people’s brains build synapses faster than adult brains. Because
            addiction is a form of learning, adolescents can get addicted more easily than adults.
18
     The effects of nicotine exposure on the brain of youth and young adults include not only
19
     addiction, priming for use of other addictive substances, but also reduced impulse control,
20
     deficits in attention and cognition, and mood disorders. A highly addictive, psychoactive
21
     substance that targets brain areas involved in emotional and cognitive processing, nicotine poses
22
     a particularly potent threat to the adolescent brain, as it can “derange the normal course of brain
23

24

25
                                                                                      COMPLAINT
                                                     - 25 -
                                                                       MDL CASE NO. 3:19-MD-02913
                Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 34 of 286



 1   maturation and have lasting consequences for cognitive ability, mental health, and even

 2   personality.”

 3          80.      In 2014, the United States Surgeon General reported that nicotine addiction is the

 4   “fundamental reason” that individuals persist in using tobacco products, and this persistent

 5   tobacco use contributes to millions of needless deaths and many diseases, including diseases that

 6   affect the heart and blood vessels (cardiovascular disease), lung diseases (chronic obstructive

 7   pulmonary disease (COPD) and lung cancer), cancer almost anywhere in the body, and birth

 8   defects.

 9          81.      It took five decades of public health initiatives, government intervention, impact

10   litigation, consumer education, and tobacco regulation to finally see a significant drop in

11   cigarette smoking and nicotine addiction.

12          82.      By 2014, the number of adults that reported using cigarettes had dropped to 18%,

13   and the number of adult smokers who reported quitting smoking increased from 50.8% in 2005

14   to 59% by 2016. By 2014, teen smoking also hit a record low. In June 2014, the Centers for

15   Disease Control and Prevention (CDC) reported that “in achieving a teen smoking rate of 15.7

16   percent, the United States has met its national Healthy People 2020 objective of reducing

17   adolescent cigarette use to 16 percent or less.”

18          83.      The United States Surgeon General reported in 2014 that: “We are at a historic

19   moment in our fight to end the epidemic of tobacco use that continues to kill more of our citizens

20   than any other preventable cause. The good news is that we know which strategies work best.

21   By applying these strategies more fully and more aggressively, we can move closer to our goal

22   of making the next generation tobacco-free.”

23          84.      Where the public health community saw progress in curbing the use of cigarettes

24   and nicotine addiction, Defendants saw an opportunity.

25
                                                                                     COMPLAINT
                                                        - 26 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 35 of 286



 1                2. Following the Cigarette Industry Playbook, Defendants Sought to Market a
                     Product that would Create and Sustain Nicotine Addiction, but Without the
 2                   Stigma Associated with Cigarettes

 3          85.      Seeking to build and dominate a new market for nicotine products without the

 4   baggage of combustible cigarettes (i.e., well-established link to death and disease), JLI

 5   engineered a cool-looking e-cigarette device capable of delivering more nicotine and fueling

 6   higher levels of consumer addiction than ever before. JLI marketed that highly addictive device

 7   as healthy, safe, cool, and available in kid-friendly flavors.

 8          86.      In doing so, JLI followed the cigarette industry’s playbook. Monsees admitted

 9   that when creating JLI, he and Bowen carefully studied the marketing strategies, advertisements,

10   and product design revealed in cigarette industry documents that were uncovered through

11   litigation and made public under the November 1998 Master Settlement Agreement between the

12   Attorneys General of forty-six states, five U.S. territories, the District of Columbia and the four

13   largest cigarette manufacturers in the United States. “[Cigarette industry documents] became a

14   very intriguing space for us to investigate because we had so much information that you

15   wouldn’t normally be able to get in most industries. And we were able to catch up, right, to a

16   huge, huge industry in no time. And then we started building prototypes.”

17          87.      In a thesis presentation Bowen and Monsees gave in 2004, Monsees candidly

18   admitted, “The cigarette is actually a carefully engineered product for nicotine delivery and

19   addiction.” JLI researched how cigarette companies engineered their products and chemically

20   manipulated nicotine to maximize delivery: “We started looking at patent literature. We are

21   pretty fluent in ‘Patentese.’ And we were able to deduce what had happened historically in the

22   tobacco industry.” With access to the trove of documents made public to curb youth smoking

23   and aid research to support tobacco control efforts, JLI was able to review literature on

24

25
                                                                                     COMPLAINT
                                                      - 27 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 36 of 286



 1   manipulating nicotine pH to maximize its delivery in a youth-friendly vapor with minimal

 2   “throat hit.”

 3           88.     Through studying industry documents, JLI learned that the cigarette industry had

 4   tried for years to figure out ways to create and sustain addiction by delivering more nicotine in

 5   way that would be easy to ingest—without the nausea, cough, or other aversive side effects that

 6   many new smokers experienced. In the 1970s, R.J. Reynolds scientists eventually found a

 7   solution: Combine the high-pH nicotine with a low-pH acid. The result was a neutralized

 8   compound referred to as nicotine salt. In a 1973 RJR memorandum titled “Cigarette concept to

 9   assure RJR a larger segment of the youth market,” RJR highlighted that this chemical

10   manipulation of the nicotine content was expected to give its cigarettes an “additional nicotine

11   ‘kick’” that would be more appealing and addictive. A young RJ Reynolds chemist, Thomas

12   Perfetti, synthesized 30 different nicotine salt combinations, tested the salts’ ability to dissolve

13   into a liquid, and heated them in pursuit of the “maximum release of nicotine.” Pefetti published

14   his results in a 1979 memo stamped “CONFIDENTIAL,” which was found among the

15   documents that the FDA obtained from JLI in 2018. Relying on cigarette industry research like

16   this, and assistance from Perfetti himself, JLI developed a cartridge-based e-cigarette using

17   nicotine salts. As described in herein, JLI’s use of nicotine salts, pioneered by major

18   combustible tobacco companies, was a critical tool for addicting non-smokers, including youth.

19           89.     JLI also engaged former cigarette industry researchers to consult on the design of

20   their product. As Monsees noted in an interview with WIRED magazine: “The people who

21   understood the science and were listed on previous patents from tobacco companies aren’t at

22   those companies anymore. If you go to Altria’s R&D facility, it’s empty.” The WIRED article

23   stated that “[s]ome of those people are now on [PAX Lab, Inc.’s] team of advisers, helping

24   develop J[UUL].”

25
                                                                                      COMPLAINT
                                                      - 28 -
                                                                       MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 37 of 286



 1          90.     One of the keys to JLI’s success was its ability to fuse addiction and technology.

 2   The JUUL e-cigarette system is comprised of three parts: (1) the JUUL e-cigarette device (2) the

 3   JUULpod (with e-liquid), and (3) the Universal Serial Bus [USB] charger (collectively referred

 4   to herein as “JUUL”). The JUUL e-cigarette device is a thin, sleek rectangular e-cigarette device

 5   consisting of an aluminum shell, a battery, a magnet (for the USB-charger), a circuit board, an

 6   LED light, and a pressure sensor. JLI manufactures and distributes JUULpods that contain liquid

 7   that includes nicotine, flavoring, and other additives. Each JUULpod is a plastic enclosure

 8   containing 0.7 milliliters of JLI’s patented nicotine liquid and a coil heater. When a sensor in the

 9   JUUL e-cigarette detects the movement of air caused by suction on the JUULpod, the battery in

10   the JUUL e-cigarette device activates the heating element, which in turn converts the nicotine

11   solution in the JUULpod into a vapor consisting of nicotine, benzoic acid, glycerin, and

12   propylene glycol along with myriad chemical flavorings and other chemicals, many of which are

13   recognized as toxic.

14

15

16

17

18

19

20

21

22          91.     JLI sells the JUULpods in packs of four or two pods, and until recently, in a
23   variety of enticing flavors. Many of the flavors have no combustible cigarette analog, including
24

25
                                                                                    COMPLAINT
                                                    - 29 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 38 of 286



 1   “cool” cucumber, fruit medley, “cool” mint, and crème brûlée. Figure 1 below shows the JLI

 2   device and a JLI “Starter Kit” with four flavored JUULpods:

 3

 4

 5

 6

 7

 8

 9

10

11

12

13
            Figure 1
14
            92.     JLI attempted to distinguish JUUL products from the death and disease associated
15
     with cigarettes by deliberately providing a false assurance of safety. For example, on May 8,
16
     2018, a document titled “Letter from the CEO” appeared on JUUL’s website. The document
17
     stated: “[JUUL]’s simple and convenient system incorporates temperature regulation to heat
18
     nicotine liquid and deliver smokers the satisfaction that they want without the combustion and
19
     the harm associated with it.”
20
            93.     JLI even took this message to ninth graders: in 2018, a representative from JLI
21
     spoke at a high school during a presentation for ninth graders, stating that JUUL “was much
22
     safer than cigarettes,” that the JUUL was “totally safe,” that the JUUL was a “safer alternative
23

24

25
                                                                                    COMPLAINT
                                                    - 30 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 39 of 286



 1   than smoking cigarettes,” and that the “FDA was about to come out and say it [JUUL] was 99%

 2   safer than cigarettes . . . and that . . . would happen very soon.”

 3          94.     This was not just a rogue employee. Internal messaging around JUUL, crafted by

 4   the executives, emphasized that JUUL was safer than smoking. In a “Marketing Update”

 5   presentation dated March 26, 2015, a message from then-Chief Marketing Officer Scott Dunlap

 6   stated that “[v]aporization technology is fundamentally disruptive, because it is safer, faster,

 7   more effective and less intrusive than alternatives.” More than a year later, on April 28, 2016,

 8   Tim Danaher sent Tyler Goldman a slide deck aimed at investors which he said that “James

 9   [Monsees] owns” and “will pull / update the relevant slides.” The deck claimed that “PAX Labs’

10   new delivery system is faster, safer, more effective and less intrusive than[,]” among other

11   options, “[s]moking[.]” The consistency of the wording in these presentations more than a year

12   apart shows that this was standard company language.

13          95.     JLI’s mission was not to improve public health. Rather, JLI sought to introduce a

14   new generation of consumers to nicotine. JLI’s business model was never about reducing

15   addiction. As one JLI engineer put it: “We don’t think a lot about addiction here because we’re

16   not trying to design a cessation product at all . . . anything about health is not on our mind.”

17          96.     JLI, Bowen, and Monsees achieved their vision. Pioneering a nicotine delivery

18   technology that eliminated the harshness of traditional free-base nicotine, JLI’s e-cigarette

19   system provided consumers with palatable access to high concentrations of nicotine like never

20   before. Since the JUUL’s launch in 2015, JLI has become the dominant e-cigarette manufacturer

21   in the United States. Its revenues grew by 700 percent in 2017 alone. By 2019, JLI owned

22   three-quarters of the e-cigarette market.

23

24

25
                                                                                          COMPLAINT
                                                      - 31 -
                                                                           MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 40 of 286



 1                3. Defendants Sought to Position JLI for Acquisition by a Major Cigarette
                     Company.
 2
            97.       JLI, along with the Management Defendants, worked together to maintain and
 3
     expand the number of nicotine-addicted e-cigarette users in order to ensure a steady and growing
 4
     customer base.
 5
            98.       That growing customer base was crucial to JLI’s and the Management
 6
     Defendants’ long-term objective—lucrative acquisition by another company. They recognized
 7
     that JLI’s product, with its potential to dominate the nicotine products market by hooking new
 8
     users, would appeal to one segment of the economy in particular: the cigarette industry.
 9
            99.       JLI and the Management Defendants also recognized that their business goal—
10
     becoming part of the cigarette industry—was unlikely to endear them to the consumers that they
11
     needed to purchase their products. Years of anti-smoking campaigns have successfully
12
     stigmatized cigarette smoking. When Monsees and Bowen presented their thesis and product
13
     design to their classmates, they included a clip from a South Park episode showing the characters
14
     assembled at the Museum of Tolerance and shaming a smoker.
15
            100.      Monsees and Bowen needed to shape social norms such that the public attitude
16
     towards e-cigarettes would allow consumers to use their product without the stigma and self-
17
     consciousness smokers experienced. Monsees and Bowen saw a market opportunity in a
18
     generation of non-smoking consumers brought up on anti-smoking norms. In Monsees’s words,
19
     they wanted to redesign the cigarette “to meet the needs of people who want to enjoy tobacco but
20
     don’t self-identify with—or don’t necessarily want to be associated with—cigarettes.”
21
            101.      Part of this approach was consistently portraying JUUL as an enemy of the
22
     cigarette industry, with a publicly announced goal of eliminating the cigarette. In an interview,
23
     Bowen asserted that he and Monsees spent a lot of time talking about “the kind of typical
24

25
                                                                                    COMPLAINT
                                                    - 32 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 41 of 286



 1   thoughts of evil Big Tobacco companies like coming down and squashing you.” The “Mission

 2   Statement” on JLI’s homepage proclaims:

 3          Our mission is to transition the world’s billion adult smokers away from
            combustible cigarettes, eliminate their use, and combat underage usage of our
 4          products.

 5          We envision a world where fewer adults use cigarettes, and where adults who
            smoke cigarettes have the tools to reduce or eliminate their consumption entirely,
 6          should they so desire.

 7   In fact, JLI’s Chief Administrative Officer has publicly stated that the goal behind JLI is

 8   “eliminating cigarettes.”

 9          102.    This public message of eliminating cigarettes and challenging tobacco companies

10   stands in direct contrast with JLI’s actual business and investment strategy, which involved

11   replicating in JUUL’s new market the tobacco companies’ historical success in the market for

12   cigarettes. From the beginning, Bowen and Monsees actively sought the investment and

13   assistance of major cigarette companies. Bowen and Monsees’s initial foray into the e-cigarette

14   business, Ploom, launched its e-cigarette as the ModelOne in 2010, using pods of loose-leaf

15   tobacco heated by butane. It did not catch on. Ploom only sold a few thousand devices. By then

16   a company with a dozen employees, Ploom was faltering, in need of money, technological

17   expertise, and marketing savvy.

18          103.    Help came from Japan Tobacco International (“Japan Tobacco” or “JTI”), a

19   division of Japan Tobacco Inc., the fourth-largest tobacco company in the world. In December

20   2011, Japan Tobacco and Ploom entered into a strategic agreement, which gave Japan Tobacco a

21   minority stake in Ploom and made it a strategic partner. In a statement regarding the agreement,

22   Monsees said, “We are very pleased to partner with [Japan Tobacco] as their deep expertise,

23   global distribution networks and capital resources will enable us to enter our next phase of

24   growth and capitalize on global expansion opportunities.” As Bowen explained in an interview,

25
                                                                                    COMPLAINT
                                                    - 33 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 42 of 286



 1   “We were still doing a lot of our own internal product development, but now we had access to

 2   floors of scientists at [Japan Tobacco].”

 3          104.    According to internal documents, JLI (then known as Pax) entered into a

 4   “strategic partnership” with Japan Tobacco after it “evaluated all major tobacco industry

 5   companies.” When JLI was getting ready to launch JUUL, its business plan called for a

 6   “massive distribution for JUUL,” to “be distributed by the four largest US tobacco distributors.”

 7   In addition, in 2015, JLI counted among its advisors Charles Blixt, the former general counsel of

 8   Reynold American, Chris Skillin, former director of corporate business development at Altria

 9   Group, Bryan Stockdale, the former SVP/President & CEO of R.J. Reynolds / American Snuff

10   Company, and Chris Coggins, a toxicologist at Reynolds for 20 years.

11          105.    JLI and the Management Defendants even retained the investment bank Stifel to

12   help JLI “establish strong international partnerships with leading tobacco companies (LT) to

13   accelerate JUUL.” According to Stifel, “JUUL could be a multi-billion opportunity to LT

14   [leading tobacco companies] over time,” and Stifel offered to manage a process that: “Identified

15   the best Partner(s) for JUUL”; “Best positions JUUL to each Partner”; “Creates a catalyst for

16   [leading tobacco company] decision making”; and “drives strong economic value and terms

17   through competition.” The end result of the process would be an exclusive agreement with the

18   cigarette industry that would “maximize JUUL Growth Trajectory”.

19

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 34 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 43 of 286



 1          106.    Stifel’s presentation to the JLI Board of Directors, which included each of the

 2   Management Defendants, also emphasized both the stagnant and declining cigarette market, and

 3   the sharply growing e-cigarette market:

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
            107.    According to Stifel, “[s]ince 2013 [leading tobacco companies] have aggressively
23
     but unprofitably entered the vape category . . . with products that are not compelling.” Stifel’s
24

25
                                                                                    COMPLAINT
                                                    - 35 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 44 of 286



 1   conclusion was that in light of the leading cigarette companies’ failures to develop an appealing

 2   e-cigarette product: “JUUL Presents a Prime Opportunity for [leading tobacco companies] to

 3   Compete with [vaporizers, tanks and mods] in Form Factor and Dominate the E-cig Experience

 4   Through Retail Channels that Leverage its Distribution Strengths.”

 5          108.    Consistent with Stifel’s presentation, and the profits it was forecasting, a draft

 6   December 7, 2015 presentation to the board of directors included as a “management committee

 7   recommendation” that JLI position itself for “strategic alternatives (including licensing or sale)”:

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                     - 36 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 45 of 286



 1          109.    The presentation also made clear that the “strategic alternative” for JLI envisioned

 2   by management was its acquisition by a large cigarette company:

 3

 4

 5

 6

 7

 8

 9
            110.    This goal—acquisition by a major cigarette company—was a motive that JLI and
10
     the Management Defendants would return to in making decisions about the manufacture and
11
     marketing of JUUL products. As an example, in a 2016 email exchange with JLI employees
12
     regarding potential partnerships with e-cigarette juice manufacturers, Defendant Bowen
13
     reminded the employees that “big tobacco is used to paying high multiples for brands and market
14
     share.” Bowen knew that to achieve the ultimate goal of acquisition JLI and the Management
15
     Defendants would have to grow the market share of nicotine-addicted e-cigarette users,
16
     regardless of the human cost.
17
            111.    JLI and the Management Defendants sought to grow the market share of nicotine-
18
     addicted e-cigarette users beginning by at least early 2015 through two related schemes: first, by
19
     designing an unsafe product with a high nicotine content that was intended to addict, or
20
     exacerbate the addiction of, its users; and, second, by marketing and misbranding that potent
21
     product to the broadest possible audience of potential customers, including young people whose
22
     addiction would last the longest and be the most profitable for the Defendants.
23

24

25
                                                                                    COMPLAINT
                                                    - 37 -
                                                                     MDL CASE NO. 3:19-MD-02913
                Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 46 of 286



 1              112.   These schemes were an overwhelming success. In December 2016, Monsees

 2   observed in an email to Valani that “Soon enough [JUUL’s success] will catch the eyes of big

 3   tobacco and they’ll either swing a new product more directly towards us, get aggressive about

 4   acquisition or do both in parallel.” By the close of 2017, according to Nielsen data, JLI had

 5   surpassed its competitors in capturing 32.9% of the e-cigarette market, with British American

 6   Tobacco at 27.4% and Altria at 15.2%. The total e-cigarette market expanded 40% to $1.16

 7   billion.

 8              113.   By 2018, JLI represented 76.1% of the national e-cigarette market, and JLI’s

 9   gross profit margins were 70%. In a complaint it filed in November 2018 against 24 vape

10   companies for alleged patent infringement, JLI asserted that it was “now responsible for over

11   95% of the growth in the ENDS [Electronic Nicotine Delivery System] cartridge refill market in

12   the United States” and included the following chart:

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                      - 38 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 47 of 286



 1          114.      JLI shattered previous records for reaching decacorn status, reaching valuation of

 2   over $10 billion in a matter of months—four times faster than Facebook. This all came just three

 3   years after its product launch.

 4          C. JLI and Bowen Designed a Nicotine-Delivery Device Intended to Create and
               Sustain Addiction.
 5
            115.      JLI was well aware from the historical cigarette industry documents that the
 6
     future of any nicotine-delivery business depends on snaring kids before they age beyond the
 7
     window of opportunity. One memo from a Lorillard marketing manager to the company’s
 8
     president put it most succinctly, “[t]he base of our business is the high school student.” It is no
 9
     surprise, then, that the industry designed products specifically to attract and addict teen smokers.
10
     Claude Teague of R.J. Reynolds titled one internal memo “Research Planning Memorandum on
11
     Some Thoughts About New Brands of Cigarettes for the Youth Market.” In it he frankly
12
     observed, “Realistically, if our Company is to survive and prosper, over the long term, we must
13
     get our share of the youth market. In my opinion this will require new brands tailored to the
14
     youth market.” Dr. Teague noted that “learning smokers” have a low tolerance for throat
15
     irritation so the smoke should be “as bland as possible,” i.e., not harsh, and he specifically
16
     recommended an acidic smoke “by holding pH down, probably below 6.” As seen below, JLI
17
     heeded Dr. Teague’s advice.
18
                   1. JLI and Bowen Made Highly Addictive E-Cigarettes Easy for Young People
19                    and Non-Smokers to Inhale.

20          116.      As combustible cigarettes were on the decline, e-cigarettes were introduced to the

21   U.S. market beginning in 2007. Over time, e-cigarettes developed a small group of regular users,

22   who were primarily current or former smokers. By 2014, the e-cigarette market in the U.S. was

23   in decline.

24

25
                                                                                     COMPLAINT
                                                     - 39 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 48 of 286



 1          117.    E-cigarettes struggled to compete with combustible cigarettes, because of the

 2   technical challenge of delivering enough aerosolized nicotine to satisfy a smoker’s addiction in a

 3   palatable form. Before JUUL, most e-cigarettes used an alkaline form of nicotine called

 4   free-base nicotine. When aerosolized and inhaled, free-base nicotine is relatively bitter, irritates

 5   the throat, and is perceived as harsh by the user. This experience is often referred to as a “throat

 6   hit.” The higher the concentration of free-base nicotine, the more intense the “throat hit.” While

 7   some “harshness” would not have much impact on seasoned cigarette smokers, it would deter

 8   newcomers, or nicotine “learners,” as Claude Teague at R.J. Reynolds called young non-smokers

 9   decades ago.

10          118.    Before 2015, most e-liquids on the market were between 1% and 2%

11   concentration; 3% concentrations were marketed as appropriate for consumers who were

12   accustomed to smoking approximately forty cigarettes a day. None of these e-liquids delivered

13   as much nicotine as quickly as a combustible cigarette.

14          119.    Around 2013, JLI scientists developed new e-liquids and new devices to increase

15   the amount of nicotine that e-cigarettes could deliver to users and to reduce the throat hit. JLI

16   scientists focused on nicotine salts rather than free-base nicotine, and they tested their

17   formulations in a variety of ways.

18              2. JLI’s Initial Experiments Measured Non-Smokers’ “Buzz” Levels and
                   Perceptions of Throat Harshness.
19
            120.    JLI intentionally designed its product to minimize “throat hit” and maximize
20
     “buzz.” JLI’s first known testing of JUUL-related products occurred in 2013 when it conducted
21
     “buzz” experiments that included non-smoker participants and measured “buzz” and throat
22
     harshness. JLI officers and directors Adam Bowen, Ari Atkins, and Gal Cohen served as the
23
     initial subjects in the “buzz” experiments. These early tests were performed with the assistance
24

25
                                                                                      COMPLAINT
                                                     - 40 -
                                                                       MDL CASE NO. 3:19-MD-02913
              Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 49 of 286



 1   of Thomas Perfetti, the same RJR chemist who had studied nicotine salt decades ago to help RJR

 2   palatably deliver more nicotine.

 3           121.        In these early tests, JLI’s goal was to develop a “buzz-effective e-cig

 4   formulation,” which would principally turn on “effectiveness (buzz, harshness),” followed by

 5   shelf life and patentability. The aim was to develop a nicotine salt formulation that maximized

 6   buzz and minimized harshness. “Employees tested new liquid-nicotine formulations on

 7   themselves or on strangers taking smoke breaks on the street. Sometimes, the mix packed too

 8   much punch – enough nicotine to make some testers’ hands shake or send them to the bathroom

 9   to vomit . . . .”

10           122.        The “buzz” experiments, which used heart rate as a qualitative measurement for

11   buzz, showed that Bowen tested a 4% benzoate (nicotine salt) solution, which caused his resting

12   heart rate to increase by about 70% in under 2 minutes, far exceeding all other formulations JLI

13   was considering:

14

15

16

17

18

19

20

21
             123.        Because they personally consumed these formulations, Bowen, Cohen, and Atkins
22
     knew that the 4% benzoate solution delivered a strong buzz that matched or exceeded a cigarette
23
     but had minimal throat hit.
24

25
                                                                                         COMPLAINT
                                                         - 41 -
                                                                          MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 50 of 286



 1          124.    A later study by Anna K. Duell et al., which examined 4% benzoate solutions—

 2   the basis for JUUL’s subsequent commercial formulations—explains why there was so little

 3   throat hit. The Duell study determined that the fraction of free-base nicotine in JUUL’s “Fruit

 4   Medley” flavor was 0.05 and in “Crème Brulee” was 0.07. Given total nicotine content of 58

 5   mg/ml and 56 mg/ml in each flavor, respectively, these flavors have roughly 3-4 mg/ml free-base

 6   nicotine. For comparison, “Zen” brand e-liquid contains 17 mg/ml of nicotine—less than one-

 7   third of the total nicotine content of JUUL’s flavors—but has a free-base fraction of 0.84,

 8   resulting in over 14 mg/ml of free-base nicotine. The Duell Study’s authors found that the low

 9   free-base fraction in JUUL aerosols suggested a “decrease in the perceived harshness of the

10   aerosol to the user and thus a greater abuse liability.”

11          125.    Dramatically reducing the throat hit is not necessary for a product that is aimed at

12   smokers, who are accustomed to the harshness of cigarette smoke, but it very effectively appeals

13   to nonsmokers, especially youths. The cigarette industry has long recognized this; a published

14   study of industry documents concluded that “product design changes which make cigarettes

15   more palatable, easier to smoke, or more addictive are also likely to encourage greater uptake of

16   smoking.” The Duell study concluded that JLI’s use of nicotine salts “may well contribute to the

17   current use prevalence of JUUL products among youth.”

18          126.    Reducing the harshness of nicotine also allows more frequent use of e-cigarettes

19   for longer periods of time and masks the amount of nicotine being delivered. By removing the

20   physiological drawbacks of inhaling traditional free-base nicotine, JLI’s technology removes the

21   principal barrier to nicotine consumption and addiction. The Duell study further concluded that

22   JLI’s creation of a non-irritating vapor that delivers unprecedented amounts of nicotine is

23   “particularly problematic for public health.”

24

25
                                                                                    COMPLAINT
                                                      - 42 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 51 of 286



 1              3. JUULs Rapidly Deliver Substantially Higher Doses of Nicotine than
                   Cigarettes.
 2
            127.    In 2014, after the “buzz” experiments, JLI engineers ran a pilot pharmacokinetic
 3
     study in New Zealand called the Phase 0 Clinical Study. The participants in the study—Adam
 4
     Bowen, Gal Cohen, and Ari Atkins—had their blood drawn while vaping prototype JUUL
 5
     aerosols. From these measurements, the scientists calculated key pharmacokinetic parameters,
 6
     including maximum concentration of nicotine in the blood (Cmax) and total nicotine exposure
 7
     (Area Under the Curve or AUC). JLI reported the results in U.S. Patent No. 9,215,895 (the ’895
 8
     patent), for which JLI applied on October 10, 2014 and which was granted in December 2015.
 9
     The named inventors on the patent were Adam Bowen and Chenyue Xing.
10
            128.    Among the formulations was a 4% benzoate formulation, which was made with
11
     3.8% benzoic acid and 5% nicotine, as well as propylene glycol and vegetable glycerin. As a
12
     comparator, JLI also measured nicotine blood levels after smoking Pall Mall cigarettes. The
13
     Phase 0 study also tested a 2% benzoate formulation, which had a similar Cmax as a Pall Mall
14
     cigarette, and a variety of other formulations. The following graph shows the pharmacokinetic
15
     results of the Phase 0 study:
16

17

18

19

20

21

22

23

24

25
                                                                                  COMPLAINT
                                                   - 43 -
                                                                   MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 52 of 286



 1          129.    According to Table 1 in the patent, the Cmax (the maximum nicotine

 2   concentration in blood) for Pall Mall cigarettes was 11.65 ng/mL, and for 4% benzoate it was

 3   15.06 ng/mL, which is nearly 30% higher. The total nicotine exposure (as measured by Area

 4   Under the Curve or AUC) was 367.5 ng * min/mL for Pall Mall cigarettes and 400.2 ng *

 5   min/mL for 4% benzoate, which is almost 9% higher. The 4% benzoate formulation had the

 6   highest Cmax and AUC of any of the formulations measured.

 7          130.    Describing these results, JLI’s ’895 patent all but brags that it surpassed a

 8   commercially available combustible cigarette (Pall Mall) in maximum delivery and nearly

 9   rivaled it in how soon it could deliver peak nicotine. According to the ‘895 patent, “certain

10   nicotine salt formulations [i.e., JLI’s] provide satisfaction in an individual superior to that of free

11   base nicotine, and more comparable to the satisfaction in an individual smoking a traditional

12   cigarette.” The patent further explains that the “rate of nicotine uptake in the blood” is higher for

13   some claimed nicotine salt formulations “than for other nicotine salt formulations aerosolized by

14   an electronic cigarette . . . and likewise higher than nicotine free-base formulations, while the

15   peak nicotine concentration in the blood and total amount of nicotine delivered appears

16   comparable to a traditional cigarette.”

17          131.    In other words, JLI distinguishes itself, and established the patentability of its e-

18   liquids, by reference to their superlative ability to deliver nicotine, both in terms of peak blood

19   concentration and total nicotine delivery. The rate of nicotine absorption is key to providing

20   users with the nicotine “kick” that drives addiction and abuse. Because “nicotine yield is

21   strongly correlated with tobacco consumption,” a JUULpod with more nicotine will strongly

22   correlate with higher rates of consumption of JUULpods, generating more revenue for JUUL.

23   For example, a historic cigarette industry study that looked at smoker employees found that “the

24   number of cigarettes the employees smoked per day was directly correlated to the nicotine

25
                                                                                       COMPLAINT
                                                      - 44 -
                                                                        MDL CASE NO. 3:19-MD-02913
               Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 53 of 286



 1   levels.” In essence, JLI distinguished itself based on its e-liquids’ extraordinary potential to

 2   addict.

 3             132.   Another study corroborates the key result of the Phase 0 study that the 4%

 4   benzoate solution delivers more nicotine than a combustible cigarette. The Reilly study tested

 5   JUUL’s tobacco, crème brûlée, fruit medley, and mint flavors and found that a puff of JUUL

 6   delivered 164 ± 41 micrograms of nicotine per 75 mL puff. By comparison, a 2014 study using

 7   larger 100 mL puffs found that a Marlboro cigarette delivered 152-193 μg/puff. Correcting to

 8   account for the different puff sizes between these two studies, this suggests that, at 75 mL/puff, a

 9   Marlboro would deliver about 114-145 μg/puff. In other words, the Reilly study suggests that

10   JUUL delivers more nicotine per puff than a Marlboro cigarette.

11             133.   Additionally, depending on how the product is used, an e-cigarette with the 4%

12   benzoate solution is capable of delivering doses that are materially higher than those seen in the

13   Phase 0 study. As a paper published by the European Union notes: “[A]n e-cigarette with a

14   concentration of 20 mg/ml delivers approximately 1 milligram of nicotine in five minutes (the

15   time needed to smoke a traditional cigarette, for which the maximum allowable delivery is 1 mg

16   of nicotine).” With at least 59 mg/ml of nicotine in a salt form that increases the rate and

17   efficiency of uptake (and even with a lower mg/ml amount), a JUULpod easily exceeds the

18   nicotine dose of a combustible cigarette. Not surprisingly, the European Union has banned all e-

19   cigarette products with a nicotine concentration of more than 20 mg/ml nicotine, and other

20   countries have considered similar regulations.

21

22

23

24

25
                                                                                     COMPLAINT
                                                      - 45 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 54 of 286



 1          134.          Around 2014, JLI engineers designed the JUUL vaping device, which also was

 2   designed for addictiveness. On average, the JUUL was engineered to deliver between four to

 3   five milligrams of aerosol per puff, which is an unusually massive puff:

 4
                         6
                                                JUUL            Blu
 5                                              Linear (JUUL)   Linear (Blu)

                         5
 6
                   AVERAGE MASS/PUFF (mg)




 7
                         4

 8
                         3
 9

10                       2

11
                         1
12

13                       0
                                            0           25      PUFF 50
                                                                     COUNT       75           100
14

15          135.          Given the concentration of nicotine in a JUULpod, four to five milligrams of

16   JUUL e-liquid contains about 200-250 micrograms (μg) of nicotine. As noted by Dan Myers, a

17   JLI scientist, in an internal 2018 email to Adam Bowen and Ziad Rouag, a regulatory employee

18   at JLI at the time, “much more nicotine than 150 per puff could be problematic” because,

19   according to Myers, cigarettes deliver between around 100-150 μg of nicotine per puff. In other

20   words, JUUL’s precisely calibrated nicotine delivery system was specifically engineered to

21   aerosolize up to 2.5 times as much nicotine per puff as a cigarette. Myers also noted that “Adam

22   put in his recommendation of ~4mg/puff as the target” for a pharmacokinetic study.

23          136.          JLI scientists realized in 2014 that the amount of nicotine that JUUL e-cigarettes

24   delivered could be problematic. Chenyue Xing stated that “[y]ou hope that they get what they

25
                                                                                              COMPLAINT
                                                                   - 46 -
                                                                               MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 55 of 286



 1   want, and they stop,” but JLI scientists were concerned that “a Juul—unlike a cigarette—never

 2   burns out,” so the device gives no signal to the user to stop. According to Xing, JLI scientists

 3   “didn’t want to introduce a new product with stronger addictive power.” For this reason, “the

 4   company’s engineers explored features to stop users from ingesting too much of the drug, too

 5   quickly. JLI’s founders applied for a patent in 2014 that described methods for alerting the user

 6   or disabling the device when the dose of a drug such as nicotine exceeds a certain threshold.”

 7   For example, “[o]ne idea was to shut down the device for a half-hour or more after a certain

 8   number of puffs[.]” But upper management rejected the concerns that the scientists raised, and

 9   “[t]he company never produced an e-cigarette that limited nicotine intake.”

10          137.    As another option, JLI could have limited the duration of each puff to prevent the

11   JUUL from delivering doses of nicotine exceeding those of a cigarette on a per-puff basis.

12   Instead, it programmed the device to emit puffs for up to six seconds. JUUL knew from the

13   Phase 0 pharmacokinetic study in 2014 and the CH-1702 pharmacokinetic study in 2017 that

14   puffs of three seconds generate pharmacokinetic profiles matching that of a cigarette.

15          138.    Further warnings about the addictive power of the JUUL e-cigarette—and its

16   appeal to youths—came from consumer research that Ploom commissioned in 2014. Ploom

17   hired the consumer research firm Tragon to do research with prototypes of the JUUL e-cigarette.

18   On September 30, 2014, Lauren Collinsworth, a consumer researcher at Tragon, emailed Chelsea

19   Kania, a marketing employee at Ploom, with some of the preliminary results from the studies.

20   She stated that the testing showed that “the younger group is open to trying something new and

21   liked J1 [the JUUL prototype] for being smart, new, techy, etc.” Ms. Collinsworth added that

22   “the qualitative information suggests J1 could fit into the e-cig or vapor category for the younger

23   group. The qualitative findings suggested this product isn’t going to fit as well with consumers

24   who are looking to cut back on the cigarette intake.”

25
                                                                                    COMPLAINT
                                                    - 47 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 56 of 286



 1          139.    On October 1, 2014, Ms. Collinsworth followed up with additional comments.

 2   She stated that “[t]he delivery was almost too much for some smokers, especially those used to

 3   regular e-cigarettes. When they approached the product like they would a Blu or other

 4   inexpensive e-cig, they were floored by the delivery and didn’t really know how to control it.”

 5          140.    Survey responses showed that the least important product attribute for the adult

 6   smokers and non-smokers in that group was “buzz.” Comments from the study’s subjects

 7   included “overwhelming when I first inhaled,” “too much for me,” “it was too strong,” and “it

 8   caught me off-guard.” Comments on the device’s style said JUUL “might manage to make

 9   smoking cool again”; others “thought it was a data storage device.”

10          141.    The final results from this consumer research were distributed to upper

11   management, including to then-CEO James Monsees and then-Chief Marketing Officer Richard

12   Mumby.

13          142.    In late 2014, knowing the results of the buzz tests, the Phase 0 study and the

14   consumer research, JLI executives, including Bowen, selected the 4% benzoate formulation to

15   serve as the model for all formulations to be used in the JUUL product to be released in 2015.

16   All JUUL formulations at launch used the same amount of nicotine and benzoic acid as did the

17   formulation that resulted in the highest nicotine blood levels in the Phase 0 study. JUULpods

18   were foreseeably exceptionally addictive, particularly when used by persons without prior

19   exposure to nicotine.

20              4. JLI and the Management Defendants Knew That JUUL was Unnecessarily
                   Addictive Because It Delivered More Nicotine than Smokers Needed or
21                 Wanted.

22          143.    The JUUL e-cigarette launched in 2015. After the launch, JLI and the

23   Management Defendants continued to collect information about the addictiveness of JUUL.

24

25
                                                                                    COMPLAINT
                                                    - 48 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 57 of 286



 1   This information confirmed what they already knew: JUUL was exceptionally dangerous

 2   because of its addictiveness.

 3          144.    For example, on April 22, 2017, an e-cigarette retailer emailed Gal Cohen

 4   expressing concern about the addictiveness of JLI’s products. He wrote:

 5
            I am very concerned about the JLI products. People's addiction behavior
 6          is SEVERE with this JLI device. I don't think I can justify carrying this
            anymore.
 7
            The Brooklyn store is run by someone else and he still wants to carry it. I am
            not really happy about this. It was a simple product for users who do not want to
 8
            fill tanks and change atomizers and it was easy to sell, but I really don't feel
            good about selling it. I know we talked about this back a few years ago before we
 9
            were carrying the product, but I am curious to know what is in the liquid. I know
10          the nicotine salts are added but I would like to know what else is in it. Do you
            guys have a GCMS or ingredient listing for the liquid? Are there other additives?
11          I want to feel more comfortable so I can keep carrying these, but I have seen
            what it is doing to people and I am very uncomfortable with it. Last year
12          when the news came to me and wanted me to help them with the story that teens
            were using JLI I shut that story down by telling them it wasn't true. It is true.
13          kids are getting hooked on this thing and they don't even understand half the
            time that it has nicotine in it! Little kids.. like 14 and 15 year olds. They try
14          to come in my shop and we tell them it is 21 and over and get them out... but it is
            REALLY bad!
15
            I have kids calling and trying to order using delivery services as well. We will
            only allow pickup and delivery for regular customers whose ID we have
16
            already checked... but they TRY and that worries me because the smoke shops
            and bodegas are NOT checking that the person they are picking up for is old
17
            enough to buy the product.
18          I agree that it is certainly less hazardous than smoking... but to
            intentionally increase the addictiveness of nicotine seems really irresponsible and
19          makes me feel like Big Tobacco pushing people onto a really addictive product. I
            just don't think that it is necessary and I don't feel good about it.
20
            Anyway... if there is any info you have that might make me feel better about
21          selling it let me know... or if you could send me ingredient listing (I know Pax
            applied for the patent on the liquid with the nicotine salts so it should be ok to
22          share now?) I would appreciate it.

23

24

25
                                                                                     COMPLAINT
                                                    - 49 -
                                                                      MDL CASE NO. 3:19-MD-02913
              Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 58 of 286



 1           145.      Another example came just days later. On April 28, 2017, JLI held a science

 2   meeting discussing the scientific information in JLI’s possession with outside scientists. Notes

 3   from the meeting state that “concern was raised that because the nicotine update [sic] is slightly

 4   faster the data could be interpreted as feeding an addiction faster. Given the current climate with

 5   addictions to OxyContin how the data is presented needs to be considered carefully.”

 6           146.      Additionally, Dan Myers wrote to Adam Bowen in October 2017 that “single puff

 7   data from Juul suggests that a small number of puffs, at the beginning of the pod’s lifetime, may

 8   contain 2-3X” the levels of nicotine in the puffs from the rest of the pod, “i.e., 200-300

 9   [μ]g/puff.” This is consistent with a central goal of the product’s design: capturing “users with

10   the first hit.”

11           147.      None of this information was a surprise, nor did it cause JLI or the Management

12   Defendants to change JLI’s products or marketing. In fact, they embraced it. On November 3,

13   2017, Steven Hong, JLI’s Director of Consumer Insights, described JUUL’s “design and

14   chemical formulation (fast acting nic salts)” as JLI’s “ace in the hole” over the competition.

15           148.      The following year, JLI and the Management Defendants obtained even more

16   evidence that the amount of nicotine in JUULpods was needlessly high. By no later than May of

17   2018, JLI had completed Phase I of “Project Bears,” a JLI study of smoker and vaper nicotine

18   strength preferences. The results showed that “[a]cross the smoker segments, product liking is

19   very similar[,]” and the “heaviest smokers (21+ cigs) like 1.7% more than higher strengths” such

20   as 3% and 5%. Similarly, “for those who evaluated the 5% pod, when given the choice of lower

21   level pod strengths, at least half would choose a lower strength pods.”

22           149.      The same tests also showed that, contrary to JLI’s expectations, smokers did not

23   increase their use of the 1.7% formulation relative to the 5% formulation in order to achieve

24

25
                                                                                     COMPLAINT
                                                      - 50 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 59 of 286



 1   nicotine satisfaction. “Smoking volume does seem to be a driver of vaping volume, but this does

 2   not vary much by strength within a given smoker type.”

 3          150.    Thus, Project Bears revealed that 5% JUULpods delivered more nicotine than

 4   necessary to satisfy cigarette smokers, even those characterized as “heavy” smokers.

 5          151.    At some point during the coordination between JLI, the Management Defendants,

 6   and Altria, but no later than the due-diligence period for Altria’s investment in JLI, either JLI

 7   (through its employees) or one or more of Defendants Bowen, Monsees, Pritzker, Huh, and

 8   Valani provided Altria with a copy of the Project Bears findings.

 9          152.    Nonetheless, JLI, the Management Defendants, and Altria have maintained and

10   promoted the 5% JUULpods as JLI’s flagship offering of JUULpods although they knew that

11   even current smokers prefer a lower nicotine content. They pushed the 5% JUULpod because it

12   hooked users faster and kept them addicted to nicotine.

13          153.    In addition to Project Bears, JLI and the Management Defendants (and potentially

14   Altria) were aware of other internal studies that established that its 5% JUULpod product would

15   not be a successful cessation tool, as it was not attractive to an audience looking to reduce

16   cigarette consumption.

17              5. JUUL’s Design Did Not Look Like a Cigarette, Making it Attractive to Non-
                   Smokers and Easy for Young People to Use Without Detection.
18
            154.    Not only did JUUL contain high levels of nicotine that delivered a strong “buzz”
19
     from the first puff, JLI designed its product to look appealing to youth and non-smokers. In
20
     January 2015, six months before JUUL’s launch, JLI’s Marketing Director, Sarah Richardson,
21
     identified “key needs” for JUUL’s PR strategy, including “Establish premium positioning to
22
     entice the “masses” to follow the trend setters; own the ‘early adopter’ /’cool kid, equity as we
23

24

25
                                                                                     COMPLAINT
                                                     - 51 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 60 of 286



 1   build out volume”, and highlighted that “JUUL deliberately doesn’t resemble e-cigs or cigalikes”

 2   that are “awkward” and “douche-y”. Instead, JUUL is “elegant” and “cool”.

 3          155.    JLI’s strategy to position a nicotine-delivery device as the cool thing to do is not

 4   new. Decades before, Dr. Teague from R.J. Reynolds observed: “pre-smokers” face

 5   “psychological pressure” to smoke if their peers are doing so, “a new brand aimed at a young

 6   smoker must somehow be the ‘in’ brand and its promotion should emphasize togetherness,

 7   belonging and group acceptance, while at the same time emphasizing ‘doing one’s own thing.’”

 8   Again, JUUL followed the cigarette playbook verbatim.

 9          156.    JLI knew that among its target audience, young people, cigarette smoking had

10   become increasingly stigmatized. JLI wanted to create a product that would create “buzz” and

11   excitement, totally different from the image of addicted cigarette smokers huddling outside their

12   workplaces in the cold to get their nicotine fix.

13          157.    Unlike the distinct smell and odor emitted from combustible cigarettes, JUUL

14   emits a reduced aerosol with a nearly undetectable scent. And unlike other e-cigarettes, the

15   JUUL device does not produce large plumes of smoke. Instead, the vapor cloud is very small

16   and dissipates very quickly, allowing for concealed use. As a result, young users can, and do,

17   use JUUL—in class or at home—without detection.

18          158.    The JUUL device is also designed to be small and discrete. Fully assembled, the

19   device is just over 9.5 cm in length and 1.5 cm wide. The JUUL device resembles a memory

20   stick and can be charged in a computer’s USB drive. This design allows the device to be

21   concealed in plain sight, camouflaged as a thumb-drive, for use in public spaces like schools and

22   even charged in school computers. JLI has been so successful in emulating harmless technology

23   that its small, rectangular devices are often mistaken for or passed off as flash drives. According

24

25
                                                                                     COMPLAINT
                                                     - 52 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 61 of 286



 1   to one high school senior, “that’s what people tell the teachers a lot, too, if you charge it in class,

 2   they’ll just say it’s my flash drive.”

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19           159.    Referred to as “the iPhone of e-cigarettes,” JLI’s design was also slick and

20   high-tech, which made it appealing to youth. JLI co-founder Bowen drew on his experience as a

21   design engineer at Apple Inc. to make JUUL resonate with Apple’s popular aesthetics. This

22   high-tech style made JUULs look “more like a cool gadget and less like a drug delivery device.

23   This wasn’t smoking or vaping, this was JUULing.” The evocation of technology makes JUUL

24

25
                                                                                       COMPLAINT
                                                      - 53 -
                                                                        MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 62 of 286



 1   familiar and desirable to the younger tech-savvy generation, particularly teenagers. According to

 2   a 19-year-old interviewed for the Vox series By Design, “our grandmas have iPhones now,

 3   normal kids have JUULs now. Because it looks so modern, we kind of trust modern stuff a little

 4   bit more so we’re like, we can use it, we’re not going to have any trouble with it because you can

 5   trust it.” A 16-year-old agreed, explaining that “the tech aspect definitely helps people get

 6   introduced to it and then once they’re introduced to it, they’re staying, because they are

 7   conditioned to like all these different products. And then this is another product. And it’s just

 8   another product. Until you’re addicted to nicotine.”

 9          160.    JUUL’s design also included an LED light, which allowed users to active “party

10   mode,” whereby the LED light would flash a rainbow of colors. “Party mode” is activated by

11   the user by waving the JUUL device back and forth until the white LED light starts flashing

12   multiple colors, so that the rainbow colors are visible while the person inhales from the JUUL

13   device. “Party mode” can also be permanently activated on the JUUL by the user quickly and

14   firmly slapping the JUUL against the palm of the hand, until the LED light starts flashing

15   multiple colors permanently. Party mode on the JUUL is described by users to be “like an Easter

16   egg in a video game” and allows for “some cool tricks that are going to drive [] friends crazy.”

17   This feature was another characteristic that set JUUL apart from other e-cigarettes on the market,

18   and made it even more appealing and “cool” to young users.

19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                    - 54 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 63 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9
            161.    According to Dr. David Kessler, a former Commissioner of the FDA and current
10
     Professor of Pediatrics at the University of California, San Francisco, JUUL’s “fundamental
11
     design appears to ease young people into using these e-cigarettes and ultimately, addiction.” Dr.
12
     Kessler emphasized the reduced harshness of JUUL’s nicotine salt formulation, the high nicotine
13
     content, discreet vapor cloud, and use of flavors as design features that appeal to youth. On
14
     April 24, 2018, the FDA sent JLI a letter, based on the FDA’s concern “about the popularity of
15
     JUUL products among youth” and stated that this popularity may be related to “the product
16
     design.” As a result, the FDA requested documents related to product design, including its
17
     “shape or form,” “nicotine salt formulation” and “nicotine concentration/content,” “flavors,” and
18
     “features such as: appearance, or lack thereof, or plume . . . [and] USB port rechargeability.”
19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                    - 55 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 64 of 286



 1              6. JLI Enticed Newcomers to Nicotine with Kid-Friendly Flavors Without
                   Ensuring the Flavoring Additives Were Safe for Inhalation.
 2
                    a. JLI Develops Flavored JUUL Products That Would Appeal to Youth.
 3
            162.    Cigarette companies have known for decades that flavored products are key to
 4
     getting young people to acclimate to nicotine. A 1972 Brown & Williamson memorandum:
 5
     Youth Cigarette – New Concepts, specifically noted the “well known fact that teenagers like
 6
     sweet products.” A 1979 Lorillard memorandum concluded that younger customers would be
 7
     “attracted to products with ‘less tobacco taste,” and even proposed borrowing data from the “Life
 8
     Savers” candy company to determine which flavors enjoyed the widest appeal among youth.
 9
            163.    Altria’s subsidiary U.S. Smokeless Tobacco Company (formerly called United
10
     States Tobacco Company) described the initiation of new customers through flavored products as
11
     “the graduation theory”:
12
            New users of smokeless tobacco—attracted to the product for a variety of reasons—
13          are most likely to begin with products that are milder tasting, more flavored, and/or
            easier to control in the mouth. After a period of time, there is a natural progression
14          of product switching to brands that are more full-bodied, less flavored, have more
            concentrated “tobacco taste” than the entry brand.
15
            164.    A sales manager who worked at U.S. Tobacco in the 1980s told the Wall Street
16
     Journal that “They talked about graduation all the time—in sales meetings, memos and manuals
17
     for the college program. It was a mantra.”
18
            165.    A 2004 study found that seventeen-year-old smokers were more than three times
19
     as likely as those over the age of twenty-five to smoke flavored cigarettes, and they viewed
20
     flavored cigarettes as safer.
21
            166.    In June 2015, JUUL came to market in four flavors including tabaac (later
22
     renamed tobacco), fruut (later renamed fruit medley), bruulé (later renamed crème brulee), and
23

24

25
                                                                                    COMPLAINT
                                                    - 56 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 65 of 286



 1   miint (later renamed mint). JUUL later offered other kid-friendly flavors, including cool mint,

 2   cucumber, and mango.

 3

 4

 5

 6

 7

 8

 9          167.    In 2009, the FDA banned flavored cigarettes (other than menthol) as its first
10   major anti-tobacco action pursuant to its authority under the Family Smoking Prevention and
11   Tobacco Control Act of 2009. “Flavored cigarettes attract and allure kids into addiction,” Health
12   and Human Services Assistant Secretary Howard Koh, MD, MPH, said at a news conference
13   held to announce the ban. In January 2020, the FDA banned flavored e-cigarette pods, other
14   than “Tobacco” and “Menthol” flavors, in response to “epidemic levels of youth use of e-
15   cigarettes” because these products are “so appealing” to children.”
16          168.    The availability of e-liquids in flavors that appeal to youth increases rates of e-
17   cigarette adoption by minors. A national survey found that that 81% of youth aged twelve to
18   seventeen who had ever used e-cigarettes had used a flavored e-cigarette the first time they tried
19   the product, and that 85.3% of current youth e-cigarette users had used a flavored e-cigarette in
20   the past month. Moreover, 81.5% of current youth e-cigarette users said they used e-cigarettes
21   “because they come in flavors I like.”
22          169.    Adding flavors to e-liquids foreseeably increases the risk of nicotine addiction by
23   making it easier and more pleasant to ingest nicotine. Research has shown that adolescents
24

25
                                                                                     COMPLAINT
                                                     - 57 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 66 of 286



 1   whose first tobacco product was flavored are more likely to continue using tobacco products than

 2   those whose first product was not flavored.

 3          170.    In a recent study, 74% of youth surveyed indicated that their first use of a JUUL

 4   was of a flavored JUULpod.

 5          171.    Research shows that when youth see advertisements for flavored e-cigarettes, they

 6   believe the advertisements and products are intended for them.

 7          172.    Flavors like mint and menthol are attractive to youth. According to Robin Koval,

 8   CEO and president of Truth Initiative, mint and menthol are among the most popular flavors for

 9   youth and that “[w]e also know, as does the tobacco industry, that menthol has been and

10   continues to be the starter flavor of choice for young cigarette users.” According to the FDA,

11   “younger populations have the highest rate of smoking menthol cigarettes” and “menthol in

12   cigarettes is likely associated with increased initiation and progression to regular [] cigarette

13   smoking.”

14          173.    A significant majority of under-age users chose flavored e-cigarette products. By

15   at least early 2017, JLI knew that its flavors had attracted young people and non-smokers in

16   droves. Instead of taking corrective action or withdrawing the kid friendly flavors, JLI

17   capitalized on their popularity with kids continued to promote JUUL’s flavors. In a social media

18   post from August 2017, for example, JLI tweeted “Beat The August Heat with Cool Mint” and

19   “Crisp peppermint flavor with a pleasant aftertaste.” In another August 2017 tweet, JLI

20   compared JUUL to dessert: “Do you brulée? RT [re-tweet] if you enjoy dessert without the

21   spoon with our Creme Brulee #JUULpods.”

22          174.    JLI asserts that it did not intend its flavors to appeal to underage consumers.

23   After eleven Senators sent a letter to JLI questioning its marketing approach and kid-friendly e-

24   cigarette flavors, JLI visited Capitol Hill and told Senators that it never intended its products to

25
                                                                                      COMPLAINT
                                                      - 58 -
                                                                       MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 67 of 286



 1   appeal to kids and did not realize they were using the products, according to a staffer for Senator

 2   Richard Durbin. JLI’s statements to Congress—which parallel similar protests of innocence by

 3   cigarette company executives—were false.

 4           175.    A former JUUL manager, who spoke to The New York Times on the condition that

 5   his name not be used, said that within months of JUUL’s 2015 introduction, it became evident

 6   that teenagers were either buying JUULs online or finding others who made the purchases for

 7   them. Some people bought more JUUL kits on the company’s website than they could

 8   individually use—sometimes ten or more devices at a time. “First, they just knew it was being

 9   bought for resale,” said the former senior manager, who was briefed on the company’s business

10   strategy. “Then, when they saw the social media, in fall and winter of 2015, they suspected it

11   was teens.”

12           176.    JLI’s use of flavors unfairly targeted not only youth, but unsuspecting adults as

13   well. By positioning JUULpods as a flavor-oriented product rather than a system for delivering a

14   highly addictive drug, JLI deceptively led consumers to believe that JUULpods were not only

15   healthy (or at least essentially harmless), but also a pleasure to be enjoyed regularly, without

16   guilt or adverse effect.

17                   b. Defendants Developed and Promoted the Mint Flavor and Sought to
                        Preserve its Market.
18
             177.    While JLI and the Management Defendants were developing and marketing their
19
     flavored products to appeal to and recruit youth, Altria, recognizing the value of those young
20
     “replacement smokers” committed itself to the cause. With the shared goal to grow the number
21
     of nicotine-addicted users, and as detailed further herein, JLI’s leadership, the Management
22
     Defendants, and Altria set out to do whatever was necessary to create and preserve the lucrative
23
     market for flavors. In order to maximize the value of its mint line of JUULpods, JLI, with the
24

25
                                                                                     COMPLAINT
                                                     - 59 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 68 of 286



 1   support of the Management Defendants, chemically and socially engineered its mint pods to

 2   become the most popular “flavor” among youth, including through extensive surveillance of

 3   youth behavior and preferences, all while seeking to conceal mint’s appeal to youth.

 4           178.   In July 2013, Reynolds American Inc. released the Vuse, the first-known

 5   cartridge-based nicotine salt e-cigarette to reach the domestic market. Altria entered the nicotine

 6   salt market one month later, with the MarkTen cig-a-like. JLI would enter the market in June

 7   2015.

 8           179.   Though mint was one of the least popular e-cigarette flavor categories with youth

 9   in 2015, trailing the fruit and dessert categories, Reynolds, Altria, and JLI had all introduced

10   mint-flavored products within a year of each company’s initial release. By mid-2014, Reynolds

11   had added “Mint, Rich Mint, Spearmint, [and] Wintergreen” to its Vuse lineup. By February

12   2015, Altria’s Nu Mark LLC, under the leadership of Joe Murillo (JLI’s current regulatory head),

13   released a Winter Mint flavor for MarkTen.

14           180.   Unlike Reynolds and Altria, which released mint products after first releasing a

15   menthol variant, JLI skipped menthol and went straight to mint, adding Menthol in late 2017

16   around the same time it released its mango JUULpods.

17           181.   JLI’s flavored JUULpods were particularly popular with its underage users and,

18   when mango was introduced, it was the underage user’s flavor of choice.

19           182.   JLI, the Management Defendants, and Altria recognized both the potential of

20   using flavors to hook kids and the inevitability that the government would seek to regulate said

21   flavors. So, they sought to solidify the market presence of a “substitute” youth-friendly flavor—

22   mint—which might escape regulation and preserve JLI’s astronomical sales figures.

23

24

25
                                                                                     COMPLAINT
                                                     - 60 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 69 of 286



 1                     i.    JLI Manipulates Chemistry of Mint JUULpods.

 2          183.    One recent study found that JLI’s mango had the lowest free-base content,

 3   making it the least harsh formula and that mint had the highest free-base content (30% more free-

 4   base than mango), making mint the formula with the strongest nicotine impact:

 5

 6

 7

 8

 9

10

11
              Anna K. Duell et al., Nicotine in tobacco product aerosols: ‘It’s déjà vu all over again’
12
            184.    These findings evidence JLI, the Management Defendants, and the Altria
13
     Defendants’ plan to make the flavor whose lifespan they were working hard to preserve the most
14
     potent when it got into the hands of nonsmokers, including youth.
15
                      ii.    JLI’s Youth Surveillance Programs Confirmed that Mint JUULpods
16                           are Preferred by Teens.

17          185.    In January 2018, Kevin Burns, JLI’s new CEO, deployed his experience as the

18   former CEO of a yogurt company to begin developing JUUL’s flavor portfolio.

19          186.    One part of this initiative included studying consumer reactions to flavor names.

20   By February 2018, McKinsey & Company had provided a roadmap to JLI’s Consumer Insights

21   department, which included multiple flavor studies including a flavor “likability” tests, which

22   was carried out under JUUL’s marketing and commercial department.

23          187.    In April 2018, JLI received a document request from the FDA on April 24, 2018,

24   seeking information about the design and marketing of JLI’s products, among other things.

25
                                                                                         COMPLAINT
                                                        - 61 -
                                                                          MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 70 of 286



 1          188.    In response, JLI announced a commitment of $30 million to youth prevention

 2   efforts and began sending JLI representatives to schools to present what were essentially

 3   advertising campaigns for JUUL products. This conduct resulted in a Warning Letter from the

 4   FDA’s Center for Tobacco Products to JLI in September 2019.

 5          189.    Under the guise of this youth prevention program, JLI directly studied 13- to 17-

 6   year-old teens’ e-cigarette flavor preferences. These studies, undertaken at a time when JLI and

 7   Altria were coordinating their activities, asked teens to rank a variety of e-cigarette flavors in

 8   terms of appeal and included the names of current JUUL flavors, JUUL flavors under

 9   development, and flavors offered by JLI’s competitors. Though they were not made public,

10   through document requests two such studies have been identified from April 2018.

11          190.    The first study carried out by McKinsey & Company generated over 1,000

12   responses from teens aged 13 to 17 years old. The second study, conducted by DB Research,

13   appears to have gathered data from a focus group of 16 kids in Bethesda, Maryland, and

14   Baltimore, Maryland.

15          191.    Both studies found that teens’ co-favorite JUUL flavors were mango and mint,

16   and that teens found only one third-party flavor more desirable than mango and mint: “Cotton

17   Candy” (McKinsey) and “Fruit Loops” (DB Research).

18          192.    Though the McKinsey study did not survey teens’ preference for menthol, the DB

19   Research study did and found that while 28% of teens found menthol appealing, 72% of teens

20   liked mint.

21          193.    In other words, these surveys showed that teens respond to mint the way they

22   respond to their favorite candy flavors and respond to menthol the way they respond to

23   traditional tobacco flavors typically disfavored by youth. This is unsurprising, as the “Mint”

24   flavor was designed not to taste like a Menthol cigarette. Users have described JLI’s Menthol

25
                                                                                      COMPLAINT
                                                      - 62 -
                                                                       MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 71 of 286



 1   flavor as “tast[ing] like a [N]ewport” cigarette that “doesn’t have that good peppermint taste like

 2   [C]ool [M]int.”

 3          194.    Because of these and other studies, JLI, the Management Defendants, and the

 4   Altria Defendants knew that mint is an attractive flavor for kids. According to Siddharth Breja,

 5   who was senior vice president for global finance at JLI, after JLI pulled most flavored pods,

 6   including mango, from the market in a purported attempt to reduce youth usage of JUUL, then-

 7   CEO Kevin Burns said that “[y]ou need to have an IQ of 5 to know that when customers don’t

 8   find mango they buy mint.” And it was public knowledge that mint and menthol have a well-

 9   documented history of facilitating youth tobacco use, as Dr. Jonathan Winickoff testified before

10   Congress:

11          [it is] completely false to suggest that mint is not an attractive flavor to children.
            From candy canes to toothpaste, children are introduced to mint flavor from a
12          young age. Not only do children enjoy mint, but it has special properties that make
            it an especially dangerous flavor for tobacco. Menthol’s anesthetic properties cool
13          the throat, mask the harshness of nicotine, and make it easier for children to start
            using and continue using tobacco products. The impact of mint and menthol flavors
14          on increasing youth tobacco addiction is well documented.

15          195.    If the purpose of these youth prevention studies was to “better understand how

16   different flavor profiles appeal to different age groups to inform youth prevention,” as the

17   McKinsey slides presenting that study’s findings indicate, the lesson for JLI, the Management

18   Defendants, and the Altria Defendants was that teens like mint as much or more than any other

19   JUUL flavor, including mango, fruit medley, crème brulee, cucumber, and more than a dozen

20   other candy-like flavors produced by third parties for use with the JUUL device.

21          196.    With that knowledge and with no genuine interest in youth prevention, and as

22   detailed below, JLI, the Management Defendants, and Altria committed to work to preserve mint

23   as a flavor for as long as possible. Indeed, to further this goal, Defendants Pritzker and Valani

24   poured additional money into JLI as part of a $600 million funding round.

25
                                                                                    COMPLAINT
                                                    - 63 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 72 of 286



 1          197.    By keeping mint on the market long after other flavors were pulled, these

 2   Defendants continued to expand the number of addicted e-cigarette users.

 3          D. Defendants Developed and Implemented a Marketing Scheme to Mislead
               Consumers into Believing that JUUL Products Contained Less Nicotine Than
 4             They Actually Do and Were Healthy and Safe.

 5          198.    Having created a product designed to hook users to its nicotine, JLI had to

 6   mislead consumers into believing JUUL was something other than what it actually was. The

 7   company engaged in a years-long campaign to downplay JUUL’s nicotine content, nicotine

 8   delivery, and the unprecedented risks of abuse and addiction JUUL poses. Defendants devised

 9   and knowingly carried out a material scheme to defraud and addict consumers by

10   (a) misrepresenting the nicotine content, nicotine delivery profile, and risks of JUUL products,

11   (b) representing to the public that JUUL was a smoking cessation tool, and (c) using third-party

12   groups to spread false and misleading narratives about e-cigarettes and JUUL in particular.

13              1. The Defendants Knowingly Made False and Misleading Statements and
                   Omissions Concerning JUUL’s Nicotine Content.
14
            199.    As part of their strategy to market to youth and nonsmokers, JLI and the
15
     Management Defendants also did not effectively inform users that JUUL products contain
16
     nicotine. Despite making numerous revisions to JUUL products’ packaging since 2015, JLI did
17
     not include nicotine warnings until forced to do so in August 2018.
18
            200.    Even after Defendants added a nicotine warning to JUUL products, they
19
     continued to mislead youth and the public about the amount of nicotine in a JUULpod. Every
20
     5% strength JUULpod package represents that one pod is equivalent to one pack of cigarettes.
21
     This statement is deceptive, false, and misleading. As JLI’s regulatory head explained internally
22
     to former CEO Kevin Burns in 2018, each JUULpod contains “roughly twice the nicotine
23
     content of a pack of cigarettes.”
24

25
                                                                                   COMPLAINT
                                                    - 64 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 73 of 286



 1           201.    In addition, and as JLI and the Management Defendants know, it is not just the

 2   amount of nicotine, but the efficiency with which the product delivers nicotine into the

 3   bloodstream, that determines the product’s narcotic effect, risk of addiction, and therapeutic use.

 4   Most domestic cigarettes contain 10–15mg of nicotine per cigarette and each cigarette yields

 5   between 1.0 to 1.4 mg of nicotine, meaning that around 10% of the nicotine in a cigarette is

 6   typically delivered to the user. JUUL e-cigarettes, on the other hand, have been found to deliver

 7   at least 82% of the nicotine contained in a JUULpod to the user. JLI’s own internal studies

 8   suggest a nicotine transfer efficiency rate of closer to 100%.

 9           202.    Defendants also knew that the use of benzoic acid and nicotine salts in JUULpods

10   affects pH and facilitates “absorption of nicotine across biological membranes.” JUUL’s e-

11   liquid formulation is highly addictive not only because it contains a high concentration of

12   nicotine, but because it contains a particularly potent form of nicotine, i.e., nicotine salts.

13   Defendants knew this, as Adam Bowen advised the Board of Directors at an October 2015 Board

14   meeting on JLI’s “nicotine salts patent application.” And the Altria Defendants were aware of

15   the research showing the potency of nicotine salts from their many years in the tobacco business.

16           203.    JLI and Defendant Bowen, knowing that the Phase 0 results illustrated that the

17   nicotine content was greater than they wanted to represent, sought to engineer test results that

18   differed from those results and were more consistent with JLI’s deceptive messaging. In May

19   2014, within weeks of the Phase 0 study, JLI and Defendant Bowen carried out a second

20   pharmacokinetics study in New Zealand. This study was called the CH-1401, or the “Phase 1”

21   study. This study again examined the effects of inhaling aerosol from various 2% nicotine

22   solutions: nicotine benzoate (blend A), nicotine malate (blend B), and free-base nicotine (blend

23   C). In a further departure from the Phase 0 study, which used experienced e-cigarette users, the

24   Phase 1 study used subjects that had not previously ingested aerosolized nicotine vapor, and who

25
                                                                                       COMPLAINT
                                                      - 65 -
                                                                        MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 74 of 286



 1   had certainly never ingested aerosolized nicotine vapor from nicotine salts. As Defendants JLI

 2   and Bowen knew, this difference is critical. Just as first-time smokers would not inhale as much

 3   cigarette smoke as regular smokers, inexperienced (or “learning”) e-cigarette users will not

 4   inhale vapor at a rate that maximizes nicotine delivery. JLI’s decision to omit participants with

 5   previous e-cigarette experience from the criteria for inclusion in CH-1401 resulted in artificially

 6   deflated Cmax results.

 7           204.   The Cmax recorded in the Phase 1 study was approximately a third of that

 8   achieved by smoking a cigarette. Specifically, e-cigarette users recorded a Cmax of

 9   approximately 12.87 ng/ml, compared with the 31.47 ng/ml Cmax resulting from smoking a Pall

10   Mall.

11           205.   In possession of the results from both the Phase 0 and Phase 1 studies, JLI

12   nevertheless decided to launch a 5% nicotine salt solution as its commercial product. An internal

13   memo explained JLI’s reasoning as follows: “[s]ince the Cmax of the [2%] nicotine salt was

14   about 1/3 that of cigarettes, we chose a concentration of 5% for our commercial product (JUUL),

15   which should provide a Tmax and Cmax consistent with a cigarette.”

16           206.   Instead of testing a 5% solution, JLI estimated the Cmax result of a 5% nicotine

17   solution using a model. But the Phase 0 data showed that a 4% benzoic acid / 5% nicotine

18   solution would have a higher Cmax and AUC than those of a cigarette, not one that was equal.

19           207.   JLI and the Management Defendants knew that JLI’s studies indicated that their

20   5% solution product was more potent and more addictive than a typical cigarette. But JLI and

21   the Management Defendants then used their unsupported extrapolation of their flawed studies to

22   market JUUL as providing a nicotine experience on par with a cigarette, even though they

23   designed JUUL to ensure that was not true. In reality, there were never any measured test results

24   in accord with JLI’s marketing to distributors, retailers, and the public at large.

25
                                                                                      COMPLAINT
                                                      - 66 -
                                                                       MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 75 of 286



 1          208.    In the United States, the unsupported extrapolations from what appears to be the

 2   Phase 1 study were used to create charts, which JLI posted on its website, shared with

 3   journalists, sent to retailers, and distributed to third party promoters, showing that JUUL’s 5%

 4   solution achieved a pk profile just below that of a cigarette. For example, the following chart

 5   appeared on the online publication TechCrunch:

 6

 7

 8

 9

10

11

12

13

14

15
            209.    Simultaneously, while providing extrapolated data to the public, Phase 1 was used
16
     as the basis for representations to retailers that a 2% solution achieved a pk profile equaling that
17
     of a cigarette. In a pitch deck dated March 25, 2015, and labeled as being intended for the
18
     convenience store distributor Core-Mark, JLI presented interim Phase 1 data showing this
19
     equivalence:
20

21

22

23

24

25
                                                                                     COMPLAINT
                                                     - 67 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 76 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10
            210.    These misrepresentations to the public were not accidental, nor were they the
11
     work of a rogue employee. In a June 2014 Ploom Board meeting in London, the Ploom
12
     executives’ presentation to the Board, which at that time included Defendants Bowen, Monsees,
13
     Pritzker, and Valani, explained the differences between the Phase 0 and Phase 1 results as “due
14
     to averaging across more subjects with variability in puffing behavior.” Their explanation did
15
     not note that “variability in puffing behaviour” was partly a result of the fact that participants in
16
     the Phase 0 study were experienced e-cigarette users whereas the participants in the Phase 1
17
     study were not. Thus, Defendants Bowen, Monsees, Pritzker, and Valani were privy to both the
18
     Phase 0 and Phase 1 results. And they knew that the data JLI (then Ploom) was pushing on the
19
     public was false and misleading, but none made any effort to correct or withdraw those false and
20
     misleading statements. Aside from submitting the testing protocol and results of the Phase 0
21
     study with the ‘895 patent, JLI, Bowen, Monsees, Pritzker, and Valani otherwise ignored the
22
     Phase 0 study and omitted it from public discussion of JUUL’s nicotine delivery.
23

24

25
                                                                                      COMPLAINT
                                                      - 68 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 77 of 286



 1              2. JLI, the Management Defendants, and Altria Transmitted, Promoted, and
                   Utilized Statements Concerning JUUL’s Nicotine Content that They Knew
 2                 Were False and Misleading.

 3          211.    As set forth above, the statements in JLI advertisements and on JUULpod

 4   packaging that each JUULpod contains about as much nicotine as a pack of cigarettes are

 5   deceptive, false, and misleading. Defendants knew this.

 6          212.    JLI and the Management Defendants caused deceptive, false, and misleading

 7   statements that a JUULpod had an equivalent amount of nicotine as one pack of cigarettes to be

 8   distributed via the wires and mails. These Defendants have thus materially misrepresented the

 9   nicotine content of JUUL products to the consuming public, ANTHC and members of its service

10   population, through acts of mail and wire fraud.

11          213.    By no later than October 30, 2016 (and likely earlier), the JLI Website—which,

12   as discussed above, the Management Defendants on JLI’s Board of Directors reviewed and

13   approved—advertised that “[e]ach JUULpod contains 0.7mL with 5% nicotine by weight,

14   approximately equivalent to 1 pack of cigarettes or 200 puffs.” The language on the website

15   would later change, but still maintained the same fraudulent misrepresentation—i.e., that “[e]ach

16   5% JUULpod is roughly equivalent to one pack of cigarettes in nicotine delivery.”

17          214.    As noted above, JLI and the Management Defendants directed and approved the

18   content of the JUUL website, and they also directed and approved the distribution channels for

19   JUULpods and deceptive, misleading, and fraudulent statements regarding JUUL’s nicotine

20   content. And although they knew that these statements, which they caused to be transmitted over

21   the wires and mails, were untrue, JLI and the Management Defendants have made no effort to

22   retract such statements or correct their lies. Moreover, by no later than July 2018, James

23   Monsees required JLI employees to personally seek his approval for the artwork on all JUUL

24   and JUULpod packaging.

25
                                                                                   COMPLAINT
                                                    - 69 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 78 of 286



 1          215.    In addition to approving the JLI website, knowing that it contained deceptive,

 2   misleading, and false statements, JLI (through its employees) and the Management Defendants

 3   also were directly responsible for the interstate transport, via U.S. mail, of JUULpod packaging

 4   contained misrepresentations and omissions. At the same Board Meeting where Defendants

 5   Pritzker, Huh, and Valani were installed as the Executive Committee, the Board directed JLI’s

 6   management on, among other things, “the need to rely on distributors and the challenges in

 7   reaching customers otherwise.”

 8          216.    JUULpod packages that were sent via U.S. mail stated that a single JUULpod is

 9   “approximately equivalent to about 1 pack of cigarettes.” These statements, as well as the

10   statements on the JLI website, are false and misleading.

11          217.    The statement on the JLI website, and in its advertisements and packaging, that

12   each JUULpod contains 5% nicotine and is approximately equivalent to a pack of cigarettes is

13   false and likely to deceive and mislead, because the actual amount of nicotine contained in a

14   JUULpod is as much as twice as high as that in a pack of cigarettes.

15          218.    AGDC and Altria Client Services greatly expanded the reach of this fraud by

16   providing their retail and distribution might for JLI products, causing millions of JUULpods to

17   be sent via U.S. mail with packaging stating that JUULpods contain only 5% nicotine by weight

18   and are “approximately equivalent to about 1 pack of cigarettes.” JLI, the Management

19   Defendants, and the Altria Defendants knew that these statements were false and misleading, but

20   nevertheless utilized JUUL product packing, marketing, and advertising to maintain their fraud.

21          219.    The Altria Defendants knew in 2017 that a JUULpod delivered more nicotine than

22   one pack of cigarettes. In 2017, Altria, through its wholly owned subsidiary Nu Mark, launched

23   its MarkTen Bold e-cigarette, a relatively high-strength 4% formulation compared to the 2.5%

24   and 3.5% strength MarkTen products initially offered. Even though JUUL was already on store

25
                                                                                   COMPLAINT
                                                   - 70 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 79 of 286



 1   shelves and was rapidly gaining market share with its 5% nicotine formulation, Altria (through

 2   Nu Mark) chose to bring a less potent 4% formulation to market.

 3          220.    According to Altria’s own pharmacokinetic testing (likely conducted by Altria

 4   Client Services) as reflected in the chart below, this 4% less potent formulation was nevertheless

 5   sufficient to raise plasma nicotine to levels approaching those generated by combustible

 6   cigarettes. In other words, the Altria Defendants’ own pharmacokinetic testing suggested the

 7   highly addictive nature of a 5% formulation, as such a formulation would readily equal or exceed

 8   the nicotine delivery profile of a combustible cigarette.

 9

10

11

12

13

14

15
             Presented at Altria Group Inc.’s November 1, 2017 Investor Day Presentation. MarkTen Bold 4%
16          221.    Based on its own internal knowledge, the Altria Defendants knew that a 5%
17   nicotine formulation would carry more nicotine than one pack of cigarettes. In addition to data
18   Altria and Altria Client Services received from JLI, their due diligence undoubtedly included a
19   careful examination of JLI’s intellectual property, including the ’895 patent, which provides a
20   detailed overview of nicotine benzoate’s pharmacokinetic profile.
21          222.    Thus, JLI, the Management Defendants, and the Altria Defendants knew that the
22   statement on JUULpod packaging that each JUULpod contains 5% nicotine and about as much
23   nicotine as a pack of cigarettes is literally false and they intended such statements to mislead.
24

25
                                                                                          COMPLAINT
                                                        - 71 -
                                                                           MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 80 of 286



 1   Neither the Altria Defendants nor JLI or the Management Defendants have made any effort to

 2   correct or retract the false and misleading statements as to the true nicotine content in JUULpods.

 3   Instead, they have continued to misrepresent the product’s nicotine content and design, with the

 4   goal of misleading and deceiving consumers.

 5          223.    From JUUL’s pre-release announcements to this day, JLI has continuously

 6   represented that each pod is approximately equivalent to a pack of cigarettes. These claims,

 7   which JLI repeats widely in advertisements, press releases, and its web site, have been

 8   distributed via the wires and mails and disseminated by reputable and widely reliable sources

 9   that accepted those representations as true.

10          224.    Not only have JLI and the Management Defendants misrepresented or concealed

11   the actual amount of nicotine consumed via JUULpods, but they also did not effectively or fully

12   inform users about the risks associated with the potent dose of nicotine delivered by JLI’s

13   products. Despite going through numerous revisions since 2015, the JUUL packaging did not

14   include nicotine addiction warnings until JLI was forced to add them in August 2018. The

15   original JUUL product labels had a California Proposition 65 warning indicating that the product

16   contains a substance known to cause cancer, and a warning to keep JUULpods away from

17   children and pets, but contained no warnings specifically about the known effects, or unknown

18   long-term effects, of nicotine or consuming e-cigarettes/inhaling nicotine salts.

19          225.    Moreover, the form of nicotine JUULpods contain is particularly potent. JUUL’s

20   use of “strength” to indicate concentration by weight is also at odds with the industry standard of

21   reporting concentration by volume, leading consumers to believe it contains less nicotine than

22   other formulations advertised as 6% nicotine, when JUULpods in fact contain approximately the

23   same nicotine as a solution that is 6% nicotine by volume.

24

25
                                                                                    COMPLAINT
                                                    - 72 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 81 of 286



 1          226.    The “5% strength” statement in Defendants’ advertisements misrepresents the

 2   most material feature of the JUUL product—the nicotine content—and has misled consumers to

 3   their detriment. Resellers, apparently assuming that “5% strength” means “50mg/ml” nicotine

 4   by volume, compound confusion among consumers by stating that JUULpods contain “50

 5   mg/ml,” which they do not.

 6          227.    If JLI and the Management Defendants did not know when JLI released

 7   JUULpods that the “5% strength” representation in Defendants’ advertisements was misleading,

 8   they learned that there was widespread confusion about the JUULpods’ nicotine content. By

 9   2017, studies revealed that smokers did not understand “5% strength,” and some understood that

10   phrase to mean 5% of a cigarette. Though this was identified as a “pain point” for new users, JLI

11   and the Management Defendants (and later the Altria Defendants) did nothing to stop or correct

12   this confusion about the nicotine content.

13          228.    The “5% strength” statement in Defendants’ advertisements is also misleading.

14   At least two independent studies testing multiple varieties of JUULpods have likewise found

15   significantly higher concentrations of nicotine than the 59 mg/mL JUUL’s website represents,

16   suggesting that the difference in the total nicotine content of a JUULpod versus a pack of

17   combustible cigarettes could be even greater.

18              3. Defendants Used Food and Coffee Themes to Give False Impression that
                   JUUL Products Were Safe and Healthy.
19
            229.    In late 2015, JLI and the Management Defendants employed a deceptive
20
     marketing scheme to downplay the harms of e-cigarettes with a food-based advertising campaign
21
     called “Save Room for JUUL.” The campaign framed JUUL’s addictive pods as “flavors” to be
22
     paired with foods. JLI described its Crème Brûlée nicotine pods as “the perfect evening treat”
23
     that would allow users to “indulge in dessert without the spoon.” In one 2016 email, JLI bluntly
24

25
                                                                                   COMPLAINT
                                                     - 73 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 82 of 286



 1   suggested that users satisfy their sugar cravings with JUUL’s highly addictive nicotine vapor:

 2   “Have a sweet tooth? Try Brulee.” JLI similarly promoted the fruit medley pods using images of

 3   ripe berries. JLI described its “Cool” Mint pods as having a “crisp peppermint taste with a

 4   pleasant aftertaste” and encouraged consumers to “Beat The August Heat With Cool Mint.”

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 74 -
                                                                    MDL CASE NO. 3:19-MD-02913
               Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 83 of 286



 1             230.   Again, none of these advertisements disclosed that JUUL was addictive and

 2   unsafe.

 3             231.   In several caffeine-pairing advertisements, JUUL devices or pods sit next to

 4   coffee and other caffeinated drinks, sometimes with what appear to be textbooks in the picture.

 5   JLI’s coffee-based advertisements suggest that JUUL should be part of a comfortable routine,

 6   like a cup of coffee.

 7             232.   JLI’s reference to coffee is no mere marketing gimmick; it reflects the larger

 8   effort to mislead customers into believing that JUUL is no more harmful than coffee, reinforcing

 9   the false and dangerous concept that if a substance is “not harmful,” then addiction to that

10   substance cannot be harmful.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                      - 75 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 84 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20          233.   Defendants knew that tying JUUL to caffeine and food would mislead their target

21   audience—youth and non-smokers—into believing that JUUL was a healthy, safe treat.

22

23

24

25
                                                                                COMPLAINT
                                                 - 76 -
                                                                 MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 85 of 286



 1              4. JLI’s Make the Switch Campaign Intentionally Misled and Deceived Users to
                   Believe that JUUL is a Cessation Device.
 2
            234.    JLI, the Altria Defendants, and the Management Defendants recognized that one
 3
     of the keys to growing and preserving the number of nicotine-addicted e-cigarette users (and thus
 4
     JLI’s staggering market share) was to mislead potential customers about the true nature of JUUL
 5
     products. Defendants knew that if it became public that JUUL was designed as a way to
 6
     introduce nicotine to youth and otherwise hook new users with its potent nicotine content and
 7
     delivery, it would not survive the public and regulatory backlash. Therefore, JLI (with the
 8
     knowledge and support of the Management Defendants) and the Altria Defendants repeatedly
 9
     made false and misleading statements to the public that JUUL was created and designed as a
10
     smoking cessation device and falsely and misleadingly used the mails and wires to spread the
11
     subterfuge. JLI, the Management Defendants, and the Altria Defendants committed these
12
     deceptive, misleading, and fraudulent acts intentionally and knowingly. In making these
13
     representations, JLI, the Management Defendants, and the Altria Defendants intended that
14
     consumers, the public, and regulators rely on misrepresentations that JUUL products were
15
     designed to assist smoking cessation.
16
            235.    The most blatant evidence of the cover-up scheme was the January 2019, $10
17
     million Make the Switch television advertising campaign. This campaign, which was a
18
     continuation of JLI’s web-based Switch campaign, was announced less than a month after the
19
     Altria Defendants announced Altria’s investment in JLI.
20
            236.    The Make the Switch television ads featured former smokers aged 37 to 54
21
     discussing “how JUUL helped them quit smoking.” According to JLI’s Vice President of
22
     Marketing, the Make the Switch campaign was “an honest, straight down the middle of the
23
     fairway, very clear communication about what we’re trying to do as a company.” These
24

25
                                                                                   COMPLAINT
                                                   - 77 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 86 of 286



 1   statements were false as JUUL was not intended to be a smoking cessation device. JLI and the

 2   Management Defendants committed acts of wire fraud when they caused the Make the Switch

 3   campaign to air on television with the fraudulent intent of deceiving and misleading the public,

 4   the United States Congress, and government regulators into believing that JLI is and had been

 5   focused solely on targeting adult smokers. The Altria Defendants also committed acts of mail

 6   fraud when they caused tens of thousands, if not millions, of written versions of the Make the

 7   Switch campaign to be distributed with packages of Altria’s combustible cigarettes.

 8          237.    The Make the Switch campaign was fraudulent and was made to protect, maintain,

 9   and expand the tremendous market share gained by lying to consumers and hooking youth on

10   nicotine by convincing regulators and the public that JUUL was actually as cessation device and

11   JLI’s marketing was never aimed at youth.

12          238.    Defendants continually and intentionally sought to frame JUUL products as

13   smoking cessation devices in their public statements and on their website as part of their scheme

14   to mislead and defraud the public. Defendant Monsees explained during his testimony before

15   Congress:

16          The history of cessation products have extremely low efficacy. That is the
            problem we are trying to solve here. So, if we can give consumers an alternative
17          and market it right next to other cigarettes, then we can actually make something
            work.
18
            [T]raditional nicotine replacement therapies, which are generally regarded as the
19          gold standard for tools, right, for quitting, those are nicotine in a patch or a gum
            form, typically, and the efficacy rates on those hover just below about a 10
20          percent or so. JUUL-we ran a very large study of JUUL consumers, ex-smokers
            who had picked up JUUL, and looked at them, looked at their usage on a
21          longitudinal basis, which is usually the way that we want to look at this, in a
            sophisticated fashion ... what we found was that after 90 days, 54 percent of those
22          smokers had stopped smoking completely, for a minimum of 30 days already.
            And the most interesting part of this study is that if you follow it out further, to
23          180 days, that number continues to go up dramatically, and that is quite the
            opposite of what happens with traditional nicotine replacement therapies.
24

25
                                                                                    COMPLAINT
                                                    - 78 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 87 of 286



 1
            239.    In response to a direct question about whether people buy JUUL to stop smoking,
 2
     Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as an
 3
     alternative to traditional tobacco products.”
 4
            240.    Following Defendants Monsees’s and Altria’s lead, Defendants caused a number
 5
     of other misleading public statements—suggesting that Juul would help existing adult smokers
 6
     even though it delivered more nicotine than cigarettes and was designed to appeal to kids—to be
 7
     made, including the following:
 8
                    •    “JUUL Labs was founded by former smokers, James and Adam, with
 9                      the goal of improving the lives of the world’s one billion adult smokers
                        by eliminating cigarettes. We envision a world where fewer adults
10                      use cigarettes, and where adults who smoke cigarettes have the tools
                        to reduce or eliminate their consumption entirely, should they so
11                      desire.” (JLI Website, April 2018 (or earlier));
12                  •   “JUUL Labs, which exists to help adult smokers switch off of
                        combustible cigarettes.” (JLI Website, September 19, 2019); and,
13
                    •   “To paraphrase Commissioner Gottlieb, we want to be the offramp
14                      for adult smokers to switch from cigarettes, not an on-ramp for
                        America’s youth to initiate on nicotine.” (JLI Website, November 13,
15                      2018);

16                  •   “We are taking significant action to prepare for a future where adult
                        smokers overwhelmingly choose non-combustible products over
17                      cigarettes by investing $12.8 billion in JUUL, a world leader in
                        switching adult smokers . . . . We have long said that providing adult
18                      smokers with superior, satisfying products with the potential to reduce
                        harm is the best way to achieve tobacco harm reduction.” (Altria
19                      Website, December 20, 2018);

20                  •   “We believe e-vapor products present an important opportunity to
                        adult smokers to switch from combustible cigarettes.” (Letter to
21                      FDA Commissioner Gottlieb, 10/25/18);

22                  •   “We have long said that providing adult smokers with superior,
                        satisfying products with the potential to reduce harm is the best way
23                      to achieve tobacco harm reduction. Through Juul, we are making the

24

25
                                                                                    COMPLAINT
                                                     - 79 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 88 of 286



 1                     biggest investment in our history toward that goal.” (Altria Press
                       Release, Dec. 20, 2018);
 2
                   •   “Through JUUL, we have found a unique opportunity to not only
 3                     participate meaningfully in the e-vapor category but to also support
                       and even accelerate transition to noncombustible alternative
 4                     products by adult smokers.” (Altria Earning Call, January 31, 2019);
                       and
 5
                   •   We expect the JUUL product features that have driven JUUL’s
 6                     success in switching adult smokers in the U.S. to strongly appeal to
                       international adult cigarette smokers. (Altria Earning Call, January 31,
 7                     2019).

            241.   Defendants knew that the “switch” messaging they initiated for JUUL was false,
 8
     deceptive, and misleading. JUUL does not have FDA approval as a cessation product. The
 9

10   Switch advertisements reinforced the impression left by the testimony of JLI’s co-founder,

11   clearly linking JUUL to cessation and quitting. For example:

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 80 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 89 of 286



 1          242.    Representative Rashida Tlaib, upon presenting this ad to Monsees, had the

 2   following exchange:

 3
            Rep. Tlaib: After 30 lines, starting with “quit,” the ad says “switch,” followed by
 4          no further mentions of start smoking again. You were a smoker. Does this ad
            give a smoker hope that there might be a way to quit cigarettes for good?
 5
            Mr. Monsees: I think the intention of this ad is to make it very clear to consumers
            that there is an alternative, finally, to combustible cigarettes. I am one of those
 6
            people.
 7
            243.    Defendants’ tacit message in their Switch advertisements is: switch because,
 8
     unlike cigarettes, JUUL is harmless to your health.
 9
            244.    Defendants’ false, deceptive, and misleading Switch campaign suggests that
10
     purchasing a JUUL will “switch” a smoker to a non-smoker and that it was designed to switch
11
     adult smokers off cigarettes rather than addict youth to nicotine.
12
            245.    Defendants know that a large number of smokers who use JUUL products do not
13
     end up switching but instead end up consuming both cigarettes and JUUL.
14
            246.    Moreover, Defendants know that, by design, a large number of their customers
15
     are first-time youth users and that JUUL was never designed to be a cessation device.
16
            247.    JLI has advertised cost-savings calculators as part of its Switch campaign. Those
17
     calculators assume that a smoker who switches will continue consuming the same amount of
18
     nicotine that he or she did as a smoker (i.e., a pack a day smoker is presumed to consume one
19
     JUULpod a day). Defendants know that the calculator is misleading because smokers who
20
     switch to JUUL frequently increase their nicotine intake.
21

22

23

24

25
                                                                                    COMPLAINT
                                                     - 81 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 90 of 286



 1           248.   JUUL labels and advertisements also marketed the product as an “alternative” to

 2   cigarettes:

 3

 4

 5

 6

 7

 8

 9

10

11           249.   Other advertisements similarly marketed the product as smoking “evolved”:

12

13

14

15

16

17

18

19
             250.   The goal of these advertisements was to convey the deceptive, misleading, and
20
     false impression that JUUL products could help consumers quit smoking and break nicotine
21
     addiction in a way that was healthy and safe. But, as noted above, that is simply not the case.
22
     Defendants never disclosed to consumers that JUUL e-cigarettes and JUULpods are at least as
23
     addictive as combustible cigarettes, if not more. And each of JLI, the Management Defendants,
24

25
                                                                                    COMPLAINT
                                                    - 82 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 91 of 286



 1   and the Altria Defendants received data to this effect, as discussed above, and were aware of this

 2   fact.

 3           251.   In addition, the notions that JUUL products are designed only for existing

 4   cigarette smokers, and safer than combustible cigarettes are belied by JLI’s own knowledge,

 5   marketing plan, and intentions on several fronts. First, Defendants sought to grow a new group

 6   of consumers of nicotine products (e.g., “vapers”), not just to market to the shrinking number of

 7   existing cigarette smokers. Second, JLI and Bowen designed the JUUL device to be easy to use

 8   for youth and others who have never smoked and to create and exacerbate nicotine addiction by

 9   encouraging ingestion of excessive amounts of nicotine. Third, as noted above, JLI’s own

10   internal testing revealed that JUUL products were often more potent than combustible cigarette

11   smokers prefer. Each of the Management Defendants knew this from his position on JLI’s Board

12   of Directors, and the Altria Defendants knew the same when they began to actively coordinate

13   with JLI and the Management Defendants. Despite this knowledge, these Defendants made

14   numerous deceptive, false, and misleading public statements that JUUL was intended to be a

15   cessation device.

16           252.   JUUL is not a product adults typically use to quit smoking. Researchers have

17   found that as of 2018, only 7.9% of American adults had ever used USB shaped e-cigarette

18   devices, like JUUL, and only 2% of adults currently used them. By contrast, a recent study

19   found that 15- to 17-year-olds are sixteen times more likely to use JUUL products than 25 to 34-

20   year-olds.

21           253.   JLI’s own marketing research indicated that JUUL was not appropriate as a

22   cessation device for adults. In 2014, JLI (then called Ploom) hired the consumer research firm

23   Tragon to do research with prototypes of the JUUL e-cigarette. On September 30, 2014, Lauren

24   Collinsworth, a consumer researcher at Tragon, e-mailed Chelsea Kania, a marketing employee

25
                                                                                   COMPLAINT
                                                    - 83 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 92 of 286



 1   at Ploom, with some of the preliminary results from the studies. She stated that the testing

 2   showed that “the younger group is open to trying something new and liked J1 [the JUUL

 3   prototype] for being smart, new, techy, etc.” Ms. Collinsworth added that “The qualitative

 4   findings suggested this product isn’t going to fit as well with consumers who are looking to cut

 5   back on the cigarette intake.” On October 1, 2014, Ms. Collinsworth followed up with

 6   additional comments. She stated that “[t]he delivery was almost too much for some smokers,

 7   especially those used to regular e-cigarettes.” The final results from this consumer research were

 8   distributed to upper management, including to then-CEO James Monsees and then-Chief

 9   Marketing Officer Richard Mumby.

10          254.    The deceptive, misleading, and fraudulent nature of the Make the Switch

11   campaign is evident when comparing the campaign’s advertisements to JUUL’s initial

12   advertising, as demonstrated below. The fact that these advertisements are for the same product

13   confirms that, notwithstanding the advice JLI and the Altria Defendants received from their

14   media consultants, the Defendants never intended to target only adult smokers.

15

16

17

18

19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                    - 84 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 93 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17          255.    Defendants ensured that JUUL was the opposite of a “tool[] to reduce or

18   eliminate” nicotine consumption. According to the National Institutes of Health, the “amount

19   and speed of nicotine delivery . . . plays a critical role in the potential for abuse of tobacco

20   products.” As described above, JLI and Bowen designed the JUUL product to deliver nicotine in

21   larger amounts and at a faster rate than even cigarettes, and then knowingly misled the public

22   about those facts.

23          256.    The Switch campaign also does not disclose or warn about the risks of using

24   multiple tobacco products, “dual use” or that JUUL is not a smoking cessation product. In

25
                                                                                       COMPLAINT
                                                      - 85 -
                                                                        MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 94 of 286



 1   addition to the heightened risks of addiction that multiple tobacco product use poses, one recent

 2   study found that persons who use e-cigarettes and smoke have blood toxin levels far higher than

 3   one would expect given the blood toxin levels that e-cigarettes and cigarettes generate

 4   individually.

 5          257.     The FDA and other government regulators, enforcing existing laws addressing e-

 6   cigarettes, publicly criticized the Make the Switch campaign and other efforts by Defendants to

 7   depict JUUL as a smoking cessation device. Section 911(b)(2)(A)(i) of the Federal Food, Drug,

 8   and Cosmetics Act (FDCA) (21 U.S.C. § 387k(b)(2)(A)(i)) states that when advertising or

 9   labeling of a cigarette product directly or indirectly suggests that the product has a lower risk of

10   cigarette-related disease, is less harmful than traditional cigarettes, or is otherwise ‘safer’ than

11   traditional cigarettes, then the product becomes a “modified risk tobacco product.”

12          258.     In late 2019, and in response to the House of Representatives hearings in which

13   JLI executives testified, the FDA issued two warning letters to JLI detailing its concern that JLI

14   was unlawfully marketing its e-cigarette products as cessation tools or as “modified risk tobacco

15   products” within the meaning of the FDCA.

16          259.     Then, in its September 9, 2019 letter to JLI, the FDA notified JLI that its

17   advertising slogans such as “99% safer,” “much safer,” and “a safer alternative” than cigarettes

18   was “particularly concerning because [those] statements were made directly to children in

19   school.” The FDA concluded that in using advertising language that e-cigarettes were safer than

20   cigarettes, JLI had violated Sections 902(8) and 911 by marketing JUUL products as “modified

21   risk tobacco products” without prior approval.

22          260.     The September 9, 2019 letter also detailed the FDA’s concerns with JLI’s Switch

23   marketing campaign. “[T]roubled by recent testimony” that JLI had given to the House

24   Subcommittee on Economic and Consumer Policy of the Committee on Oversight and Reform,

25
                                                                                       COMPLAINT
                                                      - 86 -
                                                                        MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 95 of 286



 1   the FDA noted that JLI’s Switch advertising campaign “may also convey that switching to JUUL

 2   is a safer alternative to cigarettes.”

 3           261.    The FDA specifically highlighted the Switch campaign slogans which referenced

 4   smoking cigarettes, or attempts to quit smoking, followed by “Make the Switch.” The FDA

 5   stated that JLI’s campaign was in violation of multiple FDA regulations and the FDCA

 6   subsections, and that JLI’s Switch campaign purported to tell the public that using e-cigarettes

 7   was an alternative to smoking, or a possible cessation tool.

 8           262.    On the same day, the FDA requested that JLI provide all documents related to its

 9   decision to market the Switch campaign to the Cheyenne River Sioux Tribe, in light of the

10   testimony by JLI that it had taken a “public health” approach to Native American tribes, and had

11   sought healthcare professionals to refer Native American smokers to JLI’s Switching Program.

12           263.    Perhaps unsurprisingly, the Make the Switch campaign was spearheaded by a

13   marketing firm with long-standing ties to the cigarette industry. In particular, it was led by a

14   subsidiary of Omnicom Group, Inc., one of the “Big Four” advertising holding companies

15   dominating marketing and communications worldwide since the 1990s, second only to WPP.

16   Omnicom is the parent company of Mercury Public Affairs which, by at least April 2018,

17   counted both Altria and JLI as its clients. Mercury lobbied for Altria on tobacco regulations and

18   helped JLI push back against negative press coverage of youth usage of its products.

19           264.    For example, on April 2, 2018, a managing director from Mercury, Erick Mullen,

20   emailed Defendant Valani and Daniel Cruise, Chief Public Affairs Officer at JLI, with a

21   numbered list of actions in response to The New York Times article published that day, “‘I Can’t

22   Stop’: Schools Struggle With Vaping Explosion.” Mercury’s list includes the recommendation

23   to push the idea that JLI’s nicotine formulation is no more harmful than water, sugar, and

24   caffeine: “Engage the press on all the definitions in every fucking story: it’s not a ‘cigarette’ of

25
                                                                                      COMPLAINT
                                                      - 87 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 96 of 286



 1   any kind; there’s no smoke and nothing medical science has on the books says water and nicotine

 2   is more harmful than water, sugar and caffeine.”

 3          265.    Defendant Valani and Cruise each separately forwarded the email to JLI CEO

 4   Kevin Burns, with Cruise commenting, “Kevin, recent email from friend Erick—a possible

 5   ‘campaign manager’” for us. His argument is in line with yours. We need to be systematic,

 6   aggressive and relentless. Btw we are not tobacco—have [you] corrected today’s NYT story?”

 7          266.    In August 2018, Omnicom agency DDB Chicago sent JLI a proposal for an

 8   estimated $11 million campaign “to more firmly establish the true intent of the company,” noting

 9   that JLI was “moving very fast.” This campaign was “Make the Switch.”

10              5. JLI, Altria, and Others in the E-Cigarette Industry Coordinated with Third-
                   Party Groups to Mislead the Public About the Harms and Benefits of E-
11                 Cigarettes.

12          267.    Through a collective and parallel effort of funding, leadership, and board

13   membership, JLI, the Altria Defendants, and others in the e-cigarette industry leveraged third

14   parties, ranging from industry-funded non-governmental organizations to online blogs more

15   accessible to youth, to mislead the public about the impacts of consuming e-cigarettes.

16          268.    An assortment of lobbyists, trade associations, and online publications have

17   coordinated with the e-cigarette industry, including JLI and the Altria Defendants, to promote a

18   consistent message that consuming e-cigarettes is not harmful, that nicotine is not harmful, and

19   that the impacts of e-cigarettes are greatly exaggerated. These organizations receive funding

20   from the e-cigarette industry, feature executives on those companies’ boards of directors, and in

21   return, promote industry products, industry views, or fund “independent” studies of their own

22   that reach the same conclusions as e-cigarette industry-funded research.

23

24

25
                                                                                   COMPLAINT
                                                    - 88 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 97 of 286



 1                  a. The American Vaping Association

 2          269.    The American Vaping Association (AVA) is a pro-e-cigarette lobby group

 3   founded by Greg Conley, who notably publishes articles criticizing the CDC for its stance on

 4   restricting e-cigarette use. Other executive members of the AVA possess business interests in e-

 5   cigarettes. For example, Treasurer David J. Danzak Jr. is associated with an e-cigarette business

 6   called Vapornine LLC. Vice-President Antoinette Lanza is an owner of an exclusively e-

 7   cigarette shop in Hoboken, New Jersey called Smokeless Image. Half of the AVA’s functional

 8   expenses are for lobbying efforts. It lists several sponsors, all of which are e-cigarette, e-liquid,

 9   or cigarette companies.

10          270.    Conley has a prolific social media presence and frequently appears on television

11   and radio to tout the benefits of consuming e-cigarettes and dispute negative news. The AVA

12   website lists “studies” which are uniformly authored by noted industry-funded or industry-

13   friendly authors, such as Polosa and Shahab. AVA lists CASAA, Not Blowing Smoke, and the

14   VTA, all established fronts for the e-cigarette industry, as “Resources.”

15          271.    The AVA receives its funding from sponsors, who are organized into tiers such as

16   Platinum, Gold, Silver, Bronze, and Green. Current advertised sponsors include e-cigarette

17   distributors and retailers such as E-Cigarette Empire, and VaporBeast. Prior sponsors are a

18   who’s who of e-cigarette retailers. In 2016, Platinum sponsors included AltSmoke and Vapor

19   Kings, while Gold sponsors included the now defunct Smokeless Image.

20          272.    On social media, the AVA regularly downplays the risks of consuming e-

21   cigarettes, criticizes negative coverage as myths or exaggerations, and lauds efforts to curb any

22   regulation of the e-cigarette industry.

23

24

25
                                                                                      COMPLAINT
                                                      - 89 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 98 of 286



 1          273.    JLI actively sought out the AVA to promote JUUL. In January 2016, e-mails

 2   between employees at JLI (then known as PAX) discussed a “list of thought leaders [JLI] can tap

 3   for stories for JUUL” which included Conley at the AVA and Satel.

 4          274.    In 2018, JLI took advantage of its coordinated efforts with the AVA to downplay

 5   the risks associated with JUUL. In an e-mail exchange between Christine Castro of JLI and a

 6   “Stratcomms” internal mailing list, Castro lamented a “testy conversation” with a USA Today

 7   reporter who pointed out that JLI’s marketing and advertising appeared to feature and target

 8   minors and teenagers. Castro noted that “I hit back at [the reporter] very aggressively but we can

 9   expect the usual B.S. Greg Conley is being allowed to write a 300-word rebuttal. I will email

10   him and copy you Ashley [JLI employee] just so we can stay coordinated.”

11          275.    The AVA also coordinated with JLI on pro-e-cigarette research. In March 2018,

12   Conley facilitated a conversation between Dr. Konstantinos Farsalinos, a researcher at the

13   University of Patras, Greece, who regularly publishes e-cigarette industry-friendly articles, and

14   Gal Cohen, then Director of Scientific Affairs at JLI. In the e-mail, Conley asks Farsalinos to

15   send Cohen “some info on your flavor study” to which Farsalinos responds by sending Conley

16   and Cohen an attachment: “USA FLAVORS SURVEY.pptx” and the note: “[A]ttached is a

17   powerpoint presentation about the study we proposed.”

18          276.    The proposed study was a survey aimed at determining what flavors different

19   demographic groups preferred as e-cigarette flavors, which flavors they use frequently, and

20   which flavors they used when they first started consuming e-cigarettes. While the study was

21   purportedly to determine the impact of e-cigarette flavors on e-cigarette and smoking behavior,

22   the data obtained from such a study would have allowed JLI to understand which flavors were

23   not only the most popular, but which flavors were most popular by demographic.

24

25
                                                                                    COMPLAINT
                                                    - 90 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 99 of 286



 1                  b. Vaping360

 2          277.    Vaping360 is a website dedicated to news regarding the e-cigarette industry. The

 3   website boasts “40 million smokers and vaping enthusiasts reached since 2015.” This entity has

 4   a big social media presence and huge publication strategy.

 5          278.    Vaping360’s main message misleads the public about the health impacts of

 6   consuming e-cigarettes. Vaping360 has published various articles, including “10 Lies and Myths

 7   About Juuling Exposed.” This article, published in May 9, 2018, claimed, among other things,

 8   that JUUL was not as dangerous as smoking; JUUL did not cause cancer or “popcorn lung”;

 9   JUUL was not popular among teenagers, nor did JLI sell kid-friendly flavors or flavors aimed to

10   entice young people; and the nicotine in JUUL is “a relatively mild drug, [and] may cause

11   dependence.”

12          279.    Vaping360 regularly published articles praising JUUL, promoting JUUL, or

13   downplaying the risks of JUUL, including, among others: “These Scientists Want to Kill

14   Smokers’ Hope (For Vaping)”; “UK Scientists to WHO: Your Vape Report Is Junk”; “One Free

15   Pack JUUL Coupon Codes 2019”; and an article disparaging anti-smoking advocacy group Truth

16   Initiative by claiming that “Truth Initiative Promo Encourages Risky Teen Behavior.”

17          280.    One of the main writers at Vaping360 is Jim McDonald, who aggressively attacks

18   any negative science as fake news. For example, McDonald frequently posts on social media

19   platforms, including on Facebook and Twitter, but also comments on others’ posts extensively

20   disputing negative news about consuming e-cigarettes.

21          281.    Vaping360 has taken funding from e-cigarette manufacturers and in return

22   coordinates with e-cigarette manufacturers to promote their products while publishing favorable

23   content. Vaping360 was paid by JLI for advertising and was given kickbacks (referred to as

24   commission) for every coupon used for JUUL that originated from Vaping360’s website.

25
                                                                                  COMPLAINT
                                                   - 91 -
                                                                   MDL CASE NO. 3:19-MD-02913
              Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 100 of 286



 1            282.   In March 2017, JLI (then PAX) communicated with Chris Kendell and others at

 2   Vaping360 to discuss promoting JLI’s products with a 15% discount coupon on Vaping360’s

 3   website. JLI representative Andy Martin also noted that JLI “figured out the commission issue,”

 4   and expressed excitement at JLI’s new mango flavor JUULpod. They also discussed a Facebook

 5   advertising link whereby Vaping360 could offer similar discounts for JLI products on social

 6   media.

 7            283.   In November 2017, Martin of JLI and Rawad Nassif of Vaping360 discussed a

 8   meeting agenda, with topics such as “new affiliate commission terms,” “JLI funnelling [sic]

 9   project,” and “exploring further opportunities.”

10            284.   In 2018, McDonald continued to write articles specifically praising JLI, such as

11   “Coming Soon: A JUUL to Help You Quit JUULing” and “10 Lies and Myths About JUULing

12   Exposed.” As of 2020, Vaping360 continues to offer discounts for JUUL products.

13                   c. Foundation for a Smoke-Free World

14            285.   The Foundation for a Smoke-Free World (“the Foundation”) was founded in 2017

15   and presents itself as a public health organization, purportedly “advancing global progress in

16   smoking cessation and harm reduction.” It is funded entirely by Philip Morris International,

17   which in 2017 announced a $1 billion commitment to fund the Foundation. The Foundation’s

18   2018 Form 990 lists only one donor: PMI Global Services, Inc., or Philip Morris International,

19   with a contribution of $80 million.

20            286.   The Foundation is headed by Derek Yach, a noted advocate and promoter of e-

21   cigarettes and consuming e-cigarettes.

22            287.   In 2018, the Foundation announced that it would support Centers of Excellence to

23   conduct tobacco control research. This tactic is a well-known tool of the cigarette industry,

24   which has a history of funding “research” centers to promote industry-friendly views, such as the

25
                                                                                    COMPLAINT
                                                    - 92 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 101 of 286



 1   Center for Indoor Air Research, which promulgated industry-funded studies that sowed doubt

 2   about the addictiveness of nicotine, claimed that indoor air quality was unaffected by cigarette

 3   smoke, and downplayed the harms of cigarettes broadly. Institutes such as the Center for Indoor

 4   Air Research were forced to dissolve as part of the Master Settlement Agreement in 1998.

 5          288.    A 2017 report in The Verge detailed the e-cigarette industry’s apparently

 6   coordinated efforts to use biased research to downplay the risks of consuming e-cigarettes. For

 7   example, e-cigarette manufacturers routinely conduct studies focusing on the “good news” about

 8   e-cigarettes, i.e., they release less harmful aerosolized chemicals than combustible cigarettes, or

 9   that their aerosol lingers for less time indoors than combustible cigarettes. Industry-funded

10   authors then regularly cite to each other’s studies in their own research. On information and

11   belief, JLI and Altria, among others in the e-cigarette industry, funnel their industry-funded

12   studies to friendly pro-industry groups knowing that those entities will misrepresent the results as

13   evidence that e-cigarettes are safe, or not harmful.

14                  d. Vapor Technology Association

15          289.    The Vapor Technology Association (VTA) bills itself as a trade association and

16   advocates for the e-cigarette industry. It was founded in January 2016, with the banner tagline

17   on its website reading “VAPE IS HOPE.”

18          290.    In 2018, JLI, SMOK, VMR, Turning Point Brands, and Joyetech were all featured

19   as “Platinum Members,” a level of membership that required a $100,000 annual contribution.

20   Thus, JLI paid VTA $100,000 in 2018 to become a Platinum Member, and in return, VTA

21   offered JLI a board seat; invitations to lobbying strategy meetings; access to the FDA, other

22   federal agencies, and members of Congress; and conference participation.

23          291.    The VTA, like other lobbying and trade association groups in the industry,

24   advocates for less regulation of e-cigarettes and testifies in opposition to flavor bans.

25
                                                                                      COMPLAINT
                                                     - 93 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 102 of 286



 1                  e. Retailer Lobbying

 2          292.    Retailers have also taken to creating subsidiaries or wholly owned companies

 3   whose purpose is to produce quasi-journalistic content to promote consuming e-cigarettes,

 4   discredit health initiatives, and suggest that consuming e-cigarettes has no harmful health

 5   impacts. The best example of this is the website SoupWire, which publishes articles and

 6   editorials that promote consuming e-cigarettes and criticizes studies that examine the negative

 7   impacts of consuming e-cigarettes. For example, when JLI donated $7.5 million towards a study

 8   on the impacts of consuming e-cigarettes on teens, a SoupWire report concluded that the study

 9   will likely find “nothing Earth-shattering.”

10              6. Altria Falsely Stated That It Intended to Use Its Expertise in “Underage
                   Prevention” Issues to JLI
11
            293.    Altria’s announcement that it intended to invest in JLI came less than two months
12
     after it told the FDA that Altria “believe[s] that pod-based products significantly contribute to the
13
     rise in youth use of e-vapor products” and that it accordingly would be removing its own pod-
14
     based products from the market. Altria made the same representations to its investors.
15
            294.    Although Altria claimed its investment in JLI had an altruistic motive—“When
16
     you add to JUUL's already substantial capabilities, our underage tobacco prevention expertise
17
     and ability to directly connect with adult smokers, we see a compelling future with long-term
18
     benefits for both adult tobacco consumers and our shareholders,” Altria recently confirmed that
19
     JLI has not even availed itself of that experience. In Altria’s October 2019 letter to Senator
20
     Richard Durbin, Altria CEO Howard Willard acknowledged that while Altria “offered to JUUL
21
     services relating to underage prevention efforts,” to date “JUUL has not accepted Altria’s offers
22
     of assistance in addressing underage vaping relating issues.” Willard has stated that the deal
23
     would allow Altria to “work[] with JUUL to accelerate its mission.” But as Altria knew, as
24

25
                                                                                     COMPLAINT
                                                     - 94 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 103 of 286



 1   reflected in its letter to the FDA just two months prior, that mission had resulted in usage

 2   throughout the youth market. Altria’s admission that pod-based products contributed to

 3   underage use show that Altria knew its investment in JLI would “strengthen[] its financial profile

 4   and enhance[] future growth prospects” specifically because JLI dominated the youth market for

 5   e-cigarettes.

 6           295.    Altria recognized that JLI’s market share dominance in the e-cigarette market, a

 7   share that it knew was gained via youth targeting and false and misleading advertising, was the

 8   path to Altria’s continued viability and profitability. In a January 31, 2019 earnings call, Altria

 9   explained:

10           When you add to JUUL’s already substantial capabilities, our underage tobacco
             prevention expertise and ability to directly connect with adult smokers, we see a
11           compelling future with long-term benefits for both adult tobacco consumers and
             our shareholders. We are excited about JUUL’s domestic growth and
12           international prospects and their potential impact on our investment.

13   JUUL’s growth was, as Altria well knew, due to the product’s viral popularity among teens.

14   Willard briefly acknowledged the youth vaping crisis, stating, “Briefly touching on the

15   regulatory environment, the FDA and many others are concerned about an epidemic of youth e-

16   vapor usage. We share those concerns. This is an issue that we and others in the industry must

17   continue to address aggressively and promptly.”

18           296.    Altria’s representations that it intended to help JUUL curb the prevalence of

19   underage use was false and misleading. As discussed below, Altria coordinated with JUUL to

20   capture and maintain the youth market.

21           E. Defendants Targeted the Youth Market

22           297.    Having created a product like combustible cigarettes that sought to get users

23   addicted to nicotine, and while taking steps to ensure that consumers and regulators did not

24   appreciate the true nicotine content or potential harm from using JUULs, to successfully sink

25
                                                                                     COMPLAINT
                                                     - 95 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 104 of 286



 1   their high-tech nicotine hook into American consumers, JLI, Bowen, and Monsees needed

 2   investors willing to adopt the tactics of the cigarette industry as their own. They found those

 3   investors in Pritzker, Huh, and Valani.

 4           298.      Under the leadership of the Management Defendants, JLI marketed nicotine to

 5   kids. JLI and the Management Defendants deployed a sophisticated viral marketing campaign

 6   that strategically laced social media with false and misleading messages to ensure their uptake

 7   and distribution among young consumers. JLI and the Management Defendants’ campaign was

 8   wildly successful—burying their hook into kids and initiating a public health crisis.

 9                  1. JLI Emulated the Marketing of Cigarette Companies.

10           299.      As Defendants know, nearly 9 out of 10 smokers start smoking by age 18, and

11   more than 80% of underage smokers choose brands from among the top three most heavily

12   advertised. The overwhelming consensus from public health authorities, independent studies,

13   and credible expert witnesses is that “marketing is a substantial contributing factor to youth

14   smoking initiation.”

15           300.      Struggling to define their own identities, teenagers are particularly vulnerable to

16   image-heavy advertisements that psychologically cue them on the “right” way to look and

17   behave amongst peers. Advertisements that map onto adolescent aspirations and vulnerabilities

18   drive adolescent tobacco product initiation.

19           301.      For decades, cigarette companies spun smoking as signifier of adulthood. This

20   turned smoking into a way for teenagers to project independence and enhance their image among

21   their peers.

22           302.      Youth marketing was critical to the success of cigarette companies. In the 1950s,

23   Philip Morris—now JUUL’s corporate affiliate—intentionally marketed cigarettes to young

24

25
                                                                                       COMPLAINT
                                                       - 96 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 105 of 286



 1   people as a pool from which to “replace smokers” to ensure the economic future of the cigarette

 2   industry.

 3           303.    Philip Morris’s documents set out their youth strategy, explaining: “Today’s

 4   teenager is tomorrow’s potential regular customer, and the overwhelming majority of smokers

 5   first begin to smoke while still in their teens”.

 6           304.    It wasn’t just Philip Morris. The strategy of hooking kids was an open secret in

 7   the cigarette industry.

 8           305.    As detailed below, JLI and the Management Defendants sought to emulate this

 9   approach. Indeed, Monsees admitted to using historical cigarette ads to inform JLI’s own

10   advertising campaign.

11           306.    The emulation is obvious. A side-by-side comparison of JUUL advertisements

12   with historical cigarette advertisements reveals the appropriated pattern of focusing on imagery

13   related to attractiveness, stylishness, sex appeal, fun, “belonging,” relaxation, and sensory

14   pleasure, including taste.

15

16

17

18

19

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                         - 97 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 106 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13          307.    JLI and the Management Defendants deployed this same strategy but adapted it to

14   modern advertising tactics.

15              2. The Management Defendants Intentionally Marketed JUUL to Young
                   People.
16
            308.    The risk that children would use a new e-cigarette product was well known and
17
     well publicized in the months leading up to the launch of the JUUL e-cigarette. For example, in
18
     April 2015, the CDC published the results from its 2014 National Youth Tobacco Survey. The
19
     CDC found that “[i]n 2014, e-cigarettes were the most commonly used tobacco product among
20
     middle (3.9%) and high (13.4%) school students.” Moreover, “[b]etween 2011 and 2014,
21
     statistically significant increases were observed among these students for current use of both e-
22
     cigarettes and hookahs (p<0.05), while decreases were observed for current use of more
23
     traditional products, such as cigarettes and cigars, resulting in no change in overall tobacco use.”
24

25
                                                                                     COMPLAINT
                                                     - 98 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 107 of 286



 1   The CDC blamed e-cigarette marketing, the use of “a mixture of ‘sex, free samples, [and]

 2   flavors’—the same things that were originally found to be problematic with cigarette ads.”

 3          309.    Seeking to enter this nascent youth market for e-cigarettes, JLI intentionally

 4   targeted youth from its inception. In March 2015, Management Defendants supervised the

 5   advertising campaigns that would accompany the launch of JUUL.

 6          310.    JLI knew that its initial customer base would be the key to its growth. On June

 7   15, 2015, JLI’s COO Scott Dunlap wrote on article on Entrepreneur.com called “6 Ways to Get a

 8   Fanatical Customer Base,” #1 of which was “Seed your initial customer base:”

 9          Your first group of customers is the foundation of all future growth, so know who
            they’ll be, why they’ll rave and help them tell your story. They’ll first act as role
10          models and then as advocates to help spread your mission, so make locating and
            engaging those core customers a priority. This is especially important if you’re
11          introducing something completely new to a traditional industry.

12          311.    Despite this professed knowledge that JLI’s “first group of customers is the

13   foundation of all future growth” and consistent with Monsees’s position that he has no “qualms”

14   with marketing to people that were not yet addicted to nicotine, JLI’s marketing strategy targeted

15   people that were “flavor-seeking, social ‘vapers,’” and those who “have very limited experience

16   with traditional tobacco cigarettes.”

17          312.    JLI’s first major marketing hire, Cult Collective Ltd. (“Cult Collective”),

18   presented a pitch deck to JLI in late 2014, which defined the “target consumer” as a person

19   “within a life stage or mindset where they are defining their own identity.” The study described

20   the “modern vaper” as “trendy, sophisticated image managers seeking to balance their desire for

21   originality against acceptance.” Put differently, their target consumer was an adolescent.

22          313.    JLI professedly wanted kids to think JUUL was cool. In an email dated January

23   29, 2015, Sarah Richardson—then Director of Communications—sent a document dated

24   December 31, 2014, to Dima Martirosyan, Director of Digital Marketing, who forwarded it to

25
                                                                                    COMPLAINT
                                                    - 99 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 108 of 286



 1   Rafael Burde, Director of Ecommerce. The document stated that “[m]ost e-cigarettes to date are

 2   unsatisfying and seem ‘douche-y’. The JUUL product delivers nicotine far more effectively, and

 3   the product design is elegant and cool. We need to tell this story in a credible fashion through

 4   press, influencers and social media.” The document repeatedly referred to Pax Labs’s plan to

 5   target the “cool kids[.]” For example, it described as one of the “Key needs” to “Establish

 6   premium positioning to entice the ‘masses’ to follow the trend setters; own the ‘early adopter’ /

 7   ‘cool kid’ equity as we build out volume[.]” The document noted that “the voices of influencers

 8   can build strong demand.” Messaging to media similarly focused on “coolness” and the message

 9   that “JUUL singlehandedly made e-cigarettes cool.”

10          314.    This focus on “cool kids” continued up to and after launch. On May 18, 2015,

11   Kate Morgan, field marketing manager, emailed Richard Mumby, Chief Marketing Officer, and

12   a variety of other marketing employees about “Some Music Options for JUUL Party” and noted

13   that one of the options was a pair who were both “cool kids.” On June 7, 2015, Rafael Burde

14   emailed Scott Dunlap, then Chief Operating Officer, stating that the JUUL launch party “was a

15   resounding success (at least in my mind) in terms of winning over the cool kids . . . .” Pax Labs

16   employees used similar wording regarding interest in targeting “cool kids” in an email from

17   Sarah Richardson on August 12, 2015, and emails from Ashley Marand on September 15, 2015,

18   and October 21, 2015. The consistency of the language around this target demographic confirms

19   that marketing to “cool kids” was a company policy set by the executives and the Board,

20   particularly because, before selling the Ploom assets to JTI, James Monsees said similar things

21   about Ploom.

22          315.    JLI identified its competitor in this space as cigarette companies, complaining that

23   “cigarettes continue to own the ‘cool’ equity,” and identifying a “key pillar to go-to-market” as

24   “win[ning] with the ‘cool crowd’” away from cigarettes.

25
                                                                                    COMPLAINT
                                                   - 100 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 109 of 286



 1          316.     With this goal in mind, JLI hired the Grit Creative Group (“Grit”), which billed

 2   itself as an agency whose marketing appealed to “cool kids.” Grit helped JLI to “use external

 3   audiences to communicate nuanced messages around early adoption ‘coolness’ and product

 4   performance.”

 5          317.     In short order, the phrase “it’s cool to JUUL” became an anthem among kids

 6   while youth e-cigarette use skyrocketed.

 7              3. JLI Advertising Exploited Young People’s Psychological Vulnerabilities.

 8          318.     Informed by decades of tobacco marketing, JLI ran a consistent, simple message:

 9   JUUL is used by young, popular, attractive, and stylish people.

10          319.     This was not the only marketing scheme JLI could have adopted. JLI had other

11   options. In 2014, JLI engaged Cult Collective to complete a “diagnostic” evaluation of the

12   JUUL brand and to make recommendations regarding the best advertising strategy to market the

13   JUUL e-cigarette.

14          320.     In keeping with typical e-cigarette marketing, which messaged to existing

15   smokers looking to quit, Cult Collective recommended that JUUL position its e-cigarette

16   technology as the focus of its advertisements. Cult Collective presented JUUL with exemplar

17   advertisements that used images of a boom box and a joy stick, juxtaposed against the JUUL e-

18   cigarette, with the tag line: “Everything changes. JUUL the evoluution of smoking.”

19

20

21

22

23

24

25
                                                                                      COMPLAINT
                                                    - 101 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 110 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9
            321.    This campaign expressly invokes combustible cigarettes and positions the JUUL
10
     as a technological upgrade for the modern smoker.
11
            322.    JLI rejected this approach.
12
            323.    Instead, in June of 2015, JLI launched the “Vaporized” advertising campaign.
13
     The express mission of the Vaporized campaign was to “own the ‘early adopter’/‘cool kid’
14
     equity.”
15
            324.    Applying the template for preying on teens established by the cigarette industry,
16
     the Vaporized campaign used stylish models and bold colors and highlighted themes of sexual
17
     attractiveness, thinness, independence, rebelliousness, and being “cool.”
18
            325.    The targeting of young consumers was evident in the design and implementation
19
     of the Vaporized campaign, which featured models in their 20s whose “poses were often
20
     evocative of behaviors more characteristic of underage teen than mature adults.”
21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 102 -
                                                                    MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 111 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15
            326.   In the months leading up to the launch of JUUL e-cigarettes, Pax Labs executives
16
     and directors discussed how to market the new product, and the Board approved specific
17
     marketing materials used in JUUL’s launch. On March 23, 2015, there was a meeting of the
18
     Board of Directors in which the upcoming advertising campaign was discussed. The Board at
19
     that time had five members: Pritzker, Valani, Monsees, Bowen, and Handelsman (occupying
20
     Valani’s second seat). According to Chelsea Kania, then Brand Manager at Pax Labs, prior to
21
     this meeting, she had met with the Board to discuss the models who would be used in the
22
     marketing collateral accompanying the JUUL launch. At that meeting, “there was some
23
     commentary at the youthfulness of the models[,]” but “nobody disliked them” and “everybody
24

25
                                                                                 COMPLAINT
                                                 - 103 -
                                                                  MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 112 of 286



 1   agreed they are pretty ‘effective[.]’” Ms. Kania also noted that she told the Board that “we have

 2   quite the arsenal of model images to work with, and that they should let us know if the ones we

 3   selected are going to be problematic. So just waiting on any further feedback if they do a pass

 4   with the board.” The Management Defendants knew that the ads targeted youth and had the

 5   authority to determine which models to use, but “Juul’s board of directors signed off on the

 6   company’s launch plans[.]” In addition, “Monsees, who was CEO at the time, personally

 7   reviewed images from the billboard photo shoot while it was in session.” A senior manager later

 8   told The New York Times that “he and others in the company were well aware” that the

 9   marketing campaign “could appeal to” teenagers.

10          327.    As part of the Vaporized campaign, JLI advertised on a 12-panel display over

11   Times Square. Billboard advertising of cigarettes has for years been unlawful under the Master

12   Settlement Agreement.

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 104 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 113 of 286



 1          328.    These ads, which ran for nearly a month, generated an estimated 1.5 million

 2   impressions per day.

 3          329.    In fact, JLI’s Vaporized campaign was so effective that it gained national

 4   attention on an October 15th, 2015 episode of Late Night with Stephen Colbert, who ridiculed

 5   the notion that the young, dancing models were consistent with a target market of adult smokers.

 6   As Colbert joked after viewing the close-up video of young models dancing in place:

 7          Yeah! There is something about vaping that just makes me want to dance in a way
            that doesn’t require much lung strength. . . . And it’s not just ads featuring hip young
 8          triangles that appeal to the youths. . . . There is no reason to worry about the long-
            term effects of vaping, because e-cigarettes are so new that their long-term effects
 9          are still unknown.

10          330.    The Vaporized campaign was not limited to the Times Square billboards however.

11   The ads were also placed in nationally distributed magazines, and the videos were displayed on

12   screens at the top of point-of-sale JUUL kiosks provided by JUUL to retailers across the country.

13          331.    To the extent that the Vaporized advertisements disclosed that JUUL contained

14   nicotine, the warnings were in small print against low-contrast backgrounds, making them easy

15   to overlook. By way of comparison, cigarette advertisements, are required to display a health

16   warning in high contrast black and white, covering 20% of the image.

17          332.    Likewise, JLI’s social media ads did not disclose any health risks of using JUUL

18   until May of 2018, when they were required to warn of addiction. But even then, JUUL placed

19   these warnings in areas that were only viewable if the social media user clicked on the “full

20   version” of the JLI post, which is not how teens typically engage with social media advertising.

21   Notably, on Twitter, a social media platform that is geared towards reading text, and on

22   Facebook, where some users do read text, JLI typically did not include the disclaimer in its

23   advertisements at all.

24

25
                                                                                      COMPLAINT
                                                     - 105 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 114 of 286



 1              4. JLI Pushed the Vaporized Campaign Into Youth-Targeted Channels.

 2                  a. JLI Placed Its Vaporized Ads on Youth-Oriented Websites and Media.

 3          333.    JLI engaged programmatic media buyers to place advertisements on websites

 4   attractive to children, adolescents in middle school and high school, and underage college

 5   students. These advertisements, which included the images of models from the Vaporized

 6   campaign, began appearing on websites as early as June 2015. The chosen websites included:

 7   nickjr.com (the website for a children’s television network run by Nickelodeon Group); the

 8   Cartoon Network’s website at cartoonnetwork.com; allfreekidscrafts.com; hellokids.com; and

 9   kidsgameheroes.com.

10          334.    A picture of the homepage of nickjr.com is below:

11

12

13

14

15

16

17

18

19

20          335.    JLI also purchased banner advertisements on websites providing games targeted

21   to younger girls, educational websites for middle school and high school students, and other

22   teen-targeted websites.

23

24

25
                                                                                   COMPLAINT
                                                   - 106 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 115 of 286



 1          336.    JLI knew what it was doing. In May 2015, Chelsea Kania contacted Cult

 2   Collective to raise concerns about advertising on younghollywood.com. Kania explained that the

 3   website’s demographics are “age 12-34 . . . and weighing the % who could actually afford JUUL

 4   against the risk we’d run being flagged for advertising on that site – I don’t think we should do

 5   it.” Nevertheless, JLI continued to push its campaign on websites with young demographics.

 6          337.    JLI promoted the Vaporized campaign on Facebook, Instagram, and Twitter.

 7          338.    JLI could have employed age-gating on its social media accounts to prevent

 8   underage consumers from viewing its Vaporized advertisements, but chose not to do so.

 9          339.    The Vaporized campaign included the largest e-cigarette smartphone campaign of

10   2015, which accounted for 74% of all such smartphone advertising that year.

11          340.    JLI promoted Vaporized through Vice Magazine, which bills itself as the “#1

12   youth media brand” in the world.

13

14

15

16

17

18

19

20

21
            341.    By 2016, an estimated 20.5 million U.S. middle and high school students were
22
     exposed to advertisements for e-cigarettes, including JUUL.
23

24

25
                                                                                    COMPLAINT
                                                   - 107 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 116 of 286



 1                  b. JLI Used Influencers and Affiliates to Amplify Its Message to a Teenage
                       Audience.
 2
             342.   JLI used “influencers” to push their product to young people. Influencers are
 3
     “high-social net worth” individuals who have developed large social media followings—i.e., the
 4
     “cool kids” of the social media world. Influencers are prized sources of brand promotion on
 5
     social media networks.
 6
             343.   Like its Vaporized campaign, JLI’s influencer strategy was youth focused, with
 7
     the stated aim of “show[ing] that the tastemakers, cool kids and early adopters who consume
 8
     tobacco use JUUL.” In keeping with this strategy, JLI targeted influencers that were young and
 9
     popular with adolescents. One influencer JLI targeted was Tavi Gevinson, who was nineteen
10
     years old in the summer of 2015. The year before, Rolling Stone magazine described Gevinson
11
     as “possibly the most influential 18-year-old in America.”
12
             344.   JLI contracted with Grit to enlist influencers by sending them free JUUL e-
13
     cigarettes.
14
             345.   Grit also provided free JUULs to Luka Sabbat, known as the “the Internet’s
15
     Coolest Teenager,” who was 17 years old during the summer of 2015.
16
             346.   Grit targeted celebrities with large numbers of underage fans, including Miley
17
     Cyrus, former star of “Hannah Montana,” a series that aired for four seasons on the Disney
18
     Channel and won eight Teen Choice Awards.
19
             347.   JLI encouraged its distributors, wholesalers, and other resellers—either explicitly
20
     or implicitly— to hire affiliates and influencers to promote JLI’s brand and products. Even if not
21
     paid directly by JLI, these influencers profited from the promotion of JUUL products either
22
     because they were paid by JUUL resellers, JUUL accessory sellers, or sellers of JUUL-
23
     compatible products.
24

25
                                                                                   COMPLAINT
                                                   - 108 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 117 of 286



 1          348.    For example, YouTube user Donnysmokes (Donny Karle, age twenty-one)

 2   created a JUUL promotional video in 2017 that garnered roughly 52,000 views, many of which

 3   were from users under the age of eighteen. Since that time, Karle has made a series of videos,

 4   including videos titled “How to hide your JUUL from your parents” and “How to HIDE & HIT

 5   Your JUUL at SCHOOL WITHOUT Getting CAUGHT.” Karle has admitted to earning

 6   approximately $1,200 a month from unspecified sources simply from posting videos of himself

 7   consuming e-cigarettes, especially JUUL products, online.

 8          349.    In or around 2017, JLI began using a company called Impact Radius for the

 9   management of JLI’s affiliate program. Impact Radius’s affiliate application stated that JLI

10   “auto-approve[d]” applications and did not ask for or confirm the affiliate’s age. JLI’s affiliates

11   promoted JUUL on social media platforms including YouTube, Instagram, Facebook, Snapchat,

12   and Twitter and routinely failed to disclose that they were being paid to promote JUUL products.

13          350.    As with much of the marketing strategy for JUUL, the practices described above

14   are prohibited by the Master Settlement Agreement.

15                  c. JLI Used Viral Marketing Techniques Known to Reach Young People.

16          351.    JLI deployed “viral marketing” techniques to great success. Viral marketing is

17   defined as “marketing techniques that seek to exploit pre-existing social networks to produce

18   exponential increases in brand awareness, through processes similar to the spread of an

19   epidemic.” Viral marketing effectively converts customers into salespeople, who, by sharing

20   their use of a product (on social media or otherwise), repeat a company’s representations and

21   endorse the product within their network. The success of viral marketing depends on peer-to-

22   peer transmission. Hence, a successful viral marketing campaign looks like a series of unrelated,

23   grassroots communications, when in fact they are the result of carefully orchestrated corporate

24   advertising campaigns.

25
                                                                                     COMPLAINT
                                                    - 109 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 118 of 286



 1           352.    As JLI boasted in a pitch deck to potential investors dated December 2016, “Viral

 2   Marketing Wins.”

 3

 4

 5

 6

 7
             353.    Social media platforms are the most effective way to launch viral marketing
 8
     campaigns among young people. As of May 2018, among teenagers, 95% reported use of a
 9
     smart phone, 85% use YouTube, 72% use Instagram, and 45% reported being online
10
     “constantly.”
11
             354.    A key feature of JLI’s viral marketing campaign was inviting user-generated
12
     content. This strategy revolves around prompting social media followers to provide their own
13
     JUUL-related content—e.g., post a selfie in your favorite place to use JUUL. The response
14
     provided by a user is then typically distributed—by the social media platform employed—into
15
     the user’s personal network. In this way, brands can infiltrate online communities with
16
     personalized content that promotes their product (e.g., a picture of a friend using a JUUL e-
17
     cigarette).
18

19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                   - 110 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 119 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13           355.   Within a few months of the JLI’s commercial release in June 2015, a former JLI

14   executive reportedly told The New York Times that JLI “quickly realized that teenagers were, in

15   fact, using [JUULs] because they posted images of themselves vaping JUULs on social media.”

16           356.   To drive consumer participation in its ad campaign, JLI peppered its advertising

17   and social media posts with hashtags, including those referencing JLI and consuming e-cigarettes

18   (e.g., #juul, #juulvapor, #switchtojuul, #vaporized, #juulnation, #juullife, #juulmoment); and

19   trending topics unrelated to JUUL, as well as topics #mothersday, #goldenglobes, #nyc, etc.

20   JLI’s hashtag marketing went beyond passive posts to being “very proactive to find and reach

21   out to people who are (or might be) interested in JUUL. This means searching hashtags to

22   engage, using widely used hashtags, paying close attention to our followers, being responsive to

23   posts, etc.”

24

25
                                                                                   COMPLAINT
                                                   - 111 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 120 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9          357.    JLI’s hashtags attracted an enormous community of youthful posts on a wide

10   array of subjects. According to Dr. Jackler, #Juul contains literally thousands of juvenile

11   postings, and numerous Instagram hashtags contain the JUUL brand name.

12          358.    Just as JLI intended, JUUL users began taking photos of themselves using JUUL

13   devices and putting them on social media with the hashtag #juul. They were creating JUUL

14   content that looked and felt like real JUUL ads: featuring young people having fun and using

15   JUUL. The flavor-based hashtag campaigns #MangoMonday and #coolmint generated hundreds

16   of thousands of user-generated posts.

17          359.    JLI could have stepped in and attempted to stop the use of its trademark in posts

18   directed to underage audiences, including the use of all the hashtags that contain the word

19   “JUUL.” It could have sought to shut down infringing accounts such as @doit4juul and

20   @JUULgirls. It did not do so.

21              5. JLI Targeted Youth Retail Locations.

22          360.    Studies show that tobacco use is associated with exposure to retail advertising and

23   relative ease of in-store access to tobacco products. Some studies have shown that youth who

24

25
                                                                                    COMPLAINT
                                                   - 112 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 121 of 286



 1   were frequently exposed to point of sale tobacco marketing were twice as likely to try or initiate

 2   smoking than those who were not as frequently exposed.

 3          361.    For years, JLI made it difficult for smoke shops and other age-restricted stores to

 4   carry its products, instead directing its product to gas stations and convenience stores, which

 5   historically make the most underage sales. JLI knows that nicotine-naïve young people frequent

 6   gas stations and convenience stores rather than smoke shops. By distributing in those kinds of

 7   stores, JLI increased the likelihood that these people would purchase its product.

 8          362.    JLI marketed its products extensively in convenience stores, employing video and

 9   product displays with bright colors and young adults using and displaying the JUUL device. The

10   retail marketing worked and, by late 2017, JUUL became the most popular e-cigarette sold in

11   convenience stores according to Nielsen data.

12          363.    Like all in-store cigarette advertising, JLI’s point-of-sale materials played a major

13   role in driving youth addiction. JLI actively encouraged youth to seek out these laxly regulated

14   retail locations, sending marketing e-mails to hundreds of thousands of customers, referring them

15   to the JUUL store locator and offering discounts. And JLI actively encouraged its retailers to

16   leniently regulate sales to youth by providing profit margins that far exceeded any other tobacco

17   product being sold.

18          364.    Before JUUL’s launch in 2015, JLI and Cult Collective developed packaging and

19   in-store displays that looked similar to iPhone packaging, which JLI knew would resonate with

20   young people and further JLI’s campaign to be the “the iPhone of e-cigarettes.”

21          365.    As a 2015 marketing plan shows, JLI’s in-store promotional content “stands out”

22   from competing tobacco products by conveying that the “JUUL brand is colorful, approachable,

23   and fun—core elements of trade support assets.”

24

25
                                                                                    COMPLAINT
                                                     - 113 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 122 of 286



 1

 2

 3

 4

 5

 6

 7

 8
                6. JLI Hosted Parties to Create a Youthful Brand and Gave Away Free
 9                 Products to Get New Consumers Hooked.
10          366.   JLI also sponsored at least twenty-five live social events for its products in
11   California, Florida, New York, and Nevada. The invitations to JUUL’s events did not indicate
12   that the JUUL was intended for cigarette smokers, contained nicotine, or was addictive.
13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                   - 114 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 123 of 286



 1   Instead, the invitations traded on PAX Lab, Inc.’s (PAX) reputation as a manufacturer of

 2   marijuana vaporizers and promised attendees “free #JUUL starter kit[s],” live music, or slumber

 3   parties. Photographs from these events indicate that they drew a youthful crowd. Product

 4   promotion through sponsored events was a long-standing practice for cigarette companies, but it

 5   is now prohibited.

 6          367.   At these live social events, JLI gave attendees free JUUL “Starter Kits,” which

 7   contain a JUUL device and 4 JUULpods of various flavors. JLI gave away samples at music

 8   events without age restrictions, including Outside Lands in San Francisco’s Golden Gate Park.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  COMPLAINT
                                                  - 115 -
                                                                   MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 124 of 286



 1   Giving away free samples is prohibited conduct for a cigarette company under the Master

 2   Settlement Agreement.

 3

 4

 5

 6

 7

 8

 9

10

11          368.    JLI also held sampling events in stores. By September 2015, JLI was on schedule

12   to host sampling events in more than 5,000 stores in twenty cities in twelve states. Documents

13   obtained by the New York Attorney General show that JLI recruited young “brand ambassadors”

14   to staff these events and required a dress code that included skinny jeans, high-top sneakers or

15   booties, and an iPhone in a JUUL-branded case.

16          369.    Though JLI publicly acknowledged in October 2017 that it is unlawful to

17   distribute free samples of its products at live events, it continued to reach out to new users by

18   offering samples, sometimes at $1 “demo events.” Like so many of JLI’s initiatives, promotions

19   of this kind are prohibited for cigarette companies by the Master Settlement Agreement.

20          370.    The effect—and purpose—of JLI’s Vaporized giveaways was to flood major

21   cities with products that would hook thousands of new users and to generate buzz for the brand

22   among urban trendsetters who would then spread JLI’s message to their friends via word of

23   mouth and social media.

24

25
                                                                                     COMPLAINT
                                                    - 116 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 125 of 286



 1           371.   According to BeCore, one of the firms responsible for designing and

 2   implementing JLI’s live events, JLI distributed the nicotine-equivalent of approximately 500,000

 3   packs of cigarettes at all twenty-five events. And this was just to get people started.

 4              7. The Management Defendants’ Direction of and Participation in JLI and in
                   the Youth Marketing Schemes.
 5
                    a. The Management Defendants, and in Particular Pritzker, Valani, and
 6                     Huh, Controlled JLI’s Board at Relevant Times.

 7           372.   During the relevant time frame, JLI’s operative Voting Agreements provided for a

 8   maximum of seven board seats. By March 2013, Valani, through Ploom Investments LLC,

 9   controlled two of JLI’s maximum seven board seats. Valani continued to control two JLI board

10   seats at all relevant times. Pritzker joined Monsees, Bowen, and Valani on JLI’s board in August

11   2013.

12           373.   In March 2015, after JTI’s board appointees resigned, Hank Handelsman—a

13   lawyer who serves as general counsel for the Pritzker Organization, and was a senior executive

14   officer and general counsel for the Hyatt Corporation for several decades—joined Monsees,

15   Bowen, Pritzker, and Valani on JLI’s board. JLI documents indicate that Handelsman occupied

16   Valani’s second seat on the board. Thus, by March 2015, Pritzker and Valani controlled three

17   board seats, which comprised a majority of the board at the time since only five of seven possible

18   seats were filled then. Defendants Monsees and Bowen held the other two board seats.

19           374.   JLI’s Fourth Amended and Restated Voting Agreement, dated March 2015,

20   provided for a maximum of seven board seats. Monsees and Bowen each occupied one seat,

21   Valani had two seats, Pritzker had one seat at that time, another investor would obtain one board

22   seat if enough shares were raised (but ultimately, they were not), and one seat was to be filled by

23   vote of a majority of the board. Sometime after that, Pritzker assumed control of a second board

24   seat.

25
                                                                                     COMPLAINT
                                                    - 117 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 126 of 286



 1          375.    By the summer of 2015, Hoyoung Huh and Alexander Asseily joined the Board.

 2   At that time, the Board had seven members: Monsees, Bowen, Valani, Pritzker, Handelsman,

 3   Huh, and Asseily. Handelsman continued to occupy Valani’s second seat.

 4          376.    Valani, Pritzker, and Huh continued to control JLI’s board through at least 2018.

 5   In June 2017, Altria was already contemplating a deal with Juul and asked its financial advisor,

 6   Perella Weinberg Partners, to conduct diligence on JLI. Altria reported Perella Weinberg’s

 7   findings while preparing for a meeting with JLI, noting that “Valani and Pritzker control

 8   majority of voting power and 44% economic interests.”

 9          377.    JLI’s December 2016 Fifth Amended and Restated Voting Agreement provided

10   that Monsees and Bowen controlled the two seats they occupied, Valani controlled the two seats

11   occupied at that time by himself and Handelsman, Pritzker controlled the two seats occupied at

12   that time by himself and Asseily, and Huh occupied the seat appointed by a majority of board

13   members. JLI’s March 2017 Sixth Amended and Restated Voting Agreement provided the same

14   board seat composition as the Fifth.

15          378.    Even after Huh resigned from JLI’s board in May 2018, Pritzker and Valani

16   continued to control the board, as they still controlled four of seven board seats. JLI’s June 2018

17   Seventh Amended and Restated Voting Agreement provided that Monsees and Bowen controlled

18   the two seats they occupied, Valani controlled the two seats occupied at that time by himself and

19   Handelsman, Pritzker controlled the two seats occupied at that time by himself and Zach Frankel,

20   and Kevin Burns occupied the seat appointed by a majority of board members. Consistent with

21   this distribution of board seats, an internal Altria presentation from October 2017 reported on

22   Altria’s “continued dialogue with key [JLI] investors,” noting that Valani and Pritzker “indicate

23   that they control majority of voting power.” JLI also noted in 2017 and 2018 that Pritzker and

24

25
                                                                                    COMPLAINT
                                                   - 118 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 127 of 286



 1   Valani “have two board seats” each, and they “are active on the board as well as providing

 2   strategic advice to the company on a weekly basis.”

 3           379.       The Bylaws of the JLI Board of Directors provide that “all questions and business

 4   shall be determined by the vote of a majority of the directors present, unless a different vote be

 5   required by law, the Certificate of Incorporation or these bylaws.” So, by virtue of their control

 6   of four of the seven seats on the JLI Board of Directors, Defendants Pritzker and Valani had the

 7   ability to approve or reject any matter considered by the Board of Directors. This power

 8   included, among other things, the decision to remove any officer of JLI (which only required an

 9   “affirmative vote of a majority of the directors” – which, as stated above, rested with Pritzker

10   and Valani during all relevant times). In this way, Pritzker and Valani ensured JLI would be run

11   as they saw fit.

12                      b. Pritzker, Huh, and Valani were active, involved board members.

13           380.       JLI’s board members, and especially Pritzker, Valani, and Huh, were “more

14   involved than most” boards. In June 2015, then-COO Scott Dunlap observed that “[o]ur board

15   members are more involved than most, and likely crazier than most, given the depth of

16   experience they have in this industry,” specifically referencing comments made by Pritzker and

17   Valani about JLI’s Vaporized marketing campaign. They were so involved, in fact, that Dunlap

18   worried that “the board [will] try and write copy” for future branding changes, and he

19   encouraged Richard Mumby to prepare branding materials in advance so that “we could lead that

20   discussion, should it happen.” (Dunlap’s efforts to wrestle control over marketing from Pritzker,

21   Valani, and Huh failed—he was the first person fired when their Executive Committee began to

22   clean house, as discussed below.)

23           381.       JLI’s board met far more frequently than is typical: they had weekly board calls in

24   addition to monthly meetings. Hoyoung Huh began joining these weekly board calls starting in

25
                                                                                       COMPLAINT
                                                       - 119 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 128 of 286



 1   May 2015, before he formally took a seat on the board. In the months following JUUL’s June

 2   2015 launch, the youth appeal of JUUL’s marketing became a “common conversation” at weekly

 3   board calls. Weekly meetings continued into at least 2018. JLI told investors in 2017 and 2018

 4   that Pritzker and Valani “are active on the board as well as providing strategic advice to the

 5   company on a weekly basis.” Then-CEO Tyler Goldman told an investor in June 2017 that

 6   “Nick [Pritzker] has been a driving force in the building the [JLI] business.”

 7                  c. The Management Defendants, and in particular Bowen, Monsees,
                       Pritzker, Valani, and Huh, oversaw and directed the youth marketing
 8                     scheme.

 9          382.    The Management Defendants were well aware that JUUL branding was oriented

10   toward teens and duplicated earlier efforts by the cigarette industry to hook children on nicotine.

11   The Management Defendants directed and approved JUUL branding to be oriented toward

12   teenagers. The Management Defendants directed and participated in every marketing campaign

13   pushing the JUUL e-cigarette, as they had “final say” overall marketing campaigns (including

14   the Vaporized campaign and the other formal and informal marketing efforts described above),

15   and Monsees provided specific direction on the content of the website to JLI employees.

16          383.    James Monsees testified to Congress in 2019 that the Board of Directors had

17   “final say” over marketing campaigns, and he was not speaking to only the current state of

18   affairs at the time. As noted above, from 2015 on, JLI’s own documents establish that the Board

19   of Directors closely reviewed and approved marketing plans and specific marketing materials,

20   and set the marketing strategy for the company.

21          384.    As early as November 2014, Monsees, Pritzker, and Valani discussed “the

22   addiction issue” with JUUL, working on “defining our strategy” for how to frame and market

23   their nicotine product.

24

25
                                                                                    COMPLAINT
                                                    - 120 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 129 of 286



 1          385.    In January 2015, JLI’s Board of Directors, including Monsees, Bowen, Valani,

 2   and Pritzker, met and discussed JLI’s marketing. At this meeting, the “key pillars” identified

 3   included “win[ing] with the ‘cool crowd’ in critical markets,” “build[ing] demand among the

 4   masses,” “lead[ing] with digital and ecommerce foundation,” and “us[ing] external audiences to

 5   communicate nuanced messages around early adoption ‘coolness.’” The presentation for this

 6   meeting also included “how” to market JUUL, including “PR & influencer coverage with

 7   regarded national media in targeted markets, including LA & NYC at launch,” and “build[ing]

 8   loyal consumer community via social media.” The Board recognized that JLI had to act quickly

 9   because “[o]nline regulatory restrictions may affect [its] future e-commerce strategy.” In short,

10   the entire marketing strategy, including the planned partnership with the #1 youth media

11   magazine, Vice, was presented to the Board for approval before its launch.

12          386.    The Board, including Pritzker and Valani, also controlled JLI’s messaging on

13   nicotine even before JUUL launched. In January 2015, the Board directed the marketing team

14   on several key topics related to JLI’s marketing approach regarding nicotine. Sarah Richardson

15   noted that “[a]fter yesterday’s board meeting conversation,” she and Gal Cohen sought to clarify

16   in a follow-up meeting with Adam Bowen “direction from the board on their comfort level with”

17   aspects of the marketing approach. She noted that sales materials reference JUUL’s “cigarette-

18   level nicotine satisfaction,” “nicotine delivery akin to a cigarette,” and “nicotine absorption

19   rates.” The marketing team planned to ask the Board to clarify its “comfort level with

20   ‘satisfying’ messaging,” and “Is our goal still that we are champions of transparency, public

21   health, and consumer interests? If so – at what level are we comfortable being proactive in

22   achieving this?”

23          387.    On March 23, 2015, JLI’s Board of Directors—at that time composed of

24   Monsees, Bowen, Valani, Pritzker, and Handelsman (occupying Valani’s second seat)—met and

25
                                                                                     COMPLAINT
                                                    - 121 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 130 of 286



 1   discussed, among other things, their plan for JUUL, including summaries for the launch, what

 2   was next, and “ROI opportunities.” The presentation for the meeting noted that “to build a

 3   company worth $500B+ you need INNOVATION that fundamentally disrupts MANY $100B+

 4   industries . . . and creates entirely new $B industries along the way.” The meeting included a

 5   “JUUL launch update,” which noted that “Influencer Marketing has begun.”

 6          388.      The Board also approved specific marketing materials used in JUUL’s launch. In

 7   March 2015, the Board approved of the Vaporized marketing campaign despite its obvious youth

 8   appeal. The Board reviewed Vaporized marketing images and made “some commentary at the

 9   youthfulness of the models[,]” but “nobody disliked them” and “everybody agreed they are

10   pretty ‘effective[.]’” The Board knew that the ads targeted youth, but “Juul’s board of directors

11   signed off on the company’s launch plans[.]”

12          389.      Because the Board of Directors—which in March 2015 included only Bowen,

13   Monsees, Pritzker, Valani, and Handelsman (in Valani’s second seat)—reviewed and approved

14   these marketing campaigns, Defendants Bowen, Monsees, Pritzker, and Valani caused the

15   Vaporized campaign, including its omission of any reference to nicotine content, to be

16   distributed via the mails and wires. Notably, Pritzker and Valani, who controlled three of the

17   five Board seats filled at that time, had veto power over the launch plans which included this

18   youthful advertising with no representations of nicotine content, yet they approved the marketing

19   to go forward.

20          390.      After launch, executives and directors discussed whether to rein in the advertising

21   to teenagers. According to Scott Dunlap, then Chief Operating Officer, in June 2015, Nicholas

22   Pritzker commented that the branding “feels too young[.]” At the June 17, 2015 Board meeting,

23   the Board heard:

24

25
                                                                                     COMPLAINT
                                                     - 122 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 131 of 286



 1          [A]n update on the rollout of JUUL. . . . Mr. Mumby then provided the board with
            his perspective on the JUUL launch and customer feedback. The Board discussed
 2          the Company’s approach to advertising and marketing and portrayal of the product,
            which led to a discussion of the Company’s longer term strategy led by Mr.
 3          Monsees.

 4          391.    According to an anonymous former company manager: “Inside the company, the

 5   first signs that Juul had a strong appeal to young people came almost immediately after the sleek

 6   device went on sale in 2015.” “[E]arly signs of teenage use kicked off an internal debate . . .

 7   Some company leaders . . . argued for immediate action to curb youth sales. . . . The counter-

 8   argument came from other company directors, including healthcare entrepreneur Hoyoung Huh

 9   and other early investors”—that is, Pritzker and Valani—who “argued the company couldn’t be

10   blamed for youth nicotine addiction.”

11          392.    In early July 2015, Alexander Asseily “spoke to James [Monsees] at length” on

12   the “JUUL approach.” Asseily also spoke “at length” with Valani and Pritzker, following up

13   with a lengthy email advocating against continued youth marketing. He began by noting that

14   “our fears around tobacco / nicotine are not going away. We will continue to have plenty of

15   agitation if we don’t come to terms with the fact that these substances are almost irretrievably

16   connected to the shittiest companies and practices in the history of business.” He stated that “an

17   approach needs to be taken that actively, if implicitly, distances us from [Big Tobacco]: what we

18   say, the way we sell, the way we run the company, what we emphasi[z]e, who we hire, etc.”

19   Referring to JLI’s strategy to use the same marketing techniques as major tobacco companies

20   used to market to youths, Asseily added that “[t]he trouble with just doing ‘what the others do’ is

21   that we’ll end up as Nick [Pritzker] rightly points out in the same ethical barrel as them,

22   something none of us want no matter the payoff (I think).” He continued that “the world is

23   transparent and increasingly intolerant of bullshit. It’s not about faking it - it’s about doing it

24   correctly....which could mean not doing a lot of things we thought we would do like putting

25
                                                                                      COMPLAINT
                                                     - 123 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 132 of 286



 1   young people in our poster ads or drafting in the wake of big players in the market.” He

 2   pushed for an alternative marketing plan targeting only “existing smokers” and laid out a vision

 3   for the company “making products based in science and with a state goal of doing right by our

 4   customer.”

 5          393.    Pritzker, Valani, and Huh rejected this approach, opposing any actions to curb

 6   youth sales. Youth sales were a large potential source of revenue. As one manager explained,

 7   perhaps “people internally had an issue” with sales of JUULs to teenagers, “[b]ut a lot of people

 8   had no problem with 500 percent year-over-year growth.” And company leaders understood that

 9   teenagers who were hooked on nicotine were the most likely segment to become lifelong addicts

10   and thus were the most profitable customers to target.

11          394.    In October 2015, the debate was resolved in favor of selling to teens. Although

12   JLI’s highly sanitized Board minutes do not reflect whether this debate was put to a vote, Huh,

13   Pritzker, and Valani were the driving force behind this decision. They were aligned in favor of

14   continuing youth marketing, and Valani’s second board seat (occupied by Handelsman) would

15   have given them a majority if a vote was necessary (regardless of Bowen’s vote). Pritzker,

16   Valani and Huh’s position ultimately prevailed—JLI continued marketing JUUL to youths,

17   Monsees was removed as CEO, and Pritzker, Valani, and Huh appointed themselves the newly

18   formed Executive Committee. Even though the directors and executives of JLI knew—and

19   explicitly stated—that what they were doing was wrong, they pressed ahead with JUUL’s youth-

20   oriented Vaporized ad campaign through early 2016.

21          395.    The company also implemented the Board’s decision to target and sell to minors

22   in many other ways. For example, in early October 2015, sales and marketing employees of Pax

23   Labs noted that only 74% of users were able to pass the age gate on the website, “which is a

24   steep decline in sales for us.” In mid-January 2016, a similar group of employees estimated that

25
                                                                                   COMPLAINT
                                                   - 124 -
                                                                    MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 133 of 286



 1   about 11% of those reaching the JUUL Purchase Confirmation Page on Pax Labs’s own website

 2   were under 18 years old. But, rather than strengthen JUUL’s age verification system, Pax Labs

 3   worked to weaken it. In February 2016, Pax Labs modified the age verification system so that

 4   92% of users were able to pass the age gate. By changing the age verification process so that

 5   users were more likely to pass—while knowing that some minors had already been able to pass

 6   before the change—Pax Labs deliberately chose to continue selling to underage purchasers.

 7           396.   In July 2015, Asseily suggested “a cheeky campaign that asks existing smokers to

 8   return their unused cigarette packets (or other vaping products) to us in return for a discount on

 9   JUUL” because that would “send the only message that’s needed: JUUL is a superior alternative

10   to conventional smoking and mediocre vaping products.” But JLI did not run this campaign then

11   and in fact did not begin focusing its advertising on switching from combustible cigarettes until

12   2018.

13           397.   By March 2016, however, JLI employees internally recognized that JLI’s efforts

14   to market to children were too obvious. On March 2, 2016, Richard Mumby, the Chief

15   Marketing Officer, sent a document related to JLI’s branding to Hoyoung Huh and a number of

16   other marketing employees of JLI. According to Mumby, he was sending the document because

17   Hoyoung Huh “indicated that [he] would review [JLI’s] brand and collateral positioning on

18   behalf of the board.” The attached document noted that “[t]he models that we used for the

19   #Vaporized campaign appeared to be too youthful for many consumers (and the media)[.]”

20   Under a header that listed as one of JLI’s “Objectives” to “Be Different & Have Integrity[,]” the

21   document stated that “[w]e need to be sensitive to the subjectivity of youthfulness by positioning

22   the brand to be mature and relatable.” On March 11, 2016, Mumby sent another version of this

23   document to Hoyoung Huh and Zach Frankel (who was then an observer on the Board and would

24   later become a director), and Mumby thanked them “for the support on this.” Around this time,

25
                                                                                    COMPLAINT
                                                    - 125 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 134 of 286



 1   Pax Labs reoriented its JUUL advertising from the explicitly youth-oriented Vaporized campaign

 2   to a more subtle approach to appeal to the young. The advertising’s key themes continued to

 3   include pleasure/relaxation, socialization/romance, and flavors—all of which still appealed to

 4   teenagers, as was made clear in the previous litigation against the cigarette industry and Altria

 5   and Philip Morris in particular.

 6          398.    Pritzker, Valani, and Huh, along with Bowen and Monsees, continued to direct

 7   and approve misleading marketing campaigns long after launch. For example, JLI deceptively

 8   marketed mint to youth, through flavor-driven advertising, hashtag campaigns, and ads cross-

 9   promoting mango and mint.

10          399.    Notably, none of JLI’s early advertisements, including those of the “Vaporized”

11   campaign and others targeted to youths, disclosed that JUUL contains high amounts of nicotine;

12   indeed, many of those advertisements did not advertise JUUL’s nicotine content whatsoever.

13          400.    Likewise, none of JLI’s advertisements, including those of the “Vaporized”

14   campaign and others targeted to youths, disclosed the health risks from consuming JUUL

15   products.

16          401.    JLI and the Management Defendants knew of course that JUUL contained an

17   ultra-high concentration of nicotine and that ultra-high concentration of nicotine was designed to

18   addict. They also knew that e-cigarette products, including JUUL, would expose users to

19   increased health risks, including risks to their lungs and cardiovascular system. Despite that

20   knowledge, JLI and the Management Defendants took affirmative actions, the natural

21   consequence of which was the approval and transmission of these false and misleading

22   advertisements that did not include a disclosure of JUUL’s high nicotine content and

23   concentration, nor any health risks at all.

24

25
                                                                                     COMPLAINT
                                                    - 126 -
                                                                      MDL CASE NO. 3:19-MD-02913
               Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 135 of 286



 1                    d. Pritzker, Huh, and Valani Were Able to Direct and Participate in the
                         Youth Marketing Because They Seized Control of the JLI Board of
 2                       Directors.

 3             402.   Although Defendants Bowen and Monsees were the visionaries behind JLI and

 4   the most hands-on in its early stages, by the time JLI was pushing its marketing campaigns in

 5   early-to mid-2015, JLI (through the individuals running the company), Bowen, Monsees,

 6   Pritzker, Valani, and Huh were each intimately involved in the planning and execution of

 7   activities.

 8             403.   For example, JLI stopped interacting with the press in the summer of 2015 while

 9   its Board of Directors, controlled by Bowen, Monsees, Pritzker, Huh, and Valani, was finalizing

10   a “messaging framework.” A legitimate business enterprise would typically ramp up, rather than

11   shut down, press outreach at the very time the company is supposed to be building awareness for

12   its recently launched product.

13             404.   But the Management Defendants at this point were taking actions that went

14   beyond the regular and legitimate business operations of JLI. At the same time JLI stopped

15   traditional press engagement, the Board of Directors was directing and monitoring the launch

16   plans that they had set in motion—including the launch of sponsored content on social media in

17   July 2015 (which content did not include any warnings about JUUL’s nicotine content or health

18   risks).

19             405.   And at the same time the Management Defendants had approved the early JLI

20   marketing campaigns that were intentionally targeting youth, there was a fundamental shift in

21   roles when Defendants Pritzker, Valani, and Huh took charge of the instrumentalities of JLI,

22   including its employees and resources.

23             406.   Specifically, in October 2015, Monsees stepped down from his role as Chief

24   Executive Officer of JLI (to become Chief Product Officer) and, in his stead, Pritzker, Valani,

25
                                                                                   COMPLAINT
                                                    - 127 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 136 of 286



 1   and Huh formed an Executive Committee of the JLI Board of Directors that would take charge of

 2   fraudulently marketing JUUL products, including to youth. The Management Defendants, and in

 3   particular Huh, wanted to continue their fraudulent marketing, knowing that these ads were also

 4   targeted to youth, “argu[ing] that the company couldn’t be blamed for youth nicotine

 5   addiction[.]”

 6          407.     Keeping the company’s youth marketing on track was critical to and consistent

 7   with Pritzker, Valani, and Huh’s objective of accelerating JUUL’s growth and expanding its

 8   customer base—and increasing profitability. Monsees reported to investors that the Executive

 9   Committee was “formed to provide more consistent and focused direction to the company,” and

10   Monsees stepped down as CEO so that the Executive Committee could “usher in the next phase

11   of growth for the business.” Hoyoung Huh served as the Executive Chairman and Pritzker as

12   Co-Chairman.

13          408.     On October 6, 2015, the day after Pritzker, Valani, and Huh ousted Monsees as

14   CEO and rejected suggestions to abandon the current youth-oriented marketing, Richard Mumby

15   acknowledged in an email to Huh, Pritzker, and Valani that their seizing power would facilitate

16   JUUL’s growth: “Many thanks for the candid conversation yesterday. Not an easy moment for

17   PAX Labs, but I’m excited about the future that these changes will afford. . . . Clearly,

18   improving our sales strategy and integrating sales/marketing better is crucial to our growth.”

19

20

21

22

23

24

25
                                                                                    COMPLAINT
                                                    - 128 -
                                                                     MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 137 of 286



 1          409.   JLI’s organizational charts later reflected the executive committee in the place of

     a CEO. Before late 2015, the company’s organizational charts showed the CEO at the head of
 2
     the company, reporting to the Board.
 3

 4

 5

 6

 7

 8

 9

10
            410.   After Monsees was removed as CEO, the Executive Committee appeared in the
11
     place of the CEO.
12

13

14

15

16

17

18

19

20

21

22
            411.   Board minutes also illustrate how the Executive Committee of Pritzker, Valani,
23
     and Huh acted as CEO of JLI during this time period, taking direct control of the company and
24

25
                                                                                   COMPLAINT
                                                  - 129 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 138 of 286



 1   making critical decisions about how to market JUUL. Until late October 2015, Monsees (then

 2   the CEO) ran Board meetings. In late October 2015 and thereafter, however, Huh (then

 3   Executive Chairman and member of the Executive Committee) began running Board meetings.

 4   Also, the late October minutes report that the “Board discussed . . . the additional responsibilities

 5   that would be assigned to Bryan White” (who was a Vice President of Engineering and Product

 6   Design at the time), and furthermore that “[a] discussion followed regarding who Bryan should

 7   report to, and it was agreed that the executive committee that had been formed since the last

 8   Board meeting, consisting of Messrs. Huh, Pritzker, and Valani, would address this issue.”

 9   Additionally, the Board “discussed how these new roles and responsibilities would be

10   communicated internally.” Over time, the list of direct reports to the board grew. By early 2018,

11   every senior JUUL executive officer was reporting to the board directly.

12          412.    By December 2015, it was confirmed that “Hoyoung [Huh] will make decisions

13   on behalf of the BOD [Board of Directors] Exec[utive] Comm[ittee]” and “3-4 days/week Nick

14   [Pritzker] and/or Hoyoung [Huh] will be in the office” to “help us manage our people[.]”

15          413.    Consistent with his role as Executive Chairman, Huh delivered the “Vision for the

16   company” agenda item at the December 2015 Board meeting. Huh laid out JLI’s action plans

17   going forward, and the explicit goal was to grow JUUL for sale to or joint venture with “Big

18   Tobacco.” To this end and as part of the discussion about how to “grow and sell Juul,”

19   Defendants Huh, Pritzker, and Valani wanted even “more aggressive rollout and [marketing].”

20          414.    Huh served as the Executive Chairman of the Board from October 2015 until at

21   least May 2016, and others, particularly Monsees, deferred heavily to Huh as the decision-maker

22   during that period. For example, a JLI executive emailed Huh, Valani, Pritzker, and Handelsman

23   to organize a Board call with Fidelity on December 16, 2015, and added “let me know if you

24

25
                                                                                     COMPLAINT
                                                    - 130 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 139 of 286



 1   think we should invite James [Monsees].” Pritzker deferred that decision to Huh, who decided

 2   that Monsees was allowed, responding, “Am fine w[ith] James joining.”

 3          415.    In December 2015, Monsees expressed concerns about JLI’s marketing budget to

 4   Huh in an extremely deferential way, concluding, “As I’ve said, I'm highly sensitive right now to

 5   not overstepping my mandate and risk deteriorating the management committee dynamic. I

 6   request your assistance in helping me find the right time and place (if any) to present and discuss

 7   these concerns. I’m at your service.”

 8          416.    Again expressing concerns about JLI’s leadership and management, Monsees sent

 9   Huh an email in December 2015, discussing what he perceived as needed changes, including

10   Board restructuring, the appointment of an interim CEO, and restructuring of Executive

11   Committee. Monsees communicated these concerns in the form of a draft letter written on Huh’s

12   behalf to Pritzker, Valani, and Hank Handelsman. These suggestions ultimately were not

13   implemented.

14          417.    In May 2016, Monsees responded to an inquiry from potential investors, saying

15   that “Hoyoung Huh (our Executive Chairman)” should be involved in any discussions. Monsees

16   separately sought Huh’s advice and guidance on how to respond to unsolicited investor inquiries

17   like this, adding “if there’s something else you’d like me to do (pass along to you or someone

18   else?) I’ll be happy to do so.”

19          418.    Over the next year, until the installation of a new CEO in August 2016,

20   Defendants Pritzker, Valani, and Huh used their newly formed Executive Committee to expand

21   the number of e-cigarette users through fraudulent advertising and representations to the public.

22   They cleaned house at JLI by “dismiss[ing] other senior leaders and effectively tak[ing] over the

23   company.” Despite any potential internal misgivings about their fraudulent conduct, notably,

24   none of Management Defendants terminated their relationship with JLI during this time period.

25
                                                                                    COMPLAINT
                                                   - 131 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 140 of 286



 1                8. Pritzker, Valani, and Huh continued to exercise control over and direct the
                     affairs of JLI even after a new CEO was appointed.
 2
            419.     Although JLI hired a new CEO in August 2016, Pritzker, Valani, and Huh’s
 3
     Executive Committee does not appear to have been dissolved, and these three Defendants
 4
     continued to exercise control over and direct the affairs of JLI.
 5
            420.     In 2017, the Board—controlled at that time by Pritzker, Valani, and Huh—
 6
     continued to make decisions on the details of the media plans for marketing. For example, a JLI
 7
     marketing employee reported to JLI’s media vendor, Mediasmith, that JLI’s chief marketing
 8
     officer “presented the entire media plan to the board,” but “we need to put the plan on hold”
 9
     because the Board did not approve. She also acknowledged that JUUL’s board was aware their
10
     message was reaching a youth audience, noting that “What we need to do now is educate the
11
     board” on “the ways we can ensure [the] message is NOT reaching an unintended, young
12
     audience.”
13
            421.     In December 2017, Valani directed aspects of JLI’s distribution and
14
     dissemination. For example, he initiated a conversation checking the progress on plans to sell
15
     JUUL devices in vending machines, asking for early design images and constructs.
16
            422.     Pritzker also controlled several aspects of JLI’s branding. He was directly
17
     involved in creating JUUL’s corporate website in May 2017. Pritzker dictated specific changes
18
     to the content on the site in a conversation with Ashley Gould (Chief Administrative Officer).
19
            423.     Also in May 2017, Ashley Gould asked the Board for their feedback on a
20
     proposed name for JUUL’s parent company, and Pritzker weighed in by saying “I’d like to
21
     discuss,” and also evaluated potential names, and sought to ensure that if the new name were to
22
     appear on any packaging, the JUUL brand name would still be the most prominent.
23

24

25
                                                                                        COMPLAINT
                                                    - 132 -
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 141 of 286



 1          424.       In October 2017, the Board reviewed sample marketing campaign materials, and

 2   Pritzker rejected a specific proposal, noting that he “didn’t like ‘smokers deserve better

 3   alternatives.’”

 4          425.       Pritzker even got involved in customer service issues. In July 2017, Dave

 5   Schools, a JUUL customer, member of a famous band, and influencer, complained about bad

 6   customer service and defective devices. Schools’ email to JLI begins, “Please note I have copied

 7   Nick Pritzker on this email only because he asked me to do so.”

 8          426.       Pritzker and Valani were also in close control of JLI’s public relations and media

 9   strategies. For example, Pritzker received an email from a teacher addressing youth use of

10   JJUUL in schools, forwarded it to the team, and directed a specific and personal response to the

11   teacher. In January 2018, Ashley Gould reported directly to Valani, Monsees, and Kevin Burns

12   about a study linking teen e-cigarette use to an increased likelihood of trying cigarettes. Valani

13   responded with a detailed messaging strategy and action items to respond to this negative press,

14   including running “strategic media analysis [to] see where these articles are coming from,”

15   “debunk[ing] the studies, . . . ideally in coordination with independent researchers,” financially

16   supporting efforts to raise the tobacco minimum legal sales age to twenty-one years old, hiring a

17   “credible head” of youth policy, and estimating “the number of adult smokers that have

18   switched.” Valani directed Gould to give a “week-by-week progress” report on these tasks.

19          427.       Valani sent Gould another unfavorable news article about e-cigarettes in April

20   2018, and she responded that her teams were already working on “next steps” in response.

21   Valani asked Gould for an update later the same day.

22          428.       After Kevin Burns replaced Tyler Goldman as JLI’s CEO, Burns worked closely

23   with Pritzker and Valani in particular, seeking their approval regularly. For example, in April

24   2018, Kevin Burns suggested making several key hires to Valani and Pritzker, seeking their

25
                                                                                      COMPLAINT
                                                      - 133 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 142 of 286



 1   input; he also noted that he would seek Pritzker and Valani’s approval on a draft response to an

 2   inquiry by U.S. Senators and a press release regarding youth prevention efforts. Also in April

 3   2018, Valani edited a press release about JUUL’s “Comprehensive Strategy to Prevent Underage

 4   Use” and sent his redline to the CEO. In December 2018, CEO Kevin Burns sought approval

 5   from Valani and Pritzker on a specific advertising campaign, saying, “I suggest we proceed”

 6   with specified television, print, and radio spots. Valani, copying Pritzker, approved only certain

 7   videos, deciding “[w]e shouldn’t air the short form ones.”

 8           429.       Also in December 2018, JLI’s marketing team prepared slides for Burns to give a

 9   marketing overview presentation to the board, and Burns sent the slides to Pritzker and Valani in

10   advance, inviting their feedback. Likewise, in January 2019 Burns sent Valani and Pritzker a

11   news article characterizing the Make the Switch campaign as aimed at adult smokers, noting that

12   the article said “this campaign and positioning is starkly different from 2015.” Valani

13   responded, copying Pritzker, “Really good. Happy to see this reaction.”

14           430.       In March 2019, Burns sent a copy of his op-ed in the Washington Post, called

15   “Vape Makers Must Do More to Stop Kids from Using E-Cigarettes,” to Pritzker and Valani,

16   saying, “We just got word that our youth survey has been accepted for peer review and will be

17   published in 2-3 weeks by a well regarded journal.” Pritzker responded “Awesome. And I like

18   the timing and wording of the op ed.” Valani also responded, saying “This is really great. Nicely

19   written.” Pritzker and Burns then discussed making a “strategic decision” about the availability

20   of flavors in retail stores.

21               9. Pritzker and Valani directed and controlled JLI’s negotiations with Altria

22           431.       Pritzker and Valani, along with Kevin Burns, were the lead negotiators for JLI on

23   the Altria deal.

24

25
                                                                                      COMPLAINT
                                                      - 134 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 143 of 286



 1          432.    Altria knew that when it was negotiating with JLI, Pritzker and Valani had control

 2   of the company. In June 2017, Altria, preparing for a meeting with JLI, noted that “Per Perella

 3   Weinberg Partners, Valani and Pritzker control majority of voting power and 44% economic

 4   interests.” A later internal Altria presentation reported on Altria’s “continued dialogue with key

 5   [JLI] investors,” noting that Valani and Pritzker “indicate that they control majority of voting

 6   power.”

 7          433.    On paper, negotiations were between Howard Willard (Altria’s then-CEO), and

 8   Pritzker, Valani, and Kevin Burns for JLI. In April 2018, Willard sent confidential “Exchange of

 9   Volume Information” to Pritzker, copying Valani and Burns. Williard also sent a detailed email

10   to Pritzker and Valani, along with Burns, regarding Altria’s proposed “collaboration . . . [that]

11   creates a plan to manage that [antitrust] risk,” and “productive partnership that can create

12   substantial value above what is achievable under a standalone scenario in a dynamic tobacco

13   category environment.” Many other email exchanges related to the deal are between Altria’s

14   team, Pritzker, Valani, and Kevin Burns.

15          434.    But some key discussions involved only Pritzker and Valani as the real power

16   brokers for JLI. For example, an April 2018 email string discussing how to resolve a standstill

17   and restart the Altria deal negotiation included only Willard, Pritzker, and Valani. Pritzker told

18   Willard what he and Altria’s lawyers needed to work out to have “the continuing right to talk to

19   Riaz [Valani] and me.”

20          435.    Pritzker and Valani worked to build a partnership with Altria. After attending a

21   closing dinner, Hank Handelsman, JLI Board member and proxy for Pritzker and Valani,

22   emailed Willard and stated, “More importantly to me was the camaraderie shown after a bruising

23   negotiation! In 45 years of doing deals, some in the tobacco industry, I have not seen the ‘we are

24   at peace, let’s move on’ attitude that I witnessed that lovely evening!” In response, Pritzker

25
                                                                                     COMPLAINT
                                                    - 135 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 144 of 286



 1   added KC Crosthwaite to the email chain and thanked Willard and the Altria personnel for the

 2   dinner, and stated, “We truly appreciate our partnership, and look forward to an even deeper

 3   collaboration in the future.”

 4          436.    Pritzker and Valani continued to communicate with Altria’s CEO on behalf of JLI

 5   after the negotiations ended. On May 26, 2019, Pritzker asked Willard whether he was planning

 6   to attend “the youth/PMTA meeting in DC,” and “if so, do you think we can find time for you,

 7   Riaz [Valani] and I to get together separately?”

 8          437.    Pritzker, Valani, Willard, and Crosthwaite coordinated a response to the Youth

 9   Vaping Prevention Plan in July 2019. Willard offered his “reaction to the [Youth Vaping

10   Prevention] Plan” and advised JLI, based on his experience as a cigarette company CEO, not to

11   publicly commit to using the plan or otherwise make an announcement addressing it.

12              10. JLI and the Management Defendants Knew Their Efforts Were Wildly
                    Successful in Building a Youth Market and Took Coordinated Action to
13                  Ensure That Youth Could Purchase JUUL Products.

14                  a. JLI’s Strategy Worked.

15          438.    The Management Defendants knew that the JUUL marketing campaigns they

16   directed and approved were successful in targeting youth. As Reuters has reported:

17          the first signs that JUUL had a strong appeal to young people came almost
            immediately after the sleek device went on sale in 2015 . . . . Employees started
18          fielding calls from teenagers asking where they could buy more JUULs, along with
            the cartridge-like disposable ‘pods’ that contain the liquid nicotine.
19
     A former senior manager told The New York Times that “[s]ome people bought more JLI kits on
20
     the company’s website than they could individually use—sometimes 10 or more devices.” He
21
     added that “[f]irst, they just knew it was being bought for resale,” but later “when they saw the
22
     social media, in fall and winter of 2015, they suspected it was teens.” Adam Bowen admitted
23
     that “he was aware early on of the risks e-cigarettes posed to teenagers[.]” On January 5, 2016,
24

25
                                                                                    COMPLAINT
                                                    - 136 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 145 of 286



 1   Gal Cohen forwarded a presentation dated December 16, 2015, which asked the question: “If

 2   large numbers of youth are initiating tobacco use with flavored e-cigarettes, but adults [sic]

 3   smokers may benefit from completely switching to an e-cigarette, what should the market look

 4   like?” It was common knowledge within JLI that JUULs were being sold to children.

 5          439.    After the Vaporized campaign, retail stores began selling out of JUUL products,

 6   and JLI had a difficult time trying to meet demand coming from its online ordering platform.

 7          440.    Furthermore, it was obvious to those outside the company that JLI was selling

 8   JUUL products to children. In June 2015, reporting on the “Vaporized” campaign that

 9   accompanied the JUUL launch, AdAge reported that John Schachter, director of state

10   communications for Campaign for Tobacco-Free Kids, “expressed concern about the JUUL

11   campaign because of the youth of the men and women depicted in the campaign, especially when

12   adjoined with the design” and added that there had been “obvious trends that appeal to

13   adolescents in e-cigarette campaigns[.]” Robert Jackler, a Stanford physician who investigated

14   JLI’s launch campaign, concluded that “JLI’s launch campaign was patently youth-oriented.”

15   JLI’s commercials’ attempts to appeal to teenagers were so obvious that, by October 2015,

16   Stephen Colbert ran a satirical segment on it that noted, among other things: “And it’s not just

17   ads featuring hip young triangles that appeal to the youths; so do vape flavors like cotton candy,

18   gummi bear, and skittles.”

19          441.    Moreover, the Management Defendants knew that kids were marketing JLI

20   products on social media, and some even sought to take advantage of that to build the JLI brand.

21   For example, on July 16, 2016, Adam Bowen emailed Tyler Goldman about social media posts

22   by children about JUUL e-cigarettes, stating, “I’m astounded by this ‘ad campaign’ that

23   apparently some rich east coast boarding school kids are putting on.” Bowen added that “Riaz

24   [Valani] was thinking maybe we can leverage user generated content.”

25
                                                                                    COMPLAINT
                                                   - 137 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 146 of 286



 1                  b. JLI Closely Tracked Its Progress in Reaching Young Customers through
                       Social Media and Online Marketing.
 2
            442.    Tracking the behaviors and preferences of youth that are under twenty-one, and
 3
     especially those under eighteen, has long been essential to the successful marketing of tobacco
 4
     products. Whether the activity is called “tracking” or “targeting,” the purpose has always been
 5
     the same: getting young people to start smoking and keeping them as customers.
 6
            443.    As early as 1953, Philip Morris was gathering survey data on the smoking habits
 7
     of “a cross section of men and women 15 years of age and over.” Commenting on these data,
 8
     George Weissman, then-Vice President of Philip Morris, observed that “we have our greatest
 9
     strength in the 15-24 age group.”
10
            444.    Traditional approaches to youth tracking (e.g., interviews conducted face-to-face
11
     or over the telephone) were limited, however, in that they often failed to capture data from
12
     certain subsets of the target market. As a Philip Morris employee noted in a June 12, 1970
13
     memorandum, Marlboro smokers were “among the types of young people our survey misses of
14
     necessity (on campus college students, those in the military and those under 18 years of age).”
15
            445.    However, modern technology has removed many of the hurdles that made youth
16
     tracking difficult in decades past. With industry connections, e-mail, social media, and online
17
     forums, JLI can track, and has consistently tracked and monitored its target youth market,
18
     including those below the minimum legal age to purchase or use JUUL products.
19
            446.    First, JLI knew from its sales data that the large majority of its customers were
20
     under the age of 21. In December 2017, JLI employees discussed potentially supporting raising
21
     the legal age to purchase e-cigarettes to 21 and started that based on the data collected by Avail
22
     Vapor, “this would be a devastating mistake” because “70% + of sales would be eliminated.”
23
     According to Avail’s data, 70% of purchasers of JUUL were between 18 and 21 years old, 15%
24

25
                                                                                    COMPLAINT
                                                    - 138 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 147 of 286



 1   of customers were 22 to 29 years old, 7% of customers were 30 to 44 years old, 6% of customers

 2   were 45 to 64 years old, and just 1% of customers were 65 years old or older. JLI employees

 3   only noted that “Retailers know well that younger adults buy in greater quantities than mature

 4   adults” and supporting a raise of the legal age to 21 “would show we simply do not understand

 5   our product success” and “would alienate a large portion of our existing consumers and

 6   advocates.” The JLI employee also noted that “we need to understand (at least at the senior

 7   decision maker level) that our current success is fuel primarily by younger adult users” and not

 8   by “mass market adult combustion smokers.”

 9          447.    Second, using the tools available to it, JLI would have known that its viral

10   marketing program was a resounding success, and in particular with young people.

11          448.    Between 2015 and 2017, JUUL-related posts on Twitter increased quadratically,

12   which is the exact result to be expected from an effective viral marketing campaign. Its growth

13   on Instagram was likely even more rapid.

14          449.    A 2018 study of JLI’s sales and presence on social media platforms found that JLI

15   grew nearly 700%, yet spent “no recorded money” in the first half of 2017 on major advertising

16   channels, and spent only $20,000 on business-to-business advertising. Despite JLI’s apparently

17   minimal advertising spend in 2017, the study found a significant increase in JUUL-related tweets

18   in 2017.

19          450.    On Instagram, the study found seven JUUL-related accounts, including

20   DoIt4JUUL and JUUL.girls, which accounted for 4,230 total JUUL-related posts and had more

21   than 270,000 followers.

22          451.    In addition to JUUL’s explosive growth on individual social media platforms, the

23   study found JUUL products being marketed across platforms in an apparently coordinated

24   fashion, including smaller targeted campaigns and affiliate marketing, all of which caused the

25
                                                                                    COMPLAINT
                                                   - 139 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 148 of 286



 1   authors to question whether JLI was paying for positive reviews and JUUL-related social media

 2   content.

 3          452.    The lead author of the study concluded that JLI was “taking advantage” of the

 4   reach and accessibility of multiple social media platforms to “target the youth and young adults .

 5   . . because there are no restrictions,” on social media advertising.

 6          453.    A separate study of e-cigarette advertising on mobile devices, where young

 7   people spend most of their day consuming media, found that 74% of total advertising

 8   impressions were for JUUL products.

 9          454.    A 2019 study found that as much as half of JUUL’s Twitter followers were aged

10   thirteen to seventeen.

11          455.    A 2019 study characterizing JUUL-related Instagram posts between March and

12   May 2018 found that among nearly 15,000 relevant posts from over 5,000 unique Instagram

13   accounts, more than half were related to youth or youth lifestyle.

14          456.    Some Twitter users have reported what appear to be JUUL bots. Other Twitter

15   users appear to either be bot accounts or native advertisers, in that they have a small number of

16   followers, follow few other users, and post exclusively about JUUL content.

17          457.    By April 2018, searching “JUUL” on YouTube yielded 137,000 videos with

18   forty-three videos having over 100,000 views. Of these, a huge number were plainly related to

19   underage use, including: 1,730 videos on “hiding JUUL in school,” 789 on “JUUL in school

20   bathroom,” 992 on “hiding JUUL at home,” and 241 on “hiding JUUL in Sharpie.”

21          458.    In 2018, JLI was internally collecting hundreds of social media posts—directed at

22   JLI—informing it of JUUL’s wild popularity with young people and in many cases requesting

23   that JLI do something to stop it.

24

25
                                                                                     COMPLAINT
                                                     - 140 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 149 of 286



 1                  c. JLI Worked with Veratad Technologies To Expand Youth Access to
                       JUUL Products.
 2
            459.    At the same time JLI and the Management Defendants were taking coordinated
 3
     actions to maintain and expand the number of nicotine-addicted e-cigarette users in order to
 4
     ensure a steady and growing customer base through unlawful marketing and distribution
 5
     activities, they worked with an outside entity—Veratad Technologies LLC—to get JUULs into
 6
     the hands of the largest number of consumers possible.
 7
            460.    In furtherance of JLI and the Management Defendants’ efforts to secure youth
 8
     sales so crucial to expanding JUUL’s market share (and JLI’s profits), and as detailed below,
 9
     from approximately 2015 to 2018, JLI and Veratad worked together to try to pass as many
10
     people as possible through an online “age verification” system that users had to pass to be able to
11
     order JUUL products.
12
            461.    JLI’s website, including its online store, was pivotal to these efforts. Early
13
     marketing documents show that JLI planned a “consumer journey” that started with a consumer
14
     being exposed to misleading JUUL marketing in stores, where JUUL’s “fun” and
15
     “approachable” in-store marketing would lead consumers to JLI’s website for additional
16
     misrepresentations and omissions about JUUL products, an email subscription sign-up, and
17
     purchases through JLI’s ecommerce platform:
18

19

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                    - 141 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 150 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12          462.    JLI worked with Veratad to provide age verification services for its website from

13   2015 to 2018. Veratad has also provided age verification services to other e-cigarette sellers,

14   including Lorillard and Altria. Consistent with the claim on Veratad’s website that “You can

15   create your own verification rules,” the company encouraged sellers like JLI to set the desired

16   compliance level for age verification. As a member of a major e-cigarette trade organization,

17   Veratad also offered insight into what competitors were doing, and offered to “guide your setup

18   to follow industry best practices for age verification.”

19          463.    Though it is illegal to sell and ship e-cigarettes to minors under both state and

20   federal law, JLI and Veratad designed and implemented an age verification system designed to

21   maximize the number of prospective purchasers who “pass” the process, rather than to minimize

22   the number of underage sales. As a result of these intentionally permissive age verification

23   practices, JLI and Veratad used online payment systems and the US mails to ship tens of millions

24   of dollars of JUULpods to unverified customers, many of whom were minors.

25
                                                                                     COMPLAINT
                                                     - 142 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 151 of 286



 1          464.    From June 2015 through the end of 2018, the age verification process on JLI’s

 2   website typically prompted prospective purchasers to submit their name, address, and date of

 3   birth, which JLI forwarded to Veratad. Veratad then attempted to match all or some limited part

 4   of the consumer’s information to a person of the minimum legal sales age in its database. If

 5   Veratad was able to locate a sufficient match of the prospective purchaser to a person of the

 6   minimum legal sales age in its database, then it would return a “pass” result to JLI. If Veratad

 7   was unable to make such a match, Veratad returned a “fail” result to JLI.

 8          465.        If Veratad returned a “fail” result to JLI, rather than decline the prospective

 9   purchaser, JLI would prompt the person to enter an “alternate” address. If Veratad still could not

10   find a match based on this alternate address, JLI would prompt the consumer to enter the last

11   four digits of his or her social security number.

12          466.    If Veratad, supplied with the last four digits of a consumer’s social security

13   number, still could not match the consumer to a person of the minimum legal sales age in its

14   database, JLI would prompt the consumer to upload an image or photograph of his or her

15   driver’s license or another governmental identification document. A JLI employee would then

16   conduct a personal review of the image and decide whether the consumer was of the minimum

17   legal sales age.

18          467.    Crucially, Veratad’s age verification system was purposefully flexible, so JLI and

19   Veratad could work together to decide just how closely a prospective purchaser’s personal

20   information had to match records in Veratad’s database in order to “pass” the age verification

21   process. JLI and Veratad could also set, or modify, the applicable minimum legal sales age to be

22   used for verification.

23          468.    By the fall of 2015, JLI and Veratad knew that bulk purchases were being made

24   for resale on JLI’s website by minors and for resale to minors. For example, on May 25, 2016,

25
                                                                                        COMPLAINT
                                                       - 143 -
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 152 of 286



 1   JLI employees discussed an online purchase of JUUL products made by a fifteen-year-old boy.

 2   A JLI employee wrote that “[t]his order had failed age verification a few times with the person’s

 3   information as below. The person even uploaded an ID, which was obviously fake and rejected

 4   by us. Then, the user entered a different email address and passed from Veratad, and the order

 5   was sent.” The employee discussed a communication with Veratad that confirmed that Veratad

 6   did not review the date of birth entered by the user when determining whether a person passed

 7   age verification for JUUL. JLI recognized that “[t]his situation can potentially happen again.”

 8          469.    Internal JLI documents confirm that JLI discussed underage purchases with

 9   Veratad. For example, on May 27, 2016, JLI’s Head of Compliance & Brand Protection wrote

10   that an “underage purchaser changed his email address; which, allowed the order to be passed by

11   Veratad. . . . I believe that Nick and his team are still looking into the matter with Veratad to see

12   if they can get a better understanding of what happened.” A JLI employee replied “hmmm.

13   Probably impossible to put up an age gate that thwarts a committed teenager from penetrating it

14   :)”

15          470.    Nevertheless, the two companies worked together to find ways to “bump up

16   [JLI’s] rate of people who get through age verification.” JLI repeatedly sought, and Veratad

17   repeatedly recommended and directed, changes to the age verification process so that more

18   prospective JUUL purchasers would “pass.” Both did so in an effort to increase direct sales of

19   JLI’s e-cigarettes without regard to whether its less stringent age verification process would

20   permit more underage consumers to purchase them.

21          471.    Between June 2015 and August 2017 (and perhaps even through early 2018), JLI

22   and Veratad tailored the age verification system to “pass” prospective purchasers even if certain

23   portions of the purchaser’s personal information—e.g., the purchaser’s street address or date of

24

25
                                                                                      COMPLAINT
                                                     - 144 -
                                                                       MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 153 of 286



 1   birth—did not match the information corresponding to a person of the minimum legal sales age

 2   in Veratad’s database.

 3           472.   Similarly, between June 2015 and August 2017, JLI and Veratad tailored the

 4   system to “pass” a prospective purchaser under certain circumstances even when the prospective

 5   purchaser’s year of birth did not match the information corresponding to a person of the

 6   minimum legal sales age in Veratad’s database.

 7           473.   JLI and Veratad sought to increase “pass” rates by modifying the age verification

 8   system to allow users multiple opportunities to change their personal information if a match was

 9   not initially found in an appropriate government database. A Veratad Performance Report from

10   August 5, 2017 shows that, for 1,963 consumers Veratad recorded 3,794 transactions—an

11   average of 1.93 attempts per consumer. Only 966 consumers—less than half—passed age

12   verification on the first attempt. By allowing consumers to alter their personal information and

13   attempt age verification up to three times, JLI was able to increase its database match pass rate

14   from 49.2% to 61.2%.

15           474.   By design, these lax requirements ensured underage consumers could “pass” JLI’s

16   age verification process and purchase JUUL e-cigarettes directly from JLI’s website by using

17   their parent’s name, home address, and an approximate date of birth. JLI was aware of this fact,

18   as evidenced by the multiple complaints it received from parents who alleged their children did

19   just that.

20           475.   JLI directed and approved the system it had implemented with Veratad that

21   caused accounts with “bad info” to be “AV approved” but, as a Senior Business Systems

22   Manager at JLI commented, “if [V]eratad passed it [then] it’s not on us.”

23           476.   JLI customer service representatives even encouraged those who failed age

24   verification to “make multiple accounts in order to pass AV [age verification].” Customer

25
                                                                                    COMPLAINT
                                                    - 145 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 154 of 286



 1   service representatives would go so far as to alter identifying information for them; a Slack chat

 2   among customer service representatives confirmed that representatives were authorized to

 3   “adjust the street address, apartment number, or zip code” associated with shipment.

 4          477.    The age verification procedures designed by JLI and Veratad have allowed

 5   hundreds of thousands of e-cigarette products to be sold and/or delivered to fictitious individuals

 6   at fictitious addresses. Many of these improper sales may have been made to underage

 7   purchasers or to resellers who sold the products to underage consumers on the grey market.

 8          478.    By divorcing the address from the other customer data in the age verification

 9   process, JLI and Veratad allowed consumers to request that tobacco products be sent to locations

10   other than their permanent legal residences. For example, JLI sent thousands of orders to

11   commercial high rises and office parks. It is unlikely these orders would have been approved

12   had JUUL and Veratad required that addresses provided by users match information in an

13   appropriate government database and followed the requirement that the shipping address and

14   billing address be the same.

15          479.    The failure of the JLI/Veratad age verification procedure was intentional. And

16   despite JLI’s concerted effort to enable the sale of federally regulated tobacco products to

17   minors, JLI nevertheless publicly touted Veratad as the “gold standard” of age verification

18   services. For example, JLI told a reporter with CBS, Pam Tighe, that “[t]here is an extensive age

19   verification process in place to purchase JUUL online” and that JLI “work[s] with Veratad

20   Technologies, the state-of-the-art, gold-standard for age verification. . . . Veratad uses billions of

21   records from multiple trusted data sources to verify the information customers provide and to

22   ensure customers qualify to access and purchase products from JUULvapor.com.” JLI later

23   planned on sending this same canned, false language to a student journalist at Georgetown

24   University. Similarly, a JLI spokesperson told a reporter at a New York newspaper, ANMY, that

25
                                                                                      COMPLAINT
                                                     - 146 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 155 of 286



 1   JLI uses “industry-leading ID match and age verification technology to ensure that customers”

 2   are over twenty-one years of age and that the “information is verified against multiple

 3   databases.”

 4          480.    In August 2017, JLI responded to public scrutiny by publicly stating that it would

 5   increase the purchase age on its website to 21+ by August 23, 2017. In the weeks leading up to

 6   that date, it emailed the approximately 500,000 or more potential customers to report that

 7   customers who signed up for JLI’s “auto-ship” subscription service before August 23, 2017

 8   would not have to prove that they were 21+ for as long as they maintained the subscription to

 9   receive JUULpods. As discussed herein, JLI knew that these marketing emails were being sent

10   to underage individuals, including those who failed age verification. And at the same time, JLI

11   advertised that the most popular flavor among youth, Mango, was now available on its “auto-

12   ship” subscription service. As a result of this scheme, JLI’s subscription gains more than offset

13   any losses from the site’s heightened age verification requirements.

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 147 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 156 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15          481.    Further underscoring JLI’s purpose of growing the e-cigarette market, even if that

16   meant selling to youth, JLI and Veratad did not require that the year of birth and last four digits

17   of the social security number match exactly the information corresponding to a person of the

18   minimum legal sales age in Veratad’s database until August 2018.

19          482.    Tellingly, after JLI and Veratad implemented industry-standard age verification

20   practices, JLI boasted to the FDA that approval rate for sales on its website had dropped to 27%.

21          483.    While on one hand JLI continued working with Veratad to ensure minors could

22   purchase JUUL products online, on the other JLI continued to make false and fraudulent

23   statements about the strength of its age verification system. For example, on June 5, 2018, JLI

24   tweeted about its relationship with Veratad, claiming that “We’ve partnered with Veratad

25
                                                                                     COMPLAINT
                                                    - 148 -
                                                                      MDL CASE NO. 3:19-MD-02913
               Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 157 of 286



 1   Technologies to complete a public records search, only reporting back whether or not you are 21

 2   years of age or older.” In addition, on November 13, 2018, JLI and the Managements

 3   Defendants caused a post to appear on JLI’s website stating that JLI was “Restricting Flavors to

 4   Adults 21+ On Our Secure Website” and that JLI’s age-verification system was “an already

 5   industry-leading online sales system that is restricted to 21+ and utilizes third party verification.”

 6   A video accompanying this message stated “At JUUL labs we’re committed to leading the

 7   industry in online age verification security to ensure that our products don’t end up in the hands

 8   of underage users” and included an image of a computer with a chain wrapped around it and

 9   locked in place. These statements were fraudulent because JLI and the Management Defendants

10   were and had been coordinating with Veratad to ensure that their age verification system did not

11   actually prevent youth from purchasing JUUL products.

12             484.   Not only did JLI’s efforts result in more sales to minors, JLI was also able to

13   build a marketing email list that included minors—a data set that would prove highly valuable to

14   Altria.

15             485.   In the summer of 2017, JLI engaged a company called Tower Data to determine

16   the ages of the persons associated with email addresses on its email marketing list. According to

17   this analysis, approximately 269,000 email addresses on JLI’s email marketing list were not

18   associated with a record of an individual who had “passed” JLI’s age verification process.

19   Additionally, approximately 40,000 email addresses on JLI’s email marketing list were

20   associated with records of individuals who had “failed” JLI’s own age verification process.

21   Tower Data informed JLI that 83% of the approximately 420,000 email addresses on JLI’s

22   marketing list could not be matched with the record of an individual at least eighteen years of

23   age.

24

25
                                                                                      COMPLAINT
                                                     - 149 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 158 of 286



 1          486.    Despite knowing that their marketing list included minors, JLI continued to use

 2   that marketing list to sell JUUL products, and then shared that list with Altria to use for its

 3   marketing purposes.

 4          487.    JLI and the Management Defendants knew, however, that it was not enough to

 5   disseminate advertisements and marketing materials that promote JLI to youth or to open online

 6   sales to youth, while omitting mention of JUUL’s nicotine content and manipulated potency. To

 7   truly expand the nicotine market, they needed to deceive those purchasing a JUUL device and

 8   JUULpods as to how much nicotine they were actually consuming. And, through Pritzker, Huh,

 9   and Valani’s control of JLI’s Board of Directors, they did just that.

10             11. JLI Engaged in a Sham “Youth Prevention” Campaign.

11          488.    By April 2017, JLI had determined that the publicity around its marketing to

12   children was a problem. Ashley Gould, the company’s General Counsel and Chief Regulatory

13   and Communications Officer, thus sought to “hire a crisis communication firm to help manage

14   the youth interest JUUL has received[.]” By June 2017, JLI began developing a “youth

15   prevention program[.]” While ostensibly aimed at reducing youth sales, JLI’s youth prevention

16   program actually served to increase, not reduce, sales to children.

17          489.    By December 2017, JLI’s youth prevention program included extensive work

18   with schools. JLI paid schools for access to their students during school time, in summer school,

19   and during a Saturday School Program that was billed as “an alternative to ‘traditional discipline’

20   for children caught using e-cigarettes in school.” JLI created the curriculum for these programs,

21   and, like the “Think Don’t Smoke” campaign by Philip Morris, which “insidiously encourage[d]

22   kids to use tobacco and become addicted Philip Morris customers[,]” JLI’s programs were

23   shams intended to encourage youth e-cigarette use, not curb it. According to testimony before

24   Congress, during at least one presentation, “[n]o parents or teachers were in the room, and

25
                                                                                      COMPLAINT
                                                     - 150 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 159 of 286



 1   JUUL’s messaging was that the product was ‘totally safe.’ The presenter even demonstrated to

 2   the kids how to use a JUUL.” Furthermore, JLI “provided the children snacks” and “collect[ed]

 3   student information from the sessions.”

 4          490.    The problems with JLI’s youth prevention programs were widespread. According

 5   to outside analyses, “the JUUL Curriculum is not portraying the harmful details of their product,

 6   similar to how past tobacco industry curricula left out details of the health risks of cigarette use.”

 7   Although it is well-known that teaching children to deconstruct ads is one of the most effective

 8   prevention techniques, JLI programs entirely omitted this skill, and JLI’s curriculum barely

 9   mentioned JUUL products as among the potentially harmful products to avoid. As one expert

10   pointed out, “we know, more from anecdotal research, that [teens] may consider [JUULs] to be a

11   vaping device, but they don’t call it that. So when you say to a young person, ‘Vapes or e-

12   cigarettes are harmful,’ they say, ‘Oh I know, but I’m using a JUUL.’”

13          491.    Internal emails confirm both that JLI employees knew about the similarities of

14   JLI’s “youth prevention program” to the earlier pretextual antismoking campaigns by the

15   cigarette industry and that JLI management at the highest levels was personally involved in these

16   efforts. In April 2018, Julie Henderson, the Youth Prevention Director, emailed school officials

17   about “the optics of us attending a student health fair” because of “how much our efforts seem to

18   duplicate those of big tobacco (Philip Morris attended fairs and carnivals where they distributed

19   various branded items under the guise of ‘youth prevention’).” She later wrote that she would

20   “confirm our participation w[ith] Ashley & Kevin”—an apparent reference to Kevin Burns, at

21   the time the CEO of JLI, who would later personally approve JLI’s involvement in school

22   programs. In May 2018, Julie Henderson spoke with former members of Philip Morris’s “youth

23   education” team, and Ashley Gould received and forwarded what was described as “the paper

24

25
                                                                                      COMPLAINT
                                                     - 151 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 160 of 286



 1   that ended the Think Don’t Smoke campaign undertaken by Philip Morris.” The paper

 2   concluded that “the Philip Morris campaign had a counterproductive influence.”

 3           492.   JLI also bought access to teenagers at programs outside of school. For example,

 4   JLI paid $89,000 to the Police Activities League of Richmond, California, so that all youth in the

 5   Richmond Diversion Program—which targeted “youth, aged 12-17, who face suspension from

 6   school for using e-cigarettes and/or marijuana” and “juveniles who have committed

 7   misdemeanor (lesser category) offenses”—would “participate in the JUUL labs developed

 8   program, Moving Beyond” for as long as ten weeks. Similarly, JLI paid $134,000 to set up a

 9   summer program for 80 students from a charter school in Baltimore, Maryland. Participants

10   were “recruited from grades 3 through 12” and worked closely with teachers to develop personal

11   health plans. JLI paid nearly 70% of the cost of hiring eight teachers, eight instructional aides,

12   and three other support personnel for the program.

13           493.   JLI was aware that these out-of-school programs were, in the words of Julie

14   Henderson, “eerily similar” to the tactics of the tobacco industry. In June 2018, Ms. Henderson

15   described “current executive concerns & discussion re: discontinuing our work w[ith] schools[.]”

16   Eventually, JLI ended this version of the youth prevention program, but the damage had been

17   done: following the playbook of the tobacco industry, JLI had hooked more kids on nicotine.

18           494.   The Board was intimately involved in these “youth prevention” activities. For

19   example, in April 2018, Riaz Valani and Nicholas Pritzker edited a youth prevention press

20   release, noting that they “don’t want to get these small items wrong” and “think it’s critical to get

21   this right.”

22

23

24

25
                                                                                     COMPLAINT
                                                    - 152 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 161 of 286



 1               12. The FDA Warned JUUL and Others That Their Conduct is Unlawful.

 2           495.    Throughout 2018, the FDA put JLI and others in the e-cigarette industry on notice

 3   that their practices of marketing to minors needed to stop. It issued a series of warnings letters

 4   and enforcement actions.

 5           496.    On February 24, 2018, the FDA sent a letter to JLI expressing concern about the

 6   popularity of its products among youth and demanding that JLI produce documents regarding its

 7   marketing practices.

 8           497.    In April 2018, the FDA conducted an undercover enforcement effort, which

 9   resulted in fifty-six warning letters issued to online retailers and six civil money complaints to

10   retail establishments, all of which were related to the illegal sale of e-cigarettes to minors.

11   Manufacturers such as JLI were also sent letters requesting documents regarding their marketing

12   and sales methods.

13           498.    In May 2018, the FDA again issued more warning letters to manufacturers,

14   distributors, and retailers of e-liquids for labeling and advertising violations; these labels and

15   advertisements targeted children and resembled children’s food items such as candy or cookies.

16           499.    In September 2018, the FDA engaged in several other regulatory enforcement

17   actions, issuing over 1,300 warning letters and civil money complaints to e-cigarette and e-liquid

18   retailers and distributors.

19           500.    On September 12, 2018, the FDA sent letters to JLI and other e-cigarette

20   manufacturers putting them on notice that their products were being used by youth at disturbing

21   rates. The FDA additionally requested manufacturers enhance their compliance monitoring

22   mechanisms, implement stricter age verification methods, and limit quantities and volume of e-

23   cigarette products that could be purchased at a time.

24

25
                                                                                      COMPLAINT
                                                     - 153 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 162 of 286



 1          501.       Finally, in October 2018, the FDA raided JLI’s headquarters and seized more than

 2   a thousand documents relating to JLI’s sales and marketing practices. Since then, the FDA, the

 3   Federal Trade Commission, multiple state attorneys general, and the U.S. House of

 4   Representatives Committee on Oversight and Reform have all commenced investigations into

 5   JLI’s role in the youth e-cigarette epidemic and whether JLI’s marketing practices purposefully

 6   targeted youth.

 7          502.       Siddharth Breja, who was senior vice president for global finance at JLI, “claims

 8   that after the F.D.A. raided Juul headquarters in October 2018, seeking internal documents, Mr.

 9   Burns instructed Mr. Breja and other executives not to put anything relating to regulatory or

10   safety issues in writing, so that the F.D.A. could not get them in the future.”

11              13. In Response to Regulatory Scrutiny, Defendants Misled the Public,
                    Regulators, and Congress that JLI Did Not Target Youth
12
            503.       To shield their youth-driven success from scrutiny, Altria, JLI, and the
13
     Management Defendants had a long-running strategy to feign ignorance over JLI and the
14
     Management Defendants’ youth marketing efforts and youth access to JLI’s products. They
15
     were well aware that JLI’s conduct in targeting underage users was reprehensible and unlawful,
16
     and that if it became widely known that this was how JLI obtained its massive market share,
17
     there would be a public outcry and calls for stricter regulation or a ban on JLI’s products. Given
18
     the increasing public and regulatory scrutiny of JLI’s market share and marketing tactics, a
19
     disinformation campaign was urgently needed to protect the Defendants’ bottom line. For this
20
     reason, JLI, the Management Defendants, and Altria all hid JLI’s conduct by vociferously
21
     denying that JLI had marketed to and targeted youth and instead falsely claimed that JLI engaged
22
     in youth prevention. Defendants continued to make these statements while and after actively and
23

24

25
                                                                                       COMPLAINT
                                                      - 154 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 163 of 286



 1   successfully trying to market to and recruit youth non-smokers. These false statements were

 2   designed to protect JLI’s market share, and Altria’s investment, by concealing JLI’s misconduct.

 3          504.    For example, after 11 senators sent a letter to JLI questioning its marketing

 4   approach and kid-friendly e-cigarette flavors like Fruit Medley, Creme Brulee, and mango, JLI

 5   visited Capitol Hill and told senators that it never intended its products to appeal to kids and did

 6   not realize youth were using its products, according to a staffer for Sen. Dick Durbin (D-Ill.).

 7   JLI’s statements to Congress—which parallel similar protests of innocence by tobacco company

 8   executives—were false.

 9          505.    Defendants also caused JLI to make public statements seeking to disavow the

10   notion that it had targeted and sought to addict teens:

11              •   “It’s a really, really important issue. We don’t want kids using our
                    products.” (CNBC Interview of JLI’s Chief Administrative Officer,
12                  December 14, 2017);
                •   “We market our products responsibly, following strict guidelines to have
13                  material directly exclusively toward adult smokers and never to youth
                    audiences.” (JLI Social Media Post, March 14, 2018);
14
                •   “Our company’s mission is to eliminate cigarettes and help the more
15                  than one billion smokers worldwide switch to a better alternative,”
                    said JUUL Labs Chief Executive Officer Kevin Burns. “We are already
16                  seeing success in our efforts to enable adult smokers to transition away
                    from cigarettes and believe our products have the potential over the long-
17                  term to contribute meaningfully to public health in the U.S. and around
                    the world. At the same time, we are committed to deterring young people,
18                  as well as adults who do not currently smoke, from using our products.
                    We cannot be more emphatic on this point: No young person or non-
19                  nicotine user should ever try JUUL.” (JLI Press Release, April 25,
                    2018);
20              •   “Our objective is to provide the 38 million American adult smokers with
                    meaningful alternatives to cigarettes while also ensuring that individuals
21                  who are not already smokers, particularly young people, are not attracted
                    to nicotine products such as JUUL,” said JUUL Labs Chief
22                  Administrative Officer Ashley Gould, who heads the company's
                    regulatory, scientific and youth education and prevention programs. “We
23                  want to be a leader in seeking solutions, and are actively engaged with,
                    and listening to, community leaders, educators and lawmakers on how
24

25
                                                                                     COMPLAINT
                                                    - 155 -
                                                                      MDL CASE NO. 3:19-MD-02913
     Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 164 of 286



 1          best to effectively keep young people away from JUUL.” (JLI Press
            Release, April 25, 2018);
 2      •   “Of course, we understand that parents and lawmakers are concerned
            about underage use of JUUL. As are we. We can’t restate this enough.
 3          As an independent company that is not big tobacco, we are driven by our
            mission and commitment to adult smokers.” (JLI CEO Kevin Burns
 4          Letter to JUUL Community on Reddit, July 18, 2018);
 5      •    “We welcome the opportunity to work with the Massachusetts Attorney
            General because, we too, are committed to preventing underage use of
 6          JUUL. We utilize stringent online tools to block attempts by those under
            the age of 21 from purchasing our products, including unique ID match
 7          and age verification technology. Furthermore, we have never marketed to
            anyone underage. Like many Silicon Valley technology startups, our
 8          growth is not the result of marketing but rather a superior product
            disrupting an archaic industry. When adult smokers find an effective
 9          alternative to cigarettes, they tell other adult smokers. That’s how we’ve
            gained 70% of the market share. . . Our ecommerce platform utilizes
10          unique ID match and age verification technology to make sure minors are
            not able to access and purchase our products online.” (Statement from
11          Matt David, JLI Chief Communications Officer, July 24, 2018);
        •   “We did not create JUUL to undermine years of effective tobacco
12          control, and we do not want to see a new generation of smokers. . . .
            We want to be part of the solution to end combustible smoking, not part
13          of a problem to attract youth, never smokers, or former smokers to
            nicotine products. . . .We adhere to strict guidelines to ensure that our
14          marketing is directed towards existing adult smokers.”.” (JLI’s website as
            of July 26, 2018);
15
        •   “We don’t want anyone who doesn’t smoke, or already use nicotine, to
16          use JUUL products. We certainly don’t want youth using the product. It is
            bad for public health, and it is bad for our mission. JUUL Labs and FDA
17          share a common goal – preventing youth from initiating on nicotine. . . .
            Our intent was never to have youth use JUUL products.” (JLI
18          Website, November 12, 2018);
        •   “To paraphrase Commissioner Gottlieb, we want to be the offramp for
19          adult smokers to switch from cigarettes, not an on-ramp for America’s
            youth to initiate on nicotine.” (JLI Website, November 13, 2018);
20
        •   “Any underage consumers using this product are absolutely a negative for
21          our business. We don’t want them. We will never market to them. We
            never have.” (James Monsees, quoted in Forbes, November 16, 2018);
22      •   “First of all, I’d tell them that I’m sorry that their child’s using the
            product. It’s not intended for them. I hope there was nothing that we did
23          that made it appealing to them. As a parent of a 16-year-old, I’m sorry for
24

25
                                                                           COMPLAINT
                                           - 156 -
                                                            MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 165 of 286



 1                  them, and I have empathy for them, in terms of what the challenges
                    they’re going through.” (CNBC Interview of JLI CEO, July 13, 2019);
 2              •    “We have no higher priority than to prevent youth usage of our
                    products which is why we have taken aggressive, industry leading
 3                  actions to combat youth usage.” (JLI Website, August 29, 2019);
 4              •   James Monsees, one of the company’s co-founders, said selling JUUL
                    products to youth was “antithetical to the company’s mission.”(James
 5                  Monsees’s Statement to New York Times, August 27, 2019);
                •   Adam Bowen, one of the company’s co-founders, said he was aware early
 6                  on of the risks e-cigarettes posed to teenagers, and the company had
                    tried to make JUUL “as adult-oriented as possible.”(Adam Bowen’s
 7                  Statement to the New York Times, August 27, 2019);
 8              •   “We have never marketed to youth and we never will.”(JLI Statement
                    to Los Angeles Times, September 24, 2019);
 9              •   “I have long believed in a future where adult smokers overwhelmingly
                    choose alternative products like JUUL. That has been this company’s
10                  mission since it was founded, and it has taken great strides in that
                    direction.” (JLI’s CEO K.C. Crosthwaite, September 25, 2019);
11
                •   “As scientists, product designers and engineers, we believe that vaping
12                  can have a positive impact when used by adult smokers, and can have a
                    negative impact when used by nonsmokers. Our goal is to maximize the
13                  positive and reduce the negative.” (JLI Website, March 6, 2020);
                •   “JUUL was designed with adult smokers in mind.” (JLI Website, last
14                  visited March 29, 2020).
15          506.    Defendants either made these statements directly or caused them to be transmitted

16   as a part of their schemes to defraud the public about what they were selling and to whom.

17          507.    Altria also engaged in wire fraud when it made public statements seeking to

18   disavow the notion that JLI had targeted and sought to addict teens:

19              •   “Altria and JUUL are committed to preventing kids from using any
                    tobacco products. As recent studies have made clear, youth vaping is a
20                  serious problem, which both Altria and JUUL are committed to solve. As
                    JUUL previously said, ‘Our intent was never to have youth use JUUL
21                  products.’” (Altria News Release, December 20, 2018).

22          508.    However, JLI, the Management Defendants, and Altria realized that attempting to

23   shift public opinion through fraudulent statements was not enough to achieve their goal of

24

25
                                                                                   COMPLAINT
                                                   - 157 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 166 of 286



 1   staving off regulation. To accomplish this goal, they would also need to deceive the FDA and

 2   Congress. And so they set out to do just that through statements and testimony by JLI

 3   representatives. These include, but are not limited to, the following:

 4   Statements by JLI to the FDA:
                •   “JUUL was not designed for youth, nor has any marketing or research
 5                  effort since the product’s inception been targeted to youth.” (Letter to
                    FDA, June 15, 2018).
 6
                •   “With this response, the Company hopes FDA comes to appreciate why
 7                  the product was developed and how JUUL has been marketed — to
                    provide a viable alternative to cigarettes for adult smokers.” (Letter to
 8                  FDA, June 15, 2018).
     Statements by Altria to the FDA:
 9
                •   “[W]e do not believe we have a current issue with youth access to or
10                  use of our pod-based products, we do not want to risk contributing to the
                    issue.” (Letter from Altria CEO to FDA Commissioner Scott Gottlieb,
11                  October 25, 2018).
                •   “We believe e-vapor products present an important opportunity to adult
12                  smokers to switch from combustible cigarettes.” (Letter to FDA
                    Commissioner Gottlieb, 10/25/18).
13
     Statements by JLI to Congress:
14              •   “We never wanted any non-nicotine user, and certainly nobody
                    under the legal age of purchase, to ever use JLI products. . . .That is a
15                  serious problem. Our company has no higher priority than combatting
                    underage use.” (Testimony of James Monsees, July 25, 2019).
16
                •   “Our product is intended to help smokers stop smoking combustible
17                  cigarettes.” (Ashley Gould, JLI Chief Administrative Officer, Testimony before
                    House Committee on Oversight and Reform, July 25, 2019).
18
     Statements by Altria to Congress:
19              •   “In late 2017 and into early 2018, we saw that the previously flat e-vapor
                    category had begun to grow rapidly. JUUL was responsible for much of
20                  the category growth and had quickly become a very compelling
                    product among adult vapers. We decided to pursue an economic
21                  interest in JUUL, believing that an investment would significantly
                    improve our ability to bring adult smokers a leading portfolio of non-
22                  combustible products and strengthen our competitive position with
                    regards to potentially reduced risk products.” (Letter from Altria CEO to
23                  Senator Durbin, October 14, 2019).

24

25
                                                                                    COMPLAINT
                                                    - 158 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 167 of 286



 1          509.    Each of the foregoing statements constitutes an act of wire fraud. JLI, Monsees,

 2   and Altria made these statements, knowing they would be transmitted via wire, with the intent to

 3   deceive the public, the FDA, and Congress as to the Defendants’ true intentions of hooking

 4   underage users.

 5          510.    Their disinformation scheme was successful. While certain groups such as the

 6   American Medical Association were calling for a “sweeping ban on vaping products,” no such

 7   ban has been implemented to date. Accordingly, JLI’s highly addictive products remain on the

 8   market and available to underage users.

 9          F. Altria Knew JLI was Targeting Youth and, Together with the Management
               Defendants, Exercised Control Over JLI to Protect and Expand Youth Sales and
10             Defraud The Public About Their Actions.

11              1. Before Altria’s Investment in JLI, Altria Knew JLI Was Targeting Youth.

            511.    As stated above, according to Howard Willard, Altria first contacted JLI about a
12
     commercial relationship in early 2017, with “confidential discussions” spearheaded by Pritzker
13
     and Valani, on the one hand, and senior executives of Altria and Altria Client Services on the
14
     other, beginning in the spring of 2017. These continued for eighteen months, culminating in
15
     Altria’s December 2018 equity investment in JLI.
16
            512.    While at first blush, these meetings between Altria and Altria Client Services and
17
     Pritzker and Valani about potential investment—described in detail below—might seem like
18
     ordinary business activity, they were anything but. For nearly 18 months, Altria and Altria
19
     Client Services dangled the carrot of a multi-billion dollar payout in front of Pritzker and
20
     Valani—months in which Pritzker, Valani, and the other Management Defendants committed
21
     numerous acts of fraud to grow the business of JLI in order to satisfy Altria’s expectations. And
22
     at the same time, Altria and Altria Client Services were actively courting Pritzker and Valani
23

24

25
                                                                                     COMPLAINT
                                                    - 159 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 168 of 286



 1   with that promised payout, they were gathering information on JLI that confirmed Altria would

 2   be purchasing a company with a proven track-record of sales to youths.

 3          513.     Even before 2017, Altria and Altria Client Services—as with anyone paying

 4   attention to the e-vapor industry at the time—were well aware that JLI had been targeting kids

 5   with its youthful marketing. As noted above, JLI’s “Vaporized” campaign had made its way into

 6   the national zeitgeist, with Stephen Colbert noting that the advertising appealed “to the youths.”

 7   So, not only did Altria and Altria Client Services know JLI was targeting kids at the time it

 8   reached out to begin negotiations, it also knew that such targeting was highly successful. A May

 9   23, 2017 presentation by Altria Client Services observed that “[l]ines outside of vape shops

10   and/or calls to vape shops regarding stock [of JUUL] are common” and that JLI’s sales revenue

11   was growing at an exponential rate.

12          514.     And beginning no later than January 2018, Altria received explicit warnings about

13   the youth appeal of the JUUL product. During a January 3, 2018 meeting between David Wise,

14   Steven Schroeder, and Zane Underwood of Altria (Underwood was in communication with KC

15   Crosthwaite at the time) and Avail Vapor CEO James Xu and Avail Vapor scientists at Altria’s

16   Headquarters—specifically, in the “Library” conference room—the Altria representatives

17   requested granular data that Avail had on the sale of JUUL and JUULpods. The Altria

18   representatives asked for, and Avail’s representatives provided, data on the number of sales of

19   certain flavor pods, purchasing patterns, and the demographics of JUUL users. With regard to

20   the demographics of JUUL users, the Avail representatives showed the Altria representatives a

21   ski slope diagram indicating that the vast majority of JUUL purchasers at Avail stores were 18 or

22   19 years old.

23          515.     James Xu of Avail Vapor, who was intimately familiar with JUUL sales and

24   tracked data related to such sales closely, repeatedly warned Altria executives of the youth

25
                                                                                    COMPLAINT
                                                   - 160 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 169 of 286



 1   appeal of JUUL. In November 2018, Xu presented the demographics data on JUUL directly to

 2   KC Crosthwaite (and David Wise), thus providing further evidence that Altria and Altria Client

 3   Services knew of JLI’s role in the youth vaping epidemic prior to Altria’s investment in JLI.

 4          516.    Notwithstanding their own observations about JUUL’s success with a young

 5   demographic, the data Altria received from Avail which concerned the same, and Xu’s repeated

 6   warnings, Altria and Altria Client Services aggressively pursued a deal with Pritzker and Valani

 7   throughout 2018. Thus, for Altria and Altria Client Services, the large youth make-up of JLI’s

 8   market share was a feature—not a flaw—of the company that it sought to acquire. It is no

 9   surprise then that, even in the face of these warnings and knowledge, Altria continued to

10   aggressively pursue an investment or potential acquisition of JLI.

11              2. Altria Worked with Pritzker and Valani to Secure Control of JLI and to
                   Exploit JLI for Their Mutual Benefit.
12
            517.    The initial discussions between Altria (and Altria Client Services) and JLI’s
13
     leadership began no later than the week of April 16, 2017 when JLI’s then-CEO Tyler Goldman
14
     and Defendant James Monsees met with Steven Schroder, David Wise, and K.C. Crosthwaite of
15
     Altria Client Services in San Francisco. Crosthwaite, who would later become CEO of JLI, was
16
     at the time the Vice President of Strategy and Business Development for Altria Client Services.
17
     Goldman spoke again with Schroeder, Crosthwaite, and Wise on April 27, 2017 to discuss
18
     “preliminary thoughts on potential ways to work together.”
19
            518.    Internal documents from the time show that Altria was eyeing JLI as an
20
     acquisition target. A May 23, 2017 presentation prepared by Altria Client Services for Altria
21
     Group, Inc. titled “Project Mule: Review of E-vapor Closed-System Opportunities” identified
22
     JLI (then PAXLabs) as one of two “Potentially Attractive Options.” Among the attractive
23
     features of JLI was that JUUL had “early market success,” had “projected sales to reach ~$300
24

25
                                                                                   COMPLAINT
                                                   - 161 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 170 of 286



 1   million at year-end 2017.” But Altria knew that aggressive growth would be necessary, writing

 2   that “[g]enerating an attractive return would require consistently strong EBITDA growth.” The

 3   presentation also viewed as attractive features that JLI offered “mint, berry, tobacco, and cream

 4   varieties” with “[i]ndications of additional flavor pods in potential pipeline,” and that there

 5   “[l]ines outside of vape shops and/or calls to vape shops regarding stock are common.” The

 6   presentation also revealed that Altria (through an unidentified subsidiary, though likely Altria

 7   Client Services) had tested “all five flavors” of JUULpods and was aware of the amount of

 8   “[n]icotine per puff” in a JUULpod. Altria Client Services’s conclusions about the popularity of

 9   JUUL were consistent with the narrative JLI was presenting to potential investors. JLI’s pitch

10   deck to investors at the time boasted that “Viral Marketing Wins,” and that JUUL’s super potent

11   nicotine formulation was “cornering” the consumables market with the highest customer

12   retention rate of any e-cigarette.

13          519.    In a May 31, 2017 presentation prepared by Altria Client Services titled “Closed

14   Tank for AS Analysis,” Altria Client Services stated that “Nu Mark [a subsidiary of Altria

15   Group, Inc.] and S&BD [a division of Altria Client Services] have engaged in discussions with

16   Pax Labs (Juul) . . . regarding a potential transaction.” Altria Client Services noted that it was

17   seeking “a meeting of senior management of both firms in the next few weeks to explore

18   potential interest in a transaction.” Notably, to Altria Client Services, the “senior management”

19   of JLI was interchangeable with Defendants Pritzker and Valani, as later in the same presentation

20   Altria Client Services stated that it was “[s]eeking a meeting between Altria management and

21   Pax lead investors to discuss deal interest.”

22          520.    From the very beginning of their negotiations, it was clear to Altria and Altria

23   Client Services that they were operating within a closing window in which JLI’s sales to youths

24   could continue unabated. In this same May 23, 2017 presentation, Altria Client Services focused

25
                                                                                     COMPLAINT
                                                     - 162 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 171 of 286



 1   on the “significant risk” of unfavorable regulations to “this rapidly growing product segment”

 2   given that no PMTAs (Premarket Tobacco Product Applications) had been granted for closed-

 3   pod products. And as set forth below, Altria and Altria Client Services were well aware of the

 4   public scrutiny of JLI’s youth marketing efforts, which could only lead to unfavorable regulatory

 5   action. Altria and Altria Client Services had to convince Pritzker and Valani to let Altria acquire

 6   or buy into JLI before it was too late.

 7           521.    In a June 2017 internal presentation prepared by Altria Client Services in

 8   anticipation of the meeting with Pritzker and Valani on a potential deal involving a minority

 9   stake in JLI with a call option (i.e., the ability to acquire JLI at a later date), which Altria had

10   codenamed “Project Tree,” Altria Client Services identified Valani and Pritzker as “control[ling]

11   majority of voting power [of JLI] and 44% of economic interests.” Altria Client Services’s

12   stated goal was to “build relationship/rapport” with Valani and Pritzker at their first meeting and

13   to convey “Altria’s strengths and potential strategic contributions,” which included “[e]xpertise

14   building premium and iconic brands,” a “[b]est in class distribution and sales force,”

15   “[e]xperience and resources to navigate a complex [regulatory] environment,” “[r]esources to

16   navigate and respond to evolving [government affairs] landscape,” and a “[s]trategic relationship

17   with Philip Morris international.” More important, though, is that the presentation made clear

18   that Altria and Altria Client Services sought to appeal to Pritzker and Valani’s personal interest

19   as investors, and not just the contributions that Altria and its subsidiaries could make for the

20   business of JLI, noting that its potential deal would “[p]rovide return on percentage of equity

21   invested to date; provide opportunity for upside on equity retained.”

22           522.    From the very beginning of their relationship, Altria and Altria Client Services

23   communicated to Pritzker and Valani—who, in turn, communicated to Defendants Bowen,

24   Monsees, and Huh—that they would profit handsomely by accepting Altria’s investment and

25
                                                                                       COMPLAINT
                                                      - 163 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 172 of 286



 1   following its lead in growing the business of JLI. Of course, as set forth herein, this growth

 2   would be pursued through fraud and deceit to both the public and regulators.

 3          523.    Beyond controlling the “majority of voting power” of JLI, Pritzker and Valani

 4   were the perfect choice to liaise with Altria and Altria Client Services on behalf of the

 5   Management Defendants. Pritzker has been long familiar with the tobacco industry from his

 6   family’s ownership of chewing-tobacco giant Conwood before selling it to Reynolds American,

 7   Inc., a subsidiary of British American Tobacco. And Valani, for his part, was intimately familiar

 8   with the business of JLI. He was the company’s first “angel investor” and was a regular

 9   presence within the halls of JLI (then Pax Labs) well before the company even had a working

10   product. Notably, Pritzker and Valani are the only Defendants who have admitted to using non-

11   discoverable messaging services to communicate regarding JLI business. Pritzker and Valani

12   both used the “Confide” messaging application, which allows users to send encrypted,

13   ephemeral, and screenshot proof messages. And Pritzker and Valani both used Signal, which

14   provides state-of-the-art end-to-end encryption for phone calls and messages.

15          524.    Altria was an ideal model for growing JLI. Altria, including through its

16   subsidiaries, has decades of experience targeting kids through youth-appealing marketing images

17   and themes. It also had decades of experience using flavors to hook kids and still does in many

18   international markets. And, Altria has decades of experience misleading and lying to the public

19   about their efforts to target kids through marketing and flavors and making similar fraudulent

20   representations to regulators in order to delay or deter regulations. Yet, because it was a party to

21   the Master Settlement Agreement, many of the tactics used by JLI to target kids were unavailable

22   to Altria. So Altria and Altria Client Services found a new way, drawing on Altria’s storied

23   history of unlawful activity to partner to the Management Defendants in JLI’s fraud at every

24   turn. The result was bundles of cash for the Management Defendants, a new generation of youth

25
                                                                                     COMPLAINT
                                                    - 164 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 173 of 286



 1   customers for Altria and its subsidiaries, and a public left reeling from a rapidly growing youth

 2   vaping epidemic.

 3          525.    Following early discussions with Nu Mark and Altria Client Services, Defendant

 4   Valani met with Howard Willard (then-CEO of Altria Group, Inc.) and William Gifford (then-

 5   CFO and now CEO of Altria Group, Inc.) on July 28, 2017. They discussed Altria’s

 6   “perspective on the industry, the future of reduced risk products, and your thoughts on possible

 7   collaboration between ourselves.” Valani followed up on this meeting with an email on July 31,

 8   2017 connecting Gifford with Defendant Pritzker, “convey[ing] our warm regards to Howard,”

 9   and offering to “come to Richmond” in order “to continue our discussion.”

10          526.    Defendants Pritzker and Valani traveled to Richmond less than a month later for

11   an August 25, 2017 meeting with Howard Willard and William Gifford. Altria Client Services,

12   in an internal presentation dated September 2017, would report that either at this meeting or the

13   July 2017 meeting, Pritzker and Valani “asked Altria to consider three questions to be addressed

14   at the next meeting being scheduled for mid-late September.” Those questions focused on the

15   transaction structure and how Altria would assign a value to JLI, including its international

16   prospects.

17          527.    This presentation also reveals that Pritzker and Valani were open to a deal and

18   that they had “high value expectations,” even though the presentation later notes that Pritzker

19   and Valani conveyed that JLI “does not need capital.” Taken together, these observations make

20   clear that Pritzker and Valani sought a massive payday for themselves and were not looking out

21   for the strategic interests of JLI as a corporation. JLI did “not need” the massive capital infusion

22   that Altria’s investment would ultimately provide. It was the investors—i.e., Pritzker, Huh,

23   Valani, Bowen, and Monsees—who stood to benefit. It was that promise of an impending

24   personal payout that incentivized and motivated the Management Defendants to accept Altria’s

25
                                                                                     COMPLAINT
                                                    - 165 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 174 of 286



 1   and Altria Client Services’s influence and control. If their fraudulent schemes were successful,

 2   they would reap billions of dollars for themselves, regardless of what ended up happening to JLI

 3   itself. In this way, Altria and Altria Client Services were able to influence JLI well before Altria

 4   formalized its investment in December 2018.

 5          528.     Communications between Altria, Altria Client Services, Pritzker, and Valani were

 6   frequent and their meetings continued at a regular pace over the next year and a half. For

 7   example, on December 15, 2017, Howard Willard, William Gifford, and Jay Moore (Senior Vice

 8   President of Business Development, Altria Client Services) met with the Project Tree investors

 9   (Defendants Pritzker and Valani) again, this time in White Plains, New York at the Andaz 5th

10   Avenue Hotel.

11          529.     By no later than January 25, 2018, Howard Willard directly involved K.C.

12   Crosthwaite, who had transitioned from Altria Client Services to become President and CEO of

13   Defendant Philip Morris USA, in the negotiations with JLI. For example, on January 25, 2018,

14   Howard Willard sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C.

15   Crosthwaite, and the two men agreed to discuss the matter the next morning. By June 2018,

16   Crosthwaite would be rewarded through a promotion to Senior Vice President, Chief Strategy &

17   Growth Officer for both Altria Client Services and Altria Group, Inc. and would assist Willard in

18   quarterbacking the JLI deal.

19          530.     Altria and Altria Client Services and Pritzker and Valani continued their

20   correspondence between December 2017 and July 2018. An internal Altria Client Services

21   presentation references a letter Altria received regarding the proposed deal in April 2018. On

22   April 13, 2018, Howard Willard sent an email to Nicholas Pritzker, Riaz Valani, and JLI’s then-

23   CEO Kevin Burns, “getting back to you” and requesting a call “early next week” in which Altria

24   would share its plans for a “win/win partnership that enables us to fully collaborate” and to

25
                                                                                     COMPLAINT
                                                    - 166 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 175 of 286



 1   “deliver maximum value in the long run.” Altria also wanted to discuss the “critical item[]” of

 2   “strategy alignment and chemistry between our respective operating teams in supportive [sic] of

 3   a productive partnership that can create substantial value.” Prior to this call, Pritzker, Valani,

 4   and Burns on the one hand and Altria (and/or Altria Client Services) on the other shared “volume

 5   forecast for [JLI’s] business.” The call between Willard, Pritzker, Valani, and Burns took place

 6   on April 16, 2018, prior to which Willard sent the JLI parties a “Payment Structure Proposal”

 7   and noted that legal counsel need to “connect to assess antitrust risk.” The Payment Structure

 8   Proposal provided various scenarios for a potential 50.1% investment by Altria in JLI, each of

 9   which contemplated billions of dollars in “Investor Value” for JLI’s investors (i.e., the

10   Management Defendants). Valani forwarded this document to attorney Jorge A. del Calvo at

11   Pillsbury Winthrop Shaw Pittman LLP who then forwarded the document to Defendants Adam

12   Bowen and James Monsees.

13          531.    Willard followed up on this call with a May 3, 2018 Proposal Letter to Pritzker,

14   Valani, and Burns. The Proposal Letter also contemplated a 50.1% investment that contemplated

15   majority of payment to be made after antitrust approval and a separate “earn-out payment” of

16   “up to $3.5 billion” to the “selling JUUL shareholders”; Willard described the valuation as

17   “compelling to your investors, particularly taking into account the substantial regulatory and

18   legal contingencies relating to eVapor generally and JUUL products specifically.” Notably,

19   Willard wrote that Altria was “open to discussing the exact terms of [the earn-out] payment but

20   prefer to discuss it in person.” The letter goes on to further state that Altria was “prepared to

21   discuss offering a series of liquidity events for the current JUUL investors with respect to their

22   residual 49.9% ownership interest.” This letter is yet another example of the ways in which

23   Altria sought to influence Pritzker and Valani and indirectly control JLI, with the promise of a

24   multi-billion dollar payment if they were to get JLI to go along with an Altria investment.

25
                                                                                      COMPLAINT
                                                     - 167 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 176 of 286



 1   Willard emphasized that they were aligned on a “strategic vision as to how to grow the JUUL

 2   business rapidly.” Altria sought to control the JLI business, with Willard writing that “we would

 3   require that, following the first two payments outlined above, Altria (a) owns a majority of the

 4   JUUL equity and voting rights and (b) has the right to control generally the JUUL business.”

 5          532.    Altria and Altria Client Services viewed these meetings, and Valani in particular,

 6   as a “back-channel” to communicate with the decision-makers behind JLI—i.e., the Management

 7   Defendants. In a presentation by Altria Client Services in June 2018 to Altria Management

 8   regarding preparations for a July 13, 2018 meeting with Pritzker and Valani, Altria Client

 9   Services considered a “[b]ack-channel with Riaz and / or [Goldman Sachs] in advance of

10   meeting.”

11          533.    Altria and Altria Client Services were pursuing this “back-channel” even though

12   the lawyers for JLI and Altria had grown concerned over Pritzker and Valani’s roles in the

13   negotiations. On April 26, 2018, Pritzker sent an email to Howard Willard, copying Valani,

14   regarding a “standstill” in the negotiations. Pritzker wrote:

15          [O]ur lawyers are apparently at a standstill over the standstill (in the NDA). I
            understand that you want the continuing right to talk to Riaz and me. That’s just
16          fine, and we are both happy to talk to y’all any time, but it needs to be limited to in
            our capacity as directors: we need to avoid any appearance of conflict. I can’t
17          imagine this makes a difference. If not, can you intercede so we can get this going,
            and if so perhaps you could give us a call to explain.
18
     This email makes clear that Willard wanted unfettered access to his back-channel of Pritzker and
19
     Valani, and that Altria and Altria Client Services had not been communicating with Pritzker and
20
     Valani “in [their] capacity as directors.” Again, Altria and Altria Client Services were appealing
21
     to Pritzker and Valani’s personal financial interest, which inevitably affected the actions they
22
     took as directors of JLI.
23

24

25
                                                                                     COMPLAINT
                                                    - 168 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 177 of 286



 1          534.    Howard Willard responded that he conveyed “our joint view” to Altria’s counsel

 2   and then suggested a meeting on May 6, 2018 involving lawyers for both sides. Willard also set

 3   up a separate dinner or breakfast for himself and Pritzker. Valani was not available on this date,

 4   so the meeting was rescheduled, and the back-channeling continued.

 5          535.    The parties met again in July 2018. According to the June 2018 presentation by

 6   Altria Client Services, at the July 13, 2018 meeting with Pritzker and Valani, Altria and Altria

 7   Client Services planned to push for a deal in which Altria would be able to “appoint[] majority of

 8   board” of JLI and have control of “board decisions by majority vote (including hiring/removal of

 9   CEO).” Altria was planning on structuring part of its payment for its ownership in JLI to include

10   a separate “PMTA payment” of “$1 - $3 Billion” which Altria Client Services conceded was, in

11   part “to compensate Tree [JLI] investors for potential upside in the business.”

12          536.    The same presentation revealed that Altria or Altria Client Services was planning

13   on engaging with JLI regarding its “Youth vaping prevention plan” by August 10, 2018, with

14   Altria or Altria Client Services preparing its own plan for JLI.

15          537.    The July 13, 2018 meeting was attended by Howard Willard, Billy Gifford, and

16   K.C. Crosthwaite.

17          538.    At some point after negotiations had been ongoing between Altria, Altria Client

18   Services, Pritzker, and Valani, Kevin Burns, then-CEO of JLI, joined the negotiations. By this

19   point, Pritzker and Valani had already pushed Altria and Altria Client Services to offer terms

20   highly favorable to the individual investors in JLI, regardless of the true benefit to the company.

21   And by virtue of their control of JLI, the Management Defendants ensured that Kevin Burns

22   went along with the deal.

23          539.    On August 1, 2018, Pritzker, Valani, and Burns met with Howard Willard and

24   William Gifford at the Park Hyatt Hotel in Washington, D.C. to further discuss the terms of an

25
                                                                                       COMPLAINT
                                                    - 169 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 178 of 286



 1   impending deal. Following this meeting, Valani and Pritzker were working the machinery of JLI

 2   to obtain the information that Altria needed to consummate their deal. On August 7, 2018, Tim

 3   Danaher (CFO of JLI) sent Burns, Valani, and Pritzker a “Summary Cap Table,” which Burns

 4   forwarded to Howard Willard with a comment that he would “call you tomorrow.” Howard

 5   Willard forwarded this email to K.C. Crosthwaite, who at this point was intimately involved at

 6   the negotiations between Altria, Pritzker, and Valani.

 7          540.    Around this time, K.C. Crosthwaite also made explicit Altria’s goal to influence

 8   and control JLI. In a presentation by Crosthwaite to Altria Group, Inc. at the Board of Directors’

 9   Strategy Session on August 22, 2018, Crosthwaite indicated that Altria should keep pursuing

10   their “strategic investment in JUUL” because it would give Altria “[s]ignificant ownership and

11   influence in U.S. e-vapor leader.” This presentation reveals that Altria sought to require JLI to

12   seek “Altria approval” of its “Youth vaping prevention plan.”

13          541.    The negotiations between JLI, Altria, and Altria Client Services continued full

14   steam from August 2018 through the announcement of the investment in December 2018. In an

15   August 14, 2018 email from Nicholas Pritzker to Howard Willard and Billy Gifford, copying

16   Kevin Burns and Valani, Pritzker wrote that “Riaz [Valani] met with Dinny [Devitre, Altria

17   Group Board of Directors, Chair of Finance Committee] and that the two of you and maybe

18   Dinny as well may be interested in meeting with us in San Francisco this Saturday.” Willard

19   responded that he, Billy Gifford, K.C. Crosthwaite, and Dinny Devitre would attend the meeting.

20   Pritzker responded that lawyers should attend, though Kevin Burns emailed him separately that

21   he “wouldn’t add lawyers to the meeting but would put them in back rooms for support,” and

22   that it “[l]ooks like we are a go pending Riaz’s meeting today.” In advance of the Saturday

23   meeting, Willard set up a separate call with Nicholas Pritzker to discuss the remaining

24   negotiating points. Burns and Valani were aware of, and possibly included in, this call. So, in

25
                                                                                    COMPLAINT
                                                    - 170 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 179 of 286



 1   August 2018, information was being exchanged between Altria and Altria Client Services and

 2   JLI at a rapid pace, and numerous meetings between Valani, Pritzker, and Altria and/or Altria

 3   Client Services were taking place.

 4          542.    On October 25, 2018, Howard Willard, Billy Gifford, KC Crosthwaite, and

 5   Murray Garnick participated in a call with Pritzker, and possibly Valani and Kevin Burns, to

 6   discuss the ongoing negotiations. Pritzker, Valani, and Burns also met privately with Howard

 7   Willard and other Altria (and Altria Client Services) executives on October 28, 2018 for a dinner

 8   at Dinny Devitre’s home to discuss the deal, while sending their lawyers to a separate meeting

 9   that same night.

10          543.    Also on October 25, 2018, the day Altria and Pritzker, Valani, and Burns held a

11   call to discuss the deal, Howard Willard shared with Pritzker and Valani the letter that Altria had

12   sent to the FDA, which was a key part of the Management Defendant’s and Altria’s scheme to

13   deceive regulators and keep youth-appealing Mint JUULpods on the market long after other

14   flavors were removed, as set forth below.

15          544.    Over the following six weeks prior to the announcement of Altria’s investment in

16   JLI, K.C. Crosthwaite became even more hands on, leading the aggressive diligence efforts on

17   behalf of Altria and Altria Client Services. On October 30, 2018, K.C. Crosthwaite sent JLI a

18   preliminary diligence list which requested a list of all material intellectual property, including all

19   patents (which, notably, would have included the ‘895 patent revealing that JLI’s nicotine

20   content was misrepresented to the public; of course, Altria already knew this because it had

21   undertaken its own testing of the nicotine strength of JUULpods, as set forth above). It also

22   included requests for “materials related to underage use prevention, underage product appeal,

23   and underage use.” JLI agreed to produce this information by November 9, 2018. Crosthwaite

24

25
                                                                                      COMPLAINT
                                                     - 171 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 180 of 286



 1   and Kevin Burns, as well as others from Altria, Altria Client Services, and JLI, held a call to

 2   discuss these diligence requests on November 2, 2018.

 3          545.    By this point, Pritzker and Valani had brought in other senior leadership of JLI to

 4   get the deal across the finish line. Kevin Burns, Tim Danaher, Bob Robbins (President, JUUL

 5   Americas), Jerry Masoudi (Chief Legal Officer), Mark Jones (Associate General Counsel),

 6   Ashley Gould, and Defendants Bowen and Monsees attended meetings with Altria and Altria

 7   Client Services from November 15, 2018 through November 17, 2018. As set forth below, the

 8   deal was finally consummated—and Pritzker, Valani, Huh, Bowen, and Monsees handsomely

 9   rewarded—in December 2018.

10              3. Altria Participated in and Directed the Fraudulent Acts of JLI Designed to
                   Protect the Youth Market for JUUL
11
                    a. Altria Participated in and Directed JLI’s Make the Switch Campaign.
12
            546.    Altria did not simply take in information regarding JLI’s youth sales passively
13
     while it pursued ownership of JLI. It also worked to ensure that the Management Defendants
14
     would take steps to continue JUUL’s exponential sales growth and to stave off any regulation
15
     that might hinder that growth.
16
            547.    Specifically, Altria worked behind the scenes to bolster JLI’s public narrative
17
     claiming that JUUL was a cessation device intended for adult smokers. Well before JLI
18
     launched the Make the Switch campaign in January 2019, Altria was pushing the narrative that e-
19
     vapor products could help adult smokers “switch” off of combustible cigarettes. In an October
20
     25, 2018 letter from Howard Willard to the FDA—sent while Altria was finalizing the terms of
21
     its deal with Pritzker, Valani, and Burns—Willard touted that “We believe e-vapor products
22
     present an important opportunity to adult smokers to switch from combustible cigarettes.”
23

24

25
                                                                                    COMPLAINT
                                                    - 172 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 181 of 286



 1   As noted below, Howard Willard shared this letter with Pritzker and Valani the same day he sent

 2   it to the FDA.

 3          548.      Moreover, Altria’s partners within JLI—Valani and Pritzker—were involved in

 4   reviewing and approving the Make the Switch Campaign, allowing Altria to influence the

 5   marketing efforts of JLI. For example, on December 27, 2018, Kevin Burns forwarded an email

 6   from Chelsea Kania to Pritzker and Valani with “assets for the [Make the Switch] campaign

 7   including 20/60 radio spots and 30/60 tv spots,” and the next day Valani directed which videos

 8   should be aired as part of the campaign.

 9                    b. Altria Participated in and Directed JLI’s Fraudulent Scheme to Keep
                         Mint on the Market.
10
            549.      Altria and Altria Client Services also came to the bargaining table with Pritzker
11
     and Valani armed with important knowledge – that flavors would be crucial to JLI’s continued
12
     ability to target and sell to youth users and wanting to ensure JLI proactively and fraudulently
13
     protect those flavors.
14
            550.      Within weeks of the FDA’s July 2017 notice of proposed rulemaking (ANPR)
15
     regarding ENDS flavor regulations, Gal Cohen proposed that JLI and others “build a coalition
16
     and common agenda to influence or challenge FDA’s approach” to regulating flavors.
17
     Foreshadowing their joint effort to portray Mint as a traditional tobacco or menthol flavor (as
18
     opposed to a flavor that appealed to kids), Cohen asked whether Altria and JLI might respond to
19
     the FDA with “a common approach and understanding,” and asked if the companies might find
20
     “a damage limitation option” concerning the regulation of ENDS flavors.
21
            551.      Ashley Gould, copying Adam Bowen, responded that the “Consensus seems to be
22
     there is a value in participating in a discussion. Less sure that participating in a joint effort to
23
     influence FDA makes sense, so please don’t commit to that at the meeting.” In the same
24

25
                                                                                     COMPLAINT
                                                     - 173 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 182 of 286



 1   email, Gould seemingly reversed course and gave Cohen the go-ahead to meet with Altria (or

 2   Altria Client Services) in pursuit of a damage limitation option “(but maybe best if the group is

 3   smaller).”

 4          552.    Cohen attended a September 15, 2017 Global Tobacco Networking Forum

 5   (GTNF) industry event with James Xu, CEO of Avail Vapor, and Altria Client Services’s Phil

 6   Park. The small group Gould recommended seems to have materialized, as a September 27,

 7   2017 email from Cohen notes that “Clive Bates organized a group that met on Friday with reps

 8   from Altria etc. . . . they want to help drive standards definitions.”

 9          553.    Through this meeting, Altria knew that JLI would be a good partner because it

10   shared a similar vision of preserving flavors. Indeed, Altria (or Altria Client Services) went into

11   this meeting with Cohen expecting to find a willing partner on flavors. As noted above, a May

12   2017 presentation from Altria Client Services touted that JLI offered “mint, berry, tobacco, and

13   cream varieties” with “[i]ndications of additional flavor pods in potential pipeline.”

14          554.    The following year, 2018, when it became clear that the FDA was increasing

15   scrutiny of the e-vapor industry, JLI, the Management Defendants, and Altria publicly defended

16   mint flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies—which

17   had been made available to Altria and Altria Client Services as part of due diligence for its

18   ultimate investment in JLI—indicated that mint users are not former menthol smokers and that

19   mint pods were as popular with teens as Mango pods. By fighting to keep mint as the last flavor

20   on the market, the cigarette industry could continue to appeal to non-smokers, including youth.

21   JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to

22   persuade the FDA into leaving the mint flavor on the market, willingly sacrificing other flavors

23   in the process as a purported show of commitment to youth prevention.

24

25
                                                                                      COMPLAINT
                                                     - 174 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 183 of 286



 1          555.      Altria’s specific fraudulent acts with regard to this fraudulent scheme are detailed

 2   further below.

 3              4. JLI, the Management Defendants, and Altria Coordinated to Market JUUL
                   in Highly Visible Retail Locations.
 4
            556.      JLI, the Management Defendants, and Altria’s coordination continued in other
 5
     ways throughout 2018 as they prepared for Altria’s equity investment in JLI.
 6
            557.      A key aspect of this early coordination was Altria’s acquisition of shelf space that
 7
     it would later provide to JLI to sustain the exponential growth of underage users of JUUL
 8
     products. By acquiring shelf space, Altria took steps to ensure that JUUL products would be
 9
     placed in premium shelf space next to Marlboro brand cigarettes, the best-selling cigarette
10
     overall and by far the most popular brand among youth.
11
            558.      Altria’s investment was not for its own e-cigarette products. Altria spent
12
     approximately $100 million in 2018 to secure shelf-space at retailers for e-cigarette products—
13
     purportedly for the MarkTen e-cigarette that Altria stopped manufacturing in 2018, and its pod-
14
     based MarkTen Elite, which it launched on a small scale in only 25,000 stores. By comparison,
15
     the 2014 launch of the original MarkTen resulted in product placement in 60,000 stores in the
16
     first month in the western United States alone. Yet Altria’s payments for shelf space were a
17
     mixture of “cash and display fixtures in exchange for a commitment that its e-cigarettes would
18
     occupy prime shelf space for at least two years.”
19
            559.      In reality, Altria spent approximately $100 million on shelf-space in furtherance
20
     of expanding the e-cigarette market, including JLI’s massive, ill-gotten market share.
21
            560.      When Altria later announced its $12.8 billion investment in JLI, part of the
22
     agreement between the two companies was that Altria would provide JLI with this premium
23
     shelf space.
24

25
                                                                                      COMPLAINT
                                                     - 175 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 184 of 286



 1          561.    Altria’s purchase of shelf space in 2018 and its subsequent provision of that space

 2   to JLI shows how Altria, JLI, and the Management Defendants were coordinating even before

 3   Altria announced its investment in JLI. Altria’s actions ensured that, even after public and

 4   regulatory scrutiny forced JLI to stop its youth-oriented advertising, JUUL products would still

 5   be placed where kids are most likely to see them—next to Marlboros, the most iconic, popular

 6   brand of cigarettes among underage users—in a location they are most likely to buy them—retail

 7   establishments.

 8              5. Altria Works with the Management Defendants to Direct JLI’s Affairs and
                   Commit Fraud.
 9
            562.    In December 2018, Altria formalized its relationship with JLI’s leadership by
10
     making a $12.8 billion equity investment in JLI through Altria Group and its wholly owned
11
     subsidiary, Altria Enterprises, the largest equity investment in United States history.
12

13

14

15

16

17
                                                               In turn, Altria and its subsidiaries
18
     received millions of loyal teen customers, customers Altria was no longer able to get through the
19
     sale of its own cigarette products. The Management Defendants’ payout reflects their active role
20
     in JLI’s growth, not just a return on their investment.
21
            563.    In July 2018, JLI’s valuation was approximately $15 billion. But, in December
22
     2018, Altria’s investment of $12.8 billion for a 35% stake in the company reflected a valuation
23
     of approximately $38 billion—more than two and a half times the valuation just five months
24

25
                                                                                     COMPLAINT
                                                    - 176 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 185 of 286



 1   earlier. Defendants Monsees, Bowen, Pritzker, Huh, and Valani thus saw the value of their

 2   investments in JLI skyrocket as a result of the Altria agreement, allowing them to cash out via a

 3   special dividend and bonus, as well as through stock sales that were not available to other of

 4   JLI’s minority shareholders. This investment further intertwined JLI and Altria.

 5          564.    While Pritzker, Valani, and Altria carefully structured the deal to avoid the

 6   appearance of Altria’s control of JLI, for fear of drawing regulatory and public scrutiny, the

 7   structure does not tell the whole story. Altria and Altria Client Services had been involved in

 8   directing the affairs of JLI indirectly long before its investment, and the Altria Defendants’

 9   involvement was even more direct following the investment. And although Altria took only a

10   35% share initially, it retained the option to buy JLI outright in 2022. This promise of a future

11   purchase gave it significant influence over the actions of JLI’s leadership—i.e., the Management

12   Defendants, who stood to profit even more handsomely from an ultimate acquisition by Altria.

13          565.    While JLI and Altria remain separate corporate entities in name, following their

14   equity investment in JLI, the Altria Defendants worked with the Management Defendants, and

15   Pritzker and Valani in particular, to forge even greater significant and systemic links between

16   Altria and JLI, i.e., shared leadership, contractual relationships, financial ties, and continuing

17   coordination of activities with JLI’s leadership. Because Altria and its subsidiaries could no

18   longer market Altria’s products to children or lie to adults about the safety, addictiveness, or

19   health effects of its own cigarettes as result of prior tobacco litigation and regulation, Altria took

20   even greater control of JLI in order to accomplish both of these goals through JLI.

21

22

23

24

25
                                                                                      COMPLAINT
                                                     - 177 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 186 of 286



 1                  a. Altria Installs Its Own Executives into Leadership Positions to Direct the
                       Affairs of JLI.
 2
            566.    To exercise its influence and control of JLI, Altria worked with Pritzker and
 3
     Valani to install two key Altria executives into leadership positions at JLI: K.C. Crosthwaite and
 4
     Joe Murillo:
 5
                    a.     K.C. Crosthwaite, who was Vice President of Altria Client
 6                         Services when the company carried out a study that would later be
                           used by Altria to shield JUUL’s Mint pods from federal regulation,
 7                         is now JLI’s CEO. Before joining JLI, Crosthwaite was Altria’s
                           and Altria Client Services’s Chief Growth Officer and played a
 8                         major role in Altria’s investment in JLI, and had experience in the
                           marketing of tobacco products from his time as president of Philip
 9                         Morris USA.

10                  b.     Joe Murillo, who launched the MarkTen e-cigarette line at Altria
                           (as President and General Manager of Nu Mark LLC) and more
11                         recently headed regulatory affairs for Altria (as Senior Vice
                           President of Regulatory Affairs of Altria Client Services), is now
12                         JLI’s chief regulatory officer. A 24-year career Altria executive,
                           Murillo previously ran Altria’s e-cigarette business, Nu Mark,
13                         “before Altria pulled its e-cigarettes off the market as part of its
                           deal with J[UUL].”
14
            567.    As mentioned above, K.C. Crosthwaite played a major role in Altria’s investment
15
     in JLI. Crosthwaite frequently communicated with Altria Group’s senior management about
16
     Altria’s investment. For example, on January 25, 2018, Altria Group’s CEO, Howard Willard
17
     sent a presentation about “Project Tree” (Altria’s investment in JLI) to K.C. Crosthwaite (who
18
     was, at the time, President of Defendant Philip Morris USA) and the two men agreed to discuss
19
     the matter the next morning. Crosthwaite (who, at the time, had transitioned to his role as Senior
20
     Vice President and Chief Growth Officer of Altria Client Services and Altria Group) was also
21
     listed as one of three “meeting participants,” along with Willard and Altria Group’s CFO,
22
     Gifford, for a July 13, 2018 meeting with JLI’s leadership about the deal between Altria and JLI.
23
     In addition, Crosthwaite led Altria Group’s due diligence efforts, signed the investment
24

25
                                                                                    COMPLAINT
                                                   - 178 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 187 of 286



 1   exclusivity agreement on behalf of Altria Group shortly before the deal was publicly announced

 2   and was listed as the Altria point of contact for any “notices, requests and other

 3   communications” regarding the Services Agreement between Altria Group and JLI.

 4          568.    While working on this investment, Altria, and Crosthwaite himself, discussed

 5   their goal to influence and control JLI. For example, in a presentation by Crosthwaite to Altria

 6   Group, Inc., at the Board of Directors’ Strategy Session on August 22, 2018, Crosthwaite

 7   indicated that Altria should keep pursuing their “strategic investment in JUUL” because it would

 8   give Altria “[s]ignificant ownership and influence in U.S. e-vapor leader.”

 9          569.    After the deal was official, in January 2019, Altria appointed Crosthwaite to the

10   JLI Board of Directors. Crosthwaite was required to be a non-voting observer until the FTC

11   gave the Altria investment in JLI clearance, which has yet to occur. Altria planned to use this

12   role to help guide JLI. According to Crosthwaite, Altria was focusing on “ensur[ing] JUUL

13   maintains long-term leadership in global E-vapor by leveraging Altria’s best-in-class

14   infrastructure and providing guidance through board participation.”

15          570.    However, despite his now official role, Crosthwaite continued to meet privately

16   with Pritzker and Valani. For example, on January 16, 2019, Pritzker asked Crosthwaite if he

17   would meet with Valani and Pritzker after the JUUL Board meeting later that month.

18   Crosthwaite promptly reported back to Willard that he “agreed to have dinner with Nick and

19   Riaz on the 31st after the JUUL BOD meeting.”

20          571.    Crosthwaite continued to be involved in meetings between Altria and the

21   Management Defendants as his time as an “observer” on the JLI Board went on. On March 26,

22   2019, Willard, Gifford, Crosthwaite, and a few other Altria employees flew to San Francisco to

23   attend a dinner with the JLI leadership, including Bowen, Monsees, Pritzker, Valani, and others.

24

25
                                                                                     COMPLAINT
                                                    - 179 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 188 of 286



 1   After the dinner, Pritzker emailed Willard, Gifford, and Crosthwaite, telling them that “[w]e

 2   truly appreciate our partnership, and look forward to an even deeper collaboration in the future.”

 3          572.    To facilitate that “deeper collaboration” and its control of JLI, Altria decided to

 4   install one of its own career executives, Crosthwaite, as the head of JLI. In furtherance of that

 5   goal, in April 2019, Howard Willard told Pritzker that he believed JLI would benefit from “a

 6   new direction.” That same month, Pritzker invited Crosthwaite to Pritzker’s house in San

 7   Francisco for a weekend visit. During this visit, according to JLI, Crosthwaite expressed

 8   concerns about JLI’s leadership’s ability to guide JLI, and Pritzker and Crosthwaite discussed

 9   Crosthwaite potentially joining JLI in some capacity.

10          573.    As the summer approached, JLI admits that “various Board members” continued

11   to communicate with Crosthwaite and that “the Board valued his perspective on JLI’s business,”

12   in other words, Altria’s perspective on JLI’s business. In his discussions with the Board,

13   Crosthwaite continued to express a view that JLI would benefit from a change in leadership.

14          574.    While Altria had not yet officially installed Crosthwaite as JLI’s CEO, that did

15   not prevent them from giving JLI’s leadership, and specifically Pritzker and Valani, advice and

16   direction about how to run the company. On May 26, 2019, Pritzker emailed Willard and asked

17   whether he was “coming to the youth/PMTA meeting in DC June 14” and “[i]f so, do you think

18   we can find a time for you, Riaz, and I to get together separately?” Willard responded “Yes and

19   yes. We can arrange the plan next week.”

20          575.    Similarly, on July 9, 2019, Willard emailed Valani, Pritzker, and JLI’s then-CEO

21   Kevin Burns and cc’d Crosthwaite giving JLI advice and feedback on their “Youth Vaping

22   Prevention Plan.” Willard stated that the “plan represents a modest improvement rather than an

23   impressive ‘new day.’” Willard also gave them advice and direction, telling them to “[k]eep

24

25
                                                                                     COMPLAINT
                                                    - 180 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 189 of 286



 1   working on it, but do not make a big announcement at this time” but that their proposed “internal

 2   changes sound reasonable and appropriate.”

 3          576.   In June 2019, Howard Willard spoke to Pritzker and Valani again, along with

 4   Frankel (who “[s]erves as Mr. Valani’s second board seat”). Willard reiterated that he believed

 5   JLI would be benefit from a new direction. Willard conveyed explicitly that “JLI could benefit

 6   from Mr. Crosthwaite’s leadership.” Willard “expressed his view that Mr. Crosthwaite’s unique

 7   experience would make him a strong leader for JLI.”

 8          577.   After this conversation, on July 22, 2019, a draft press release was created and

 9   sent to Crosthwaite announcing Crosthwaite as JLI’s new CEO. The draft press release states

10   that Crosthwaite was “most recently a JUUL Board Advisor” and includes a quote from

11   Defendant Monsees, explaining that “Adam [Bowen] and [Monsees] . . . have had the pleasure of

12   getting to know K.C. through our partnership with Altria and have already benefitted

13   tremendously from his strategic insights as a Board observer.” This document was sent to

14   Crosthwaite by Carina Davidson, the President of communications firm Abernathy MacGregor,

15   with whom Altria works regularly. Crosthwaite reviewed the document and discussed it with

16   Davidson, including asking her to “tone down the language re: Kevin” Burns, JLI’s then-CEO,

17   who Crosthwaite would be replacing.

18          578.   On August 23, 2019, Valani met with Crosthwaite again to discuss “business and

19   non-business topics.”

20          579.   Throughout the month of September, Defendant Valani and Defendant Pritzker

21   continued to meet with Altria about Crosthwaite taking over leadership of JLI. For example, on

22   September 11, 2019, Valani and Pritzker spoke with Willard about “the challenges facing JLI”

23   and Willard “expressed concern about Mr. Burns’ [JLI’s then-CEO] leadership” and “expressed

24   his opinion that JLI would benefit from a new direction.” As mentioned above, Willard had

25
                                                                                   COMPLAINT
                                                  - 181 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 190 of 286



 1   previously suggested Crosthwaite be installed in a leadership role. Four days later, on September

 2   15, 2019, Crosthwaite met with Valani and Frankel “to further discuss the possibility of Mr.

 3   Crosthwaite joining JLI.” During this meeting Crosthwaite told Valani and Frankel that he also

 4   wanted them to consider hiring Joe Murillo, then the head of regulatory affairs for Altria, as

 5   Chief Regulatory Officer for JLI.

 6          580.    On September 17, 2019, Valani met with Crosthwaite in New York to further

 7   discuss Crosthwaite taking over as the formal leader of JLI. Valani and Frankel met with

 8   Crosthwaite again on September 18, 2019, in New York. On September 19, 2019, Bowen,

 9   Monsees, Pritzker, and Valani met with Crosthwaite for dinner in San Francisco. On September

10   20, 2019, Pritzker and Valani met with Crosthwaite again in San Francisco to discuss the details

11   of Crosthwaite’s leadership role.

12          581.    On September 22, 2019, Pritzker, Valani, and Frankel spoke to Crosthwaite over

13   the phone about taking over leadership at JLI. Crosthwaite continued to express the view that JLI

14   would benefit from leadership changes and reiterated his view that JLI should hire Murillo,

15   should Crosthwaite join JLI. While Crosthwaite expressed some doubts about his position, the

16   parties agreed to continue to discuss the matter. Ultimately, the Board met that day and resolved

17   to offer Crosthwaite a leadership position at JLI.

18          582.    On September 24, 2019, JLI’s Board of Directors voted to accept the resignation

19   of current JLI CEO Kevin Burns, approve Crosthwaite’s appointment as CEO of JLI, and

20   appoint him to the Board. That same day, Crosthwaite told “JLI to begin preparations on an

21   offer of employment for Murillo.”

22          583.    Crosthwaite formally took over as CEO of JLI on September 25, 2019. Murillo

23   accepted a position as JLI’s Chief Regulatory Officer on September 29, 2019 and began work on

24   October 7, 2019. Altria’s plan was a success.

25
                                                                                    COMPLAINT
                                                     - 182 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 191 of 286



 1                  b. Altria Furthered the JLI Enterprise by Participating in and Directing the
                       Marketing and Distribution of JUUL Products.
 2
            584.    In addition to installing its own executives as senior leadership at JLI, after their
 3
     investment, the Altria Defendants worked with JLI’s leadership to assist JUUL’s growth through
 4
     marketing and distribution, despite knowledge that JUUL’s growth was based on selling to
 5
     minors and lying to adults about JUUL products. The Altria Defendants helped JUUL thrive in
 6
     the areas of “direct marketing; sales, distribution and fixture services; and regulatory affairs.”
 7
     This included, among other things:
 8
                    a. “Piloting a distribution program to provide long haul freight, warehouse
 9                     storage and last mile freight services.”

10                  b. “Making available [Altria’s] previously contracted shelf space with
                       certain retailers,” thus allowing JUUL products to receive prominent
11                     placement alongside a top-rated brand of combustible cigarettes,
                       Marlboro, favored by youth.
12
                    c. “Executing direct mail and email campaigns and related activities. . . .”
13
                    d. “Leveraging Altria’s field sales force to . . . provide services such as
                       limited initiative selling, hanging signs, light product merchandising, and
14
                       surveys of a subset of the retail stores that Altria calls upon.”
15                  e. “Providing regulatory affairs consulting and related services to [JUUL] as
                       it prepares its PMTA application.”
16
            585.    In an attempt to legitimize their support of JUUL’s growth and despite public and
17
     regulatory concern, the Altria Defendants entered into a number of formal agreements with JLI.
18
     These agreements included collaboration with Defendants Altria Group Distribution Company,
19
     Altria Client Services, and Philip Morris USA, each known in the agreement as “the Altria
20
     Company.” Each agreement listed Altria Group, Inc. as the “Provider” and was managed by
21
     Theodore J. Edlich IV of Altria Client Services as the “Provider Manager.”
22
            586.    In each agreement, JLI agreed to “cooperate fully with the Altria Company in its
23
     performance of the Services, including without limitation, by timely providing all information,
24

25
                                                                                      COMPLAINT
                                                     - 183 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 192 of 286



 1   materials, resources, decisions, and access to personnel and facilities necessary for the proper

 2   performance of the Services by the Altria Company.”

 3          587.    In exchange, Altria Group Distribution Company agreed to distribute and sell

 4   JUUL products across the country, greatly expanding JUUL’s retail footprint. While JUUL

 5   products have typically been sold in 90,000 U.S. retail outlets, Altria’s products reach 230,000

 6   U.S. outlets. Altria Group Distribution Company also brings its logistics and distribution

 7   experience (although, after increasing public scrutiny, Altria announced on January 30, 2020 that

 8   it would limit its support to regulatory efforts beginning in March 2020).

 9          588.    Specifically, AGDC agreed to:
10
                    a. Market JUUL products in 1,073 Speedway stores initially, followed by
                       a second wave of 1,937 stores, provide key account assistance and field
11
                       sales force management, and install Point of Sale materials for JUUL
                       products;
12
                    b. Sell and execute pre-books/pre-orders for JUUL products for 83 Chain
13                     accounts and up to 51 distributors;
14                  c. Provide territory sales management, key retail account assistance, and
                       field sales force management to perform a “full reset” (including
15                     merchandising JUUL products to replace Nu Mark products and installing
                       JUUL graphics and other marketing materials) in up to 40,399 stores,
16                     including Circle K, 7-Eleven, Chevron, Sheetz, Speedway, Wawa, Giant
                       Eagle, Walmart, and many more;
17
                    d. Provide sales support at 77,806 stores by improving out of stock and
18                     distribution gaps, providing labor and Field Sales Force services to handle
                       merchandising, account management, tracking insights, and conduct
19                     inventory management;

20                  e. Conduct supply chain management for distribution of JUUL products, as
                       well as line haul freight, public warehouse storage in San Bernardino,
21                     CA, last mile fright to customers, and shipping to distributions (including
                       Circle K, Core Mark, and McLane) in Nevada, Arizona, and California;
22
                    f. Provide distribution assistance, including freight from DCL to Richmond,
23                     Virginia and warehouse storage and handling of JUUL products;

24

25
                                                                                    COMPLAINT
                                                    - 184 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 193 of 286



 1                  g. Provide sales support for JUUL products including working in tens of
                       thousands of stores number of stores to provide insights and conduct
 2                     surveys, update and install point of sale marketing, address “inventory
                       opportunities,” including out of stock issues and distribution gaps, check
 3                     prices and advertising the price in the store, and selling in new initiatives
                       at the headquarters or store level, including new product launches, fixture
 4                     merchandising, and training store personnel, and store and ship JUUL
                       point-of-sale materials to support JUUL sales;
 5
                    h. Bring JLI into Altria Group Distribution Company’s Retail Council in
 6                     June 2019, including giving opening remarks, three breakout group
                       sessions, and a trade show booth; and
 7
                    i. Distribute JUUL products and provide supply chain management for
                       distribution to Arizona, California, Hawaii, Nevada, Texas, Louisiana,
 8
                       and Oklahoma (including line haul freight, public warehouse storage and
 9                     handling in San Bernardino, California and Fort Worth, Texas, and last
                       mile freight to customers).
10
            589.    Through these distribution services, Altria Group Distribution Services and Altria
11
     Client Services (as the “Provider Manager”) used the mail and wires to transmit JUUL collateral
12
     and packaging that contained the false representation that a single JUULpod was equivalent to a
13
     pack of cigarettes. A representation which, as discussed above, Altria and Altria Client Services
14
     knew was false.
15
            590.    Altria Group Distribution Company also worked to sell Mint JUUL products in
16
     particular. For example, Altria Group Distribution Company led a “market blitz” for JUUL
17
     products starting in February 2019. As part of this blitz effort, JLI employees recognized that
18
     “Mint growth is huge – may need double space for certain SKUs to avoid out of stock
19
     situations,” but that “sales are low” for Classic Tobacco.
20
            591.    Similarly, a March 18, 2019 AGDC presentation of its work to sell JUUL showed
21
     that it was pushing Mint more than Menthol and Virginia Tobacco combined. The re-order form
22
     for 7-Eleven included seven choices, four of which were for Mint JUULpods. In the
23

24

25
                                                                                    COMPLAINT
                                                    - 185 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 194 of 286



 1   presentation, AGDC also indicated that Mint was flying off the shelves and that the Mint 5% 4-

 2   pack in particular was out of stock 25% of the time.

 3          592.    Crosthwaite, when he was still formally working for Altria and Altria Client

 4   Services, was directly involved in supervising the distribution of JUUL products, including Mint.

 5   For example, a senior director at Altria Group Distribution Company notified Crosthwaite that

 6   certain JUUL products, including Mint 5% JUULpods, were experiencing “inventory

 7   constraints” which “may be relevant to [Crosthwaite’s] conversation with Kevin Burns,” JLI’s

 8   then-CEO. Crosthwaite forwarded the email to Burns, asking him “Assume your guys are all

 9   over this?”

10          593.    AGDC’s work was effective. When listing JUUL Performance Results in March

11   2019, AGDC included a quote from “Alex Cantwel, VP JUUL Strategy” reporting “We just had

12   our largest refill kit order in history. Thank you and your team for all the work.”

13          594.    Altria Client Services, for its part, not only served as the “provider manager” for

14   each of the formal agreements between JLI and various “Altria Compan[ies]”, but also agreed to

15   work with JLI’s regulatory affairs employees on the PMTA application for JUUL and directly

16   market JUUL to millions of customers.

17
            595.    For example, to assist with PMTA, ACS agreed to:
18
                    a. Study JUUL products, including conducting pre-clinical (chemistry,
                       toxicology and biological sciences), clinical, aerosol, modeling and
19
                       simulation, sensory and population research (perception, behavior,
                       population modeling, consumer research and post-market surveillance)
20
                       and assist with JLI’s regulatory affairs problems by providing with
                       strategy and engagement, regulatory intelligence and insight, advocacy
21
                       and regulatory narrative writing and submissions;
22                  b. Study and consult with JLI for examination of consumer perception,
                       behavior, and intentions relating to JUUL products, such as whether
23                     consumers comprehend JUUL’s e-vapor communications (instructions
                       for use, labeling and safety warning) and the impact of exposure to JUUL
24

25
                                                                                     COMPLAINT
                                                    - 186 -
                                                                      MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 195 of 286



 1                     promotional materials among users and on users on, the likelihood of
                       switching, dual use, initiation, and cessation of tobacco products, appeal
 2                     of JUUL, absolute risk perceptions associated with use of JUUL, risk
                       perceptions relative to other tobacco products, NRTs and quitting, and
 3                     general harm perceptions associated with the use of JUUL;

 4                 c. Study and consult with JLI on preclinical in vivo inhalation exposure of
                      JLI’s 1.7% Glacial Mint flavor product and its effect on rats;
 5
                   d. Study and consult with JLI on chemical profiling analysis of Golden
                      Tobacco, Virginia Tobacco, Mango, Mint, and Menthol JUUL products
 6
                      in 1.7, 3, and 5 nicotine strength; and
 7                 e. Study and consult with JLI on population modeling, including on
                      assessing the population health impact to the U.S. population with the
 8                    introduction of JUUL products, focusing on tobacco use prevalence and
                      all-cause mortality;
 9
                   f. Conduct JUUL topical literature reviews relating to e-vapor products,
10                    including collecting and summarizing these articles into a literature
                      review summaries and create evidence tables on information about
11                    initiation, cessation, relapse, patterns of use, abuse liability, gateway,
                      perceptions, chemistry, and health effects topics;
12
                   g. Develop, execute, and document exposure characterization for JUUL’s
13                    classic tobacco product;

14                 h. Study and consult with JLI on passive vaping modeling, including
                      modeling of second and third hand exposures to e-vapor and cigarette
15                    smoke aerosols; and

16                 i. Provide access to and use of Altria’s product testing services, including
                      its Smoking Machine Vitrocell 1/7, Vitrocell 24/28 system, and Vitrocell
17                    Ames 48 System.

18          596.   Altria Client Services also marketed JUUL products by sending out mailers,
19   emails, and coupons to millions of people across the United States. For example, ACS agreed to:

20                 a. Work with JLI to develop the final creative design for direct mail
                      campaigns, execute the plans, and mail the JUUL advertisements and
21                    coupons to 1.5 million people in March 2019, 1 million people in May
                      2019, 2.5 million people in September 2019, and 3.8 million people in
                      December 2019;
22
                   b. Work with JLI to develop the final creative design for an email campaign
23                    and send out direct marketing via email, including three email campaigns
                      with a combined total audience of 515,000, including coupons of JUUL.
24

25
                                                                                    COMPLAINT
                                                   - 187 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 196 of 286



 1          597.    Altria also worked with JLI to cross-market JUUL and Marlboro cigarettes. As

 2   memorialized in an agreement between Philip Morris USA, Inc., and JLI, “the Altria Company”

 3   worked with JLI to design inserts to put in Altria’s cigarettes and eventually distributed coupons

 4   for JUUL starter kits in 20 million packs of L&M and Parliament brand cigarettes and 30 million

 5   packs of Marlboro cigarettes:

 6

 7

 8

 9

10

11

12

13

14

15          598.    Both the inserts distributed by Philip Morris and the mail and email

16   advertisements sent by Altria Client Services were advertisements for JLI’s fraudulent Make the

17   Switch campaign described above.

18          599.    In order to help JUUL expand and be able to keep selling to kids and lying to

19   adults, Altria and Altria Client Services also directed JLI in combatting legal and regulatory

20   challenges, helping with patent infringement battles and consumer health claims and helping to

21   navigate the regulatory waters and FDA pressure. For example, in 2019, internal documents

22   from Altria Client Services confirm that the Altria Defendants were engaged in ongoing efforts

23   to provide “services and insight to accelerate JUUL’s U.S. performance” and “actively engage

24   FDA and other stakeholders to address youth vaping.”

25
                                                                                    COMPLAINT
                                                   - 188 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 197 of 286



 1          600.    Altria also brings lobbying muscle to the table, which worked to prevent new

 2   federal or state legislation targeting JUUL or the e-cigarette category more broadly. Altria “has a

 3   potent lobbying network in Washington [D.C.] and around the country.” Vince Willmore, a

 4   spokesman for the Campaign for Tobacco-Free Kids, which has been involved in many state

 5   lobbying battles, said, “It’s hard to say where Altria ends and JLI begins.” While an Altria

 6   spokesman has denied that there was any contractual services agreement for lobbying between

 7   JLI and Altria, he admitted that he did not know what informal advice and conversations Altria

 8   has had with JLI about lobbying efforts. Crosthwaite admitted internally that Altria would be

 9   “collaborat[ing] on regulatory matters” with JLI (likely through Altria Client Services). And

10   Altria installed Joe Murillo, then the head of regulatory affairs for Altria and a 24-year Altria

11   veteran with extensive experience in e-cigarette regulations, as Chief Regulatory Officer for JLI.

12   Indeed, since Altria worked with the Management Defendants to assume some control over JLI,

13   JLI’s spending on lobbying has risen significantly. JLI spent $4.28 million on lobbying in 2019,

14   compared to $1.64 million in 2018.

15          601.    Contrary to public statements, Altria’s investment in JLI was not only a financial

16   contribution nor were these agreements about just “services”; rather, they were manifestations of

17   Altria’s and the Management Defendants’ plan to continue selling JUUL to kids and lying to

18   adults about JUUL products, all while staving off regulation and public outcry. Internal

19   documents show that Altria did not consider itself a mere non-voting minority investor or service

20   provider. Instead, it viewed itself as JLI’s “valued partner” and wanted to ensure it could

21   “completely unlock partnership benefits,” “guide [JLI’s] strategic direction through board

22   engagement,” including “providing strategic advice and expertise,” and “collaborate on youth

23   vaping.” According to an Altria Group Distribution Company presentation, AGDC should be

24   “viewed as more than a vendor but as a strategic partner in supporting JUUL’s mission.”

25
                                                                                     COMPLAINT
                                                    - 189 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 198 of 286



 1          602.    The Altria Defendants’ services agreements with JLI obscured Altria’s takeover

 2   of large portions of JUUL’s distribution and marketing. Altria’s goal was always to expand the

 3   reach and sales of JUUL products, despite the knowledge of their lies and youth targeting.

 4   According to the Altria Client Services employees working with KC Crosthwaite on

 5   summarizing Altria Group’s 2019 “Strategic Initiatives”, Altria Group’s CEO Howard Willard

 6   “investment thesis from the beginning” was that Altria could accelerate JUUL growth “as it

 7   gains more prominent shelf space” and “category management.” And importantly, as noted

 8   above, Altria gives JLI access to shelf space that it had obtained under fraudulent pretenses. This

 9   is not just any shelf space; it is space near Altria’s (Philip Morris USA’s) blockbuster Marlboro

10   cigarettes and other premium products and retail displays. The arrangement allows JLI’s tobacco

11   and menthol-based products to receive prominent placement alongside a top-rated brand of

12   combustible cigarettes.

13          603.    Altria’s investment and the Altria Defendants’ collaboration with the

14   Management Defendants was not just about investing in a legitimate business or selling to adult

15   smokers. Instead, Altria used its relationship with the Management Defendants and with JLI to

16   continue selling to youth and lying to the public, just as it had done in the past. Despite its

17   knowledge of JUUL’s youth targeting, when announcing its investment, Altria explained that its

18   investment in JLI “enhances future growth prospects” and committed to applying “its logistics

19   and distribution experience to help JLI expand its reach and efficiency.” Altria sought to achieve

20   this goal through “strategic guidance,” “board influence,” and marketing and distribution

21   assistance. And with the help of the Management Defendants, and Pritzker and Valani in

22   particular, the Altria Defendants have successfully ensured that JUUL would maintain and

23   expand its market share—a market share that, based on Altria’s own October 25, 2018 letter to

24

25
                                                                                      COMPLAINT
                                                     - 190 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 199 of 286



 1   the FDA, it believes was gained by employing marketing and advertising practices that

 2   contributed to youth e-cigarette use.

 3           G. JLI, Altria, and Others Have Successfully Caused More Young People to Start
                Using E-Cigarettes, Creating a Youth E-Cigarette Epidemic and Public Health
 4              Crisis.

 5           604.   Defendants’ tactics have misled the public regarding the addictiveness and safety

 6   of e-cigarettes generally, and JUUL products specifically, resulting in an epidemic of e-cigarette

 7   use among youth in particular.

 8           605.   Defendants’ advertising and third-party strategy, as discussed above, ensured that

 9   everyone from adults to young children would believe JUULing was a cool, fun, and safe

10   activity.

11           606.   To this day, JLI has not fully disclosed the health risks associated with its

12   products, has not recalled or modified its products despite the known risks, and continues to

13   foster a public health crisis, placing millions of people in harm’s way.

14               1. Defendants’ Scheme Caused Consumers to be Misled into Believing that
                    JUUL was Safe and Healthy.
15
             607.   In 2016, the National Institute on Drug Abuse issued findings regarding “Teens
16
     and Cigarettes,” reporting that 66% of teens believed that e-cigarettes contained only flavoring,
17
     rather than nicotine.
18
             608.   Two years later, despite the ongoing efforts of public health advocates, a 2018
19
     study of JUUL users between the ages of fifteen and twenty-four revealed that 63% remained
20
     unaware that JUUL products contain nicotine. Further, the study found that respondents using e-
21
     cigarettes were less likely to report that e-cigarettes were harmful to their health, that people can
22
     get addicted to e-cigarettes, or that smoke from others’ e-cigarettes was harmful.
23

24

25
                                                                                      COMPLAINT
                                                     - 191 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 200 of 286



             609.
 1                     Similarly, in 2018, a literature review of seventy-two articles published in the

 2   International Journal of Environmental Research and Public Health found that e-cigarettes were

 3   perceived by adults and youth as being healthier, safer, less addictive, safer for one’s social

 4   environment, and safer to use during pregnancy than combustible cigarettes. Further, researchers

 5   found that specific flavors (including dessert and fruit flavors) were perceived to be less harmful

 6   than tobacco flavors among adult and youth e-cigarette users. In addition, researchers found that

 7   youth e-cigarette users perceived e-cigarettes as safe to use and fashionable.

 8           610.      In 2019, a study published in Pediatrics found that 40% of participants reported

 9   using nicotine-free e-cigarette products, when in fact the products they were using contained

10   significant levels of nicotine.

11           611.      In 2019, a study published in the British Medical Journal Open systematically

12   reviewed all peer-reviewed scientific literature published on e-cigarette perceptions through

13   March 2018 which included fifty-one articles. Researchers found consistent evidence showing

14   that flavors attract both youth and young adults to use e-cigarettes. In addition, among this same

15   group, fruit and dessert flavors decrease the perception that e-cigarettes are harmful, while

16   increasing the willingness to try e-cigarettes.

17                  2. Use of JUUL by Minors Has Skyrocketed

18           612.      On December 28, 2018, the University of Michigan’s National Adolescent Drug

19   Trends for 2018 reported that increases in adolescent e-cigarette use from 2017 to 2018 were the

20   “largest ever recorded in the past 43 years for any adolescent substance use outcome in the U.S.”

21           613.      The percentage of 12th grade students who reported consuming nicotine almost

22   doubled between 2017 and 2018, rising from 11% to 20.9%. This increase was “twice as large

23   as the previous record for largest-ever increase among past 30-day outcomes in 12th grade.”

24

25
                                                                                       COMPLAINT
                                                       - 192 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 201 of 286



 1          614.    By 2018 approximately 3.6 million middle and high school students were

 2   consuming e-cigarettes regularly, and one in five 12th graders reported used an e-cigarette

 3   containing nicotine in the last 30 days. As of late 2019, 5 million students reported active use of

 4   e-cigarettes, with 27.5% of high school students and 10.5% of middle school students using them

 5   within the last thirty days and with most youth reporting JUUL as their usual brand.

 6

 7

 8

 9

10

11

12          615.    The Secretary of the U.S. Department of Health and Human Services declared

13   that “[w]e have never seen use of any substance by America’s young people rise as rapidly as e-

14   cigarette use [is rising].” Then FDA Commissioner Dr. Gottlieb described the increase in e-

15   cigarette consumption as an “almost ubiquitous—and dangerous—trend” that is responsible for

16   an “epidemic” of nicotine use among teenagers. The rapid—indeed infectious—adoption of e-

17   cigarettes “reverse[s] years of favorable trends in our nation’s fight to prevent youth addiction to

18   tobacco products.” CDC Director Robert Redfield agreed, “The skyrocketing growth of young

19   people’s e-cigarette use over the past year threatens to erase progress made in reducing tobacco

20   use. It’s putting a new generation at risk for nicotine addiction.” Then-Commissioner Gottlieb

21   identified the two primary forces driving the epidemic as “youth appeal and youth access to

22   flavored tobacco products.”

23

24

25
                                                                                     COMPLAINT
                                                    - 193 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 202 of 286



 1          616.    Within days of the FDA’s declaration of an epidemic, Surgeon General Dr.

 2   Jerome Adams also warned that the “epidemic of youth e-cigarette use” could condemn a

 3   generation to “a lifetime of nicotine addiction and associated health risks.” The Surgeon

 4   General’s 2018 Advisory states that JUUL, with its combination of non-irritating vapor and

 5   potent nicotine hit, “is of particular concern for young people, because it could make it easier for

 6   them to initiate the use of nicotine . . . and also could make it easier to progress to regular e-

 7   cigarette use and nicotine dependence.”

 8          617.    The JUUL youth-addiction epidemic spread rapidly across high schools in the

 9   United States. J UUL surged in popularity, largely through social media networks, and created

10   patterns of youth usage, illegal youth transactions, and addiction that are consistent with this

11   account from Reddit in 2017:

12          Between classes the big bathroom in my school averages 20-25 kids, and 5-10
            JUULs. Kids usually will give you a dollar for a JUUL rip if you don’t know them,
13          if you want to buy a pod for 5$ you just head into the bathroom after lunch. We call
            the kids in there between every class begging for rips ‘JUUL fiends.’ Pod boys are
14          the freshman that say ‘can I put my pod in ur juul?’ and are in there every block. I
            myself spent about 180$ on mango pods and bought out a store, and sold these pods
15          for 10$ a pod, making myself an absolutely massive profit in literally 9 days. Given
            because I’m 18 with a car and that’s the tobacco age around here, I always get offers
16          to get pod runs or juuls for kids. people even understand the best system to get a
            head rush in your 2 minutes between classes, is all the juuls at once. So someone
17          yells “GIVE ME ALL THE JUULS” and 3-7 are passed around, two hits each. This
            saves us all juice, and gives you a massive head rush. Kids also scratch logos and
18          words onto their juuls to make i[t] their own, every day you can find the pod covers
            in my student parking lot. I know this sounds exaggerated, but with a school with
19          1400 kids near the city and JUULs being perceived as popular, it’s truly fascinating
            what can happen.
20
            618.    In response to the post above, several others reported similar experiences:
21

22                  a. “[T]his is the exact same thing that happens at my school, we call [JUUL
                       fiends] the same thing, kind of scary how similar it is.”
23                  b. “Same thing at my school. JUUL fiend is a term too.”
24

25
                                                                                       COMPLAINT
                                                     - 194 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 203 of 286



 1                 c. “Yeah nicotine addiction has become a huge problem in my high school
                      because of juuls even the teachers know what they are.”
 2
                   d. “[S]ame [expletive] at my school except more secretive because it’s a
 3                    private school. It’s crazy. Kids hit in class, we hit 3-5 at once, and
                      everyone calls each other a juul fiend or just a fiend. Funny how similar it
 4                    all is.”

                   e. “[T]he same [expletive] is happening in my school. kids that vaped were
 5
                      called [expletive] for the longest time, that all changed now.”
 6                 f. “Made an account to say that it’s exactly the same way in my school!
                      LOL. I’m from California and I think I know over 40 kids that have it
 7                    here just in my school. We do it in the bathrooms, at lunch etc. LMAO.
                      ‘Do you have a pod man?’”
 8
                   g. “It’s the same at my school and just about every other school in
 9                    Colorado.”
10                 h. “2 months into this school year, my high school made a newspaper article
                      about the ‘JUUL epidemic.’”
11
                   i. “Wow do you go to high school in Kansas because this sounds
12                    EXACTLY like my school. I’ll go into a different bathroom 4 times a day
                      and there will be kids in there ripping JUUL’s in every single one.”
13
                   j. “At my high school towards the end of lunch everyone goes to the
14                    bathroom for what we call a ‘juul party.’ People bring juuls, phixes, etc.
                      It’s actually a great bonding experience because freshman can actually
15                    relate to some upperclassmen and talk about vaping.”

16                 k. “To everyone thinking that this is just in certain states, it’s not. This is a
                      nationwide trend right now. I’ve seen it myself. If you have one you’re
17                    instantly insanely popular. Everyone from the high-achievers to the kids
                      who use to say ‘e-cigs are for [expletives]’ are using the juul. It’s a craze.
18                    I love it, I’ve made an insane amount of money. It’s something that has
                      swept through our age group and has truly taken over. And it happened
19                    almost overnight.”

20          619.   The following graph illustrates JLI’s responsibility for the nationwide youth e-

21   cigarette epidemic. While the rest of the e-cigarette industry stagnated from 2017 through 2018,

22   JLI experienced meteoric growth. Through that same timeframe, youth e-cigarette rates nearly

23   doubled from more than 11% in 2017 to more than 20% in 2018. Through October 5, 2019 (the

24

25
                                                                                    COMPLAINT
                                                   - 195 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 204 of 286



 1   last date for which data was available), rates of youth e-cigarette use continued to increase,

 2   tracking the growth of JUUL.

 3

 4

 5

 6

 7

 8

 9

10

11

12          620.    The unique features of the JUUL e-cigarette—high nicotine delivery, low
13   harshness, and easy-to-conceal design—have caused patterns of addiction with no historical
14   precedent. It is not uncommon for fifteen-year-old students, even those who live at home with
15   their parents, to consume two or more JUULpods a day.
16          621.    The downwards trend in youth smoking that public health departments and school
17   anti-tobacco programs worked so hard to create has completely reversed. In 2018, more than
18   one in four high school students in the United States reported using a tobacco product in the past
19   thirty days, a dramatic increase from just one year before. But there was no increase in the use
20   of cigarettes, cigars, or hookahs during that same time period. There was only increased use in a
21   single tobacco product: e-cigarettes. While use of all other tobacco products continued to
22   decrease as it had been for decades, e-cigarette use increased 78% in just one year. This drastic
23   reversal caused the CDC to describe youth e-cigarette use as an “epidemic.”
24

25
                                                                                     COMPLAINT
                                                    - 196 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 205 of 286



 1          H. JLI Thrived Due to Extensive Efforts to Delay Meaningful Regulation of its
               Products
 2
                1. E-Cigarette Manufacturers Successfully Blocked the Types of Regulations
 3                 that Reduced Cigarette Sales, Creating the Perfect Opportunity for JLI.

            622.    One of the main reasons e-cigarettes like JUUL were so appealing from an
 4
     investment and business development perspective is that, unlike combustible cigarettes, e-
 5
     cigarettes were relatively unregulated. This regulatory void was not an accident; the cigarette
 6
     industry, and then the e-cigarette industry, spent significant resources blocking, frustrating, and
 7
     delaying government action. A 1996 article in the Yale Law & Policy Review detailed how
 8
     cigarette companies vehemently opposed the FDA mid-1990s rules on tobacco products, using
 9

10   lawsuits, notice-and-comment, and arguments related to the FDA’s jurisdiction to delay or undo

11   any regulatory efforts.

12          623.    In 2009, Congress enacted the Family Smoking Prevention and Tobacco Control

13   Act (TCA). The TCA amended the Federal Food, Drug, and Cosmetic Act to allow the FDA to

14   regulate tobacco products.

15          624.    Although the TCA granted the FDA immediate authority to regulate combustible

16   cigarettes, it did not give the FDA explicit authority over all types of tobacco products—

17   including those that had not yet been invented or were not yet popular. To “deem” a product for

18   regulation, the FDA must issue a “deeming rule” that specifically designates a tobacco product,

19   such as e-cigarettes, as falling within the purview of the FDA’s authority under the TCA.

20          625.    The TCA also mandated that all “new” tobacco products (i.e., any product not on

21   the market as of February 15, 2007) undergo a premarket authorization process before they could

22   be sold in the United States.

23          626.    Four years later, on April 25, 2014, the FDA finally issued a proposed rule

24   deeming e-cigarettes for regulation under the Tobacco Act (“2014 Proposed Rule”).

25
                                                                                     COMPLAINT
                                                    - 197 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 206 of 286



 1          627.    Once issued, the e-cigarette industry, together with its newfound allies, parent

 2   companies, and investors—the cigarette industry and pro-e-cigarette lobbyists—set to work to

 3   dilute the rule’s effectiveness. For example, in comments to the 2014 Proposed Rule, companies

 4   such as Johnson Creek Enterprises (one of the first e-liquid manufacturers) stated that the “FDA

 5   [] blatantly ignored evidence that our products improve people’s lives.”

 6          628.    The New York Times reported that Altria was leading the effort to dilute, diminish,

 7   or remove e-cigarette regulations. Notwithstanding Altria’s professed concern about flavors

 8   attracting youth customers, Altria submitted comments in August 2014 in response to the

 9   proposed rule opposing the regulation of flavors. Altria asserted that restrictions could result in

10   more illicit sales and that adults also liked fruity and sweet e-cigarette flavors.

11          629.    In 2015, Altria lobbied Capitol Hill with its own draft legislation to eliminate the

12   new requirement that most e-cigarettes already on sale in the United States be evaluated

13   retroactively to determine if they are “appropriate for the protection of public health.” In effect,

14   Altria lobbied to “grandfather” all existing e-cigarette brands, including JUUL, into a lax

15   regulatory regime. That proposed legislation was endorsed by R.J. Reynolds. Altria delivered

16   its proposal, entitled “F.D.A. Deeming Clarification Act of 2015,” to Representative Tom Cole

17   of Oklahoma, who introduced the bill two weeks later using Altria’s draft verbatim. Seventy

18   other representatives signed on to Altria’s legislation.

19          630.    The e-cigarette industry, along with the intertwined cigarette industry, was able to

20   leverage support among Members of Congress such as Representative Cole and Representative

21   Sanford Bishop of Georgia, who advocated for cigarette industry interests and opposed

22   retroactive evaluation of e-cigarette products. Both Cole and Bishop echoed a common cigarette

23   and e-cigarette industry refrain: that any regulations proposed by the FDA would bankrupt small

24

25
                                                                                       COMPLAINT
                                                     - 198 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 207 of 286



 1   businesses, even though the overwhelming majority of e-cigarettes were manufactured and

 2   distributed by large cigarette companies.

 3           631.   Representatives Cole and Bishop received some of the largest cigarette industry

 4   contributions of any member of the U.S. House of Representatives, with Representative Bishop

 5   receiving $13,000 from Altria, and Representative Cole receiving $10,000 from Altria in the

 6   2015-2016 cycle.

 7           632.   By thwarting and delaying regulation, or by ensuring what regulation did pass

 8   was laced with industry-friendly components, the e-cigarette industry, including Defendants,

 9   hobbled the FDA—and by extension—Congress’s efforts to regulate e-cigarettes.

10   Simultaneously, the e-cigarette industry continued to market their products to youth, and it

11   coordinated to sow doubt and confusion about the addictiveness and health impacts of e-

12   cigarettes.

13           633.   Even after the FDA issued its final deeming rule in 2016, e-cigarette industry

14   lobbying continued to pay dividends to companies like JLI. In 2017, when Dr. Scott Gottlieb

15   took over as the FDA Commissioner, one of his first major acts was to grant e-cigarette

16   companies a four-year extension to comply with the deeming rule, even as data indicated sharp

17   increases in teen e-cigarette use. Gottlieb had previously served on the board of Kure, a chain of

18   e-cigarette lounges in the United States, though he fully divested before taking the helm at the

19   FDA.

20           634.   The four-year extension was celebrated by e-cigarette lobbyists. Greg Conley,

21   president of the American Vaping Association (AVA), stated that but for the extension, “over 99

22   percent of vaper products available on the market today would be banned next year.” Despite

23   the minimal research publicly available on the health effect of e-cigarettes, Ray Story, who had

24

25
                                                                                    COMPLAINT
                                                   - 199 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 208 of 286



 1   since become commissioner of the Tobacco Vapor Electronic Cigarette Association, lauded the

 2   decision: “Absolutely, it’s a good thing . . . [w]hen you look at harm reduction, it’s a no brainer.”

 3              2. JLI, the Management Defendants, and Altria Defendants Successfully
                   Shielded the Popular Mint Flavor from Regulation.
 4
            635.    JLI, the Management Defendants, and Altria Defendants had a two-fold plan for
 5
     staving off regulation: (1) ensure the FDA allowed certain flavors, namely mint, to remain on the
 6
     market; and (2) stave off a total prohibition on JUUL that was being contemplated in light of
 7
     JLI’s role in the youth e-cigarette epidemic. These schemes involved acts of mail and wire fraud
 8
     with the intent to deceive the FDA, Congress, and the public at large.
 9
            636.    First, JLI, the Management Defendants, and Altria publicly defended mint
10
     flavoring as a substitute for menthol cigarette smokers, when in fact JLI’s studies indicated that
11
     mint users are not former menthol smokers. Second, by fighting to keep mint as the last flavor
12
     on the market, the cigarette industry could continue to appeal to non-smokers, including youth.
13
     JLI and the Management Defendants coordinated with Altria to pursue a fraudulent scheme to
14
     convince the FDA into leaving the mint flavor on the market, sacrificing other flavors in the
15
     process.
16
            637.    On August 2, 2018, JLI met with the FDA to discuss a proposed youth-behavioral
17
     study regarding the prevalence of use, perceptions of use, and intentions to use JUUL and other
18
     tobacco products among adolescents aged 13-17 years (the “Youth Prevalence Study”).
19
            638.    On November 5, 2018, JLI transmitted the results of the Youth Prevalence Study
20
     to the FDA and reported that a study of over 1,000 youth had found that only 1.5% of youth had
21
     ever used a JUUL and that only 0.8% of youth had used a JUUL in the last 30 days. And in stark
22
     contrast to the McKinsey and DB Research studies discussed above, the Youth Prevalence Study
23
     suggested that mango was four times as popular as mint. Specifically, the study found that 47%
24

25
                                                                                     COMPLAINT
                                                    - 200 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 209 of 286



 1   of youth who reported use of a JUUL device in the last 30 days professed to using mango most

 2   often, with only about 12% reporting the same for mint.

 3          639.    JLI’s study was a sham. JLI, the Management Defendants, and Altria knew their

 4   reported data was inconsistent with the McKinsey and DB Research studies conducted just a few

 5   months earlier. JLI’s report featured responses to a carefully selected survey question—which

 6   single flavor youth used most often?—that obscured the widespread use of mint JUULpods

 7   among youth.

 8          640.    Ironically, just a few days after JLI submitted the misleading Youth Prevalence

 9   Study to the FDA, the National Youth Tobacco Survey was released. Revealing the depths of

10   the deception of JLI’s Youth Prevalence Study, which found that only 1.5% of youth were

11   current users of e-cigarettes, the National Youth Tobacco Survey found that 20.8% of high

12   school student were current users (i.e., consumed e-cigarettes within the last 30 days).

13          641.    The Youth Prevalence Study that JLI submitted to the FDA, either via U.S. mail

14   or by electronic transmission, was false and misleading. JLI, the Management Defendants, and

15   Altria knew as much. Indeed, they counted on it.

16          642.    As the e-cigarette crisis grew, on September 25, 2018, then-FDA Commissioner

17   Scott Gottlieb sent letters to Altria, JLI, and other e-cigarette manufacturers, requesting a

18   “detailed plan, including specific timeframes, to address and mitigate widespread use by

19   minors.”

20          643.    As evidenced by Altria’s recent admission that negotiations with JLI were

21   ongoing in late 2017, Altria and JLI’s responses to the FDA reflect a coordinated effort to

22   mislead the FDA with the intention that regulators, in reliance on their statements, allow JLI to

23   continue marketing mint JUULpods.

24

25
                                                                                     COMPLAINT
                                                    - 201 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 210 of 286



 1           644.    Defendants’ plan centered on efforts to deceive the FDA that (1) mint was more

 2   akin to Tobacco and Menthol than other flavors; and (2) kids did not prefer mint.

 3           645.    JLI took the first step in this coordinated effort to deceive the FDA. In response

 4   to then-Commissioner Gottlieb’s September 12, 2018 letter, JLI prepared an “Action Plan,”

 5   which it presented to the FDA at an October 16, 2018 meeting and presented to the public on

 6   November 12, 2018. The substance of JLI’s presentation to the FDA and its public-facing

 7   Action Plan were largely identical. JLI purported to “share a common goal—preventing youth

 8   from initiating on nicotine.” As part of this plan, JLI stated that it would be “stopping flavored

 9   JUULpod sales to all 90,000+ retail stores.”

10           646.    But this statement was not true. JLI was continuing retail sales of its mint

11   JUULpods, which JLI categorized as a non-flavored “tobacco and menthol product.” In JLI’s

12   Action Plan, then-CEO Burns stated that only products that “mirror what is currently available

13   for combustible cigarettes—tobacco and menthol-based products (menthol and mint pods)—will

14   be sold to retail stores.”

15           647.    In both JLI’s October 2018 presentation to the FDA and JLI’s Action Plan that

16   was shared with the public, JLI and its CEO fraudulently characterized mint as a non-flavored

17   cigarette product, akin to tobacco and menthol cigarettes, suggesting that it was a product for

18   adult smokers. The image below was included in both the public-facing Action Plan and JLI’s

19   presentation to the FDA.

20

21

22

23

24

25
                                                                                     COMPLAINT
                                                    - 202 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 211 of 286



 1

 2

 3

 4

 5

 6

 7

 8

 9

10          648.     JLI knew that non-smoking youth liked mint as much as any flavor.

11          649.     Numerous internal studies had informed JLI that mint’s success was “not because

12   it’s a menthol/a familiar tobacco flavor but because it is the best JUUL flavor profile on multiple

13   levels.” Indeed, despite JLI’s attempts to explicitly link mint to menthol, JLI knew there was

14   “No Implied Relationship Between Mint & Menthol,” and “menthol smokers are not the only

15   driver behind the popularity of mint flavored JUULpods.”

16          650.     Most importantly, JLI knew that mint was the most popular JUULpod. Though

17   other flavors might draw new customers, JLI’s most addictive “flavor” predictably became its

18   most popular.

19          651.     The characterization of mint as an adult tobacco product was also fraudulent

20   because JLI knew firsthand from the McKinsey and DB Research studies that teens viewed mint

21   as favorably as mango, which implies that mango and mint were fungible goods for JLI’s

22   underage users. The McKinsey and DB Research studies also showed that youth preferred mint

23   over the more stereotypically youth-oriented flavors like fruit medley, crème brulée, and

24

25
                                                                                    COMPLAINT
                                                    - 203 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 212 of 286



 1   cucumber. As alleged in a Whistlerblower Complaint, JLI’s then-CEO told his employees: “You

 2   need to have an IQ of 5 to know that when customers don’t find mango they buy mint.”

 3          652.    On October 25, 2018, less than ten days after JLI presented its fraudulent,

 4   misleading Action Plan to the FDA, Altria’s CEO Howard Willard submitted a letter in response

 5   to the FDA’s call to combat the youth epidemic. Willard’s letter was a clear indication of

 6   Altria’s willingness to continue the fraudulent scheme and deception of the FDA. While

 7   Willard’s letter confirmed that Altria understood that JLI’s conduct and product was addicting

 8   many children to nicotine, this letter repeated the misleading statement that mint was a

 9   “traditional tobacco flavor” despite Altria and JLI knowing it was no such thing. Willard then

10   claimed that the youth epidemic was caused, in part, by “flavors that go beyond traditional

11   tobacco flavors”—which, according to JLI and Altria, did not include mint—and announced that

12   Altria would discontinue all MarkTen flavors except for “traditional tobacco, menthol and mint

13   flavors.” Willard asserted that these three flavors were essential for transitioning smokers. But

14   Willard, and Altria, knew this was not true.

15          653.    That same day—October 25, 2018—Altria continued its deception on an earnings

16   call with investors. Altria fraudulently described its decision to remove its pod-based products

17   from the market as one intended to address the dramatic increase in youth e-cigarette use, while

18   it was only weeks away from publicly announcing its 35% stake in JLI:

19          We recently met with Commissioner Gottlieb to discuss steps that could be taken
            to address underage access and use. Consistent with our discussion with the FDA
20          and because we believe in the long-term promise of e-vapor products and harm
            reduction, we’re taking immediate action to address this complex situation.
21
            First, Nu Mark will remove from the market MarkTen Elite and Apex by MarkTen
22          pod-based products until these products receive a market order from the FDA or
            the youth issue is otherwise addressed. Second, for our remaining MarkTen and
23          Green Smoke cig-a-like products, Nu Mark will sell only tobacco, menthol and
            mint varieties. Nu Mark will discontinue the sale of all other flavor variants of our
24          cig-a-like products until these products receive a market order from the FDA or the

25
                                                                                    COMPLAINT
                                                    - 204 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 213 of 286



 1           youth issue is otherwise addressed. Although we don't believe we have a current
             issue with youth access or use of our e-vapor products, we are taking this action,
 2           because we don't want to risk contributing to the issue.

 3           After removing Nu Mark’s pod-based products and cig-a-like flavor variants,
             approximately 80% of Nu Mark's e-vapor volume in the third quarter of 2018 will
 4           remain on the market.

 5           654.    Willard reiterated that “pod-based products and flavored products” were behind

 6   the increase in youth use of e-cigarettes:

 7           I mean, I think the way we thought about this was that we believe e-vapor has a lot
             of opportunity to convert adult cigarette smokers in the short, medium and long-
 8           term, but clearly, this significant increase in youth usage of the products puts that
             at risk and we think rapid and significant action is necessary. And I think as we
 9           looked at the data that is available in some of the remarks from the FDA, I think we
             concluded that the driver of the recent increase we think is pod-based products and
10           flavored products and so we thought that the two actions that we took addressed the
             drivers of the increased youth usage here in the short run.
11
             655.    Willard emphasized that Altria’s withdrawal of its own pod-based products was
12
     intended to address youth use: “[W]e really feel like in light of this dramatic increase in youth
13
     usage, withdrawing those products until the PMTA is filed is one path forward.” He later said:
14
     “And frankly, the actions we took were the actions that we thought we could take that would
15
     have the biggest impact on addressing the increased use of e-vapor products by youth . . . we
16
     wanted to make a significant contribution to addressing the issue.” As noted above, however, it
17
     has since been reported that Altria “pulled its e-cigarettes off the market” not out of concern for
18
     the epidemic of youth nicotine addiction that JLI created, but because a non-compete clause was
19
     a “part of its deal with J[LI].”
20
             656.    Thus, while Altria publicly announced that it would pull its pod-based products to
21
     combat youth usage and publicly seemed to support removal of youth-friendly flavors, its
22
     defense of mint as a tobacco-analog was actually part of the scheme to protect the profits
23

24

25
                                                                                     COMPLAINT
                                                    - 205 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 214 of 286



 1   associated with JLI’s mint JUULpods, one of JLI’s strongest products with the highest nicotine

 2   content and highest popularity among non-smokers and youth.

 3          657.    In support of his arguments to the FDA that mint was a flavor for adult smokers,

 4   Willard cited to a study that Altria Client Services had conducted and presented at a conference

 5   that JLI attended. But Willard did not disclose that Altria Client Services’s “study” was merely a

 6   “quasi-experimental online survey” and not a true scientific study. Notably, JLI’s current CEO,

 7   K.C. Crosthwaite, was the Vice President of Strategy and Business Development of Altria Client

 8   Services when it conducted Altria’s mint “study” in Spring 2017, the same time that the

 9   Management Defendants and Altria and Altria Client Services began their “confidential

10   negotiations.” Willard did not disclose that this study was contradicted by the “youth

11   prevention” data provided by JLI during its acquisition due-diligence showing that mint was

12   popular among teens.

13          658.    Through these letters, Altria sought to prevent the FDA—which was actively

14   considering regulating flavors—from banning JLI’s mint JUULpods.

15          659.    Acting in concert, JLI and Altria committed acts of mail or wire fraud when

16   (1) JLI transmitted its Action Plan to the FDA and the public; and (2) Altria transmitted

17   Willard’s letter to the FDA.

18          660.    On October 25, 2018, the same day Howard Willard sent the FDA his letter

19   fraudulently misrepresenting the Mint flavor and Altria’s view on pod-based products, Willard

20   provided Pritzker and Valani with a copy of the very same letter.

21          661.    It is no surprise that Altria was coordinating with Pritzker and Valani on the

22   scheme to protect flavors. It knew a potential ban on flavors would have a material impact on

23   the ability of JLI to continue its youth sales, and on the value of those sales. For example, in

24

25
                                                                                     COMPLAINT
                                                    - 206 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 215 of 286



 1   November 2018, Crosthwaite asked Brian Blaylock at Altria Client Services to model a scenario

 2   for Altria’s investment in JLI where the FDA enacts a flavor ban.

 3          662.    At the heart of these acts of fraud was Defendants’ characterization of mint as a

 4   tobacco product that was targeted to adult smokers. This characterization was fraudulent

 5   because Defendants knew kids prefer mint flavor and that JLI designed mint to be one of JLI’s

 6   most potent products. Altria supported this plan and helped execute it. Together, these actions

 7   by JLI and Altria ensured that mint would remain available to youths for many months,

 8   furthering their efforts to maintain and expand the number of nicotine-addicted e-cigarette users

 9   in order to ensure a steady and growing customer base.

10          663.    The deceptive scheme worked—the FDA did not protest JLI and Altria’s plan.

11   And on December 20, 2018, one month after JLI announced its Action Plan to keep selling mint,

12   Altria made a $12.8 billion equity investment in JLI.

13          664.    By February of 2019, the FDA became aware that it had been deceived by JLI and

14   Altria. On February 6, 2019, then-FDA commissioner Gottlieb wrote JLI and Altria demanding

15   in-person meetings, excoriating Altria for its “newly announced plans with JUUL [that]

16   contradict the commitments you made to the FDA” in a prior meeting and Willard’s October

17   25, 2018 letter to the FDA. Gottlieb’s letter to JLI alleged that JLI’s conduct was “inconsistent

18   with its previous representations to the FDA.”

19          665.    The FDA demanded Altria be prepared to explain itself regarding its “plans to

20   stop marketing e-cigarettes and to address the crisis of youth use of e-cigarettes.” Then-

21   Commissioner Gottlieb told Altria that “deeply concerning data” shows that “youth use of JUUL

22   represents a significant proportion of overall use of e-cigarette products by children” and despite

23   any alleged steps the companies had taken to address the issue he “ha[d] no reason to believe

24

25
                                                                                    COMPLAINT
                                                    - 207 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 216 of 286



 1   these youth patterns of use are abating in the near term, and they certainly do not appear to be

 2   reversing.”

 3          666.    JLI and Altria met with Gottlieb in March 2019 in a meeting the then-

 4   Commissioner described as “difficult.” Gottlieb did not come away with any evidence that

 5   public health concerns drove Altria’s decision to invest in JLI, and instead said it looked like a

 6   business decision. According to reporting by The New York Times, Gottlieb angrily criticized

 7   JLI’s lobbying of Congress and the White House, stating:

 8          We have taken your meetings, returned your calls and I had personally met with
            you more times than I met with any other regulated company, and yet you still tried
 9          to go around us to the Hill and White House and undermine our public health
            efforts. I was trying to curb the illegal use by kids of your product and you are
10          fighting me on it.

11          667.    But just a week after the “difficult” meeting with JLI and Altria, Gottlieb posted a

12   statement about the FDA’s new e-cigarette policy, proposing to ban all flavors except “tobacco-,

13   mint- and menthol-flavored products.” He cited the strong support of President Trump (whose

14   administration JLI had aggressively lobbied) and also cited “recent evidence indicat[ing] that

15   mint- and menthol-flavored ENDS products are preferred more by adults than minors.”

16          668.    The scheme had succeeded in saving mint JUULpods, as well as each

17   Defendant’s bottom line. JLI’s sale of mint JUULpods rose from one third of its sales in

18   September 2018 to approximately two thirds in February 2019. JLI’s 2019 revenues were

19   estimated to be between $2.36 billion and $3.4 billion, and mint JUULpods accounted for

20   approximately 75% of JLI’s total 2019 sales. And because mint remained on the market until

21   JLI withdrew it in November 2019 in the face of growing scrutiny, thousands, if not millions, of

22   underage JUUL users suffered the consequences.

23

24

25
                                                                                     COMPLAINT
                                                    - 208 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 217 of 286



 1           669.   As former New York City Mayor Mike Bloomberg stated: “JUUL’s decision to

 2   keep mint- and menthol-flavored e-cigarettes on the shelves is a page right out of the tobacco

 3   industry’s playbook.”

 4           670.   JLI continues to sell menthol-flavored products.

 5              3. In Response to the Public Health Crisis Created by JUUL, the FDA Belatedly
                   Tried to Slow the Epidemic.
 6
             671.   In 2017, the FDA announced that it would be taking steps to regulate e-cigarette
 7
     devices such as JUUL. In late 2017, the FDA initiated its investigation of e-cigarette companies’
 8
     advertising and sales practices. But, as noted above, the FDA’s 2017 Compliance Policy issued
 9
     a four-year extension for compliance with the 2016 deeming rule, apparently to “balance
10
     between regulation and encouraging development of innovative tobacco products that may be
11
     less harmful than cigarettes.” In March 2018, the 2017 Compliance Policy was challenged by
12
     the American Academy of Pediatrics, along with other public health organizations concerned
13
     that a compliance extension for the e-cigarette industry would allow more e-cigarette products
14
     into the market and continue to addict thousands of youth.
15
             672.   In March 2019, the FDA drafted guidance that modified the 2017 Compliance
16
     Policy, but it did not go into full effect. However, on May 15, 2019, the lawsuit filed by the
17
     American Academy of Pediatrics was successful—the U.S. District Court for the District of
18
     Maryland vacated the 2017 Compliance Policy, and directed the FDA to “require that premarket
19
     authorization applications for all new deemed products” (“new” referred to any product launched
20
     after February 15, 2007 and thus would include JUUL) be submitted within ten months, by May
21
     2020.
22
             673.   In January 2020, the FDA issued: Enforcement Priorities for Electronic Nicotine
23
     Delivery Systems (ENDS) and Other Deemed Products on the Market Without Premarket
24

25
                                                                                      COMPLAINT
                                                   - 209 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 218 of 286



 1   Authorization: Guidance for Industry (2020 FDA Guidance), directed at the e-cigarette industry,

 2   which detailed the FDA’s plan to prioritize enforcement of regulations prohibiting the sale of

 3   flavored e-cigarette products and prohibiting the targeting of youth and minors. The 2020 FDA

 4   Guidance focused on flavored e-cigarettes that appeal to children, including fruit and mint:

 5   “[C]ompanies that do not cease manufacture, distribution and sale of unauthorized flavored

 6   cartridge-based e-cigarettes . . . within 30 days risk FDA enforcement actions.”

 7              4. The Government’s Efforts to Address the JUUL Crisis Were Too Late and
                   the Damage Has Already Been Done.
 8
            674.    By the time the FDA acted, youth consumption of e-cigarettes had already
 9
     reached an all-time high, and the e-cigarette industry’s presence on social media became an
10
     unstoppable force. The 2020 FDA Guidance acknowledges that two of the largest 2019 surveys
11
     of youth cigarette use found that e-cigarette use had reached the highest levels ever recorded. By
12
     December 2019, there were over 2,500 reported cases of e-cigarette related hospitalization for
13
     lung injury, including over fifty confirmed deaths. Despite the FDA’s efforts between 2017 and
14
     2019, youth consumption of e-cigarettes doubled among middle and high school students over
15
     the same period. In 2019, the total number of middle and high school students reporting current
16
     use of e-cigarettes surpassed five million for the first time in history.
17
            675.    JLI’s presence on social media has also persisted, even without further initiation
18
     by JLI—the hallmark of a successful viral marketing campaign. When the “#juul” hashtag was
19
     first used on social media, it was a series of thirteen tweets on Twitter. By the time JLI
20
     announced it would shut down its Instagram account, “#juul” had been featured in over 250,000
21
     posts on Instagram. A study by Stanford University found that in the eight months after JLI
22
     ceased all promotional postings, community posting accelerated to nearly half a million posts.
23

24

25
                                                                                       COMPLAINT
                                                     - 210 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 219 of 286



 1   Whereas before JLI exited Instagram, “#juul” appeared on average in 315 posts per day, that

 2   number tripled to 1,084 posts per day after JLI shut down its Instagram account.

 3          676.    The FDA’s anti-e-cigarette campaign on social media was aimed at youth and

 4   middle and high school students. The campaign used the slogan “The Real Cost” to educate

 5   youth on social media platforms about the health impacts of e-cigarette consumption—the real

 6   cost of using e-cigarettes. A recent study from the University of California Berkeley found that

 7   since September 2018, when the FDA’s social media campaign began, the hashtag

 8   “#TheRealCost” was used about fifty times per month on Instagram. By comparison, e-cigarette

 9   related hashtags were used as many as 10,000 times more often. Despite the FDA’s social media

10   intervention, the number of e-cigarette related posts and the median number of likes (a strong

11   metric of viewer engagement) the posts received increased three-fold and six-fold, respectively.

12          677.    In short, by the time the FDA reacted to the epidemic created by Defendants,

13   millions of youth were addicted to e-cigarettes and nicotine and were sharing e-cigarette related

14   posts on social media on their own.

15          I. JUUL Usage Increases the Risk of Cardiovascular, Pulmonary, Neurological,
               and Other Bodily Injuries
16
                1. JUUL Products Cause Acute and Chronic Lung (Pulmonary) Injuries.
17
            678.    The use of e-cigarettes, including JUUL, causes significant lung toxicity and has
18
     been implicated in multiple severe pathological lung injuries.
19
            679.    Recent studies have demonstrated that exposure to JUUL aerosol induces
20
     oxidative stress, inflammation, epithelial barrier dysfunction, and DNA damage in lung cells.
21
     An impaired epithelial barrier function allows greater passage of inhaled chemicals into the
22
     body, increasing inflammation both locally in the lungs and systemically. This can lead to acute
23

24

25
                                                                                     COMPLAINT
                                                   - 211 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 220 of 286



 1   and chronic lung injury as well as exposure to, and increased susceptibility to, respiratory

 2   infections in users of e-cigarettes, including JUUL.

 3          680.    Research has also demonstrated that ultrafine metal particles from heating devices

 4   have been found in e-cigarette aerosol and in e-cigarette users’ lungs.

 5          681.    In addition, exposure to JUUL aerosol has been shown to significantly impair

 6   endothelial function comparable to impairment of endothelial function caused by use of

 7   combustible cigarettes.

 8          682.    It is well established that endothelial dysfunction and injury from direct toxic

 9   effects of inhalants such as cigarette smoke can cause lung injuries such as chronic obstructive

10   pulmonary disease (COPD), emphysema, asthma, and chronic bronchitis.

11          683.    Recent epidemiological and toxicological studies detected links between asthma

12   frequency and e-cigarette use in adolescents and reported that vaporized e-liquids containing the

13   same flavor aldehydes found in JUUL induce inflammation in human respiratory epithelia.

14          684.    A study published in December 2019 found that among individuals who never

15   smoked combustible cigarettes, current e-cigarette use was associated with 75% higher odds of

16   chronic bronchitis, emphysema, and COPD compared to those who never used e-cigarettes.

17          685.    In addition, the flavoring compounds used in e-cigarettes such as JUUL include

18   numerous chemicals known to be toxins if inhaled, such as diacetyl, acetyl propionyl, and

19   benzaldehyde. These chemicals are linked to serious lung disease.

20          686.    A multitude of published case reports have linked e-cigarette use, including

21   JUUL, to a variety of acute inhalational lung injuries such as lipoid pneumonia, bronchiolitis

22   obliterans (popcorn lung), alveolar hemorrhage, eosinophilic pneumonia, hypersensitivity

23   pneumonitis, chemical pneumonitis, and collapsed lungs, among others.

24

25
                                                                                    COMPLAINT
                                                    - 212 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 221 of 286



 1          687.    In 2012, one article reported on the case of a 42-year-old woman admitted with a

 2   seven-month history of dyspnea, cough, and fevers that began when the patient had begun using

 3   e-cigarettes. The authors hypothesized the source of lipoid pneumonia was e-cigarette use, due

 4   to “glycerin-based oils found in e-cigarette nicotine vapor” added to “make the visual smoke

 5   when the solution is vaporized.”

 6          688.    A 2014 report described a 20-year-old, previously healthy U.S. active-duty male

 7   sailor who presented with a three-day history of “persistent cough, shortness of breath, and facial

 8   flushing” which began an hour after using an e-cigarette device. The patient was diagnosed with

 9   acute eosinophilic pneumonia. The patient was given prednisone and discharged after five days

10   in the hospital, with improvement of his symptoms and significant resolution of lung opacity.

11          689.    In 2015, Atkins and Drescher reported the case of a 60-year-old man admitted

12   repeatedly with weakness, chills, cough, a fever, and hypoxemia, with “bilateral upper lung zone

13   crackles.” The patient revealed before each emergency room admittance he had used e-cigarettes

14   and was diagnosed with “suspected acute hypersensitivity pneumonitis, related to ENDS” and

15   had no further episodes with cessation of e-cigarette use.

16          690.    In another case in 2015, a 31-year-old woman was admitted to the hospital for

17   dyspnea and cough. The patient “became increasingly hypoxic and was intubated due to

18   concerns of acute respiratory distress syndrome.” The patient was started on IV steroids and

19   diagnosed with lipoid pneumonia, given the close temporality of her recent initiation of e-

20   cigarettes three months prior to her onset of symptoms. The patient rapidly improved with

21   steroids and cessation of use of e-cigarettes. A different published a case report in 2015

22   describes bilateral pneumonia and pleural effusions associated with e-cigarette use.

23          691.    In 2016, another case report described the case of a 27-year-old otherwise healthy

24   man who was admitted to the hospital with dyspnea, cough, fever, and hemoptysis after

25
                                                                                    COMPLAINT
                                                    - 213 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 222 of 286



 1   increasing use of e-cigarettes for seven months prior to presentation, initiated in an effort to

 2   decrease his combustible tobacco dependence. The patient worsened and required intubation and

 3   mechanical ventilator support. There were no notable findings on microorganism workup,

 4   “making infectious etiology for his pneumonia very unlikely.”

 5          692.    Also in January 2020, another article reported on a teenager who developed acute

 6   fibrinous organizing pneumonia (AFOP) after using JUUL as well as other vaping products.

 7   AFOP presents with diffuse ground glass infiltrates and intra-alveolar fibrin balls. Subpleural

 8   sparing and pneumomediastinum described elsewhere in vaping-associated lung injury were also

 9   seen. The authors noted that this patient's presentation fit with existing literature, but his young

10   age, choice of e-cigarette, and lung pathology were considered unique. The images characterized

11   AFOP, a newly evolving rare lung pathology, which is now associated with vaping.

12          693.    Additional case reports and case series were published since 2016 noting serious

13   and significant acute lung injuries associated with vaping or e-cigarette use. Despite the

14   increasing reports in the published medical literature and the widespread use of JUUL among

15   teenagers, JLI did not take any steps to warn the public and consumers of the risks of JUUL

16   products.

17          694.    Over the summer of 2019, healthcare providers started to note an influx of acute

18   respiratory failure and a myriad of lung injuries in patients who were using e-cigarettes. This

19   prompted a Center for Disease Control (CDC) investigation of an outbreak of vaping associated

20   lung injuries. The reported injuries mirrored the injuries that had been reported in the medical

21   literature since 2012. In October 2019, the CDC issued treatment guidelines to assist doctors in

22   clinical practice. The CDC defined a new recognized medical condition referred to as E-

23   cigarette, or Vaping, Product Use Associated Lung Injury illnesses (EVALI).

24

25
                                                                                      COMPLAINT
                                                     - 214 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 223 of 286



 1          695.    Researchers noted that the recent proliferation of vaping-related cases, known as

 2   EVALI, demonstrated a heterogeneous collection of pneumonitis patterns that include acute

 3   eosinophilic pneumonia, organizing pneumonia, lipoid pneumonia, diffuse alveolar damage and

 4   acute respiratory distress syndrome (ARDS), diffuse alveolar hemorrhage, hypersensitivity

 5   pneumonitis, and the rare giant-cell interstitial pneumonitis. Active infection (which would

 6   include live bacterial contamination of e-cigarette fluids) did not appear to explain the clinical

 7   presentation, but acute toxic lung injury did seem to fit.

 8          696.    Further, a recent publication in 2020 noted that there were almost 2,000 cases of

 9   EVALI at the time it was written. The authors further noted that Vitamin E acetate was one

10   possible cause of the recent outbreak but there may be more than one cause and therefore,

11   everyone should refrain from using any e-cigarette or vaping products.

12          697.    Another publication in January 2020 noted that there were a number of patients

13   who were diagnosed with EVALI who reported the use of nicotine only e-cigarettes. The

14   authors concluded that EVALI was also associated with nicotine only products.

15          698.    In addition, multiple reports have been published in the medical literature of acute

16   alveolar hemorrhage caused by e-cigarette use. Diffuse alveolar hemorrhage (DAH) is a life-

17   threatening disorder which refers to bleeding that originates in the pulmonary microvasculature.

18   It often results in acute respiratory failure. Hypersensitivity pneumonitis has been linked to the

19   use of e-cigarettes, such as JUUL, since 2015. In 2018, researchers published the first reported

20   case of hypersensitivity pneumonitis and acute respiratory distress syndrome (ARDS) as a risk of

21   e-cigarette use in an adolescent. Recent case reports have also linked spontaneous pneumothorax

22   (lung collapse) to vaping and use of e-cigarettes.

23

24

25
                                                                                     COMPLAINT
                                                     - 215 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 224 of 286



 1          699.     The multiple pathological lung injuries and toxicity associated with e-cigarette

 2   use, including JUUL, can lead to acute respiratory failure, intubation with mechanic ventilation,

 3   and death.

 4          700.     It has been established that the use of e-cigarettes, including JUUL, can lead to

 5   acute and chronic lung injuries such as EVALI, lipoid pneumonia, organizing pneumonia,

 6   chemical pneumonitis, alveolar hemorrhage, bronchiolitis obliterans (popcorn lung),

 7   pneumothorax, acute respiratory failure, acute respiratory distress syndrome (ARDS), asthma,

 8   emphysema, and COPD. Defendants never warned the public of the risk of serious acute and

 9   chronic lung injuries that were associated with the use of e-cigarettes, including JUUL.

10          701.     The failure to properly and adequately test the safety of JUUL prior to marketing

11   it to the public, including teenagers and young adults, and continuing in the face of the onslaught

12   of publications in the medical literature demonstrating an association with e-cigarette use and

13   significant lung injuries, amounts to a reckless disregard for public safety.

14                2. JUUL Products Cause Cardiovascular Injuries.

15          702.     In addition to severe lung injuries and addiction, JUUL products cause significant

16   and severe risks of cardiovascular injuries. Studies have shown that use of e-cigarettes such as

17   JUUL increase the risk of strokes and heart attacks.

18          703.     Research has demonstrated that e-cigarettes significantly increase blood pressure

19   and arterial stiffness, which also increases the risk of strokes and heart attacks. Further,

20   scientists have found that e-cigarettes cause oxidative stress, which leads to vascular disease and

21   damage, known risk factors for cardiovascular injuries.

22          704.     Biological and epidemiologic studies have found that significant associations

23   exist between e-cigarette use and myocardial infarctions (heart attacks), which appear to be dose-

24

25
                                                                                      COMPLAINT
                                                     - 216 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 225 of 286



 1   dependent. Biological investigations support this association, whereby a prothrombotic

 2   phenotype may develop after exposure to nicotine-containing e-cigarette vapors.

 3           705.    Researcher Floridan Rader and others found that chronic e-cigarette users

 4   demonstrated substantially impaired coronary microvascular endothelial function, even more

 5   pronounced than that seen in chronic tobacco cigarette users. These findings also suggested that

 6   chronic e-cigarette use leads to measurable and persistent adverse vascular effects that are not

 7   directly related to nicotine.

 8           706.    Talal Alzahrani found that daily e-cigarette use was associated with an increased

 9   risk of myocardial infarction.

10           707.    A systematic review of the literature found that acute mainstream exposure to

11   aerosol from JUUL, or from previous generations of e-cigarettes using free-base nicotine,

12   impaired vascular function comparably to combusted cigarette smoke and delivered considerably

13   more nicotine to the blood on a per-puff basis.

14           708.    The overarching conclusion from dozens of studies published in the past eight

15   years is that use of e-cigarettes, including JUUL, increases the risk of cardiovascular injury

16   which can lead to strokes, heart attacks, and death. JLI never warned the public or consumers of

17   the serious and significant risk of cardiovascular injuries associated with its products.

18               3. JUUL Products Cause and Contribute to Seizure(s).

19           709.    On April 3, 2019, the FDA Center for Tobacco Products issued a Special

20   Announcement notifying the public of an increase in reports of tobacco-related seizures,

21   specifically relating to an increase in e-cigarette use, and particularly among youth.

22           710.    Additionally, FDA Commissioner Gottlieb and the Principal Deputy

23   Commissioner Amy Abernethy issued a joint statement addressing the FDA’s ongoing scientific

24   investigation of seizures following e-cigarette use as a potential safety issue in youth and young

25
                                                                                     COMPLAINT
                                                    - 217 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 226 of 286



 1   adults. The statement identifies seizures following e-cigarette use as a source of concern for the

 2   FDA, adding that in addition to the 35 reported cases from 2010 to early 2019, the FDA

 3   “recognize[s] that not all of the cases may be reported” due to their voluntary nature.

 4          711.    Symptomatic nicotine toxicity is a consequence of excessive vaping. As the FDA

 5   acknowledges in their statement, “seizures or convulsions are known potential side effects of

 6   nicotine toxicity.” It is well documented that nicotine poisoning can cause seizures, including

 7   ingestion of e-cigarette fluid. Nicotine-induced seizure has long been considered a possible side

 8   effect of long-term nicotine exposure. JUUL’s high nicotine content and addictive nature cause

 9   JUUL users to be highly susceptible to seizures. Moreover, it has been suggested that the use of

10   e-cigarettes has been associated with an exacerbation of seizures in individuals who are

11   predisposed.

12          712.    Seizures following e-cigarette use are a significant cause for concern due to the

13   unnecessarily high levels of nicotine delivered, by design, via JUUL. As described herein, JLI

14   intentionally designed its products to deliver a higher amount of nicotine, particularly targeting

15   young people, and then failed to warn of the subsequent risks. JUUL devices were deliberately

16   designed to deliver higher concentrations of nicotine per puff as compared to cigarettes, creating

17   the risk for addiction as well as the risk of seizure due to potentially toxic levels of nicotine

18   exposure.

19          713.    JLI never warned the public or consumers of the risk of seizures associated with

20   the use of e-cigarettes including JUUL.

21               4. Animal Studies Demonstrate Carcinogenic Potential of JUUL

22          714.    Several studies conducted on animals show a significant likelihood that JUUL

23   could cause cancer for users.

24

25
                                                                                      COMPLAINT
                                                     - 218 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 227 of 286



 1           715.    In 2017, a report by Donatella Canistro and others found that e-cigarettes induce

 2   toxicological effects that can raise the risk of cancer. Similarly, a 2018 study measured the DNA

 3   damage induced by nitrosamines in the organs (lung, bladder, and heart) of mice subjected to e-

 4   cigarette vapor and concluded that e-cigarette vapor induces DNA damage in all three organs and

 5   reduces DNA-repair functions and proteins in mouse lungs. They further found that nicotine-

 6   derived nitrosamine ketone can induce the same effects and enhance mutational susceptibility

 7   and tumorigenic transformation of cultured human bronchial epithelial and urothelial cells

 8   (leading them to believe that vaping could contribute to heart disease and lung and bladder

 9   cancer in humans). And in 2019, a report by Moon-shong Tang and others found that exposure

10   to e-cigarette vapor induced lung adenocarcinoma and bladder urothelial hyperplasia in mice.

11           716.    There is a likely association between e-cigarettes, including JUUL, and cancer.

12   Long term epidemiological studies will likely reveal an increased risk of cancer among this

13   generation of youth who were unwitting targets of JLI in complete and utter reckless disregard

14   for their safety.

15           J. JUUL and Indian Tribes

16           717.    Smoking rates have continued to remain disproportionately high among American

17   Indians and Alaska Natives. According to the CDC, “American Indians/Alaska Natives have the

18   highest prevalence of cigarette smoking compared to all other racial/ethnic groups in the United

19   States,” but the progress made in recent years in reducing cigarette smoking within the American

20   Indian/Alaska Native population is quickly vanishing due to the explosive increase in the use of

21   JUUL vaping devices.

22           718.    More than 22% of American Indian and Alaska Native adults currently smoke

23   cigarettes compared to 13.7% of American adults overall. The reasons for this troubling

24   discrepancy are numerous but are generally attributed to the fact that American Indians “suffer

25
                                                                                    COMPLAINT
                                                    - 219 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 228 of 286



 1   from the effects of historical trauma and stressors in [their] lives, and have problems in the areas

 2   of poverty, housing, all of these social determinants of health.”

 3           719.    E-cigarette use has been and still continues to be a growing serious problem for

 4   American Indian youth. According to National Youth Tobacco Survey data, 16.1% of American

 5   Indian and Alaska Native middle school students and 40.4% of American Indian and Alaska

 6   Native high school students were current users of e-cigarette products. This is much higher than

 7   the general population rate of 10.5% of middle school students and 27.5% of high school

 8   students who use e-cigarette products.

 9           720.    Defendants’ conduct in conspiring to target AI/AN youth is contrary to 25 C.F.R.

10   § 140.17, which prohibits the sale of “tobacco, cigars, or cigarettes to any Indian under 18 years

11   of age.” Tribes (including those acting through their inter-tribal health organizations) have an

12   obligation to protect their young members, and the federal prohibition of selling tobacco

13   products and cigarettes to AI/AN youth highlights the federal recognition of the unique adverse

14   situation of tribal youth.

15           721.    JLI has specifically and repeatedly targeted the American Indian population with

16   false and misleading statements about its products. On February 5, 2020, the United States

17   House of Representatives Subcommittee on Economic and Consumer Policy found that, among

18   other unexpected damaging things, “JUUL’s targeting of Native American Tribes was more

19   pervasive than initially known.” The Subcommittee “exposed JUUL’s pervasive targeting of

20   American Indian children by obtaining testimony about JUUL: (1) presenting to kids in school

21   and falsely claiming that JUUL was ‘totally safe’; (2) sponsoring summer camps for kids as

22   young as eight; (3) targeting Native Americans as guinea pigs for its product; (4) targeting other

23   vulnerable populations, including veterans and minority communities; and (5) implementing a

24   vast and sophisticated network of social media influencers . . . .”

25
                                                                                        COMPLAINT
                                                    - 220 -
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 229 of 286



 1          722.    In particular, the Congressional Subcommittee received testimony from JLI that

 2   in a three-month span, between December 2018 and February 2019, it had specifically targeted at

 3   least eight Indian Tribes: (i) the Moapa Band of the Paiute Tribe; (ii) the Lummi Nation; (iii) the

 4   Nooksack Tribe; (iv) the Cheyenne River Sioux Tribe; (v) the S’Klallam Tribe; (vi) the

 5   Chickasaw Nation; (vii) the Muckleshoot Tribe; and (viii) the Kalispel Tribe. JLI also admitted

 6   that it “had contact with representatives from other tribes” relating to its marketing initiatives,

 7   but the Subcommittee noted that Juul has “refused to identify those additional tribes or to state

 8   how many it contacted.”

 9          723.    The Congressional Subcommittee heard testimony that JLI representatives have

10   approached leaders of various Indian Tribes, proposing a program under which tribal members

11   would receive free JUUL vaping devices. JLI representatives told tribal leaders and members

12   their product was less harmful than cigarettes and that cigarette smokers could switch to JLI's

13   cool electronic vaping devices and cartridges as part of a cigarette-cessation “switching

14   program.” For example, representatives of JLI made multiple claims to the Cheyenne River

15   Sioux Tribe that JUUL is effective for smoking cessation and less harmful than other tobacco

16   products.

17          724.    Ted Kwong, a spokesperson for JLI, publicly and repeatedly promoted the

18   falsehood that JUUL products could help tribal members switch from combustible cigarettes,

19   saying that “Given the high smoking population among Native Americans, particularly compared

20   to the total U.S. population, the intent of these programs was to provide Native American tribal

21   members who were known smokers (21 years or older) with access to JUUL products, for

22   purchase, to facilitate their switch from combustible use.”

23          725.    Representative Raja Krishnamoorthi (D-IL), Chairman of the Subcommittee, later

24   stated in light of the evidence gathered, “Big Tobacco targeted Native Americans and caused

25
                                                                                      COMPLAINT
                                                     - 221 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 230 of 286



 1   them to have the highest rate of tobacco use in America. It is disturbing to see [JLI] following in

 2   Big Tobacco’s footsteps by preying on Native American communities.”

 3          726.    The effect of JLI’s deceptive promotion of a “switching program” is that tribes

 4   and other Indian entities have expended resources on ineffective and even harmful programs that

 5   could have otherwise been spent reducing tobacco use. Targeted tribes reasonably relied on

 6   JLI’s misrepresentations about their products, worsening the e-cigarette epidemic and leading to

 7   the injuries described in this Complaint.

 8          K. Impacts on the Alaska Native Tribal Health Consortium

 9          727.    ANTHC has been directly and severely impacted by the e-cigarette epidemic and

10   surge in vaping created by Defendants’ misconduct. Vaping use by members of ANTHC’s

11   service population has reversed their positive trend of decreased cigarette use and nicotine

12   addiction.

13          728.    Defendants’ activities have caused members of ANTHC’s service population to

14   become addicted to JUUL products.

15          729.    Defendants’ marketing strategy, advertising, and product design directly targets

16   minors, especially teenagers, and has dramatically increased the use of JUUL products amongst

17   very young and other underage members of ANTHC’s service population.

18          730.    More and more of ANTHC’s resources are needed to combat these problems now

19   and in the future, leaving a diminished pool of already scarce resources to devote to other

20   healthcare and public health programs.

21          731.    As a direct and proximate result of the conduct of each of the Defendants, and in

22   particular, their pattern of racketeering activity, ANTHC has been injured in its business and

23   property in multiple ways, including, but not limited to, the diversion of healthcare funds that

24   could otherwise have been fruitfully reinvested in ANTHC’s business.

25
                                                                                    COMPLAINT
                                                    - 222 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 231 of 286



 1          732.    Because of the vast area that ANTHC serves, it has only very limited ability and

 2   resources to address urgent priorities, including efforts to stem the vaping epidemic, which has

 3   had a particularly harmful impact on the members of ANTHC’s service population.

 4          733.    ANTHC’s resources have been severely burdened by the nicotine addiction

 5   epidemic that Defendants’ conduct has created, requiring ANTHC to expend funds to address the

 6   crisis, when such funds otherwise could have been reinvested in ANTHC’s business. These

 7   expenditures therefore constitute an injury to ANTHC’s business or property.

 8          734.    ANTHC has expended a significant part of its limited resources on prevention

 9   programs designed to reduce specific e-cigarette use. For example, ANTHC has started a

10   campaign to educate young members of its service population about the true and well known

11   severe health problems caused by smoking e-cigarettes. As part of its youth vaping prevention

12   campaign, ANTHC has created a comprehensive website for both adults and youth detailing the

13   harms of vaping, the health risks associated with youth vaping, information on quitting vaping,

14   and more. The website also includes short videos and print materials on the dangerous risks

15   associated with vaping.

16          735.    Due to Defendants’ false, deceptive, and misleading marketing scheme, ANTHC

17   has been compelled to redirect its limited resources to addressing the JUUL epidemic, including

18   educating youth and their parents of the true dangers of e-cigarettes and devoting resources to

19   creating and implementing programs to for nicotine addiction treatment and training employees

20   to address vaping health issues.

21          736.    Even if e-cigarettes were entirely banned today, members of ANTHC’s service

22   population, and in particular youth, would remain addicted because of the powerful kind of

23   nicotine contained in JUUL products.

24

25
                                                                                   COMPLAINT
                                                   - 223 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 232 of 286



 1           737.    ANTHC’s actions are necessary, but these measures cannot fully address the

 2   existing widespread use of vaping products and resulting nicotine addiction. Because of the

 3   potency of JUUL’s nicotine and ease of delivery, widespread use of JUUL products has created a

 4   problem of addiction much greater than what ANTHC can address with its current level of

 5   resources.

 6           738.    Fully addressing the harms to ANTHC caused by Defendants’ conduct will

 7   require a comprehensive approach. Without the resources to fund these measures now and in the

 8   future such as those described herein, ANTHC will continue to be severely harmed by the

 9   ongoing consequences of Defendants’ conduct.

10           739.    The harm that ANTHC has suffered and will continue to suffer cannot be

11   addressed by ordinary agency or regulatory action. There are no rules that the FDA could

12   promulgate or actions that the agency could take that would provide ANTHC with the relief it

13   seeks in this case.

14           740.    Regulatory action would not be sufficient to compensate ANTHC for the money

15   and resources that it has already expended on addressing the impacts of the vaping epidemic and

16   the resources it will need to spend in the future.

17           741.    The costs that ANTHC has incurred and will incur in the future in responding to

18   the vaping epidemic and in providing the public services described in this Complaint are

19   recoverable pursuant to the causes of action raised by ANTHC. Defendants’ misconduct alleged

20   herein is not a series of isolated incidents, but instead involves a sophisticated and complex

21   marketing scheme and related cover-up that has caused a continuing, substantial, and long-term

22   burden on the services provided by ANTHC. Additionally, the public nuisance created by

23   Defendants and ANTHC’s requested relief in seeking abatement further compels Defendants to

24

25
                                                                                    COMPLAINT
                                                     - 224 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 233 of 286



 1   compensate ANTHC for the substantial resources it will need to continue to expend to address

 2   the vaping epidemic created by Defendants’ misconduct.

 3          742.    The creation and maintenance of the e-cigarette epidemic directly harms ANTHC

 4   by imposing costs on members of its service population and its healthcare service. As a result of

 5   Defendants’ misconduct, ANTHC has been, and will be, forced to go far beyond what an inter-

 6   tribal healthcare organization could be expected to do in promoting the general health and

 7   welfare of its service population in order to combat the vaping crisis. This includes providing

 8   new programs and services in direct response to the damage caused by Defendants’ misconduct.

 9          743.    Defendants’ actions and omissions have substantially, unreasonably, and

10   injuriously interfered with the functions and operations of ANTHC and have affected the public

11   health, safety, and welfare of ANTHC’s service population. Without the vaping epidemic within

12   ANTHC’s service population, more time, money, and resources could have been used for

13   ANTHC’s goal of increasing the health and welfare of its service population.

14                      V. INTERSTATE AND INTRASTATE COMMERCE

15          744.    Defendants’ conduct as alleged herein has had a substantial effect on interstate

16   and intrastate commerce.

17          745.    At all material times, Defendants participated in the manufacture, marketing,

18   promotion, distribution, and sale of substantial amounts of JUUL products in a continuous and

19   uninterrupted flow of commerce across state and national lines and throughout the United States.

20

21

22

23

24

25
                                                                                   COMPLAINT
                                                   - 225 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 234 of 286



 1                                       VI.   CAUSES OF ACTION

 2                                  COUNT 1
              VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
 3                ORGANIZATIONS ACT (“RICO”), 18 U.S.C. § 1961, et seq.

 4          1. Violation of 18 U.S.C. § 1962(c)
 5
            746.    ANTHC hereby incorporates by reference the allegations contained in the
 6
     preceding paragraphs of the Complaint.
 7
            747.    This claim is brought by Plaintiff ANTHC against Defendants Monsees, Bowen,
 8
     Pritzker, Huh, Valani, and Altria (the “RICO Defendants”) for actual damages, treble damages,
 9
     and equitable relief under 18 U.S.C. § 1964, for violations of 18 U.S.C. § 1961, et seq.
10
            748.    Section 1962(c) makes it “unlawful for any person employed by or associated
11
     with any enterprise engaged in, or the activities of which affect, interstate or foreign commerce,
12
     to conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through
13
     a pattern of racketeering activity . . . .” 18 U.S.C. § 1962(c).
14
            749.    At all relevant times, each RICO Defendant is and has been a “person” within the
15
     meaning of 18 U.S.C. § 1961(3), because they are capable of holding, and do hold, “a legal or
16
     beneficial interest in property.”
17
            750.    ANTHC is a “person,” as that term is defined in 18 U.S.C. § 1961(3), and has
18
     standing to sue as it was and is injured in its business and/or property as a result of Defendants’
19
     wrongful conduct described herein.
20
            751.    Each RICO Defendant conducted the affairs of an enterprise through a pattern of
21
     racketeering activity, in violation of 18 U.S.C. § 1962(c), as described herein.
22

23

24

25
                                                                                       COMPLAINT
                                                     - 226 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 235 of 286



 1                 a. JLI is an Enterprise Engaged in, or its Activities Affect, Interstate or Foreign
                      Commerce
 2
            752.      Section 1961(4) defines an enterprise as “any individual, partnership, corporation,
 3
     association, or other legal entity, and any union or group of individuals associated in fact
 4
     although not a legal entity.” 18 U.S.C. § 1961(4).
 5
            753.      JUUL Labs, Inc. (JLI) is a corporation and therefore meets the definition of
 6
     “enterprise” under the RICO Act. Specifically, JLI is registered as a corporate entity in the State
 7
     of Delaware.
 8
            754.      Each of the Management Defendants controlled the JLI Enterprise—that is, they
 9
     used JLI as the vehicle through which an unlawful pattern of racketeering activity was
10
     committed—through their roles as officers and directors of JLI. As set forth below, their roles
11
     allowed them to control the resources and instrumentalities of JLI and use that control to
12
     perpetrate a number of fraudulent schemes involving the use of mail and wires, including sales to
13
     youth and fraudulently misrepresenting or omitting the truth about JUUL products to adult
14
     consumers and the public at large.
15
            755.      For its part, Altria and Altria Client Services began conspiring with Defendants
16
     Pritzker and Valani to direct the affairs of JLI as early as spring 2017, messaging that if JLI
17
     continued its massive growth—which they knew was achieved through youth marketing and
18
     fraudulent misrepresentations and omissions—they would receive a massive personal pay-off.
19
            756.      The Altria Defendants started personally transmitting statements over the mail
20
     and wires in furtherance of the fraudulent schemes even before Altria’s December 2018
21
     investment in JLI. After that point, Altria gained even further influence over the JLI Board of
22
     Directors and installed its own personnel in key roles at JLI, cementing its direction of the
23
     Enterprise.
24

25
                                                                                     COMPLAINT
                                                     - 227 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 236 of 286



 1          757.    JLI is an enterprise that is engaged in and affects interstate commerce because the

 2   company has sold and continues to sell products across the United States, as alleged herein.

 3              b. “Conduct or Participate, Directly or Indirectly, in the Conduct of Such
                   Enterprise’s Affairs”
 4
            758.    Conducting or participating in the conduct of an enterprise requires participation
 5
     in the enterprise's operation or management.
 6
            759.    As described herein, each RICO Defendant participated in the operation or
 7
     management of the JLI Enterprise and directed the affairs of the JLI Enterprise through a pattern
 8
     of racketeering activity, including masterminding schemes to defraud that were carried out by
 9
     and through JLI using the mail and wires in furtherance of plans that were designed with specific
10
     intent to defraud.
11
                c. Defendants Bowen and Monsees founded the JLI Enterprise and started its
12                 mission of hooking kids and lying to the public and regulators.

13          760.    Plaintiff incorporates by reference, as if fully set forth herein, the factual

14   allegations stated against Defendants Bowen and Monsees above.

15          761.    As described above in more detail, Defendants Bowen and Monsees were the

16   visionaries behind JUUL, led JLI in its infancy to develop a highly addictive product, and

17   formed JLI with the aim of creating a growing base of loyal users, including an illicit youth

18   market of nicotine users, by following the same tactics that the cigarette industry has used for

19   decades: selling to kids and lying to adults about their products. Together, Bowen and Monsees

20   set out to “deliver solutions that refresh the magic and luxury of the tobacco category.”

21          762.    Monsees admitted that when creating JLI, he and Bowen carefully studied the

22   marketing strategies, advertisements, and product design revealed in cigarette industry

23   documents that were uncovered through litigation and made public under the November 1998

24   Master Settlement Agreement between the state Attorneys General of forty-six states, five U.S.

25
                                                                                      COMPLAINT
                                                     - 228 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 237 of 286



 1   territories, the District of Columbia, and the four largest cigarette manufacturers in the United

 2   States. “[Cigarette industry documents] became a very intriguing space for us to investigate

 3   because we had so much information that you wouldn’t normally be able to get in most

 4   industries. And we were able to catch up, right, to a huge, huge industry in no time. And then we

 5   started building prototypes.”

 6          763.    Seizing on the decline in cigarette consumption and the lax regulatory

 7   environment for e-cigarettes, Bowen, Monsees, and investors in their company sought to

 8   introduce nicotine to a whole new generation of youth users, with JLI as the dominant supplier,

 9   by concealing the nicotine content and addictiveness of the products and promoting these

10   products to youth users. To achieve that goal, they knew they would need to create and market a

11   product that would make nicotine cool to kids again without the stigma associated with

12   cigarettes, deceive the public about what they were doing, and prevent and delay regulation that

13   would hinder their efforts to expand JUUL sales.

14          764.    Bowen led the design of the JUUL product, including by participating as a subject

15   in many of the company’s human studies. Bowen was instrumental in making the JUUL product

16   appealing to youth, even though “he was aware early on of the risks e-cigarettes posed to

17   teenagers.” He drew on his experience as a design engineer at Apple to make JUUL resonate

18   with Apple’s popular aesthetics. This high-tech style made JUULs look “more like a cool gadget

19   and less like a drug delivery device. This wasn’t smoking or vaping, this was JUULing.” The

20   evocation of technology makes JUUL familiar and desirable to the younger tech-savvy

21   generation, particularly teenagers. According to a 19-year-old interviewed for the Vox series By

22   Design, “our grandmas have iPhones now, normal kids have JUULs now. Because it looks so

23   modern, we kind of trust modern stuff a little bit more so we’re like, we can use it, we’re not

24   going to have any trouble with it because you can trust it.”

25
                                                                                     COMPLAINT
                                                    - 229 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 238 of 286



 1           765.     Bowen designed JUUL products to foster and sustain addiction, not break it. JLI

 2   and Bowen were the first to design an e-cigarette that could compete with combustible cigarettes

 3   on the speed and strength of nicotine delivery. Indeed, JUUL products use nicotine formulas and

 4   delivery methods much stronger than combustible cigarettes, confirming that what Bowen

 5   created an initiation product, not a cessation or cigarette replacement product. Bowen also

 6   innovated by making an e-cigarette that was smooth and easy to inhale, practically eliminating

 7   the harsh “throat hit,” which otherwise deters nicotine consumption, especially among nicotine

 8   “learners,” as R.J. Reynolds’ chemist Claude Teague called new addicts, primarily young people.

 9           766.     Bowen worked to minimize “throat hit” and maximize “buzz” of the JUUL e-

10   cigarette. Dramatically reducing the throat hit is not necessary for a product that is aimed at

11   smokers who are accustomed to the harshness of cigarette smoke, but it very effectively appeals

12   to nonsmokers, especially youth.

13           767.     The “buzz” testing results demonstrate that Bowen’s goal was not to match the

14   nicotine delivery profile of a cigarette, but to surpass it by designing a maximally addictive

15   product, which could only be marketed as a cigarette substitute through a sophisticated fraud

16   campaign.

17           768.     Bowen designed the JUUL product to deliver nicotine in larger amounts and at a

18   faster rate than traditional cigarettes. This feature made the product more likely to capture users

19   with the first hit.

20           769.     Bowen was also heavily involved with JLI’s marketing strategy, which primarily

21   targeted youth users.

22           770.     Bowen personally developed JLI’s strategy to market to youth and make JLI as

23   profitable as possible, so that it would be an attractive investment for a major manufacturer of

24   traditional cigarettes. In a 2016 e-mail exchange with JLI employees regarding potential

25
                                                                                     COMPLAINT
                                                    - 230 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 239 of 286



 1   partnerships with e-cigarette juice manufacturers, Bowen reminded the employees that “big

 2   tobacco is used to paying high multiples for brands and market share.” Bowen knew that to

 3   achieve the ultimate goal of acquisition, JLI would have to grow the market share of nicotine-

 4   addicted e-cigarette users, regardless of the human cost.

 5           771.    Bowen’s role in marketing included changing the name of “Crisp Mint” to “Cool

 6   Mint” in 2015. Bowen also oversaw JLI’s formation of a commercial relationship with Avail

 7   Vapor, LLC, an Altria subsidiary, which Altria and JLI used to coordinate the flavor preservation

 8   schemes described below.

 9           772.    Like Bowen, Monsees was instrumental to founding JLI with the aim of

10   expanding the market of nicotine addicted e-cigarette users to include those “who aren’t

11   perfectly aligned with traditional tobacco products.”

12           773.    Monsees personally helped to market JLI to the “cool kids,” using a sophisticated

13   viral marketing campaign that strategically laced social media with false and misleading

14   messages, to ensure their uptake and distribution among young consumers. Then, he

15   subsequently and personally denied to the public and regulators that JLI had done just that.

16           774.    With help from their early investors and board members, who include Nicholas

17   Pritzker, Hoyoung Huh, and Riaz Valani, Bowen and Monsees succeeded in hooking millions of

18   youth, intercepting millions of adults trying to overcome their nicotine addictions, delaying

19   regulation that would have stopped their unlawful activities, and, of course, earning billions of

20   dollars in profits.

21               d. Defendants Pritzker, Huh, and Valani exercised control and direction over
                    the JLI Enterprise
22
             775.    Plaintiff incorporates by reference, as if fully set forth herein, the factual
23
     allegations stated against Pritzker, Huh, and Valani above.
24

25
                                                                                       COMPLAINT
                                                      - 231 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 240 of 286



 1          776.    As described above, Pritzker, Huh, and Valani were early investors in JLI who

 2   worked closely with Bowen and Monsees, and took control of the JLI Board of Directors in

 3   2015. Working in close collaboration with Bowen and Monsees, Pritzker, Huh, and Valani

 4   directed JLI’s affairs and used the corporation to effectuate and continue fraudulent schemes for

 5   their own personal profits and financial benefits. Pritzker, Huh, and Valani were “more active

 6   than most” board members and, unlike most corporate board members, had active involvement

 7   in directing the company’s actions week to week, including JLI’s marketing efforts.

 8          777.    Pritzker, Huh, and Valani exercised an intimate level of control over JLI during a

 9   key period—from October 2015 through at least May 2016—when the three Defendants

10   (Pritzker, Huh, and Valani) served as the Executive Committee of the JLI Board of Directors.

11          778.    As detailed above, in 2015, there was a power struggle within JLI about whether

12   to grow JLI’s consumer base by targeting young people. Pritzker, Huh, and Valani favored

13   aggressive marketing of JUUL products to young people. By October 2015, the power struggle

14   was over, with the debate resolved in favor of selling to teens. At that time, Monsees stepped

15   down as CEO to be replaced by the three-member “Executive Committee” comprised of Pritzker,

16   Huh, and Valani. Huh served as the Executive Committee Chairman, and Pritzker served as Co-

17   Chairman. The Executive Committee had the final say over all day-to-day operations of the JLI

18   business. Huh, as Chairman, and Pritzker, as Co-Chairman of JLI, were involved in the

19   management of the company on a weekly basis. By December 2015, for example, the Executive

20   Committee gave Pritzker and Huh supervisory responsibility for JLI employees. Valani, for his

21   part, was also an active Board member, involved in the management of the company on a weekly

22   basis. Dating back to 2011, Valani was a regular presence in JLI’s offices, appearing in person

23   at JLI’s offices “a couple times a week.”

24

25
                                                                                   COMPLAINT
                                                   - 232 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 241 of 286



 1              e. Bowen, Monsees, Pritzker, Huh, and Valani Exercised a Firm Grip over JLI

 2          779.    By the summer of 2015, and at all times prior to Altria’s investment in JLI, JLI

 3   was controlled by a Board of Directors with a maximum of seven seats. JLI co-founder Bowen

 4   has occupied a seat on JLI’s Board from its inception. Likewise, Defendant Monsees was a

 5   member of the Board of Directors of JLI until he stepped down in March 2020. Defendant

 6   Pritzker has been on the Board of Directors of JLI since at least August 2013. He controlled two

 7   of JLI’s maximum seven Board seats. Defendant Valani has been on JLI’s Board of Directors

 8   since at least 2007. He also controlled two of JLI’s maximum seven Board seats. Beginning

 9   around March 2015, Hank Handelsman occupied Valani’s second seat. Notably, Handelsman

10   has a close relationship with Pritzker, as he serves as general counsel for the Pritzker

11   Organization. He also was a senior executive officer and general counsel for the Pritzkers’ Hyatt

12   Corporation for several decades.

13          780.    Collectively, and prior to Altria’s investment, Pritzker, Valani, Huh, Bowen, and

14   Monsees controlled at least six of the seven seats on the JLI Board of Directors, which in turn

15   allowed them to appoint the seventh member of the JLI Board of Directors. Thus, the

16   Management Defendants had total control of the decisions of the Board of Directors. Pritzker

17   and Valani, each holding two Board seats (and thus a majority of the seven-seat Board), had the

18   ability to control the outcome of all decisions of the Board of Directors, as Board decisions were

19   decided by a majority vote. It also follows that, by controlling the majority of the JLI Board of

20   Directors at all relevant times, Pritzker and Valani had an effective “veto” over any decisions

21   made by the JLI Board of Directors. And, Pritzker, Huh, and Valani exercised even more close

22   control during the time period in which they served on the Executive Committee.

23

24

25
                                                                                     COMPLAINT
                                                    - 233 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 242 of 286



 1          781.    Through the Board of Directors’ control over all aspects of JLI’s business,

 2   Bowen, Monsees, Pritzker, Huh, and Valani used JLI as a vehicle to further fraudulent schemes

 3   of targeting youth, misrepresenting and omitting to consumers of all ages what JLI was really

 4   selling and to whom, and seeking to delay or prevent regulation that would impede the

 5   exponential growth of JUUL’s massive youth market share. They achieved their ultimate goal of

 6   self-enrichment through fraud when Altria made an equity investment in JLI in December 2018.

 7   In 2017, Altria Conspired with Pritzker and Valani to influence and indirectly exercise control

 8   over JLI.

 9          782.    Plaintiff incorporates by reference, as if fully set forth herein, the factual

10   allegations stated against the Altria Defendants above.

11          783.    As set forth above, Altria (through its subsidiary, Defendant Philip Morris) has

12   been manufacturing and selling “combustible” cigarettes for more than a century, but,

13   recognizing that regulation and litigation had resulted in declining cigarette sales, Altria was

14   looking to enter the e-cigarette space. It formed a subsidiary, Nu Mark LLC, to develop and

15   market an e-cigarette product, the Mark Ten. The Mark Ten was not a success, so Altria began

16   eyeing an acquisition of the biggest player in the youth addiction game, JLI.

17          784.    Altria’s pursuit led to eighteen months of negotiations with Altria and Altria

18   Client Services on the one hand, and Defendants Pritzker and Valani on the other, regarding a

19   potential acquisition or equity investment in JLI. They conspired to achieve the best outcome for

20   Pritzker and Valani personally and for Altria as an entity. During these eighteen months, Altria,

21   and Altria Client Services specifically, enticed Pritzker and Valani with a potential multi-billion

22   dollar payout. During that time, Pritzker, Valani, and the other Management Defendants

23   committed numerous acts of fraud to grow the business of JLI to satisfy Altria’s expectations.

24   Meanwhile, Altria and Altria Client Services actively conspired with Pritzker and Valani to

25
                                                                                      COMPLAINT
                                                     - 234 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 243 of 286



 1   continue growing JLI’s youth market by continuing JLI’s fraudulent activities, their compliance

 2   ensured by that promised payout. Altria was gathering information on JLI to confirm Altria

 3   would be purchasing a company with a proven track record of sales to youths.

 4              f. Altria directly exercises control of and participates in the JLI Enterprise

 5          785.    By October 2018, Altria was directly transmitting statements over the mail and

 6   wires to support the JLI enterprise’s efforts to fraudulently market JUUL products and to prevent

 7   or delay regulation.

 8          786.    In December 2018, Altria publicly announced its ties to the JLI enterprise by

 9   making a $12.8 billion equity investment in JLI, the largest private equity investment in United

10   States history. This investment led to massive personal financial benefit for each of the

11   Management Defendants and gave Altria three seats on the JLI Board of Directors, allowing it to

12   assert greater management and control over the JLI Enterprise, which used the instrumentalities

13   of JLI to effectuate many of its fraudulent schemes.

14          787.    Following the investment, Altria also directly distributed fraudulent statements

15   that JLI was a cessation device, that JLI did not target youth, and that the nicotine in a single

16   JUULpod was equivalent to a pack of cigarettes.

17          788.    Moreover, to further bolster its influence and control of JLI, Altria worked with

18   Pritzker and Valani to install two key Altria executives into leadership positions at JLI: K.C.

19   Crosthwaite and Joe Murillo.

20              g. The Fraudulent Schemes

21          789.    As detailed above, the operation of the JLI Enterprise, as directed by the

22   Marketing Defendants and Altria, included several schemes to defraud that helped to further the

23   goals of the RICO Defendants—i.e., to expand the e-cigarette market, particularly among youth,

24   for the five individual Defendants to reap huge personal profits, and for Altria to regain the

25
                                                                                      COMPLAINT
                                                     - 235 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 244 of 286



 1   market share that it was losing in the traditional cigarette arena and could no longer openly

 2   pursue through the same tactics used by JLI and the Management Defendants.

 3              h. Fraudulent Marketing Scheme

 4          790.    As described above, JLI and the Management Defendants directed and caused JLI

 5   to make false and misleading advertisements that omitted references to JUUL’s nicotine content

 6   and potency to be transmitted via the mail and wires, including the Vaporized campaign.

 7          791.    As early as 2014, Pritzker participated in planning discussions with Monsees and

 8   Valani about how to expand JUUL’s market share through marketing.

 9          792.    In 2015, Bowen helped to finalize the messaging framework for JUUL’s launch

10   plan, including sponsored content on social media. This messaging was patently youth oriented

11   and intentionally targeted children.

12          793.    Monsees studied the marketing techniques of the traditional cigarette industry,

13   and he personally reviewed the photographs that were used in the youth-oriented advertisements

14   that accompanied JUUL’s launch. The “Vaporized” campaign featured bright colors and young

15   models who were in “poses were often evocative of behaviors more characteristic of underage

16   teen than mature adults.”

17          794.    Monsees also provided specific direction as to the content of the JUUL website to

18   JLI employees, and that content include false, misleading, and deceptive statements designed to

19   induce consumers, and particularly young people, to purchase the JUUL product.

20          795.    Pritzker, Valani, Monsees, and Bowen—individually and collectively—approved

21   images from the JUUL “Vaporized” ad campaign in 2015. While they noted the youthfulness of

22   the models, they expressed no concerns about the direction of the campaign, which was clearly

23   directed to young users, they all supported launching the campaign—which then proved to be a

24   great “success” in expanding vaping among underage users. And even though Pritzker, Huh, and

25
                                                                                    COMPLAINT
                                                   - 236 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 245 of 286



 1   Valani knew—and explicitly stated—that what they were doing was wrong, JLI pressed ahead

 2   with its youth-oriented marketing through early 2016.

 3          796.    Before the launch of new JUUL advertising campaigns in 2015, Pritzker, Valani,

 4   and Bowen advised the JLI marketing team to allay their concerns about the messaging regarding

 5   the nicotine content of the JUUL product.

 6          797.    Along with Valani, Pritzker was so directly involved in the “Vaporized”

 7   advertising campaign—which, as described above, marketed the JUUL product to teens—that

 8   JLI’s COO in 2015 remarked that he was concerned that the Board would try to write copy for

 9   future branding changes.

10          798.    Huh was also instrumental in these early marketing campaigns, which were

11   targeted to youth and omitted references to JUUL’s nicotine content. In debates about whether

12   to continue marketing JUUL aggressively to youth, Huh supported that action and asserted that

13   the company could not be blamed for youth nicotine addiction.

14          799.    During his stint as Executive Committee chairman, which lasted at least until May

15   2016, Huh approved specific branding changes in 2015 and 2016, as JLI developed and

16   implemented its plans for marketing to youth.

17          800.    Various communications post-October 2015 demonstrate that Monsees deferred

18   to Huh with regard to the direction of the company.

19          801.    Pritzker also personally controlled several aspects of JLI’s branding. For

20   instance, Pritzker was directly involved in creating JLI’s corporate website in May 2017. JLI

21   used this website as another means to market its products to youth.

22          802.    Through the allegations above, Plaintiff ANTHC has shown a direct connection

23   between the RICO Defendants and this fraudulent scheme, including personal involvement in

24   directing, in some part, the affairs of the JLI Enterprise.

25
                                                                                    COMPLAINT
                                                     - 237 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 246 of 286



 1               i. Youth Access Scheme

 2          803.    As described, the five Management Defendants who controlled JLI acted

 3   individually and in concert to expand youth access to JUUL products through schemes to

 4   mislead young customers about the products.

 5          804.    JLI worked with Veratad to expand youth access while giving the appearance the

 6   JLI was combating youth access to its products.

 7          805.    Through the allegations above, Plaintiff has shown a direct connection between

 8   the RICO Defendants and this fraudulent scheme, including personal involvement in directing, in

 9   some part, the affairs of the JLI Enterprise.

10               j. Nicotine Content Misrepresentation Scheme

11          806.    As alleged above, the Management Defendants and Altria caused thousands, if

12   not millions, of JUULpod packages to be distributed to consumers with false and misleading

13   information regarding the JUULpods’ nicotine content. The Management Defendants who

14   controlled JLI also caused the same false and misleading information to be distributed via JLI’s

15   website.

16          807.    Defendant Bowen participated in studies regarding the nicotine content of

17   JUULpods, including by altering or re-engineering his own studies concerning nicotine content

18   to mask the true content and impact in the products he developed. He discussed his engineering

19   test results (the Phase 1 results) and how they differed from the Phase 0 results with Monsees,

20   Pritzker, and Valani. He helped to select the 4% benzoate formulation that served as a model for

21   all formulations used with the JUUL product. As formulated, JUULpods were foreseeably

22   exceptionally addictive, particularly when used by persons without prior substantial exposure to

23   nicotine.

24

25
                                                                                   COMPLAINT
                                                     - 238 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 247 of 286



 1              808.   As alleged above, Defendants Monsees, Pritzker, and Valani had personal

 2   knowledge about JUUL product nicotine content through direct communications with Bowen

 3   discussing engineered test results (the Phase 1 results) and how they differed from the Phase 0

 4   results.

 5              809.   Defendants Bowen, Monsees, Pritzker, and Valani thus caused the distribution of

 6   numerous JUULpod packages and statements on the JLI website and elsewhere that fraudulently

 7   equated the nicotine content of one JUULpod as equivalent to one pack of cigarettes. These

 8   statements were false, as a JUULpod had substantially more nicotine than a standard pack of

 9   combustible cigarettes.

10              810.   Defendant Bowen also directed, on May 4, 2018, that Ashley Gould convey to

11   The Washington Post that JLI’s studies “support that nic strength and pack equivalence holds

12   true,” even though he knew this statement was false. On May 10, 2018, The Washington Post

13   published an article quoting a JUUL spokesperson extensively and stating that JUUL “contains

14   about the same amount of nicotine as a pack of cigarettes”—the exact false statement Bowen

15   instructed Gould to convey to the Post.

16              811.   The following year, Monsees conveyed this same misinformation in deposition

17   testimony in a proceeding before the United States International Trade Commission.

18              812.   Defendant Monsees also required, by no later than July 2018, that JLI employees

19   obtain his personal approval for the artwork on all JUULpod packaging.

20              813.   Several Altria Defendants were involved in this scheme as well. With the

21   approval and consent of Altria Group and under the management of Altria Client Services (the

22   “Provider Manager” for the contracts), Altria Group Distribution Company distributed millions

23   of JUULpod packages to stores across the country. These packages included the false and

24   misleading information regarding JUULpods’ nicotine content.

25
                                                                                    COMPLAINT
                                                     - 239 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 248 of 286



 1           814.   Through the allegations above, Plaintiff has shown a direct connection between

 2   the RICO Defendants and this fraudulent scheme, including personal involvement in directing, in

 3   some part, the affairs of the JLI Enterprise.

 4              k. Flavor-Preservation Scheme

 5           815.   As alleged above, the RICO Defendants worked in concert to defraud the public

 6   and deceive regulators to prevent regulation that would have impeded their plan to keep selling

 7   to children. Specifically, they worked to ensure that the FDA allowed JUUL’s mint flavor to

 8   remain on the market.

 9           816.   Altria and JLI had been working together on flavor strategy as early as September

10   2017, when Tyler Goldman and Gal Cohen (Valani’s inside man within JLI) met with

11   representatives of Altria Client Services to plan a strategy for responding to the FDA’s proposed

12   regulation of flavors in e-cigarettes. This plan would be coordinated through Avail Vapor, LLC,

13   a company partially owned by Altria. Through Avail, the RICO Defendants obtained evidence

14   that confirmed that mint was so popular with non-smoking teenagers that even with mint as its

15   sole flavor option, JLI would remain a multi-billion dollar enterprise.

16           817.   Weeks before Altria’s equity investment in December 2018, the regulatory

17   pressure ramped up significantly, and Altria and JLI engaged in active fraud to lull the FDA that

18   mint was simply a traditional cigarette flavor designed to help adult smokers switch, rather than a

19   flavor that appealed primarily to youth. With the scheme in place, Altria and JLI finalized their

20   deal.

21           818.   In September 25, 2018, then-FDA Commissioner Scott Gottlieb sent letters to

22   Altria, JLI and other e-cigarette manufacturers, requesting a “detailed plan, including specific

23   timeframes, to address and mitigate widespread use by minors.”

24

25
                                                                                    COMPLAINT
                                                     - 240 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 249 of 286



 1          819.    Altria and JLI’s responses to the FDA reflect a coordinated effort to mislead the

 2   FDA with the intention that regulators, in reliance on their statements, would allow JLI to

 3   continue marketing mint JUULpods.

 4          820.    On October 25, 2018, Altria Group sent a letter to the FDA portraying mint as a

 5   traditional tobacco flavor. Altria shared this letter with Pritzker and Valani. JLI, at the direction

 6   of the five Management Defendants, subsequently sent a similar letter and false youth study,

 7   fraudulently claiming that mint was a traditional tobacco flavor and was not attractive to kids.

 8          821.    Altria Group Distribution Company and Altria Group (through K.C. Crosthwaite)

 9   then distributed hundreds of thousands of mint pods in 2019. They focused on selling this flavor

10   in particular to take advantage of delayed regulation.

11          822.    Through the allegations above, Plaintiff has shown a direct connection between

12   the RICO Defendants and this fraudulent scheme, including personal involvement in directing, in

13   some part, the affairs of the JLI Enterprise.

14              l. Cover-up Scheme

15          823.    The RICO Defendants were not only concerned with protecting flavors, however.

16   In light of growing public scrutiny of JLI’s role in the youth vaping crisis, these Defendants

17   continued their scheme to prevent a complete ban on JLI’s product by portraying JUUL as a

18   smoking cessation device and denying that the company ever marketed to youth.

19          824.    As alleged above, JLI maintained website pages that provided false information

20   about the addictive potential of its products and denied that JLI marketed to youth. Defendants

21   Bowen, Monsees, Pritzker, Huh, and Valani directed the content of the JLI website and had

22   “final say” over JLI’s marketing messaging.

23          825.    Bowen understood that children were using the JUUL product and intentionally

24   continued the youth-appealing marketing strategy. For instance, in 2016, upon seeing social

25
                                                                                     COMPLAINT
                                                     - 241 -
                                                                      MDL CASE NO. 3:19-MD-02913
              Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 250 of 286



 1   media posts of teenagers using JUUL products, he remarked that he was “astounded by this ‘ad

 2   campaign’ that apparently some rich east coast boarding school kids are putting on,” and he

 3   added that Valani was plotting how JUUL could “leverage user generated content” to increase

 4   sales.

 5            826.   Monsees knew before the JUUL launch that JUUL would be attractive to youth.

 6   In October 2014, Monsees received results from a JUUL prototype, including comments that

 7   while JUUL was “too much” for smokers, the “younger group” liked JUUL, and JUUL “might

 8   manage to make smoking cool again.” Monsees saw this information as an opportunity, not as a

 9   warning.

10            827.   Bowen and Monsees were well aware that JUUL branding was oriented toward

11   teens, and they mimicked the previous efforts of the tobacco industry to hook children on

12   nicotine to increase JUUL sales.

13            828.   In 2015, JLI’s Board—controlled by Bowen, Monsees, Pritzker, Huh, and

14   Valani—met frequently, and the appeal of JUUL to underage users was a constant topic of

15   discussion, as detailed above. Individually and collectively, Pritzker, Huh, and Valani affirmed

16   this course of action, taking steps to continue marketing efforts to youth and rejecting efforts by

17   other Board members to curtail them.

18            829.   Also in 2018, when concern grew about youth vaping, Valani directed JLI’s

19   strategy in responding to such concerns. As directed by Valani, the goal was to debunk studies

20   linking the company with the youth vaping crisis and to try to focus attention on youth smokers

21   who allegedly had switched to JUUL—a misinformation campaign designed to stave off

22   regulation or the ban of JUUL products.

23            830.   Likewise, in 2018, Pritzker and Valani were heavily involved in planning sham

24   “youth prevention” activities, whereby JLI would put on seminars for school children that

25
                                                                                     COMPLAINT
                                                    - 242 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 251 of 286



 1   ostensibly were designed to prevent youth vaping, but which actually told school children that

 2   vaping was safe and even taught children how to use the product.

 3          831.    Pritzker was heavily involved in JLI’s public relations activities, including

 4   granular detail such as directing responses to particular inquiries from teachers. Along with

 5   Valani, Pritzker also approved a press release in response to an inquiry by U.S. Senators, falsely

 6   detailing JLI’s alleged youth vaping prevention efforts.

 7          832.    Pritzker and Valani each edited and revised press releases about JLI’s youth

 8   prevention activities and steps it claimed to be taking to prevent youth sales, and they approved

 9   CEO Kevin Burns’s op-ed to The Washington Post claiming that the company did not want to

10   sell to youth and was only targeting adult smokers.

11          833.    The five Management Defendants caused false and misleading advertising to be

12   distributed over television and the internet to give the impression that JLI’s product was a

13   smoking cessation device and that JLI never marketed to youth.

14          834.    Valani and Pritzker routinely approved the copy for JUUL advertising spots. For

15   example, Kevin Burns sought Pritzker and Valani’s approval of the fraudulent Make the Switch

16   advertising campaign, which was distributed over the mail and wires.

17          835.    The Make the Switch campaign featured former smokers aged 37 to 54 discussing

18   how JUUL helped them quit smoking. According to JLI’s Vice President of Marketing, the

19   Make the Switch campaign was “an honest, straight down the middle of the fairway, very clear

20   communication about what we’re trying to do as a company.” But these statements were false,

21   as JUUL was not intended to be a smoking cessation device.

22          836.    Defendant Altria Group’s subsidiaries Philip Morris USA and AGDC continued

23   this scheme by transmitting the fraudulent Make the Switch advertisements in packs of its

24   combustible cigarettes. These advertisements falsely portrayed the JUUL product as a smoking

25
                                                                                    COMPLAINT
                                                    - 243 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 252 of 286



 1   cessation device for adults. Defendant Altria Client Services did the same by e-mailing and

 2   mailing out hundreds of thousands of Make the Switch advertisements, with the approval and

 3   consent of Altria Group.

 4          837.      Monsees perpetuated the myth that JUUL was designed as a smoking cessation

 5   device, even though it was designed to appeal to young non-smokers. Monsees testified before

 6   congress that JUUL was an “alternative” to traditional “cessation products” that “have extremely

 7   low efficacy.”

 8          838.      In response to a direct question about whether people buy JUUL to stop smoking,

 9   Defendant Monsees responded: “Yes. I would say nearly everyone uses our product as an

10   alternative to traditional tobacco products.”

11          839.      These statements were false, and Monsees knew that they were false, as JUUL

12   devices were never intended to be smoking cessation devices or ever operated as one.

13          840.      Monsees also committed mail or wire fraud by giving the following written

14   testimony to Congress, which was false: “We never wanted any non-nicotine user, and certainly

15   nobody under the legal age of purchase, to ever use JLI products. . . . That is a serious problem.

16   Our company has no higher priority than combatting underage use.”

17          841.      Monsees further committed mail or wire fraud with a false statement, through

18   JLI’s website, that: “We have no higher priority than to prevent youth usage of our products

19   which is why we have taken aggressive, industry leading actions to combat youth usage.” In

20   reality, the RICO Defendants, through JLI, knowingly and intentionally marketed its product to

21   youth users.

22          842.      Beginning in October 2018, both Altria and JLI transmitted false and misleading

23   communications to the public and the federal government, including Congress and the FDA, in

24   an attempt to stave off regulation of the JUUL product.

25
                                                                                    COMPLAINT
                                                     - 244 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 253 of 286



 1          843.    As detailed above, each RICO Defendant directed and participated in these

 2   fraudulent schemes, either directly or indirectly, with specific intent to defraud, and used JLI as a

 3   vehicle to carry out this pattern of racketeering activity.

 4              m. “Pattern of Racketeering Activity”

 5          844.    The RICO Defendants did willfully or knowingly conduct or participate in,

 6   directly or indirectly, the affairs of the Enterprise through a pattern of racketeering activity

 7   within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c), and employed the use of the

 8   mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).

 9          845.    Specifically, the RICO Defendants—individually and collectively—have

10   committed, conspired to commit, and/or aided and abetted in the commission of, at least two

11   predicate acts of racketeering activity (i.e., violations of 18 U.S.C. §§ 1341 and 1343), within the

12   past ten years, as described herein.

13          846.    The multiple acts of racketeering activity that the RICO Defendants committed, or

14   aided or abetted in the commission of, were related to each other, pose a threat of continued

15   racketeering activity, and therefore constitute a “pattern of racketeering activity.”

16          847.    The RICO Defendants used, directed the use of, and/or caused to be used,

17   thousands of interstate mail and wire communications in service of the Enterprise’s objectives

18   through common misrepresentations, concealments, and material omissions.

19          848.    As described above, the RICO Defendants devised and knowingly carried out

20   material schemes and/or artifices to defraud the public and deceive regulators by (1) transmitting

21   advertisements that fraudulently and deceptively omitted any reference to JUUL’s nicotine

22   content or potency (or any meaningful reference, where one was made); (2) causing false and

23   misleading statements regarding the nicotine content of JUULpods to be posted on the JLI

24   website; (3) causing many thousands, if not millions, of JUULpod packages containing false and

25
                                                                                      COMPLAINT
                                                     - 245 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 254 of 286



 1   misleading statements regarding the nicotine content of JUULpods to be transmitted via U.S.

 2   mail; (4) representing to consumers and the public at large that JUUL was created and designed

 3   as a smoking cessation device; (5) misrepresenting the nicotine content and addictive potential of

 4   its products; (6) making fraudulent statements to the FDA to persuade the FDA to allow mint

 5   flavored JUULpods to remain on the market; and (7) making fraudulent statements to the public

 6   (including through advertising), the FDA, and Congress to prevent prohibition of JUUL

 7   cigarettes, as was being contemplated in light of JLI’s role in the youth vaping epidemic.

 8          849.    The RICO Defendants committed these racketeering acts intentionally and

 9   knowingly, with the specific intent to defraud and to personally or directly profit from these

10   actions.

11          850.    The RICO Defendants’ predicate acts of racketeering (18 U.S.C. § 1961(1))

12   include, but are not limited to:

13                  A. Mail Fraud: the Enterprise violated 18 U.S.C. § 1341 by sending
                       or receiving, or by causing to be sent and/or received, fraudulent
14                     materials via U.S. mail or commercial interstate carriers for the
                       purpose of deceiving the public, regulators, and Congress.
15
                    B. Wire Fraud: the Enterprise violated 18 U.S.C. § 1343 by
16                     transmitting and/or receiving, or by causing to be transmitted
                       and/or received, fraudulent materials by wire for the purpose of
17                     deceiving the public, regulators, and Congress.

18          851.    As explained above, the RICO Defendants conducted the affairs of the Enterprise

19   through a pattern of racketeering activity by falsely and misleadingly using the mails and wires

20   in violation of 18 U.S.C. § 1341 and § 1343. To the extent that JLI itself or a JLI officer other

21   than one or more of the RICO Defendants made a particular statement listed below, the

22   Management Defendants who controlled JLI and Altria caused those statements to be made

23   through their control of JLI and through their control of the communications that JLI was

24   disseminating to the FDA, to Congress, and to the general public in connection with directing the

25
                                                                                    COMPLAINT
                                                    - 246 -
                                                                     MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 255 of 286



 1   affairs of JLI. As detailed above, these statements are alleged to be part of the fraudulent

 2   schemes masterminded by the RICO Defendants who conducted the affairs of JLI.

 3           852.    Illustrative and non-exhaustive examples include the following:

 4
       From                To               Date              Description
 5
       Statements Omitting Reference to JUUL’s Nicotine Content
 6
       JLI                 Public (via      2015              “Vaporized” Campaign and other
 7                         television,                        advertising campaigns transmitted via
                           internet, and                      the mails and wires which targeted
 8                         mail)                              under-age vapers and omitted any
                                                              reference to JUUL’s nicotine content.
 9
       Statements that JUUL is a Cessation Device
10
       JLI                 Public (via      April 25,         “JUUL Labs was founded by former
11                         internet – JLI   2018 (or          smokers, James and Adam, with the
                           Website)         earlier) to       goal of improving the lives of the
12                                          Present           world’s one billion adult smokers by
                                                              eliminating cigarettes. We envision a
13                                                            world where fewer adults use
                                                              cigarettes, and where adults who
14                                                            smoke cigarettes have the tools to
                                                              reduce or eliminate their consumption
15                                                            entirely, should they so desire.”

       Kevin Burns         Public (via      November 13,      “To paraphrase Commissioner
16
       (former JLI         internet – JLI   2018              Gottlieb, we want to be the offramp for
       CEO)                Website)                           adult smokers to switch from
17
                                                              cigarettes, not an on-ramp for
                                                              America’s youth to initiate on
18
                                                              nicotine.”
19     JLI                 Public (via      September         “JUUL Labs, which exists to help adult
                           internet – JLI   19, 2019          smokers switch off of combustible
20                         Website)                           cigarettes.”
21

22

23

24

25
                                                                                    COMPLAINT
                                                    - 247 -
                                                                     MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 256 of 286



 1   From             To                Date              Description
 2   Howard Willard   Public (via       December 20,      “We are taking significant action to
     (Altria CEO)     internet –        2018              prepare for a future where adult
 3                    Altria                              smokers overwhelmingly choose non-
                      website)                            combustible products over cigarettes
 4                                                        by investing $12.8 billion in JUUL, a
                                                          world leader in switching adult
 5                                                        smokers. ... We have long said that
                                                          providing adult smokers with superior,
 6                                                        satisfying products with the potential to
                                                          reduce harm is the best way to achieve
 7                                                        tobacco harm reduction.”

 8   Howard Willard   FDA (via U.S. October 25,           “We believe e-vapor products present
                      mail or       2018                  an important opportunity to adult
 9                    electronic                          smokers to switch from combustible
                      transmission                        cigarettes.”
10                    of letter to
                      Commissioner
11                    Gottlieb)

12   Statements Regarding Nicotine Content in JUULpods

13   JLI              Public (via       July 2, 2019      “Each 5% JUULpod is roughly
                      internet – JLI    (or earlier) to   equivalent to one pack of cigarettes in
14                    website)          Present           nicotine delivery.”

15   JLI              Public (via       April 21,         “JUULpod is designed to contain
                      internet – JLI    2017              approximately 0.7mL with 5% nicotine
16                    website)                            by weight at time of manufacture
                                                          which is approximately equivalent to 1
17                                                        pack of cigarettes or 200 puffs.”

     JLI; AGDC;       Public (via       2015 to           JUULpod packages (1) claiming a 5%
18
     Altria Client    U.S. mail         Present           nicotine strength; (2) stating that a
     Services         distribution of                     JUULpod is “approximately equivalent
19
                      JUULpod                             to about 1 pack of cigarettes.”
                      packaging)
20

21

22

23

24

25
                                                                                COMPLAINT
                                                - 248 -
                                                                 MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 257 of 286



 1   From              To               Date             Description
 2   Statements to Prevent Regulation of mint Flavor

 3   JLI               FDA (via U.S.    October 16,      JLI’s Action Plan that fraudulently
                       mail or          2018 (FDA)       characterizes mint as a non-flavored
 4                     electronic                        tobacco and menthol product,
                       transmission);   November 12,     suggesting that it was a product for
 5                     Public (via      2018 (Public)    adult smokers.
                       internet – JLI
 6                     website)

 7   Howard Willard    FDA (via U.S. October 25,         Letter from H. Willard to FDA
     (Altria CEO)      mail or       2018                fraudulently representing mint as a
 8                     electronic                        non-flavored tobacco and menthol
                       transmission                      product, suggesting that it was a
 9                     of letter to                      product for adult smokers.
                       Commissioner
10                     Gottlieb)

11   JLI               FDA (via U.S. November 5,         Fraudulent youth prevalence study
                       mail or       2018                transmitted by JLI to the FDA.
12                     electronic
                       transmission)
13
     Statements to Prevent Ban on JUUL Products
14
     JLI               Public (via      January 2019     $10 million Make the Switch
                       Television)                       advertising campaign, which was
15
                                                         designed to deceive the public and
                                                         regulators into believing that JLI was
16
                                                         only targeting adult smokers with its
                                                         advertising and product, and that JUUL
17
                                                         was a smoking cessation product.
18   AGDC; Philip      Public (via      December         Make the Switch advertising campaign,
     Morris; JLI       inserts in       2018 -           for the purpose of deceiving smokers
19                     combustible      Present          into believing that JUUL was a
                       cigarette                         cessation product.
20                     packs)
21   Altria Client     Public (via      December         Make the Switch advertising campaign,
     Services; JLI     direct mail      2018 –           for the purpose of deceiving smokers
22                     and email        Present          into believing that JUUL was a
                       campaigns)                        cessation product.
23

24

25
                                                                               COMPLAINT
                                               - 249 -
                                                                MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 258 of 286



 1   From             To               Date             Description
 2   JLI Chief        Public (via      December 14,     “It’s a really, really important issue.
     Administrative   interview with   2017             We don’t want kids using our
 3   Officer          CNBC, later                       products.”
                      posted on
 4                    internet)

 5   JLI              Public (via      March 14,        “We market our products responsibly,
                      internet -       2018             following strict guidelines to have
 6                    social media)                     material directly exclusively toward
                                                        adult smokers and never to youth
 7                                                      audiences.”

 8   JLI              FDA (via U.S.    October 16,      “We don’t want anyone who doesn’t
                      mail or          2018 (FDA)       smoke, or already use nicotine, to use
 9                    electronic                        JUUL products. We certainly don’t
                      transmission);   November 12,     want youth using the product. It is bad
10                    Public (via      2018 (Public)    for public health, and it is bad for our
                      internet – JLI                    mission. JUUL Labs and FDA share a
11                    website)                          common goal – preventing youth from
                                                        initiating on nicotine. ... Our intent was
12                                                      never to have youth use JUUL
                                                        products.”
13
     Then-CEO of      Public (via      July 13, 2019    “First of all, I’d tell them that I’m sorry
14   JLI (Kevin       interview with                    that their child’s using the product. It’s
     Burns)           CNBC – later                      not intended for them. I hope there was
15                    posted on                         nothing that we did that made it
                      internet)                         appealing to them. As a parent of a 16-
16                                                      year-old, I’m sorry for them, and I have
                                                        empathy for them, in terms of what the
17                                                      challenges they’re going through.”

18   JLI              Public (via      August 29,       “We have no higher priority than to
                      internet - JLI   2019             prevent youth usage of our products
19                    website)                          which is why we have taken
                                                        aggressive, industry leading actions to
20                                                      combat youth usage.”

     James Monsees    Public (via      August 27,       Monsees said selling JUUL products to
21
                      statement to     2019             youth was “antithetical to the
                      New York                          company’s mission.”
22
                      Times – later
                      posted on
23
                      internet)
24

25
                                                                               COMPLAINT
                                              - 250 -
                                                                MDL CASE NO. 3:19-MD-02913
           Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 259 of 286



 1   From                To              Date             Description
 2   JLI                 Public (via     September        “We have never marketed to youth and
                         statement to    24, 2019         we never will.”
 3                       Los Angeles
                         Times – later
 4                       posted on
                         internet)
 5
     JLI (via counsel)   FDA (via U.S. June 15, 2018      Letter from JLI's Counsel at Sidley
 6                       mail or                          Austin to Dr. Matthew Holman, FDA,
                         electronic                       stating: “JUUL was not designed for
 7                       transmission                     youth, nor has any marketing or
                         to Dr.                           research effort since the product’s
 8                       Matthew                          inception been targeted to youth,” and
                         Holman)                          “With this response, the Company
 9                                                        hopes FDA comes to appreciate why
                                                          the product was developed and how
10                                                        JUUL has been marketed — to provide
                                                          a viable alternative to cigarettes for
11                                                        adult smokers.”

12   James Monsees       Congress (via   July 25, 2019    Written Testimony of J. Monsees
                         U.S. mail or                     provided to Congress, stating: “We
13                       electronic                       never wanted any non-nicotine user,
                         transmission                     and certainly nobody under the legal
14                       of written                       age of purchase, to ever use JLI
                         testimony)                       products. ... That is a serious problem.
15                                                        Our company has no higher priority
                                                          than combatting underage use.”
16
     Howard Willard      FDA (via U.S. October 25,        “[W]e do not believe we have a current
17                       mail or       2018               issue with youth access to or use of our
                         electronic                       pod-based products, we do not want to
18                       transmission                     risk contributing to the issue.”
                         of letter to
19                       Commissioner
                         Gottlieb)
20

21

22

23

24

25
                                                                                COMPLAINT
                                                - 251 -
                                                                 MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 260 of 286



 1     From                To               Date              Description
 2     Howard Willard      Congress (via    October 14,       “In late 2017 and into early 2018, we
                           U.S. mail or     2019              saw that the previously flat e-vapor
 3                         electronic                         category had begun to grow rapidly.
                           transmission                       JUUL was responsible for much of the
 4                         of letter to                       category growth and had quickly
                           Senator                            become a very compelling product
 5                         Durbin)                            among adult vapers. We decided to
                                                              pursue an economic interest in JUUL,
 6                                                            believing that an investment would
                                                              significantly improve our ability to
 7                                                            bring adult smokers a leading portfolio
                                                              of non-combustible products and
 8                                                            strengthen our competitive position
                                                              with regards to potentially reduced risk
 9                                                            products.”

10
            853.    The mail and wire transmissions described herein were made to further the RICO
11
     Defendants’ schemes and common course of conduct, thereby increasing or maintaining JLI’s
12
     market share. The sections cross-referenced in the chart detail how the RICO Defendants caused
13
     such mailings or transmissions to be made. As described in those detailed factual allegations, the
14
     RICO Defendants did so either by directly approving certain fraudulent statements or by setting
15
     in motion a scheme to defraud that would reasonably lead to such fraudulent statements being
16
     transmitted via the mail and wires.
17
            854.    As described above, the RICO Defendants used JLI to further schemes to defraud
18
     the public and deceive regulators, to continue selling nicotine products to youth, and to protect
19
     their market share by denying that JLI marketed to youth and falsely claiming that JUUL was
20
     created and designed as a smoking cessation device (or a mitigated risk product).
21
            855.    The RICO Defendants used these mail and wire transmissions, directly or
22
     indirectly, in furtherance of this scheme by transmitting deliberately false and misleading
23
     statements to the public and to government regulators.
24

25
                                                                                    COMPLAINT
                                                    - 252 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 261 of 286



 1          856.    The RICO Defendants had a specific intent to deceive regulators and defraud the

 2   public. For example, as alleged above, JLI made repeated and unequivocal statements through

 3   the wires and mails that it was not marketing to children and that its products were only designed

 4   for adult smokers. These statements were false. Each of the RICO Defendants knew these

 5   statements were false but caused these statements to be made anyway. Similarly, the RICO

 6   Defendants caused to be transmitted through the wires and mails false and misleading statements

 7   regarding the nicotine content in JUULpods, which JLI’s own internal data, and Altria’s own

 8   pharmacokinetic studies, showed were false. Moreover, each of the Enterprise Defendants had

 9   direct involvement in marketing statements by JLI and thus caused such statements to be made,

10   notwithstanding that they knew they were false for the reasons detailed above.

11          857.    The RICO Defendants intended the public and regulators to rely on these false

12   transmissions, and this scheme was therefore reasonably calculated to deceive persons of

13   ordinary prudence and comprehension.

14          858.    The public and government regulators relied on the Enterprise’s mail and wire

15   fraud. For example, the regulators, including the FDA, relied on the Enterprise’s statements that

16   mint was not an appealing flavor for nonsmokers in allowing mint JUULpods to remain on the

17   market. Regulators also relied on the Enterprise’s statements that it did not market to youth in

18   allowing the RICO Defendants to continue marketing and selling JUUL. Congress likewise

19   relied on the Enterprise’s statements in not bringing legislation to recall or ban e-cigarettes,

20   despite the calls of members of both parties to do just that. And, the public relied on statements

21   (or the absence thereof) that were transmitted by the RICO Defendants regarding the nicotine

22   content in and potency of JUULpods in deciding to purchase JUUL products.

23          859.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate

24   wire facilities have been deliberately hidden and cannot be alleged without access to the RICO

25
                                                                                      COMPLAINT
                                                     - 253 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 262 of 286



 1   Defendants’ books and records. Plaintiff has, however, described the types of predicate acts of

 2   mail and/or wire fraud, including the specific types of fraudulent statements upon which, through

 3   the mail and wires, the RICO Defendants engaged in clearly fraudulent activity in furtherance of

 4   their overlapping schemes.

 5           860.    These were not isolated incidents. Instead, the RICO Defendants engaged in a

 6   pattern of racketeering activity by committing thousands of related predicate acts in a five-year

 7   period, in the form of mail and wire fraud, and there remains a serious threat that such conduct

 8   will continue or recur in the future. That each RICO Defendant participated in a variety of

 9   schemes involving thousands of predicate acts of mail and wire fraud establishes that such

10   fraudulent acts are part of the Enterprise’s regular way of doing business. Moreover, Plaintiff

11   expects to inevitably uncover even more coordinated, predicate acts of fraud as discovery in this

12   case continues.

13               n. Harm to Plaintiff ANTHC

14           861.    For a pattern of racketeering activity to be a cognizable cause of civil RICO injury

15   to a private plaintiff, it is well settled that one or more of the predicate acts must not only be the

16   “but for” cause of the injury, but the proximate cause of it as well. A wrongful act is a proximate

17   cause if it is a substantial factor in the sequence of responsible causation. A plaintiff must show

18   a direct relation between the injury asserted and the injurious conduct alleged. What matters,

19   though, is not whether there is a direct relationship between the plaintiff and defendant, but

20   whether there is a sufficiently direct relationship between the defendant’s wrongful conduct and

21   the plaintiff’s injury.

22           862.    Each member of the JLI Enterprise profited from the Enterprise, and ANTHC

23   suffered injury to its property because it has incurred substantial expense in the past, is incurring

24   substantial expense now, and will continue to incur substantial expense in the future in dealing

25
                                                                                       COMPLAINT
                                                     - 254 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 263 of 286



 1   with the severely harmful effects resulting from JUUL use by ANTHC’s service population,

 2   including increased healthcare costs and the cost of public health programs necessary to correct

 3   JLI Enterprise’s deceptive and illegal marketing. As a result, ANTHC has been compelled to

 4   divert a substantial portion of its limited resources and programming funds to educational

 5   programs, employee training, and new treatment programs designed to curb the effects of the

 6   JUUL epidemic. ANTHC has also been compelled to assign staff members to work on

 7   prevention programs to curb the effects of the JUUL epidemic. The members of the JLI

 8   Enterprise used the proceeds from their deceptive acts to further the scheme by, among other

 9   things, expanding the depth and breadth of their deceptive marketing. For example, the JLI

10   Enterprise began offering to sponsor purportedly education-related activities under the guise of

11   preventing underage use of e-cigarettes. In reality, the JLI Enterprise sought to foster positive

12   views of its products only to gain additional users. In this and many other acts, the members of

13   the JLI Enterprise conspired to deceive members of ANTHC’s service population.

14          863.    The JLI Enterprise has existed since at least 2015. It has functioned as a

15   continuing entity and maintains an ascertainable structure separate and distinct from the pattern

16   of racketeering activity. Each member’s participation in the JLI Enterprise is necessary for the

17   successful operation of the deceptive marketing scheme and the financial gains that resulted

18   therefrom.

19          864.    ANTHC has sustained injury by reason of the acts and conduct of Defendants

20   alleged in this Complaint, including but not limited to ANTHC incurring costs in funding

21   mitigation and remedial programs regarding JUUL use by youth which, but for the deceptive

22   marketing and other acts of the JLI Enterprise, it would not have incurred.

23          865.    But for the conduct of Defendants alleged herein, ANTHC would not have

24   suffered the injuries alleged in this Complaint. These injuries suffered by ANTHC were a

25
                                                                                    COMPLAINT
                                                    - 255 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 264 of 286



 1   foreseeable and natural consequence of the scheme to defraud. The injuries of ANTHC were

 2   directly and proximately caused by Defendants’ racketeering activity that deceived and

 3   defrauded consumers and resulted in a meteoric rise of its tribal youth vaping.

 4          866.    As a result of and by reason of the foregoing, ANTHC has been injured, suffered

 5   harm, and sustained damage to its business and property and is therefore entitled to recover

 6   actual and treble damages and its costs of suit, including reasonable attorneys’ fees, pursuant to

 7   18 U.S.C. § 1964(c).

 8          867.    There are no intervening acts or parties that could interrupt the causal chain

 9   between the RICO Defendants’ mail and wire fraud and ANTHC’s injuries.

10          868.    As to predicate acts undertaken to further the conspiracy which occurred more

11   than five years before the date of this Complaint, ANTHC did not discover, and could not have

12   been aware despite the exercise of reasonable diligence, until shortly before the filing of this

13   case, that the RICO Defendants transmitted fraudulent statements via the mails and wires

14   regarding the topics described above including, inter alia, the true nicotine content in and

15   delivered by JUUL products. The RICO Defendants concealed and failed to truthfully disclose

16   this information.

17          2. Violations of 18 U.S.C. § 1962(d)

18          869.    Plaintiff hereby incorporates by reference the allegations contained in the

19   preceding paragraphs of this Complaint.

20          870.    Section 1962(d) makes it unlawful for “any person to conspire to violate” Section

21   1962(c), among other provisions. See 18 U.S.C. § 1962(d).

22          871.    The RICO Defendants have not undertaken the practices described herein in

23   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d),

24   the RICO Defendants agreed to facilitate the operation of the Enterprise through a pattern of

25
                                                                                     COMPLAINT
                                                    - 256 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 265 of 286



 1   racketeering in violation of 18 U.S.C. § 1962(c), as described herein. The conspiracy is

 2   coterminous with the time period in which the Enterprise has existed, beginning before JLI was

 3   officially formed in 2015 and continuing to this day (with Defendant Altria joining the

 4   conspiracy no later than Spring of 2017).

 5          872.    The RICO Defendants’ unlawful agreement is evidenced by their predicate acts

 6   and direct participation in the control and operation of the Enterprise, as detailed above in

 7   relation to the RICO Defendants’ substantive violation of Section 1962(c). In particular, as

 8   described above, Altria’s specific agreement is shown by the fact that it was well aware of JLI’s

 9   fraudulent activities in marketing its products to youth but claiming that it would not do so, yet

10   Altria nonetheless secretly collaborated with JLI to continue and increase those unlawful

11   activities, and it eventually made a multi-billion dollar investment in JLI and continued the

12   deception by directing the affairs of JLI.

13          873.    The acts in furtherance of the conspiracy attributable to the RICO Defendants

14   include each of the predicate acts underlying the RICO Defendants’ use of the JLI Enterprise to

15   directly or indirectly engage in a pattern of racketeering activity in violation of Section 1962(c),

16   as described above. Various other persons, firms, and corporations, including third-party entities

17   and individuals not named as Defendants in this Complaint, have participated as co-conspirators

18   with the members of the Enterprise in these offenses and have performed acts in furtherance of

19   the conspiracy to increase or maintain revenue, maintain or increase market share, and/or

20   minimize losses for the Defendants and their named and unnamed co-conspirators throughout the

21   illegal scheme and common course of conduct. In this case, where a RICO Defendant did not

22   commit predicate acts itself, it agreed to or caused the commission of predicate acts by others.

23          874.    ANTHC has been injured as described above.

24

25
                                                                                     COMPLAINT
                                                    - 257 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 266 of 286



 1           875.    There are no intervening acts or parties that could interrupt the causal chain

 2   between the RICO Act violations in furtherance of their RICO conspiracy and Plaintiff

 3   ANTHC’s injuries.

 4           876.    As to acts undertaken in furtherance of the conspiracy which occurred prior to

 5   five years before the date of this Complaint, ANTHC did not discover and could not have been

 6   aware despite the exercise of reasonable diligence until shortly before the initiation of the instant

 7   litigation that the RICO Defendants through the JLI Enterprise transmitted fraudulent statements

 8   via the mails and wires regarding the topics described above including, inter alia, the true

 9   nicotine content in and delivered by JUUL products, such information the Enterprise concealed

10   and failed to truthfully disclose.

11           877.    As set forth above, Defendants have violated 18 U.S.C. §§ 1962(c) and (d) and

12   will continue to do so in the future unless a court enjoins them from doing so.

13           878.    Enjoining Defendants from committing these RICO violations in the future and/or

14   declaring their invalidity and disgorging ill-gotten gains is appropriate pursuant to 18 U.S.C.

15   § 1964(a), which authorizes the district courts to issue appropriate orders to provide equitable

16   relief to ANTHC and enjoin violations of 18 U.S.C. § 1962.

17           879.    ANTHC seeks compensatory damages, disgorgement, equitable relief, injunctive

18   relief, treble damages, and attorneys’ fees.

19                                      COUNT II
                        VIOLATION OF ALASKA PUBLIC NUISANCE LAW
20
             880.    ANTHC hereby incorporates by reference the allegations contained in the
21
     preceding paragraphs of this Complaint.
22
             881.    Section 821B of the Restatement (Second) of Torts defines a “public nuisance” as
23
     “an unreasonable interference with a right common to the general public.”
24

25
                                                                                     COMPLAINT
                                                    - 258 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 267 of 286



 1          882.    This action is brought by ANTHC to abate the public nuisance created by

 2   Defendants.

 3          883.    Defendants, through the actions described in this Complaint, have created and

 4   maintained or were a substantial factor in creating and maintaining a public nuisance by

 5   substantially and unreasonably interfering with a right that is common to the general public and

 6   that harms the health, safety, peace, comfort, or convenience of the general community.

 7          884.    Defendants’ design, marketing, and distribution of their products to minors and

 8   their conduct of specifically targeting AI/ANs, who often face health disparities that make them

 9   more susceptible to nicotine addiction than non-AI/AN Americans, caused or assisted in causing

10   the public nuisance of the vaping epidemic in ANTHC’s service area, as well as the adverse

11   social, economic, and human health outcomes associated with the widespread nicotine epidemic.

12          885.    Defendants had specific knowledge that their conduct would increase or would

13   assist in increasing addiction, and specifically AI/AN addiction, to nicotine.

14          886.    Defendants’ design, manufacture, production, marketing, distribution, and sale of

15   highly addictive and harmful e-cigarettes and nicotine pods, when such actions were taken with

16   the intent to market and, in fact, were marketed to youth through repeated misstatements and

17   omissions of material fact, substantially and unreasonably interfered with a public right in that

18   the results of Defendants’ actions created and maintained a condition dangerous to the public’s

19   health, and were clearly offensive to the moral views of ANTHC.

20          887.    Defendants intentionally created and maintained a public nuisance by, among

21   other acts: (a) actively seeking to enter school campuses, targeting children as young as eight

22   through summer camps and school programs, extensively targeting youth through social media

23   campaigns, and recruiting “influencers” to market to teens; (b) engaging in marketing tactics

24   specifically designed to mislead children and youth and to ensnare minors into nicotine

25
                                                                                    COMPLAINT
                                                    - 259 -
                                                                     MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 268 of 286



 1   addiction, including by explicitly adopting tactics prohibited for Big Tobacco with the

 2   knowledge that those tactics were very likely to lead children and youth into nicotine addiction,

 3   including using billboards and outdoor advertising, sponsoring events, giving free samples,

 4   paying affiliates and “influencers” to push JUUL products on the JLI Enterprise’s behalf and by

 5   selling JUUL in flavors designed to appeal to youth; (c) engaging in advertising modeled on

 6   cigarette ads and featuring youthful-appearing models and designing advertising in a patently

 7   youth-oriented fashion; (d) directing advertising to youth media outlets and media designed to

 8   appeal to children and youth, such as Instagram and other social media channels; (e) hosting

 9   youth-focused parties across the United States, at which free JUUL samples were dispensed and

10   in which vaping was featured prominently across JUUL-sponsored social media; (f) formulating

11   JUULpods with sweet flavors with the knowledge that such flavors appealed to youth and with

12   the intent that youth become addicted or dependent upon JUUL products; (g) promoting and

13   assisting the growth of the JUUL market and its availability with knowledge that JUUL products

14   were being purchased and used by large numbers of youth; and (h) targeting AI/AN youth,

15   knowing that AI/ANs fight high rates of addiction to substances such as nicotine due to historical

16   trauma and other health disparities.

17          888.    Defendants’ conduct has been continuous, has occurred over a span of years, and

18   is ongoing. Defendants’ conduct has affected and continues to affect a substantial number of

19   people served by ANTHC and is likely to continue causing significant harm.

20          889.    But for Defendants’ actions, JUUL use would not be as widespread as it is today,

21   and the vaping public health epidemic that currently exists as a result of Defendants’ conduct

22   would have been averted.

23          890.    ANTHC has a right to be free from substantial injury to the public health, safety,

24   peace, comfort, or convenience that has resulted from Defendants’ wrongful conduct.

25
                                                                                   COMPLAINT
                                                   - 260 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 269 of 286



 1          891.    The health and safety of people served by ANTHC who use, have used, or will

 2   use JUUL products, as well as people served by ANTHC who are affected by others’ use of

 3   JUUL products, are matters of substantial public interest and of legitimate concern to ANTHC.

 4   ANTHC has incurred and continues to incur substantial costs in addressing healthcare needs

 5   brought on by JUUL products.

 6          892.    The significant time and resources necessary for ANTHC to combat the epidemic

 7   are harms that are unique from the harm suffered by the general public.

 8          893.    The particular harms suffered by ANTHC, as an inter-tribal healthcare

 9   organization, are different than those suffered by the community at large, both in kind and

10   quality. ANTHC has incurred and will continue to incur significant expenditures of time and

11   resources to combat rampant use of Defendants’ nicotine products by members of its service

12   population. The true scope and nature of the harm and the extent of resources that are going to

13   be required to abate the harm continues to evolve as the epidemic still exists and best practices to

14   combat it are still being developed.

15          894.    ANTHC has been severely limited in the action it has been able to take given

16   severe budgetary and resource constraints. Expenditures past and future required as a direct

17   result of the public nuisance include, but are not limited to: (a) time and resources spent

18   collecting and analyzing data regarding vaping and factors associated with vaping; (b) time and

19   resources spent obtaining and considering medical and scientific literature; (c) time and

20   resources spent educating persons on the effects of vaping; (d) time and resources associated

21   with changing health curricula to include dangers regarding vaping; (e) costs associated with

22   signage or printed materials regarding vaping; (f) time and resources spent on group and

23   individual counseling and meetings on vaping and its effects (; (g) time and resources spent on

24   prevention; (h) time and resources to establish cessation programming on vaping; (i) time and

25
                                                                                     COMPLAINT
                                                    - 261 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 270 of 286



 1   resources spent participating in coalitions and working groups to address the JUUL epidemic; (j)

 2   time, resources, and programming funds diverted to vaping prevention programs; and (k) the

 3   reassignment of staff members to work on prevention programs to address the JUUL epidemic.

 4          895.    Defendants’ unfair and deceptive conduct has caused the damage and harm

 5   described in this Complaint. Defendants knew or reasonably should have known that their

 6   statements regarding the risks and benefits of JUUL were false and misleading; that their

 7   marketing methods were designed to appeal to minors; that their products would be particularly

 8   addictive and harmful to children; that AI/AN children were particularly susceptible to addictive

 9   substances, including specifically nicotine; and that their false and misleading statements,

10   marketing to minors, and active efforts to increase the accessibility of JUUL products and grow

11   JUUL’s market share were causing harm to minors, including minors served by ANTHC. Thus,

12   the public nuisance caused by Defendants was reasonably foreseeable, including the economic

13   losses incurred by ANTHC.

14          896.    Alternatively, Defendants’ conduct was a proximate cause in bringing about the

15   public nuisance. By directly marketing to youth and continuing marketing practices after it was

16   evident that children were using JUUL products in large numbers and specifically using these

17   products in school, JUUL directly facilitated the spread of the youth vaping epidemic and the

18   public nuisance affecting ANTHC. By investing billions of dollars in JUUL and actively

19   working to promote the sale and spread of JUUL products with knowledge of the JLI

20   Enterprise’s practice of marketing its products to youth as well as its failure to control youth

21   access to its products, Altria directly facilitated the spread of the youth vaping epidemic and the

22   public nuisance affecting ANTHC.

23          897.    The public nuisance created and maintained by Defendants has resulted, and

24   continues to result, in significant damage and annoyance to ANTHC. Again, the FDA and others

25
                                                                                     COMPLAINT
                                                    - 262 -
                                                                      MDL CASE NO. 3:19-MD-02913
             Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 271 of 286



 1   have recognized that teen vaping is an epidemic and that Defendants’ actions are at the heart of

 2   that epidemic.

 3                                               COUNT III
                                                NEGLIGENCE
 4
             898.     ANTHC hereby incorporates by reference the allegations contained in the
 5
     preceding paragraphs of this Complaint.
 6
             899.     ANTHC brings this negligence claim under Alaska law as to all Defendants.
 7
     Under Alaska law, the elements of a negligence claim are: duty, breach of duty, causation, and
 8
     harm.
 9
             900.     Defendants owed ANTHC a duty to not expose members of its service population
10
     to an unreasonable risk of harm.
11
             901.     At all times relevant to this litigation, Defendants had a duty to exercise
12
     reasonable care in the design, research, manufacture, marketing, advertisement, supply,
13
     promotion, packaging, sale, and distribution of its JUUL products, including the duty to take all
14
     reasonable steps necessary to manufacture, promote, and/or sell a product that was not
15
     unreasonably dangerous to consumers, users, and other persons coming into contact with the
16
     product.
17
             902.     At all times relevant to this litigation, Defendants had a duty to exercise
18
     reasonable care in the marketing, advertisement, and sale of its JUUL products. Defendants’
19
     duty of care owed to consumers and the general public, including ANTHC’s service population,
20
     included providing accurate, true, and correct information concerning the risks of using JUUL
21
     products and appropriate, complete, and accurate warnings concerning the potential adverse
22
     effects of vaping and nicotine use and, in particular, JUUL’s patented nicotine salts and the
23
     chemical makeup of JUULpods’ liquids.
24

25
                                                                                       COMPLAINT
                                                      - 263 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 272 of 286



 1          903.    At all times relevant to this litigation, Defendants knew or in the exercise of

 2   reasonable care should have known of the hazards and dangers of JUUL products and

 3   specifically the health hazards posed by vaping JUULpods and continued use of nicotine. Given

 4   the widespread and mainstream public health message of the significant illnesses and fatalities

 5   caused by the use of tobacco and nicotine; the enactment of the Family Smoking Prevention and

 6   Tobacco Control Act of 2009, designed in part to reduce smoking rates among adolescents; and

 7   Defendants’ prominent presence in the tobacco industry; Defendants actually knew or had

 8   significant reason to know of the hazards and dangers of JUUL products.

 9          904.    Accordingly, at all times relevant to this litigation, Defendants knew or in the

10   exercise of reasonable care should have known that use of JUUL e-cigarettes and JUULpods,

11   especially among AI/AN children, could cause the injuries and thus would create a dangerous

12   and unreasonable risk of injury to ANTHC.

13          905.    Defendants also knew or in the exercise of reasonable care should have known

14   that users and consumers of JUUL products were unaware of the risks and the magnitude of the

15   risks associated with the use of JUUL products, including but not limited to the risk of continued

16   nicotine use and nicotine addiction.

17          906.    As such, Defendants breached their duty of reasonable care and failed to exercise

18   ordinary care in the design, research, development, manufacture, testing, marketing, supply,

19   promotion, advertisement, packaging, sale, and distribution of their JUUL e-cigarettes and

20   JUULpods, in that Defendants manufactured and produced defective products containing

21   nicotine and other chemicals known to cause harm to consumers, and failed to prevent or

22   adequately warn of these risks and injuries.

23          907.    Despite its ability and means to investigate, study, and test its products and to

24   provide adequate warnings, Defendants have failed to do so. In fact, Defendants did just the

25
                                                                                     COMPLAINT
                                                    - 264 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 273 of 286



 1   opposite. Defendants plotted, schemed, and investigated a marketing strategy designed to attract

 2   children to use the highly addictive product, especially AI/AN children. Moreover, Defendants

 3   have wrongfully concealed information and has further made false and/or misleading statements

 4   concerning the safety and/or use of JUUL products and nicotine vaping.

 5          908.    Defendants’ negligence also included: (a) manufacturing, producing, promoting,

 6   formulating, creating, developing, designing, selling, and/or distributing its JUUL products

 7   without thorough and adequate pre- and post-market testing; (b) failing to undertake sufficient

 8   studies and to conduct necessary tests to determine whether or not JUUL products were safe for

 9   their intended use; (c) failing to use reasonable and prudent care in the design, research,

10   manufacture, formulation, and development of JUUL products so as to avoid the risk of serious

11   harm associated with the prevalent use of JUUL products and nicotine; (d) failing to provide

12   adequate instructions, guidelines, and safety precautions to those persons who Defendants could

13   reasonably foresee would use its JUUL products; (e) failing to disclose to ANTHC, users,

14   consumers, and the general public that the use of JUUL products presented severe health risks

15   including nicotine addiction; (f) misrepresenting that its JUUL products were safe for their

16   intended use when, in fact, Defendants knew or should have known that the products were not

17   safe for their intended use; (g) declining to make or propose any changes to JUUL products’

18   labeling or other promotional materials that would alert the consumers and the general public of

19   the true risks of JUUL products; (h) advertising, marketing, and recommending the use of JUUL

20   products, while concealing and failing to disclose or warn of the dangers known by Defendants

21   to be associated with or caused by the use of JUUL products; (i) continuing to disseminate

22   information to its consumers, which indicates or implies that Defendants’ products are not unsafe

23   for their intended use; and (j) continuing the manufacture and sale of its products with the

24   knowledge that the products were unreasonably unsafe and dangerous.

25
                                                                                     COMPLAINT
                                                    - 265 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 274 of 286



 1          909.    Defendants knew and/or should have known that it was foreseeable that ANTHC

 2   would suffer injuries as a result of Defendants’ failure to exercise ordinary care in the

 3   manufacturing, marketing, labeling, distribution, and sale of JUUL products.

 4          910.    ANTHC did not know and could not discover the nature and extent of the injuries

 5   that could result from the intended use of JUUL products or JUUL’s patented JUULpods by

 6   members of ANTHC’s service population.

 7          911.    Defendants’ negligence was the proximate cause of the injuries, harm, and

 8   economic losses that ANTHC suffered, and will continue to suffer, as described in this

 9   Complaint.

10                              COUNT IV
     UNFAIR COMPETITION: VIOLATIONS OF ALASKA UNFAIR TRADE PRACTICES
11            AND CONSUMER PROTECTION ACT, AS 45.50.471, et seq.

12
            912.    ANTHC hereby incorporates by reference the allegations contained in the
13
     preceding paragraphs of this Complaint.
14
            913.    Alaska Unfair Trade Practices and Consumer Protection Act (UTPA), AS
15
     45.50.471(a) prohibits any “unfair methods of competition and unfair or deceptive acts or
16
     practices in the conduct of trade or commerce.”
17
            914.    The Alaska State Legislature has declared that it is the public policy of the State
18
     to prohibit minors’ access to tobacco products, including e-cigarettes. For example, pursuant to
19
     AS 11.76.100, it is a criminal violation to give or sell tobacco products to minors. Further, AS
20
     11.76.105 prohibits a person under the age of 19 from knowingly possessing tobacco products.
21
            915.    In addition, the Alaska State Legislature has declared that it is the public policy of
22
     the State to prohibit a person from aiding, inducing, causing or encouraging a child under 18
23
     years of age to do any act prohibited by state law. AS 11.51.130(a)(1).
24

25
                                                                                     COMPLAINT
                                                    - 266 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 275 of 286



 1          916.      As described in this Complaint, Defendants intentionally, deceptively, unfairly,

 2   and unlawfully encouraged minors to use vaping products, which violates the declared public

 3   policy of the State of Alaska, and is therefore an unfair and deceptive act or practice in violation

 4   of AS 45.50.471.

 5          917.      Defendants marketed to youth in violation of Alaska law, took steps to conceal

 6   that fact, and deceptively marketed the nicotine content of JUUL products. Defendants

 7   represented that their products would allow users to reduce or eliminate their cigarette

 8   consumption entirely and are a less harmful alternative to other tobacco products, even though

 9   Defendants' products have not been approved by the FDA as a smoking cessation product or as a

10   modified risk product, and even though Defendants’ products are more potent in the delivery of

11   nicotine than combustible cigarettes. Defendants employed omissions and misrepresentations to

12   delay and prevent regulation and publicly proclaimed that they are against encouraging youth to

13   use e-cigarettes while secretly launching a course of conduct designed to encourage youth e-

14   cigarette use.

15          918.      Defendants’ business practices as described in this Complaint are deceptive and

16   violate the UTPA because the practices are likely to deceive consumers in Alaska.

17          919.      Defendants knew and should have known at the time of making or disseminating

18   the false and misleading statements described in this Complaint, or causing these statements to

19   be made or disseminated, that such statements were false and misleading and therefore likely to

20   deceive the public.

21          920.      Defendants’ omissions, which are deceptive and misleading in their own right,

22   render even Defendants' seemingly truthful statements about JUUL products false and

23   misleading. All of this conduct, separately and collectively, was likely to deceive ANTHC and

24   members of its service population.

25
                                                                                     COMPLAINT
                                                     - 267 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 276 of 286



 1          921.    Defendants' business practices as described in this Complaint are unlawful and

 2   violate the UTPA. These unlawful practices include, but are not limited to, representing that

 3   JUUL products have uses or benefits as cessation devices in violation of AS 45.50.471(b)(4),

 4   misleading consumers in violation of AS 45.50.471(b)(11), and misleading consumers regarding

 5   the material fact of nicotine content in violation of AS 45.50.471(b)(12).

 6          922.    Defendants' business practices as described in this Complaint are unfair and

 7   violate the UTPA because they offend established public policy, and because the harm they

 8   cause to ANTHC, ANTHC’s service population, and Tribal members and other consumers

 9   throughout Alaska greatly outweighs any benefits associated with those practices.

10          923.    As a direct and proximate result of the foregoing acts and practices, Defendants

11   have received and continue to receive income, profits, and other benefits, which they would not

12   have received if they had not engaged in the violations of the UTPA described in this Complaint.

13          924.    As a direct and proximate result of the foregoing acts and practices, Defendants

14   have obtained an unfair advantage over similar businesses that have not engaged in such

15   practices.

16          925.    Defendants’ unfair and deceptive practices occurred in the course of conduct

17   involving trade or commerce. Among other things, Defendants’ unfair and deceptive conduct

18   occurred in the course of advertising, offering for sale, selling, and distributing e-cigarettes,

19   flavor pods, and accessories, and soliciting and receiving money or property.

20

21

22

23

24

25
                                                                                      COMPLAINT
                                                     - 268 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 277 of 286



 1                                                COUNT V
                                             CIVIL CONSPIRACY
 2
                926.   ANTHC hereby incorporates by reference the allegations contained in the
 3
     preceding paragraphs of this Complaint.
 4
                927.   Defendants entered into a conspiracy to violate the statutes set forth above in
 5
     Counts I and IV and the common law set forth above in Counts II and III. In addition,
 6
     Defendants’ conspiracy to target the youth market resulted in repeated violations of 25 C.F.R.
 7
     § 140.17, which prohibits the sale of “tobacco, cigars, or cigarettes to any Indian under 18 years
 8
     of age.”
 9
                928.   Defendants have engaged in, and continue to engage in, a massive campaign to
10
     misrepresent the risks of JUUL products, delay and prevent regulation, and target youth.
11
                929.   Without the demand generated by Defendants’ misrepresentations, omissions, and
12
     unfair marketing to youth, Defendants would not have been able to sell JUUL products in the
13
     enormous quantities they did.
14
                930.   No one of the Defendants would have succeeded in creating and preserving their
15
     market share or profiting as much as they have without the concerted conduct of the other
16
     parties.
17
                931.   Defendants agreed with each other to accomplish the unlawful purposes of
18
     marketing and selling JUUL products through violations of law, omissions, and
19
     misrepresentations. Defendants performed numerous overt acts in furtherance of this conspiracy,
20
     including marketing and selling JUUL products by means of misrepresentations and omissions
21
     both to the public and to the FDA and violating Federal and state laws.
22

23

24

25
                                                                                       COMPLAINT
                                                      - 269 -
                                                                        MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 278 of 286



 1              932.   Through their conspiracy to unlawfully market JUUL products, Defendants have

 2   caused many AI/AN individuals, including ANTHC’s service population, to become addicted to

 3   nicotine.

 4              933.   As a result of the concerted action between Defendants, ANTHC has suffered

 5   damages.

 6              934.   Defendants are jointly and severally liable for the results of their concerted

 7   efforts.

 8                             VII.    REQUEST FOR PUNITIVE DAMAGES

 9              935.   ANTHC hereby incorporates by reference the allegations contained in the

10   preceding paragraphs of this Complaint.

11              936.   Alaska law provides for punitive damages where the defendant's conduct either

12   (1) was outrageous, including acts done with malice or bad motives, or (2) evidenced reckless

13   indifference to the interest of another person. AS 09.17.020.

14              937.   Defendants’ corporate acts described herein showed a reckless and wanton

15   disregard of the interests of the ANTHC, the tribal members on whose behalf it operates, and the

16   people it serves, and are beyond human decency.

17              938.   Defendants’ corporate acts evidence reckless indifference toward ANTHC and, in

18   particular, to the young people it serves.

19              939.   Defendants’ deliberate and outrageous corporate acts were aimed at securing

20   financial gain at the expense of ANTHC and, in particular, the young people it serves.

21              940.   A motivation behind Defendants’ corporate acts was to place its desire and greed

22   for profits ahead of the well-being and safety of the people ANTHC serves, and as a result, ahead

23   of the interests of ANTHC.

24              941.   Defendants’ corporate acts were outrageously reprehensible.

25
                                                                                        COMPLAINT
                                                       - 270 -
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 279 of 286



 1          942.    Defendants’ corporate acts have the character of outrage frequently associated

 2   with crime.

 3          943.    Defendants intentionally, voluntarily, and willfully targeted young people, served

 4   by ANTHC, when they knew that their brains were not fully developed, that they were

 5   particularly vulnerable, and that they were more susceptible to marketing and more easily

 6   addicted to nicotine than adults.

 7          944.    Defendants intentionally marketed to young people served by ANTHC and they

 8   knew that nicotine was especially harmful to children’s developing brains.

 9          945.    Defendants intentionally, voluntarily, and willfully sold JUULpods to minors

10   through the use of an internet sales platform and allowed internet websites to sell to minors

11   without controls on whether purchasers were of the legal age to purchase.

12          946.    Defendants knew that children under the age of 18, including young people

13   served by ANTHC, were obtaining and using their products at disturbing levels, yet failed to act

14   in a timely manner to stop the illegal diversion of its products.

15          947.    Defendants knew that there was a high risk of substantial harms to the people

16   served by ANTHC, but deliberately proceeded to act and failed to act in conscious disregard of

17   those risks.

18          948.    Defendants knew that it was not legal to target minors and intentionally did so

19   anyway for purposes of maximizing profit.

20          949.    Defendants knew JUUL’s products were the types of products that could

21   endanger children if negligently made, promoted, or distributed. Defendants knew the risks that

22   young people would be attracted to their e-cigarettes and JUULpods and knew the importance of

23   ensuring that the products were not sold and/or distributed to anyone under age 26, but especially

24   to minors.

25
                                                                                        COMPLAINT
                                                    - 271 -
                                                                         MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 280 of 286



 1          950.    Defendants knew that their marketing, distribution, and sales practices did not

 2   adequately safeguard minors from the sale and distribution of e-cigarette devices and JUULpods

 3   and, in fact, induced minors to purchase JUUL products.

 4          951.    As a powerfully addictive and dangerous nicotine-delivery device, Defendants

 5   knew JUUL’s products needed to be researched, tested, designed, advertised, marketed,

 6   promoted, produced, packaged, labeled, manufactured, inspected, sold, supplied, and distributed

 7   properly and without defects to avoid needlessly causing harm. Defendants knew that their

 8   products could cause serious risk of harm.

 9          952.    Defendants failed to perform adequate testing of JUUL products prior to

10   marketing to ensure safety, including long-term testing and research of the product and testing

11   for injury to the brain and cardiovascular systems, and other related medical conditions.

12          953.    Defendants promoted JUUL’s products to young people under age 26 and

13   especially to minors, despite knowing that it was unsafe for minors.

14          954.    Defendants used flavors and design to appeal to young people under age 26 and

15   especially to minors.

16          955.    Defendants designed the products to smell good, look cool, and be easy to conceal

17   from adults.

18          956.    Defendants were aware of social media on the internet encouraging the use of

19   JUUL, explaining how to use JUUL, explaining how to conceal JUUL, and suggesting products

20   created by others to facilitate concealing JUUL.

21          957.    Defendants knew of products designed to help conceal JUUL, including hoodies

22   and backpacks.

23

24

25
                                                                                   COMPLAINT
                                                   - 272 -
                                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 281 of 286



 1          958.      Defendants designed JUUL to maximize nicotine delivery while minimizing

 2   “throat hit” thereby easily creating and sustaining addiction and causing deep inhalation into the

 3   child’s lungs.

 4          959.      Defendants failed to prevent JUUL products from being sold to young people

 5   under age 26, particularly to minors.

 6          960.      Defendants failed to prevent use of JUUL products among young people under

 7   age 26, particularly for minors.

 8          961.      Defendants failed to curb use of JUUL products among young people under age

 9   26, particularly for minors.

10          962.      Defendants failed to develop tools or support to help people addicted to JUUL

11   products cease using the products, including manufacturing lesser amounts of nicotine.

12          963.      Defendants failed to reasonably and properly test and properly analyze the testing

13   of JUUL products under reasonably foreseeable circumstances.

14          964.      Defendants failed to warn their customers about the dangers associated with use

15   of JUUL products in that it was unsafe for anyone under age 26; significantly increases blood

16   pressure; carries risks of stroke, heart attacks, and cardiovascular events; is powerfully addictive

17   especially in AI/AN individuals; causes damages to the lungs; increases the risk of respiratory

18   failure; and can cause permanent brain changes, mood disorders, and impairment of thinking and

19   cognition.

20          965.      Defendants failed to instruct customers not to use the product if they were under

21   26, particularly minors and AI/AN individuals.

22          966.      Defendants failed to take reasonable steps to ensure that JUUL products would

23   not be used by persons like young people served by ANTHC who were not smokers.

24

25
                                                                                     COMPLAINT
                                                     - 273 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 282 of 286



 1          967.    Defendants failed to warn customers that JUUL had not adequately tested or

 2   researched JUUL products prior to marketing to ensure safety, including long-term testing of the

 3   product and testing for injury to the brain, lungs, and cardiovascular systems; susceptibility to

 4   respiratory viruses and bacteria; and other related medical conditions.

 5          968.    Defendants failed to utilize proper materials and components in the design of

 6   JUUL products to ensure they would not deliver unsafe doses of nicotine in unsafe pathways to

 7   the lungs.

 8          969.    Defendants failed to take necessary steps to modify JUUL products to avoid

 9   delivering high doses of nicotine to children and repeatedly exposing them to toxic chemicals.

10          970.    Defendants failed to recall JUUL products.

11          971.    Defendants failed to inspect JUUL products for them to operate properly and

12   avoid delivering unsafe levels of nicotine to young person.

13          972.    Defendants were either (a) intentionally knowing of the susceptibility of AI/AN to

14   nicotine addiction and other addictive substances, or (b) grossly negligently making themselves

15   unaware of said susceptibility and directly targeting and marketing to AI/AN children and

16   minors. Defendants thus engaged in reprehensible conduct either intentionally calculated to

17   harm AI/AN individuals, or in total and utter disregard for the health of AI/AN individuals,

18   including the people served by ANTHC.

19          973.    A responsible company whose claimed primary purpose was to help adult

20   smokers would not design a product to appeal to minors and non-smokers, nor market their

21   products to minors and non-smokers. If they were aware of the dangers of smoking and nicotine

22   ingestion enough to create a device ostensibly designed to help people stop smoking, then

23   Defendants should also have been aware of the dangers to know that it would be harmful for

24   young people, children, AI/AN individuals, and/or non-smokers to use.

25
                                                                                     COMPLAINT
                                                    - 274 -
                                                                      MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 283 of 286



 1          974.    Responsible management personnel within Defendants’ corporations had actual

 2   knowledge of wrongdoing on the part of lower-level employees or were involved in the wrongful

 3   acts themselves.

 4          975.    The governing officers and leadership representatives of Defendants directed,

 5   participated, and ratified the wrongful acts of corporate agents of Defendants herein described.

 6          976.    As a foreseeable consequence of Defendants’ aforementioned conduct, ANTHC

 7   suffered direct and consequential economic injuries as described in this Complaint as a result of

 8   dealing with the JUUL epidemic.

 9          977.    At the time of Defendants’ conduct, it was likely to cause serious harm as

10   described in this Complaint, and Defendants were aware of that risk. Defendants expected to

11   and did experience extraordinary financial gain as a result of the conduct described herein.

12   Defendants’ conduct spanned a period of several years. Defendants acted to conceal their

13   conduct as described in this Complaint.

14          978.    ANTHC is therefore entitled payment of exemplary damages from Defendants

15   meant to punish them, deter their future conduct, and to send a message to the community at

16   large that Defendants’ outrageous conduct will not be tolerated.

17                                    VIII. PRAYER FOR RELIEF

18          WHEREFORE, Plaintiff Alaska Native Tribal Health Consortium prays to the Court

19   and/or jury for judgment from and against Defendants, jointly and severally, as follows:

20              (a) Entering an Order that Defendants are jointly and severally liable;

21              (b) Entering an Order that Defendants’ conduct as alleged herein constitutes a

22   violation of RICO and entitles ANTHC to compensatory damages, disgorgement, equitable

23   relief, injunctive relief, treble damages, and attorneys’ fees;

24

25
                                                                                      COMPLAINT
                                                     - 275 -
                                                                       MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 284 of 286



 1                 (c) Entering an Order that Defendants’ conduct as alleged herein constitutes a public

 2   nuisance under applicable law;

 3                 (d) Entering an Order that Defendants shall be required to abate and remediate the

 4   public nuisance described herein;

 5                 (e) Entering an Order that Defendants were negligent and that said negligence caused

 6   the harm and damages herein alleged and to be proven at trial;

 7                 (f) Enjoining Defendants from engaging in further actions causing or contributing to

 8   the public nuisance as described herein;

 9                 (g) Awarding ANTHC equitable relief to fund prevention education and addiction

10   treatment, as well as to abate the nuisance;

11                 (h) Entering an Order that Defendants engaged in a civil conspiracy to commit and

12   promote the wrongful conduct herein alleged;

13                 (i) Awarding ANTHC actual and compensatory damages as determined by the trier

14   of fact;

15                 (j) Awarding ANTHC exemplary damages as determined by the trier of fact;

16                 (k) Awarding ANTHC statutory damages in the maximum amount permitted by law;

17                 (l) Awarding reasonable attorneys’ fees and the costs and expenses of this civil

18   action and lawsuit;

19                 (m) Awarding pre-judgment and post-judgment interest; and

20                 (n) Such other and further relief as the Court and/or jury deems just and proper under

21   the circumstances.

22                                  IX.    DEMAND FOR JURY TRIAL

23              The Alaska Native Tribal Health Consortium hereby demands a trial by jury.

24

25
                                                                                      COMPLAINT
                                                     - 276 -
                                                                       MDL CASE NO. 3:19-MD-02913
     Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 285 of 286



 1   Date: July 2, 2021           /s/ Geoffrey D. Strommer
                                  Geoffrey D. Strommer, pro hac vice
 2                                (Lead Counsel)
                                  Hobbs, Straus, Dean & Walker, LLP
 3                                215 SW Washington Street, Suite 200
                                  Portland, OR 97204
 4                                Phone: (503) 242-1745
                                  Fax: (503) 242-1072
 5                                gstrommer@hobbsstraus.com

 6                                Jerry C. Straus, pro hac vice
                                  Riley F. Plumer, pro hac vice
 7                                Hobbs, Straus, Dean & Walker, LLP
                                  1899 L Street NW, Suite 1200
 8                                Washington, DC 20036
                                  Phone: (202) 822-8282
 9                                Fax: (202) 296-8834
                                  jstraus@hobbsstraus.com
10                                rplumer@hobbsstraus.com

11                                T. Roe Frazer II, pro hac vice
                                  FRAZER PLC
12                                30 Burton Hills Blvd., Ste. 450
                                  Nashville, TN 37215
13                                Phone: (615) 647-6464
                                  Fax: (866) 314-2466
14                                roe@frazer.law

15                                J. Nixon Daniel, III, pro hac vice
                                  W. Lee Elebash, pro hac vice
16                                Beggs & Lane, RLLP
                                  501 Commendencia Street
17                                Pensacola, LA 32502
                                  Phone: (850) 469-3306
18                                Fax: (805) 469-3331
                                  JND@beggslane.com
19                                wle@beggslane.com

20                                Attorneys for Alaska Native Tribal Health
                                  Consortium
21

22

23

24

25
                                                                   COMPLAINT
                                  - 277 -
                                                    MDL CASE NO. 3:19-MD-02913
            Case 3:21-cv-05130-WHO Document 1 Filed 07/02/21 Page 286 of 286



 1                                   CERTIFICATE OF SERVICE

 2       I hereby certify that on July 2, 2021, I electronically filed the foregoing document using the

 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in

 4   the CM/ECF system.

 5                                                              /s/ Geoffrey Strommer

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                  COMPLAINT
                                                                   MDL CASE NO. 3:19-MD-02913
